Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 1 of 300 PageID #:
                                   10015
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                   ·

 ·1· · · · · · · ·UNITED STATES DISTRICT COURT

 ·2· · · · · · ·NORTHERN DISTRICT OF CALIFORNIA

 ·3· · · · · · · · · · · SAN FRANCISCO

 ·4· · · · · · · · Case No. 3:18-cv-1554-EMC

 ·5· ·-------------------------------x

 ·6· ·CRISTA RAMOS, et al.,

 ·7· · · · · · · · · Plaintiffs,

 ·8· · · · · · vs.

 ·9· ·KIRSTJEN NIELSEN, et al.,

 10· · · · · · · · · Defendants.

 11· ·--------------------------------x

 12

 13· · · · · · ·VIDEOTAPE 30(B)(6) DEPOSITION OF

 14
 · · · · · · ·U.S. DEPARTMENT OF HOMELAND SECURITY
 15
 · · · · ·VIA ITS REPRESENTATIVE DONALD WARREN NEUFELD
 16

 17· · · · · · · · ·Thursday, August 9, 2018

 18· · · · · · · · · · ·Washington, D.C.

 19

 20

 21

 22

 23· ·REPORTED BY:

 24· ·Susan Ashe, RMR, CRR

 25· ·Job Number LA-185456


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 2 of 300 PageID #:
                                   10016
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 2

 ·1
 ·2
 ·3
 ·4
 ·5
 ·6
 ·7· · · · · · · · · · · · · · ·August 9, 2018
 ·8· · · · · · · · · · · · · · ·9:47 a.m.
 ·9
 10· · · · · · · ·Videotape 30(b)(6) deposition of U.S.
 11· ·DEPARTMENT OF HOMELAND SECURITY VIA ITS
 12· ·REPRESENTATIVE DONALD WARREN NEUFELD, taken by
 13· ·plaintiff, pursuant to subpoena, at Sidley Austin
 14· ·LLP, 1501 K Street, Northwest, Washington, D.C.,
 15· ·before Susan Ashe, Certified Realtime Reporter,
 16· ·Registered Merit Reporter, and Notary Public within
 17· ·and for the District of Columbia.
 18
 19
 20
 21
 22
 23
 24
 25


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 3 of 300 PageID #:
                                   10017
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 3

 ·1· · · · A P P E A R A N C E S

 ·2· ·UNITED STATES DEPARTMENT OF JUSTICE

 ·3· ·Civil Division, Federal Programs Branch

 ·4· ·Attorneys for Defendant

 ·5· · · · 20 Massachusetts Avenue, Northwest

 ·6· · · · Washington, D.C.· 20530

 ·7· · · · 202.353.9265

 ·8·   ·BY:· ADAM D. KIRSCHNER, ESQ.
 · ·   · · · adam.kirschner@usdoj.gov
 ·9
 · ·   ·BY:· KEVIN SNELL, ESQ.
 10·   · · · kevin.snell@usdoj.gov

 11· · · · · · · -· and          -

 12· ·UNITED STATES CITIZENSHIP AND IMMIGRATION

 13· ·SERVICES

 14· · · · 111 Massachusetts Avenue, Northwest

 15· · · · Washington, D.C.· 20529-2120

 16· · · · 202.272.1336

 17·   ·BY:· LIZA SHAH, ESQ.
 · ·   · · · liza.h.shah@uscis.dhs.gov
 18
 · ·   · · · · · · -· and        -
 19
 · ·   ·U.S. DEPARTMENT OF HOMELAND SECURITY
 20
 · ·   · · · Nebraska Avenue Complex
 21
 · ·   · · · 3801 Nebraska Avenue, Northwest
 22
 · ·   · · · Washington, D.C.· 20016
 23
 · ·   · · · 202.875.2593
 24
 · ·   ·BY:· TAHANI AFANEH, ESQ.
 25·   · · · tahani.afaneh@hg.dhs.gov


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 4 of 300 PageID #:
                                   10018
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 4

 ·1

 ·2· · · · A P P E A R A N C E S

 ·3
 · ·   ·SIDLEY AUSTIN LLP
 ·4
 · ·   ·Attorneys for Plaintiffs
 ·5
 · ·   · · · 555 California Street, Suite 2000
 ·6
 · ·   · · · San Francisco, California· 94104
 ·7
 · ·   · · · 415.772.1200
 ·8
 · ·   ·BY:· ALYCIA A. DEGEN, ESQ.
 ·9·   · · · adegen@sidley.com

 10·   ·BY:· WAQAS A. AKMAL, ESQ.
 · ·   · · · wakmal@sidley.com
 11
 · ·   · · · · · · -· and        -
 12
 · ·   ·NATIONAL DAY LABORER ORGANIZING NETWORK
 13
 · ·   · · · 674 South La Fayette Park Place
 14
 · ·   · · · Los Angeles, California· 90057
 15
 · ·   · · · 213.380.2783
 16
 · ·   ·BY:· EMI MacLEAN, ESQ.
 17·   · · · emi@ndlon.org

 18

 19

 20· ·ALSO PRESENT:

 21· ·AKIM GRAHAM; Videographer

 22

 23

 24

 25


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 5 of 300 PageID #:
                                   10019
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 5

 ·1
 ·2· · · · · · · · · · · · · INDEX
 ·3· ·WITNESS
 ·4· ·Donald Warren Neufeld
 ·5· ·EXAMINATION BY· · · · · · · · · · · · · · · · · PAGE
 ·6· ·Ms. Degen· · · · · · · · · · · · · · · · · · · · · 8
 ·7
 ·8· · · · · · · · · · ·E X H I B I T S
 ·9· · · · · · (Exhibits attached to transcript)
 10· · · · · · · · · · · · · · · · · · · · · · · · ·MARKED
 11· ·Exhibit 13· · · · · · · · · · · · · · · · · · · ·119
 12· ·Exhibit 14· · · · · · · · · · · · · · · · · · · ·138
 13· ·Exhibit 15· · · · · · · · · · · · · · · · · · · ·174
 14· ·Exhibit 16· · · · · · · · · · · · · · · · · · · ·183
 15· ·Exhibit 17· · · · · · · · · · · · · · · · · · · ·194
 16· ·Exhibit 18· · · · · · · · · · · · · · · · · · · ·198
 17· ·Exhibit 19· · · · · · · · · · · · · · · · · · · ·203
 18· ·Exhibit 20· · · · · · · · · · · · · · · · · · · ·206
 19· ·Exhibit 21· · · · · · · · · · · · · · · · · · · ·215
 20· ·Exhibit 22· · · · · · · · · · · · · · · · · · · ·219
 21· ·Exhibit 23· · · · · · · · · · · · · · · · · · · ·224
 22· ·Exhibit 24· · · · · · · · · · · · · · · · · · · ·227
 23· ·Exhibit 25· · · · · · · · · · · · · · · · · · · ·229
 24· ·Exhibit 26· · · · · · · · · · · · · · · · · · · ·231
 25· ·Exhibit 27· · · · · · · · · · · · · · · · · · · ·233


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 6 of 300 PageID #:
                                   10020
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 6

 ·1
 ·2· · · · · · · · · ·EXHIBITS (Continued)
 ·3· · · · · · · · · · · · · · · · · · · · · · · · ·MARKED
 ·4· ·Exhibit 28· · · · · · · · · · · · · · · · · · · ·247
 ·5
 ·6· · · · · · · · PREVIOUSLY MARKED EXHIBITS
 ·7· · · · · · · · · · · · · · · · · · · · · · · · · ·PAGE
 ·8· ·Exhibit 1· · · · · · · · · · · · · · · · · · · · ·38
 ·9· ·Exhibit 2· · · · · · · · · · · · · · · · · · · · ·38
 10· ·Exhibit 7· · · · · · · · · · · · · · · · · · · · 191
 11· ·Exhibit 8· · · · · · · · · · · · · · · · · · · · 149
 12· ·Exhibit 9· · · · · · · · · · · · · · · · · · · · 166
 13
 14
 15
 16· · · · · · · · · ·INSTRUCT THE WITNESS
 17· ·Page/Line· · · · · · ·Page/Line· · · · · · Page/Line
 18· · ·23/2· · · · · · · · · 53/6· · · · · · · · ·64/17
 19· · ·68/4· · · · · · · · · 69/8· · · · · · · · ·71/2
 20· · ·71/16· · · · · · · · ·75/19· · · · · · · ·110/19
 21· · 111/2· · · · · · · · ·242/19· · · · · · · ·244/25
 22· · 251/1
 23
 24
 25


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 7 of 300 PageID #:
                                   10021
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 7

 ·1· · · · · · · · · · WASHINGTON, D.C.;
 ·2· · · · · ·THURSDAY, AUGUST 9, 2018, 9:47 A.M.
 ·3· · · · · · · · · · · · ·--o0o--
 ·4· · · · · · · · · VIDEOGRAPHER:· Here begins the
 ·5· ·deposition of Donald Neufeld in the matter of Crista
 ·6· ·Ramos, et al., versus Kirstjen Nielsen, et al., in
 ·7· ·the United States District Court for the Northern
 ·8· ·District of California, San Francisco, Case
 ·9· ·No. 3:18-cv-01554-EMC.
 10· · · · · · · · · Today's date is August 9, 2018.· The
 11· ·time on the video monitor is 9:47 a.m.· The video
 12· ·operator today is Akim Graham.
 13· · · · · · · · · This video deposition is taking place
 14· ·at Sidley Austin at 1501 K Street Northwest in
 15· ·Washington, D.C.
 16· · · · · · · · · Counsel, please voice identify
 17· ·yourselves and state whom you represent.
 18· · · · · · · · · MR. KIRSCHNER:· Adam Kirschner from
 19· ·the Department of Justice representing the
 20· ·defendants.
 21· · · · · · · · · MR. SNELL:· Kevin Snell from the
 22· ·Department of Justice representing the defendants.
 23· · · · · · · · · MS. AFANEH:· Tahani Afaneh from the
 24· ·Department of Homeland Security representing the
 25· ·defendants.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 8 of 300 PageID #:
                                   10022
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 8

 ·1· · · · · · · · · MS. SHAH:· Liza Shah from the
 ·2· ·Department of Homeland Security representing the
 ·3· ·defendants.
 ·4· · · · · · · · · MS. DEGEN:· Alycia Degen from Sidley
 ·5· ·Austin representing plaintiffs.
 ·6· · · · · · · · · MS. MacLEAN:· Emi MacLean from the
 ·7· ·National Day Laborer Organizing Network,
 ·8· ·representing plaintiffs.
 ·9· · · · · · · · · MR. AKMAL:· Waqas Akmal for
 10· ·plaintiffs from Sidley Austin.
 11· · · · · · · · · VIDEOGRAPHER:· The court reporter
 12· ·today is Susan Ashe of Epiq Court Reporting.
 13· · · · · · · · · Will the reporter please swear in the
 14· ·witness.
 15· ·Whereupon,
 16· · · · · · · · · DONALD WARREN NEUFELD,
 17· ·the Witness, called for examination, having been
 18· ·first duly sworn according to law, was examined and
 19· ·testified as follows:
 20· · · · · · · · · · · ·EXAMINATION
 21· ·BY MS. DEGEN:
 22· · · · Q.· ·Thank you.
 23· · · · · · ·Mr. Neufeld, would you please state your
 24· ·full name for the record.
 25· · · · A.· ·Donald Warren Neufeld.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 9 of 300 PageID #:
                                   10023
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018             Page 9

 ·1· · · · Q.· ·And would you spell your last name for us.
 ·2· · · · A.· ·N-e-u-f-e-l-d.
 ·3· · · · Q.· ·Thank you.
 ·4· · · · · · ·What is your current position?
 ·5· · · · A.· ·I'm the associate director for service
 ·6· ·center operations.
 ·7· · · · Q.· ·And with which agency?
 ·8· · · · A.· ·USCIS.
 ·9· · · · Q.· ·What does USCIS stand for?
 10· · · · A.· ·United States Citizenship and Immigration
 11· ·Services.
 12· · · · Q.· ·Thank you.
 13· · · · · · ·Have you had your deposition taken before?
 14· · · · A.· ·Yes.
 15· · · · Q.· ·How many times?
 16· · · · A.· ·One other for sure, but I believe that
 17· ·there's been at least one or two before that.· But
 18· ·years ago.
 19· · · · Q.· ·Okay.· Was the other one more recently?
 20· · · · A.· ·Yes.
 21· · · · Q.· ·And was it in a civil lawsuit?
 22· · · · A.· ·Whatever this is.
 23· · · · Q.· ·Similar to this?
 24· · · · A.· ·Yes.
 25· · · · Q.· ·Well, you've had your deposition taken


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 10 of 300 PageID #:
                                    10024
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 10

 ·1· ·before, but let me just run through a couple of
 ·2· ·ground rules that will help us today and help our
 ·3· ·court reporter.
 ·4· · · · · · ·There is a transcript being prepared of
 ·5· ·your testimony today, and because of that, it is
 ·6· ·important that you and I not speak over one another.
 ·7· · · · · · ·I will try very hard to let you get your
 ·8· ·answers out before I jump in with another question.
 ·9· · · · · · ·And if you can try and let me get my
 10· ·questions out before you start to answer, that will
 11· ·just make it for a cleaner transcript and an easier
 12· ·job for our friend here taking down the testimony.
 13· · · · · · ·It also will be important that your
 14· ·answers be verbal answers.
 15· · · · · · ·So nodding head, shaking head,
 16· ·occasionally I may ask you to clarify if that's a
 17· ·yes or a no.· It's just so we have a good
 18· ·transcript.
 19· · · · · · ·And the same thing with uh-huh or uh-uh.
 20· ·Those can be a little hard to get on the transcript,
 21· ·so I may ask for some clarification there.
 22· · · · · · ·Is that all right?
 23· · · · A.· ·That's all right.
 24· · · · Q.· ·Okay.· If you need to take a break at any
 25· ·point, let us know.· This is not a marathon,


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 11 of 300 PageID #:
                                    10025
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 11

 ·1· ·although it will probably be a long day.
 ·2· · · · · · ·And just one other note about the
 ·3· ·questioning.· If I ask a question and you don't
 ·4· ·understand it, please feel free to let me know.
 ·5· ·Otherwise, if you answer the question, I will assume
 ·6· ·that you understood what I was asking.
 ·7· · · · · · ·Do you understand that?
 ·8· · · · A.· ·I do.
 ·9· · · · Q.· ·Okay.· So you understand that your
 10· ·deposition is being taken today in connection with a
 11· ·lawsuit.· Right?
 12· · · · A.· ·Yes.
 13· · · · Q.· ·And the name of the lawsuit is Crista
 14· ·Ramos, et al., versus Kirstjen Nielsen, et al.
 15· · · · · · ·Before today's deposition, were you aware
 16· ·of this lawsuit?
 17· · · · A.· ·Yes.
 18· · · · Q.· ·Okay.· And aside from your attorneys, how
 19· ·did you become aware of the lawsuit?
 20· · · · A.· ·I actually don't remember when or how I
 21· ·became aware of this specific lawsuit.· I'm aware
 22· ·that there are multiple lawsuits based or focused on
 23· ·the TPS decisions.
 24· · · · · · ·I don't remember how I came to be aware of
 25· ·that other than in my capacity.· That information is


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 12 of 300 PageID #:
                                    10026
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 12

 ·1· ·shared in the office.
 ·2· · · · Q.· ·Okay.· How is information about lawsuits
 ·3· ·shared within the office?
 ·4· · · · A.· ·Sometimes I might receive an e-mail
 ·5· ·message.
 ·6· · · · · · ·There's usually -- I'm trying to think
 ·7· ·whether that happens in the TPS context.
 ·8· · · · · · ·I know that on the docket side, we get
 ·9· ·like a weekly update on the docket litigation.
 10· · · · · · ·I don't think there's something like that
 11· ·on TPS, but in my world there's litigation happening
 12· ·pretty much all the time, and so it's -- I'm
 13· ·generally aware of what's going on, but I don't have
 14· ·a lot of specific information unless like this, I'm
 15· ·getting ready to be deposed.
 16· · · · Q.· ·Okay.· Fair enough.
 17· · · · · · ·Aside from your attorneys, have you spoken
 18· ·with anyone at the agency about the TPS litigation?
 19· · · · A.· ·Yes.
 20· · · · Q.· ·All right.· And who have you spoken with?
 21· · · · A.· ·I have two subject matter experts that
 22· ·work for me, and there were two subject matter
 23· ·experts that work in the Office of Policy and
 24· ·Strategy, and then another person in our chief
 25· ·counsel's office.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 13 of 300 PageID #:
                                    10027
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 13

 ·1· · · · Q.· ·Okay.· Can you tell me who those people
 ·2· ·are?
 ·3· · · · A.· ·I will try.
 ·4· · · · · · ·So for me, the two subject matter experts
 ·5· ·that work for service and operations are Guillermo
 ·6· ·Roman-Riefkohl and Scott Massey.
 ·7· · · · · · ·For policy and strategy, Katherine
 ·8· ·Anderson and Brandon Prelogar.
 ·9· · · · Q.· ·Okay.· And how about Office of Chief
 10· ·Counsel?
 11· · · · A.· ·Alice Smith.
 12· · · · Q.· ·And have you spoken with any of these
 13· ·folks about TPS litigation before your deposition,
 14· ·or before your preparation for your deposition?
 15· · · · A.· ·Before the preparation?· Well, so the
 16· ·subject matter -- clarify your question, please.
 17· · · · · · ·Is it about litigation or just TPS in
 18· ·general?
 19· · · · Q.· ·Sure.· We're going to go through both, so
 20· ·let's start with about this litigation.
 21· · · · A.· ·So about this litigation, prior to the
 22· ·deposition, no, I have not discussed it with them.
 23· · · · Q.· ·Okay.· I will come back to your
 24· ·discussions about TPS in general.
 25· · · · · · ·What is your understanding of the nature


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 14 of 300 PageID #:
                                    10028
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 14

 ·1· ·of this litigation?
 ·2· · · · A.· ·That the plaintiffs are contesting the
 ·3· ·decision to -- decisions to terminate TPS for the
 ·4· ·four countries in question:· Nicaragua, El Salvador,
 ·5· ·Haiti and Sudan.
 ·6· · · · Q.· ·And do you have an understanding on what
 ·7· ·grounds the plaintiffs in the different lawsuits are
 ·8· ·bringing their claims?
 ·9· · · · A.· ·Generally, my understanding is that the
 10· ·decision was improperly, you know, based on --
 11· · · · · · · · · COURT REPORTER:· Could you not clap
 12· ·your hands?
 13· · · · · · · · · THE WITNESS:· Oh, sorry.· It's going
 14· ·to be hard for me.
 15· · · · · · · · · That the decision was based on, you
 16· ·know, other criteria than what should be considered.
 17· · · · Q.· ·In preparation for your deposition, did
 18· ·you speak with anyone to get ready to testify today?
 19· · · · A.· ·Other than the folks that I named, no.
 20· · · · Q.· ·So you met with each of the subject matter
 21· ·experts and Ms. Smith from chief counsel's office in
 22· ·preparation for your deposition?
 23· · · · A.· ·Yes, not today, but yesterday and the day
 24· ·before.
 25· · · · Q.· ·Okay.· How long did you spend in


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 15 of 300 PageID #:
                                    10029
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 15

 ·1· ·preparation for your deposition yesterday?
 ·2· · · · A.· ·Total, probably about four hours.
 ·3· · · · Q.· ·Okay.· And how about the day before?
 ·4· · · · A.· ·More like six hours.
 ·5· · · · Q.· ·And did you review any documents in
 ·6· ·preparation for your deposition?
 ·7· · · · A.· ·Yes.
 ·8· · · · Q.· ·What documents did you review?
 ·9· · · · A.· ·The Federal -- excuse me.· The most recent
 10· ·Federal Register Notices for these four countries.
 11· · · · Q.· ·What else?
 12· · · · A.· ·I reviewed a printout coming from our
 13· ·website on the eligibility criteria for TPS in
 14· ·general.
 15· · · · Q.· ·What else?
 16· · · · A.· ·That's it.
 17· · · · Q.· ·Are there any documents that you would
 18· ·have liked to have reviewed that you didn't?
 19· · · · A.· ·No.
 20· · · · Q.· ·Did you bring any documents with you
 21· ·today?
 22· · · · A.· ·No.
 23· · · · Q.· ·Did you take any notes in preparing for
 24· ·your deposition?
 25· · · · A.· ·No.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 16 of 300 PageID #:
                                    10030
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 16

 ·1· · · · Q.· ·Going through the five individuals you met
 ·2· ·with, the first two you described as subject matter
 ·3· ·experts, Scott Massey and Guillermo -- I'm sorry,
 ·4· ·could you say his last name again?
 ·5· · · · A.· ·Roman-Riefkohl.· Hyphenated.
 ·6· · · · Q.· ·And how do you spell his last name, if you
 ·7· ·recall?
 ·8· · · · A.· ·Roman, R-o-m-a-n, hyphen -- I might get
 ·9· ·this wrong, but I think it's R-e-i-f-k-o-h-l.
 10· · · · Q.· ·Thank you.
 11· · · · · · ·Mr. Roman-Riefkohl, what is his subject
 12· ·matter expertise in?
 13· · · · A.· ·So he is an adjudications officer, and he
 14· ·has had the portfolio of TPS and DACA and other
 15· ·things I'm sure, but those two for sure.
 16· · · · Q.· ·What does an adjudication officer do?
 17· · · · A.· ·So that's sort of -- it's a generic
 18· ·description.
 19· · · · · · ·In a service center, they would be the
 20· ·ones making decisions on cases, and I believe he
 21· ·used to do that.
 22· · · · · · ·In headquarters he is involved in helping
 23· ·my headquarters component provide guidance to the
 24· ·field, operational guidance in those subject matter
 25· ·areas.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 17 of 300 PageID #:
                                    10031
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 17

 ·1· · · · · · ·And he would represent Service Center
 ·2· ·Operations to other components within USCIS on those
 ·3· ·subject areas.
 ·4· · · · Q.· ·What might be helpful for me is to get
 ·5· ·just kind of a high-level overview of what Service
 ·6· ·Center Operations does.
 ·7· · · · A.· ·So in USCIS, we adjudicate requests for
 ·8· ·benefits, immigration benefits.· And those requests
 ·9· ·that don't typically involve interviews are
 10· ·generally adjudicated in five service centers.
 11· · · · · · ·And Service Center Operations is the
 12· ·component that includes those five service centers,
 13· ·plus myself and my headquarters component that
 14· ·oversees them.
 15· · · · Q.· ·So are you responsible for overseeing the
 16· ·five service centers?
 17· · · · A.· ·Yes.
 18· · · · Q.· ·Okay.· How many people work underneath
 19· ·you?
 20· · · · A.· ·It varies, but now it's probably
 21· ·approaching 6,000.
 22· · · · Q.· ·How many of those people are in your
 23· ·headquarters?
 24· · · · A.· ·About 140.
 25· · · · Q.· ·And are the rest of them at these five


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 18 of 300 PageID #:
                                    10032
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 18

 ·1· ·different service centers?
 ·2· · · · A.· ·Yes.
 ·3· · · · Q.· ·How long has Mr. Roman-Riefkohl been with
 ·4· ·the agency?
 ·5· · · · A.· ·That I don't know.
 ·6· · · · Q.· ·Can you give me an estimate of how long
 ·7· ·he's been with the agency?
 ·8· · · · A.· ·Many years.· I don't know how many years.
 ·9· · · · Q.· ·How long has he worked with you?· Maybe
 10· ·that's an easier question.
 11· · · · A.· ·I believe he's been in headquarters -- I
 12· ·can say with certainty he's been in headquarters at
 13· ·least since 2015.
 14· · · · Q.· ·Mr. Massey, what is his area of expertise?
 15· · · · A.· ·The same as Guillermo.
 16· · · · Q.· ·Is Mr. Massey also an adjudication
 17· ·officer?
 18· · · · A.· ·Yes.
 19· · · · Q.· ·And how long has he worked with you?
 20· · · · A.· ·That I'm less sure of.
 21· · · · · · ·I think since at least 2015, but I'm not
 22· ·100 percent sure of that.
 23· · · · Q.· ·You noted that Mr. Roman-Riefkohl has TPS
 24· ·and DACA in his portfolio.
 25· · · · · · ·What do you mean by "portfolio"?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 19 of 300 PageID #:
                                    10033
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 19

 ·1· · · · A.· ·So we have the headquarters component; the
 ·2· ·140 people, you know, were organized into
 ·3· ·different -- in groupings, organizational
 ·4· ·components.
 ·5· · · · · · ·And so we have an adjudications division.
 ·6· ·Within the adjudications division, there are
 ·7· ·multiple branches.
 ·8· · · · · · ·He is in the branch that has in its
 ·9· ·portfolio the TPS and DACA subject matter.
 10· · · · · · ·So we're an operational component.· So
 11· ·that includes providing guidance and monitoring the,
 12· ·you know, performance of the centers in adjudicating
 13· ·those cases of TPS requests and DACA requests.
 14· · · · · · ·And he is an officer that handles whatever
 15· ·issues might arise from the centers.· If there are
 16· ·headquarters issues or discussions about TPS or
 17· ·DACA, he often would be the one representing us with
 18· ·other components, such as policy and strategy.
 19· · · · Q.· ·Does Mr. Roman-Riefkohl have any input
 20· ·into TPS extension or termination determinations?
 21· · · · A.· ·Not into the decisions.
 22· · · · · · ·Our role -- it has changed over the years,
 23· ·but the -- when countries that have already been
 24· ·designated are coming up for consideration on
 25· ·whether to extend or terminate, there is a TPS


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 20 of 300 PageID #:
                                    10034
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 20

 ·1· ·working group.
 ·2· · · · · · ·And I don't know who all the members are,
 ·3· ·but I know that it includes representatives from
 ·4· ·Service Center Operations, so Guillermo and Scott
 ·5· ·participate in that.· Policy and Strategy
 ·6· ·participates in that as well.· I believe counsel,
 ·7· ·and maybe our field operations component.
 ·8· · · · · · ·So when the extension decision is coming,
 ·9· ·needs to be made, that working group sort of
 10· ·shepherds the -- oversees the process of that.
 11· · · · · · ·And specifically, until relatively
 12· ·recently, Service Center Operations was the
 13· ·component responsible for getting the Federal
 14· ·Register Notice published once a decision had been
 15· ·made.
 16· · · · · · ·So we would draft the Federal Register
 17· ·Notice with input from other components.
 18· · · · · · ·And with respect to Scott and Guillermo,
 19· ·they're the individuals on my team that did that for
 20· ·Service Center Operations.
 21· · · · Q.· ·Do they no longer draft the Federal
 22· ·Register Notice?
 23· · · · A.· ·No.· Since I think it was the last Haiti
 24· ·termination, the decision for Haiti, the last one,
 25· ·the Office of Policy and Strategy drafted the


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 21 of 300 PageID #:
                                    10035
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 21

 ·1· ·Federal Register Notice.
 ·2· · · · Q.· ·You said the last Haiti termination -- I
 ·3· ·think Haiti's only been terminated once -- well,
 ·4· ·there were multiple extensions.
 ·5· · · · · · ·I wonder if you can clarify.
 ·6· · · · A.· ·Right.· What I was trying to say is the
 ·7· ·last time we considered Haiti for extension, the
 ·8· ·decision was to terminate, and we did not prepare
 ·9· ·the FRN.
 10· · · · Q.· ·Okay.· Got it.· Thank you.
 11· · · · · · ·I'm going to come back, I want to make
 12· ·sure we walk through the process so I can understand
 13· ·it, but let me make sure I double-check a couple of
 14· ·these other people.
 15· · · · · · ·You mentioned Ms. Anderson as another
 16· ·subject matter expert you met with in preparation
 17· ·for your deposition.
 18· · · · · · · What is her area of expertise?
 19· · · · A.· ·She and Brandon work in the Office of
 20· ·Policy and Strategy.· I'm not sure what all their
 21· ·activities include, but I do know that they have
 22· ·been involved on TPS issues related to the
 23· ·extensions and designations of countries for TPS.
 24· · · · Q.· ·How long have -- well, let me back up for
 25· ·a second.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 22 of 300 PageID #:
                                    10036
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 22

 ·1· · · · · · ·Have you worked with Ms. Anderson outside
 ·2· ·of TPS issues?
 ·3· · · · A.· ·Not that I recall.
 ·4· · · · Q.· ·How about Mr. Prelogar?
 ·5· · · · A.· ·Not specifically, but he is someone in the
 ·6· ·Office of Policy and Strategy that would attend
 ·7· ·meetings, at times, representing that office.· So
 ·8· ·I'm sure it involved other subjects besides TPS, but
 ·9· ·I believe DACA as well.
 10· · · · Q.· ·How long have you known Mr. Prelogar?
 11· · · · A.· ·I don't know him well, but I've interacted
 12· ·with him probably, you know, many times in the last
 13· ·two or three years.
 14· · · · Q.· ·And how about Ms. Anderson?
 15· · · · A.· ·Less frequently, but probably covering the
 16· ·same time period, two years.
 17· · · · Q.· ·Do you happen to know Ms. Anderson's
 18· ·title?
 19· · · · A.· ·I do not.
 20· · · · Q.· ·And how about Mr. Prelogar?
 21· · · · A.· ·I don't.
 22· · · · Q.· ·Ms. Smith, were you meeting with her as a
 23· ·subject matter expert?
 24· · · · A.· ·Yes.
 25· · · · Q.· ·And what is her area of expertise?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 23 of 300 PageID #:
                                    10037
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 23

 ·1· · · · A.· ·TPS and DACA.
 ·2· · · · · · · · · MR. KIRSCHNER:· To the extent that
 ·3· ·this is calling for attorney-client communications,
 ·4· ·I'm going to instruct you not to answer.
 ·5· · · · Q.· ·Okay.· Is Ms. Smith an attorney?
 ·6· · · · A.· ·Yes.
 ·7· · · · Q.· ·Okay.· And were you meeting with her for
 ·8· ·the purpose of obtaining legal advice?
 ·9· · · · A.· ·Yes.
 10· · · · Q.· ·Were you also meeting with her for the
 11· ·purpose of obtaining background information on TPS?
 12· · · · A.· ·Yes.
 13· · · · · · · · · MR. KIRSCHNER:· Object to the extent
 14· ·that Mr. Neufeld's not a lawyer and can't
 15· ·differentiate between necessarily what calling for
 16· ·legal conclusions and the difference between what's
 17· ·legal advice versus nonlegal advice.
 18· · · · Q.· ·Has Ms. Smith had involvement in TPS
 19· ·determinations?
 20· · · · A.· ·Not that I know of.
 21· · · · Q.· ·Has Ms. Smith had involvement in
 22· ·preparation of Federal Register Notices?
 23· · · · A.· ·Not that I know of.
 24· · · · Q.· ·How about approval of Federal Register
 25· ·Notices?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 24 of 300 PageID #:
                                    10038
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 24

 ·1· · · · A.· ·Not that I know of.
 ·2· · · · Q.· ·Do you have any understanding as to why
 ·3· ·you were meeting with her as a subject matter expert
 ·4· ·in preparation for your deposition?
 ·5· · · · · · · · · MR. KIRSCHNER:· Objection --
 ·6· · · · Q.· ·Again, without giving legal advice.
 ·7· · · · · · · · · MR. KIRSCHNER:· I was just going to
 ·8· ·say, objection, assuming facts not in evidence.
 ·9· ·Assuming that he was meeting with her for purposes
 10· ·as a subject matter expert.
 11· · · · Q.· ·Let me rephrase the question.
 12· · · · · · ·What is your understanding as to why you
 13· ·were meeting with Ms. Smith in preparation for your
 14· ·deposition?
 15· · · · A.· ·Because of her legal knowledge of the
 16· ·program and the requirements, to give me guidance on
 17· ·how to prepare.
 18· · · · Q.· ·Anything else?
 19· · · · A.· ·She has a knowledge of the history of the
 20· ·program, but now all of our discussion was with
 21· ·respect to my preparation for this deposition and
 22· ·what to anticipate in terms of the lines of
 23· ·questioning, that sort of thing.
 24· · · · Q.· ·Okay.· A moment ago you mentioned the
 25· ·program.· You were referring to the TPS program?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 25 of 300 PageID #:
                                    10039
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 25

 ·1· · · · A.· ·Yes.
 ·2· · · · Q.· ·Did you receive any factual information
 ·3· ·from Ms. Smith that you used to, for example,
 ·4· ·refresh your recollection in preparation for your
 ·5· ·deposition?
 ·6· · · · A.· ·Not that I recall.
 ·7· · · · Q.· ·Did you receive any factual information
 ·8· ·from Ms. Smith that you did not previously know?
 ·9· · · · A.· ·No.
 10· · · · Q.· ·Do you have any understanding of how
 11· ·Ms. Smith has knowledge of the history of the
 12· ·program, the TPS program?
 13· · · · A.· ·Well, she's an attorney.· She works for
 14· ·the Office of Chief Counsel.· And her areas of focus
 15· ·that I'm aware of have been on the TPS and DACA
 16· ·programs.· So providing legal advice with respect to
 17· ·those two programs.
 18· · · · Q.· ·All right.· We've talked a lot about some
 19· ·other people.· It probably will be good for me to
 20· ·get a little understanding of your background.
 21· · · · · · ·I understand you have been involved with
 22· ·USCIS in one capacity or other for quite some time.
 23· · · · · · ·Is that fair?
 24· · · · A.· ·That's fair.
 25· · · · Q.· ·Okay.· Could you just give me just a quick


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 26 of 300 PageID #:
                                    10040
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 26

 ·1· ·run down of your different positions.
 ·2· · · · A.· ·Sure.· So I started with INS, the
 ·3· ·legacy -- we grew out of INS.· I'm guessing that
 ·4· ·you're familiar with that.
 ·5· · · · Q.· ·Yes.
 ·6· · · · A.· ·So in '83 I started with INS.· I was a
 ·7· ·clerk.· I became an officer.· This is all out in
 ·8· ·Los Angeles.· I became a supervisory officer in
 ·9· ·Los Angeles.· A couple of different levels of
 10· ·management all in the Los Angeles district.
 11· · · · · · ·I went out to the Miami district then as
 12· ·a -- I won't say executive, but a high-level manager
 13· ·in the district there.
 14· · · · · · ·I went to headquarters.· This is now
 15· ·probably 1999, my first time in headquarters.
 16· · · · · · ·My assignment there was in the Office of
 17· ·Production Management.· I oversaw that program,
 18· ·basically monitoring production for all of the
 19· ·adjudication benefit -- or benefit adjudication
 20· ·component of then INS.
 21· · · · · · ·From there I went out to the California
 22· ·service center as its director, so I was a service
 23· ·center director.
 24· · · · · · ·Went back to Miami as the acting director.
 25· · · · · · ·Went to the Nebraska service center as its


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 27 of 300 PageID #:
                                    10041
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 27

 ·1· ·acting director.
 ·2· · · · · · ·I'm trying to remember all these.
 ·3· · · · · · ·Then went back to headquarters as the
 ·4· ·chief of field operations, which was the component
 ·5· ·that oversees not the service centers but the other
 ·6· ·offices, domestic offices that adjudicate benefits
 ·7· ·involving interviews.
 ·8· · · · · · ·I became the deputy associate director for
 ·9· ·domestic operations, which was a component at the
 10· ·time that managed all the domestic operations other
 11· ·than the asylum offices.
 12· · · · · · ·We had a reorganization in 2010 that
 13· ·basically dissolved the domestic operations
 14· ·component and established Service Center Operations
 15· ·as its own directorate, and I became the associate
 16· ·director at that time.
 17· · · · · · ·So that was in January/February of 2010,
 18· ·and that's what I've been doing ever since.
 19· · · · Q.· ·And I apologize, I know you said this.· Is
 20· ·your title still associate director?
 21· · · · A.· ·Yes.
 22· · · · Q.· ·Is there a director of Service Center
 23· ·Operations?
 24· · · · A.· ·Yes.
 25· · · · Q.· ·And who is that?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 28 of 300 PageID #:
                                    10042
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 28

 ·1· · · · A.· ·No -- oh, director?· I'm sorry, I
 ·2· ·misunderstood your question.
 ·3· · · · Q.· ·I'm sorry.· I apologize.
 ·4· · · · · · ·I have not worked in CIS, so if I mix up
 ·5· ·some of the titles and names -- let me ask that a
 ·6· ·different way.
 ·7· · · · · · ·You're the associate director of Service
 ·8· ·Center Operations.
 ·9· · · · · · ·Who do you report to?
 10· · · · A.· ·I report to the deputy director of USCIS.
 11· · · · Q.· ·And who currently has that role?
 12· · · · A.· ·There's nobody permanently in that role.
 13· · · · · · ·The acting deputy director is Tracy
 14· ·Renaud.
 15· · · · Q.· ·Roughly how long has Ms. Renaud been in
 16· ·that position?
 17· · · · A.· ·Probably about a year.
 18· · · · Q.· ·Did she work with USCIS before the current
 19· ·administration came in?
 20· · · · A.· ·Yes.
 21· · · · Q.· ·Do you recall what her role was before
 22· ·this administration?
 23· · · · A.· ·When she's not the acting deputy, she is
 24· ·the associate director for management, the
 25· ·management directorate.· And I believe she was in


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 29 of 300 PageID #:
                                    10043
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 29

 ·1· ·that capacity towards the end of the last
 ·2· ·administration carrying into this administration.
 ·3· · · · · · ·I'm not sure exactly how long she's been
 ·4· ·in that position.
 ·5· · · · · · ·Prior to that, I'm sorry, but prior to
 ·6· ·that she was a deputy associate director for
 ·7· ·management.
 ·8· · · · Q.· ·What does the management directorate do?
 ·9· · · · A.· ·Basically, all of the administrative
 10· ·functions that are needed by the agency are managed
 11· ·and provided by the management directorate.
 12· · · · · · ·So they oversee the HR functions, the
 13· ·facility functions, budget.
 14· · · · Q.· ·Sort of the back office side of the
 15· ·agency?
 16· · · · A.· ·Yes.
 17· · · · Q.· ·So if I understand correctly, you've been
 18· ·the associate director of Service Center Operations
 19· ·since the 2010 reorganization.
 20· · · · · · ·Is that right?
 21· · · · A.· ·That's right.
 22· · · · Q.· ·And before that you were the deputy
 23· ·associate director of domestic operations, which
 24· ·essentially rolled into Service Center Operations?
 25· · · · A.· ·It broke up into many directorates that


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 30 of 300 PageID #:
                                    10044
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 30

 ·1· ·included Service Center Operations.
 ·2· · · · · · ·So when I was the deputy associate
 ·3· ·director of domestic operations, included in my
 ·4· ·areas of responsibility was Service Center
 ·5· ·Operations.
 ·6· · · · Q.· ·Thank you for clarifying.
 ·7· · · · · · ·The positions, and you've had a lot of
 ·8· ·them, but out of the -- the positions that you've
 ·9· ·had, which of those positions touched on TPS in any
 10· ·fashion?
 11· · · · A.· ·Well, it's hard to say because I've had a
 12· ·number of positions.
 13· · · · · · ·When I was in the -- and it depends on
 14· ·what you mean by "touched on TPS."
 15· · · · · · ·So TPS holders have employment
 16· ·authorization, and they have evidence of that,
 17· ·Employment Authorization Documents, EADs.
 18· · · · · · ·And so when I was in the Miami district
 19· ·and Los Angeles district offices, I'm sure that we
 20· ·dealt with people coming in to get replacement EADs,
 21· ·which many years ago could have been provided by
 22· ·field offices.
 23· · · · · · ·Also, I managed the application support
 24· ·centers that would have been located in the
 25· ·jurisdictions of those districts.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 31 of 300 PageID #:
                                    10045
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 31

 ·1· · · · · · ·And that's where TPS applicants or people
 ·2· ·with TPS status would go in for their biometrics
 ·3· ·capture.
 ·4· · · · · · ·Aside from that, when I was at the
 ·5· ·California service center, now that I'm thinking
 ·6· ·about it, I don't think at the time that I was there
 ·7· ·we had -- that center was involved in TPS
 ·8· ·adjudications.· So correct that.
 ·9· · · · · · ·As the deputy associate director for
 10· ·domestic operations, like I said, that included
 11· ·Service Center Operations.· And Service Center
 12· ·Operations has always adjudicated the requests for
 13· ·TPS, the actual applications that the applicants
 14· ·would submit.
 15· · · · · · ·And now that I'm the head of Service
 16· ·Center Operations, it's the same thing.· The
 17· ·requests for TPS are adjudicated at the centers that
 18· ·I oversee.
 19· · · · Q.· ·Could you tell me just briefly what that
 20· ·adjudication process involves?
 21· · · · A.· ·So for TPS, there are two different types
 22· ·of requests.
 23· · · · · · ·One would be the initial TPS status.
 24· · · · · · ·The process is essentially -- it's pretty
 25· ·similar to both, but for the initial applications,


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 32 of 300 PageID #:
                                    10046
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 32

 ·1· ·then they have to submit evidence of their
 ·2· ·eligibility.
 ·3· · · · · · ·So for TPS you need -- generally you need
 ·4· ·to demonstrate that you're a national of the country
 ·5· ·that was designated and that you have resided
 ·6· ·continuously since the date that was established
 ·7· ·when the designation was made.
 ·8· · · · · · ·And that process is that the applicant
 ·9· ·would submit an 821 form, which is the actual
 10· ·request for TPS status; and an employment -- a form
 11· ·that's for employment authorization.· So the I-form,
 12· ·I-765.
 13· · · · · · ·Those are both adjudicated at the centers.
 14· · · · · · ·What differs is when we process an
 15· ·extension request, they have previously already
 16· ·demonstrated their eligibility, so for the most part
 17· ·what we're looking at is their ongoing eligibility.
 18· · · · · · ·So we run background checks and check
 19· ·their travel history.
 20· · · · Q.· ·Anything else on the renewal?
 21· · · · A.· ·Well, for both of them, if they -- when we
 22· ·approve them, then we initiate a card order if they
 23· ·requested an EAD to produce a card.
 24· · · · Q.· ·Is there anything that would make someone
 25· ·ineligible for a renewal?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 33 of 300 PageID #:
                                    10047
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 33

 ·1· · · · A.· ·So there's a requirement to reregister.
 ·2· ·They need to reregister.· If they don't, then we can
 ·3· ·withdraw their TPS.
 ·4· · · · · · ·If they commit crimes that are
 ·5· ·disqualifying under the statute, then we can
 ·6· ·withdraw TPS, and if they don't -- if they've done
 ·7· ·something to break their continuous residence, in
 ·8· ·other words, taken up residence outside the country
 ·9· ·or traveled for other than a brief, casual, and
 10· ·innocent departure from the United States, then that
 11· ·can make them ineligible for TPS, and we will
 12· ·withdraw.
 13· · · · Q.· ·How long does a renewal adjudication
 14· ·typically take?
 15· · · · A.· ·It depends.
 16· · · · · · ·As you can see, because they have already
 17· ·previously demonstrated their eligibility, it really
 18· ·matters -- what we're looking for is criminal
 19· ·history, you know, criminal activity since the last
 20· ·time they registered and traveled.
 21· · · · · · ·So if in our checks we come up with a
 22· ·background check hit or travel that needs to be
 23· ·reviewed, then those cases need to be referred to an
 24· ·actual adjudicator who would review and make a
 25· ·decision.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 34 of 300 PageID #:
                                    10048
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 34

 ·1· · · · · · ·Those cases can take longer depending on
 ·2· ·other workloads that we have and the resources that
 ·3· ·we can apply to it.
 ·4· · · · · · ·It could be a couple months or it could be
 ·5· ·a year.
 ·6· · · · · · ·For cases that don't have those hits, so,
 ·7· ·you know, if the system doesn't flag a background
 ·8· ·check hit or travel, those, which are the majority
 ·9· ·of renewal requests, are in that category, then it's
 10· ·essentially an automated process.
 11· · · · · · ·At the end of it, an employee would
 12· ·initiate approval for the cases that have, you
 13· ·know -- where there isn't anything that needs to be
 14· ·substantively reviewed.· Those can be adjudicated
 15· ·very quickly.
 16· · · · · · ·Once we have the -- well, we typically
 17· ·will send individuals back to an application support
 18· ·center to capture the biometrics.· That process can
 19· ·take two or three weeks, the scheduling.
 20· · · · · · ·So all the cases would wait for that.
 21· · · · · · ·But cases that don't have any hits that
 22· ·need to be reviewed, then after that, once the
 23· ·system, you know, has conducted the checks and they
 24· ·show up on a report that there's nothing that needs
 25· ·to be reviewed, then those can be adjudicated really


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 35 of 300 PageID #:
                                    10049
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 35

 ·1· ·quickly.
 ·2· · · · Q.· ·So it's essentially a pretty automated
 ·3· ·process unless there's a hit and someone needs to be
 ·4· ·funneled for further review?
 ·5· · · · A.· ·That's correct.
 ·6· · · · Q.· ·Okay.· With the employment authorization
 ·7· ·documents, do those have a -- when those are issued,
 ·8· ·they have an end date on them.· Right?
 ·9· · · · A.· ·Yes.
 10· · · · Q.· ·Is there something that lets someone
 11· ·continue to work while an adjudication process is
 12· ·going on for TPS renewal?
 13· · · · A.· ·Yes.
 14· · · · Q.· ·And how does that work?
 15· · · · A.· ·So if a renewal request is submitted
 16· ·within the 60-day time period that is required, then
 17· ·they are automatically -- the EAD that they had that
 18· ·would expire at the end of the last designation is
 19· ·automatically extended for a period of six months.
 20· · · · Q.· ·For someone who's in an adjudication
 21· ·process, you mentioned that it sometimes can take up
 22· ·to a year.· Is there also a process for them to get
 23· ·their EAD extended beyond this automatic six months?
 24· · · · A.· ·Not that I'm aware of.
 25· · · · Q.· ·And if someone -- if there's -- if


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 36 of 300 PageID #:
                                    10050
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 36

 ·1· ·someone's EAD -- back up.
 ·2· · · · · · ·If that automatic six-month extension
 ·3· ·expires before someone's renewal request is being
 ·4· ·adjudicated, is there any process by which they can
 ·5· ·come in to, I guess, reapply for a new temporary EAD
 ·6· ·while they're waiting for the adjudication?
 ·7· · · · A.· ·I think I need to correct my last answer.
 ·8· · · · · · ·So there's not a....
 ·9· · · · · · ·To my knowledge now, there's not a process
 10· ·for them to request, you know, something temporary
 11· ·to bridge the gap between the six-month extension
 12· ·and however long it takes to us adjudicate.
 13· · · · · · ·But we have the authority -- we can issue
 14· ·either an individualized notice that further extends
 15· ·their employment authorization or publish in the
 16· ·Federal Register a notice, essentially extending --
 17· ·further extending beyond the six months for whatever
 18· ·group of folks have not received their new EADs.
 19· · · · Q.· ·And is that something you've done in past?
 20· · · · A.· ·Yes.
 21· · · · Q.· ·Do you recall doing it with respect to any
 22· ·of the four countries at issue in this suit?
 23· · · · A.· ·It's tough to say.
 24· · · · · · ·I don't remember.
 25· · · · Q.· ·That's fair enough.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 37 of 300 PageID #:
                                    10051
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 37

 ·1· · · · A.· ·I actually think that we are in the
 ·2· ·process of sending individualized notices to a
 ·3· ·certain -- one of these countries, I don't remember
 ·4· ·which one, where we still have some pending requests
 ·5· ·that haven't been adjudicated.
 ·6· · · · Q.· ·Actually, that leads me to my next
 ·7· ·question, which is:· When a TPS for a country is
 ·8· ·terminated and it is -- the termination is effective
 ·9· ·6 months, 12 months, 18 months after the decision
 10· ·date, do individuals have to come in and reregister
 11· ·after the notice of termination is issued so that
 12· ·they can continue to work through the final
 13· ·effective date of the termination?
 14· · · · A.· ·Yes.
 15· · · · Q.· ·And does that follow the same renewal
 16· ·reregistration process that you described earlier?
 17· · · · A.· ·Yes.
 18· · · · Q.· ·Are there any differences in the process
 19· ·where a termination notice has been issued?
 20· · · · A.· ·Not that I can think of.
 21· · · · · · · · · MS. DEGEN:· All right.· Let me go
 22· ·ahead and just mark before I forget my cleanup
 23· ·things here.
 24· · · · · · · · · We have what has previously been
 25· ·marked as Exhibit 1, the Second Amended Notice of


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 38 of 300 PageID #:
                                    10052
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 38

 ·1· ·Rule 30(b)(6) Deposition to Defendant U.S.
 ·2· ·Department of Homeland Security.
 ·3· · · · · · · · · (Whereupon, Exhibit 1, previously
 ·4· ·marked for identification, was presented to the
 ·5· ·witness.)
 ·6· · · · · · · · · MS. DEGEN:· Let me also produce here
 ·7· ·what has previously been marked as Exhibit 2, which
 ·8· ·is a July 13, 2018 letter from Mr. Rhett Martin to
 ·9· ·Sean Commons.
 10· · · · · · · · · (Whereupon, Exhibit 2, previously
 11· ·marked for identification, was presented to the
 12· ·witness.
 13· ·BY MS. DEGEN:
 14· · · · Q.· ·Mr. Neufeld, have you seen this notice
 15· ·before?
 16· · · · A.· ·I don't recall seeing it, but that doesn't
 17· ·mean that I definitely have not.
 18· · · · Q.· ·Okay.· And how about Exhibit 2 -- oh, I'm
 19· ·sorry.
 20· · · · A.· ·Sorry.· I'm sorry.· Let me just look at
 21· ·the end here.
 22· · · · Q.· ·Sure.
 23· · · · · · · · · · (Witness reading.)
 24· · · · A.· ·Rereading it, I think that I have seen
 25· ·this, but I don't remember the context or, you know,


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 39 of 300 PageID #:
                                    10053
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 39

 ·1· ·when.
 ·2· · · · Q.· ·Okay.· And how about Exhibit 2, the
 ·3· ·letter?
 ·4· · · · A.· ·This I've definitely seen.
 ·5· · · · Q.· ·Okay.· Looking at....
 ·6· · · · A.· ·I'm back on Exhibit 1.
 ·7· · · · · · ·I'm just trying to -- the difficulty for
 ·8· ·me is, again, I see lots of, you know, documentation
 ·9· ·related to litigation and I don't -- I just -- I
 10· ·don't know whether this is one of the ones that I've
 11· ·seen before or not one of the ones that I've seen
 12· ·before.
 13· · · · · · ·And I did just notice that the date on
 14· ·this is -- what was it, July?
 15· · · · · · ·This one is August 3rd and 9th, right?
 16· · · · · · ·So I can probably say that that means I
 17· ·have not seen this particular --
 18· · · · Q.· ·This was dated July 20th, and it's simply
 19· ·the notice of your deposition, the 30(b)(6) notice
 20· ·that -- for which you've been designated.
 21· · · · · · ·We can turn to the letter that you do
 22· ·recall seeing.
 23· · · · A.· ·Yeah.
 24· · · · Q.· ·And if you look on page 1, down at the
 25· ·bottom, there's some italicized text listing some


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 40 of 300 PageID #:
                                    10054
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 40

 ·1· ·topics for testimony.
 ·2· · · · · · ·Do you see that?
 ·3· · · · A.· ·Yes.
 ·4· · · · Q.· ·It's Topic 1 out of -- I'll just represent
 ·5· ·to you that that's Topic 1 out of the deposition
 ·6· ·notice in Exhibit 1.
 ·7· · · · · · ·Do you understand that you have been
 ·8· ·designated to testify as to those topics that are
 ·9· ·listed?
 10· · · · · · · · · MR. KIRSCHNER:· Objection, assuming
 11· ·facts not in evidence.
 12· · · · Q.· ·If you can read what's listed there by
 13· ·point 1.· And I'm happy to read it into the record
 14· ·if we need to.
 15· · · · · · · · · MR. KIRSCHNER:· I mean --
 16· · · · · · · · · MS. DEGEN:· I just want to make sure
 17· ·he understands what he's here to testify about.
 18· · · · · · · · · MR. KIRSCHNER:· No, I understand.
 19· ·It's that he hasn't been designated for that.· He's
 20· ·been designated as described under the bullet point
 21· ·with his name.
 22· ·BY MS. DEGEN:
 23· · · · Q.· ·Okay.· Well, why don't we turn to page 2.
 24· · · · · · ·And if you could -- do you see the first
 25· ·full bullet point on page 2?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 41 of 300 PageID #:
                                    10055
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 41

 ·1· · · · A.· ·I do.
 ·2· · · · Q.· ·Okay.· It starts Donald Neufeld, Associate
 ·3· ·Director?
 ·4· · · · A.· ·Yes.
 ·5· · · · Q.· ·Have you read that bullet point before?
 ·6· · · · A.· ·I have.
 ·7· · · · Q.· ·Okay.· And do you understand that you've
 ·8· ·been designated to testify as described in that
 ·9· ·bullet point?
 10· · · · A.· ·I do.
 11· · · · Q.· ·Are there any corrections that you need --
 12· ·think should be made to the information described in
 13· ·that bullet point.
 14· · · · · · · · · · (Witness reading.)
 15· · · · A.· ·I wouldn't necessarily say a correction.
 16· · · · · · ·The last piece of that that says that I
 17· ·can also testify generally as to the reasons stated
 18· ·in those notices historically dating back to 2008
 19· ·for the secretary's decisions, I clearly don't have
 20· ·them all committed to memory; and I can testify to
 21· ·what those reasons were if I see the FRN, but beyond
 22· ·that, I could not.
 23· · · · · · ·So I think it just depends on what is
 24· ·understood to be meant by what I can testify to
 25· ·generally as to the reasons stated in those notices.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 42 of 300 PageID #:
                                    10056
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 42

 ·1· · · · Q.· ·Are there any other clarifications that
 ·2· ·you think should be made here?
 ·3· · · · A.· ·No.
 ·4· · · · Q.· ·The letter notes that you work closely
 ·5· ·with other offices of USCIS, such as the Office of
 ·6· ·Policy and Strategy and the Office of Chief Counsel,
 ·7· ·which are involved in the TPS program.
 ·8· · · · · · ·Who do you work closely with?
 ·9· · · · A.· ·So I personally would interact with Kathy
 10· ·Nuebel Kovarik, who is the chief of the Office of
 11· ·Policy and Strategy, and Craig Symons, who is the
 12· ·chief counsel, and Molly Groom, who is his deputy.
 13· · · · Q.· ·Anyone else?
 14· · · · A.· ·No.· My staff would work with staff of
 15· ·those offices, which is included in that statement.
 16· · · · Q.· ·Do you know who at those offices your
 17· ·staff works with as regards TPS?
 18· · · · A.· ·I know that it would include the two names
 19· ·I've given before, Katherine and Brandon.
 20· · · · · · ·I don't know who else.
 21· · · · Q.· ·And who on your staff were you
 22· ·referencing?
 23· · · · A.· ·Scott Massey and Guillermo Roman-Riefkohl.
 24· · · · Q.· ·Is there anyone else on your staff who is
 25· ·involved in any way in TPS determinations?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 43 of 300 PageID #:
                                    10057
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 43

 ·1· · · · A.· ·It depends on what you mean by involved in
 ·2· ·determinations.
 ·3· · · · · · ·Brandon and Scott both work in a branch
 ·4· ·that has a supervisor whose name is Alex King, and
 ·5· ·so he would oversee, you know, their activities.
 ·6· · · · · · ·He has a supervisor, his division chief,
 ·7· ·Pamela Hutchings.· She would oversee that as well.
 ·8· · · · Q.· ·So Scott Massey and Guillermo
 ·9· ·Roman-Riefkohl, their supervisor is Alex King?
 10· · · · A.· ·Yes.
 11· · · · Q.· ·And other than as a supervisor, has --
 12· ·Mr. King?
 13· · · · A.· ·Yes.
 14· · · · Q.· ·Okay.· Mr. King been involved in TPS
 15· ·determinations?
 16· · · · A.· ·Again, it depends on what you mean by
 17· ·involved in determinations.
 18· · · · · · ·We're an operational component, so we are
 19· ·not in any way involved in the decision to extend or
 20· ·not extend.
 21· · · · Q.· ·Let me ask my next question.
 22· · · · · · ·Are you aware of Pamela Hutchings -- back
 23· ·up.
 24· · · · · · ·The letter that's been marked as Exhibit 2
 25· ·notes that Mr. Neufeld and his staff also work


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 44 of 300 PageID #:
                                    10058
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 44

 ·1· ·closely with other offices of USCIS, such as the
 ·2· ·Office of Policy and Strategy and the Office of
 ·3· ·Chief Counsel, which are involved in the TPS program
 ·4· ·including providing operational impact information
 ·5· ·as requested to help inform USCIS leadership and
 ·6· ·before the USCIS director makes his or her
 ·7· ·recommendations to the secretary regarding TPS
 ·8· ·extensions and terminations.
 ·9· · · · · · ·So does Service Center Operations provide
 10· ·operational impact information into the TPS
 11· ·determination process?
 12· · · · A.· ·Yes.
 13· · · · Q.· ·Okay.· And who's involved in providing
 14· ·that information?
 15· · · · A.· ·Principally at the staff level, that's
 16· ·Scott Massey and Guillermo, but I have in the past
 17· ·myself.
 18· · · · Q.· ·Anyone else?
 19· · · · A.· ·No, not that I can think of.
 20· · · · · · · · · MR. KIRSCHNER:· I just want to check
 21· ·in terms of how both you and Mr. Neufeld are doing
 22· ·in terms of a break and where we're at in terms of
 23· ·timing.
 24· · · · · · · · · MS. DEGEN:· If folks are -- I think
 25· ·we're coming up right on an hour, so if folks would


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 45 of 300 PageID #:
                                    10059
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 45

 ·1· ·like a break.· You've got a good internal clock.
 ·2· · · · · · · · · So we're fine taking a break now.· As
 ·3· ·you can probably tell, we're about to start on a
 ·4· ·fairly lengthy list of questions.
 ·5· · · · · · · · · MR. KIRSCHNER:· That's the question
 ·6· ·now.· I also have a pretty good sense of where one
 ·7· ·line of questioning is ending and another line of
 ·8· ·questioning is beginning.
 ·9· · · · · · · · · MS. DEGEN:· Why don't we take --
 10· ·maybe see if we can get back within ten minutes?
 11· · · · · · · · · MR. KIRSCHNER:· That's fine.
 12· · · · · · · · · THE WITNESS:· Awesome.
 13· · · · · · · · · MR. KIRSCHNER:· I defer to
 14· ·Mr. Neufeld.
 15· · · · · · · · · VIDEOGRAPHER:· Going off the record.
 16· ·The time is 10:46 a.m.
 17· · · · · · · · · (Whereupon, a recess was taken.)
 18· · · · · · · · · VIDEOGRAPHER:· Back on the record.
 19· · · · · · · · · The time is 11:05 a.m.
 20· · · · · · · · · MS. DEGEN:· Mr. Neufeld, we are back
 21· ·from a break.· And I understand your counsel had a
 22· ·couple of clarifying questions he thought would be
 23· ·helpful to ask right now.
 24· · · · · · · · · MR. KIRSCHNER:· Thank you.
 25· · · · · · · · · I just had I think three, should be


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 46 of 300 PageID #:
                                    10060
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 46

 ·1· ·quick questions.
 ·2· · · · · · · · · You were asked about what documents
 ·3· ·you reviewed in preparation of the deposition, and
 ·4· ·you listed a few documents.
 ·5· · · · · · · · · Is it possible that there may have
 ·6· ·been other documents that you didn't tick off on the
 ·7· ·top of your head?
 ·8· · · · · · · · · THE WITNESS:· I suppose that is
 ·9· ·possible, but I don't remember others.
 10· · · · · · · · · MR. KIRSCHNER:· Okay.
 11· · · · · · · · · THE WITNESS:· I do remember one, now
 12· ·that I'm thinking of it.
 13· · · · · · · · · I was shown something related to this
 14· ·case that showed -- that had the -- I didn't read
 15· ·the whole thing, but there was, like, a matrix that
 16· ·showed what I think were factors that were cited in
 17· ·some Federal Register Notices that were not cited in
 18· ·other Federal Register Notices.
 19· · · · · · · · · MR. KIRSCHNER:· And I'll ask for you
 20· ·not to hit the table.
 21· · · · · · · · · THE WITNESS:· Sorry.
 22· · · · · · · · · MR. KIRSCHNER:· Okay.· And is it
 23· ·possible just that -- just to the extent that --
 24· ·just to make the record clear, I'm not saying if
 25· ·there is or isn't, but is it possible that there


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 47 of 300 PageID #:
                                    10061
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 47

 ·1· ·might have been other documents that didn't come to
 ·2· ·mind when you listed them?
 ·3· · · · · · · · · THE WITNESS:· I suppose, yes.
 ·4· · · · · · · · · MR. KIRSCHNER:· Okay.· Next you said
 ·5· ·and I'm -- I think you said that the EAD is
 ·6· ·automatically extended six months.
 ·7· · · · · · · · · Is that always the case, or can there
 ·8· ·be fluctuations of the automatic extension of the
 ·9· ·EAD?
 10· · · · · · · · · THE WITNESS:· So I think it was last
 11· ·year there was a reg change for the reg that governs
 12· ·EADs that provided for the automatic extension of
 13· ·EADs for certain categories, and TPS reregistration
 14· ·renewals is one of them.· But that's sometime I
 15· ·think in the last year.
 16· · · · · · · · · Prior to that, extensions needed
 17· ·to -- for there to be an automatic extension, that
 18· ·language needed to be included in the Federal
 19· ·Register Notice, and it could have been for whatever
 20· ·length of time the secretary determined was
 21· ·appropriate.
 22· · · · · · · · · MR. KIRSCHNER:· Okay.· And my last
 23· ·question is, you said something about having to
 24· ·reregister for EADs.
 25· · · · · · · · · Did someone -- when there has been an


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 48 of 300 PageID #:
                                    10062
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 48

 ·1· ·extension or an effective date for a termination
 ·2· ·down the line, do they have to reregister for EADs?
 ·3· · · · · · · · · I guess my question is:· How does
 ·4· ·that relate to the automatic extension, and what
 ·5· ·does it mean to reregister for getting an EAD?
 ·6· · · · · · · · · THE WITNESS:· So the extension I've
 ·7· ·been talking about is extending the Employment
 ·8· ·Authorization Document.
 ·9· · · · · · · · · And so maybe I'm not quite
 10· ·understanding your question but --
 11· · · · · · · · · MR. KIRSCHNER:· Is there a difference
 12· ·between extending the employment authorization and
 13· ·extending the Employment Authorization Document?
 14· · · · · · · · · THE WITNESS:· Yes.· The difference is
 15· ·that TPS holders are employment authorized, incident
 16· ·to their status; meaning, as long as they have TPS,
 17· ·they are authorized to work.
 18· · · · · · · · · What they don't have, necessarily, is
 19· ·evidence of that employment authorization, which is
 20· ·the EAD.
 21· · · · · · · · · And so the auto extension that I was
 22· ·talking about, that's with respect to the EAD, the
 23· ·document, not their eligibility for employment.
 24· · · · · · · · · MR. KIRSCHNER:· Thank you.· Okay.
 25· ·That's the full set of my clarifying questions.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 49 of 300 PageID #:
                                    10063
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 49

 ·1· · · · · · · · · MS. DEGEN:· Okay.· Thank you.
 ·2· ·BY MS. DEGEN:
 ·3· · · · Q.· ·The matrix that you mentioned looking at,
 ·4· ·Mr. Neufeld, in preparation for your deposition, do
 ·5· ·you recall what countries were covered by that
 ·6· ·matrix?
 ·7· · · · A.· ·No.
 ·8· · · · Q.· ·And do you recall what time frame was
 ·9· ·covered by the notices described in that matrix?
 10· · · · A.· ·No.
 11· · · · · · · · · MS. DEGEN:· Counsel, we would ask to
 12· ·have that matrix produced to us, please.
 13· · · · · · · · · MR. KIRSCHNER:· I could say on the
 14· ·record, it's the Court's opinion.
 15· · · · · · · · · MS. DEGEN:· Okay.· We have that.
 16· · · · · · · · · MR. KIRSCHNER:· Sorry, I was going to
 17· ·say, as opposed to going back and forth about
 18· ·requesting documents that you already have.
 19· · · · · · · · · MS. DEGEN:· I appreciate that.· Okay.
 20· · · · · · · · · MR. KIRSCHNER:· I apologize for
 21· ·talking over you.
 22· ·BY MS. DEGEN:
 23· · · · Q.· ·One follow-up question on the EADs.
 24· · · · · · ·What is the effect for someone if there is
 25· ·a gap between the EAD auto extension and issuance of


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 50 of 300 PageID #:
                                    10064
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 50

 ·1· ·a new EAD?
 ·2· · · · A.· ·Well, as I was saying earlier, they are,
 ·3· ·in fact, employment authorized until we would
 ·4· ·withdraw TPS or it's terminated.
 ·5· · · · Q.· ·Okay.· So they would have the right to
 ·6· ·work.· They just wouldn't have any document that
 ·7· ·would allow an employer to hire them?
 ·8· · · · A.· ·That's correct.
 ·9· · · · Q.· ·Okay.· All right.· So before the break we
 10· ·were talking about individuals on your staff who
 11· ·provide inputs into the TPS determination process,
 12· ·and you mentioned that Mr. Massey and
 13· ·Mr. Roman-Riefkohl provide inputs and noted that
 14· ·sometimes you would also get involved.
 15· · · · · · ·In what context would you get involved in
 16· ·providing inputs into the process?
 17· · · · A.· ·So not with respect whether to extend or
 18· ·not extend.
 19· · · · · · ·The operational interest comes in with --
 20· ·if there is a....· Let me think here.
 21· · · · · · ·Operationally, we don't -- this is a
 22· ·huge -- depending on the country, but for
 23· ·El Salvador, for example, there are many thousands
 24· ·of cases that would be, you know -- applications
 25· ·that would be coming our way.· So our operational


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 51 of 300 PageID #:
                                    10065
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 51

 ·1· ·concern is to not do that more frequently than we
 ·2· ·have to.
 ·3· · · · · · ·So an example of an input that we would
 ·4· ·give that is consistent all the time is that if the
 ·5· ·consideration is being given for how long to allow
 ·6· ·an extension, the secretary can consider giving
 ·7· ·either 6 months, 12 months, or 18 months.
 ·8· · · · · · ·Consistently, operationally, we suggest
 ·9· ·that an 18-month, you know, period would be the best
 10· ·operationally only because if there's a follow-on,
 11· ·you know, period, another extension or another
 12· ·period of time, then we -- that would involve a
 13· ·reregistration process that we would then have to
 14· ·deal with all the filings again.
 15· · · · · · ·So that would be -- our operational input
 16· ·would be if this is going -- if there's a chance
 17· ·that there would be another period that would follow
 18· ·the current period that's being considered for an
 19· ·extension or termination, that the longer the period
 20· ·that can be provided operationally is more efficient
 21· ·for us.
 22· · · · Q.· ·So the longer period would mean the more
 23· ·time that would pass before people would need to
 24· ·reregister again?
 25· · · · A.· ·Correct.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 52 of 300 PageID #:
                                    10066
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 52

 ·1· · · · Q.· ·Okay.
 ·2· · · · A.· ·In a nutshell, if we're going to have
 ·3· ·repeat series of filings, we would rather do that
 ·4· ·every 18 months instead of every 6 months.
 ·5· · · · · · ·Another operational input would be for --
 ·6· ·in the past when the auto extensions weren't
 ·7· ·necessarily automatic by regulation, where they had
 ·8· ·to be included in the Federal Register Notice,
 ·9· ·again, because of the volume and the length of time
 10· ·it can take to process some cases, for us
 11· ·operationally, it's easier to have an auto extension
 12· ·that will cover the length of time that we think
 13· ·it's going to take to adjudicate the volume of cases
 14· ·that would be filed.
 15· · · · Q.· ·Okay.
 16· · · · A.· ·So back before it was by regulation, the
 17· ·secretary might not have even included an auto
 18· ·extension in a Federal Register Notice but would
 19· ·consider our recommendation that there be an auto
 20· ·extension for, say, six months.
 21· · · · Q.· ·Okay.· And, again, that is helpful because
 22· ·it reduces the volume of applications that you all
 23· ·have to process?
 24· · · · A.· ·Overall, yes.
 25· · · · Q.· ·Overall, okay.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 53 of 300 PageID #:
                                    10067
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 53

 ·1· · · · · · ·If there was -- this recommendation of an
 ·2· ·18-month period versus a 6-month period, if a
 ·3· ·termination -- if it was likely that a termination
 ·4· ·was going to follow, would you have a different
 ·5· ·recommendation about how long the period would be?
 ·6· · · · · · · · · MR. KIRSCHNER:· I want to object to
 ·7· ·the extent that this question is calling for the
 ·8· ·agency's internal deliberations or recommendations,
 ·9· ·I would instruct you not to answer.
 10· · · · · · · · · To the extent that you're talking
 11· ·about operational matters, feel free to answer but I
 12· ·want to just instruct you not to answer about
 13· ·internal agency deliberations.
 14· · · · A.· ·Could you restate your question.
 15· · · · Q.· ·Okay.· So if a termination for a TPS
 16· ·country seems likely, just from an operational
 17· ·perspective, is there a difference between giving
 18· ·people another 6 months before it terminates versus
 19· ·giving them 18 months before termination?
 20· · · · A.· ·No.
 21· · · · Q.· ·And if we're looking at, say, an extension
 22· ·with likely the next decision being a termination,
 23· ·is there a difference operationally between that,
 24· ·you know -- a 6-month versus 18-month extension
 25· ·followed by a termination?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 54 of 300 PageID #:
                                    10068
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 54

 ·1· · · · A.· ·Yes.
 ·2· · · · Q.· ·Okay.· How so?
 ·3· · · · A.· ·Because applicants would have to
 ·4· ·reregister for each of those periods, so 6 months,
 ·5· ·then again for whatever the period of time when the
 ·6· ·termination would provide.
 ·7· · · · · · ·And so the operational impact would be the
 ·8· ·short period, for the first one, 6 months, would
 ·9· ·mean that 6 months later we're looking at having to
 10· ·deal with the same volume all over again.
 11· · · · · · ·I do also want to correct -- I don't -- I
 12· ·don't think it's correct to say we make a
 13· ·recommendation for any of this.· It's more we just
 14· ·describe what the operational impacts would be.
 15· · · · · · ·So I think it's -- it probably comes
 16· ·across clearly what we would prefer, but I wouldn't
 17· ·categorize it as us making a specific
 18· ·recommendation.
 19· · · · Q.· ·Okay.· I'm going to kind of just step back
 20· ·for kind of a broader question.
 21· · · · · · ·As the head of one of the directorates
 22· ·within USCIS, are there any regular management level
 23· ·meetings that you participate in with other heads of
 24· ·directorates?
 25· · · · A.· ·Yes.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 55 of 300 PageID #:
                                    10069
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 55

 ·1· · · · Q.· ·Okay.· What kind of regular meetings do
 ·2· ·you all have?
 ·3· · · · A.· ·So our director or his deputy, depending
 ·4· ·on who's available, holds I think they're biweekly
 ·5· ·meetings that include the other associate directors
 ·6· ·but also program office chiefs.
 ·7· · · · · · ·They are standing meetings just to sort of
 ·8· ·give updates on what's -- for the director or the
 ·9· ·deputy to give their updates, you know, whatever
 10· ·information they think needs to be shared and for us
 11· ·to provide information to our colleagues and to the
 12· ·deputy and the director as well.
 13· · · · Q.· ·And when you say "the chiefs of the
 14· ·offices," that includes the offices like the Office
 15· ·of Policy?
 16· · · · A.· ·Yes.
 17· · · · Q.· ·Okay.· I'm just making sure I understand
 18· ·the terminology.· Thank you.
 19· · · · · · ·Other than the heads of the directorates
 20· ·and the heads of the offices, are there other
 21· ·individuals who participate in these biweekly
 22· ·meetings?
 23· · · · A.· ·Yes.
 24· · · · Q.· ·Who else?
 25· · · · A.· ·So at any given time, it can be any -- it


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 56 of 300 PageID #:
                                    10070
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 56

 ·1· ·changes.
 ·2· · · · · · ·Typically, one of -- I forget -- I'm not
 ·3· ·sure what her -- their title is, but they are our
 ·4· ·front office, so the office of the deputy and the
 ·5· ·director, they have advisors, I think they call them
 ·6· ·senior advisors, I'm not 100 percent sure about
 ·7· ·that, but they typically join.· They're not usually
 ·8· ·seated at the table; they sit in the back, but they
 ·9· ·contribute.
 10· · · · · · ·And depending on if there's something in
 11· ·particular being briefed, there may be others that
 12· ·are brought along with their principal
 13· ·representative to add whatever input or to hear
 14· ·their conversation.
 15· · · · Q.· ·The advisors who come to these meetings,
 16· ·are those senior advisors to the director?
 17· · · · A.· ·Yes.
 18· · · · Q.· ·Do advisors to the heads of the
 19· ·directorates or the heads of the offices attend this
 20· ·meeting, also?
 21· · · · A.· ·Occasionally.
 22· · · · Q.· ·The senior advisors to the director, do
 23· ·you know who those -- well, let me ask:· Do you know
 24· ·who those people are currently?
 25· · · · A.· ·Yes.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 57 of 300 PageID #:
                                    10071
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 57

 ·1· · · · Q.· ·Who are they?
 ·2· · · · A.· ·I know two of them.· One is Karla Moran.
 ·3· ·The other is Kaitlin Stoddard.
 ·4· · · · Q.· ·Were either of these individuals with
 ·5· ·USCIS prior to the current administration?
 ·6· · · · A.· ·Yes.
 ·7· · · · Q.· ·Who?
 ·8· · · · A.· ·Karla Moran.
 ·9· · · · Q.· ·And what was her role prior to this
 10· ·administration?
 11· · · · A.· ·Well, her role has evolved under this
 12· ·administration.· She's an enacting -- it's a detail
 13· ·position, so she's -- normally she's a senior
 14· ·advisor to me on my staff, but she's on a -- I think
 15· ·it's a six-month assignment to the front office as
 16· ·an advisor.
 17· · · · · · ·So prior to her current detail, which will
 18· ·soon be expiring, she was my senior advisor under
 19· ·this administration and the last administration.
 20· · · · Q.· ·Can you give me an estimate of how long
 21· ·she has been with USCIS?
 22· · · · A.· ·Years.
 23· · · · Q.· ·A longtime employee?
 24· · · · A.· ·Yeah, going back to before -- when we were
 25· ·INS.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 58 of 300 PageID #:
                                    10072
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 58

 ·1· · · · Q.· ·Okay.· And Kaitlin Stoddard, can you give
 ·2· ·me an estimate of how long she's been with USCIS?
 ·3· · · · A.· ·She came in with this administration, and
 ·4· ·she has -- I am not sure how those positions are
 ·5· ·categorized, but they're essentially political
 ·6· ·appointments.
 ·7· · · · Q.· ·Okay.· And do you have any understanding
 ·8· ·of what her background is?
 ·9· · · · A.· ·No.
 10· · · · Q.· ·And other than as a senior advisor to the
 11· ·director, has she had any other roles within USCIS?
 12· · · · A.· ·No.
 13· · · · Q.· ·Do you recall any other senior advisors to
 14· ·the director?
 15· · · · A.· ·No.
 16· · · · Q.· ·Do you know if Ms. Stoddard has had any
 17· ·role in TPS determinations?
 18· · · · A.· ·I do not.
 19· · · · Q.· ·Have you ever spoken about TPS with her?
 20· · · · A.· ·No.
 21· · · · Q.· ·And is it fair to say that TPS has been
 22· ·discussed at some of these biweekly meetings?
 23· · · · A.· ·Yes.
 24· · · · Q.· ·Well, let me just ask:· This process with
 25· ·biweekly meetings, is that specific to this


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 59 of 300 PageID #:
                                    10073
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 59

 ·1· ·administration, or is that something that carried
 ·2· ·over from prior administrations?
 ·3· · · · A.· ·A version of this type of meeting has
 ·4· ·happened ever since I've been in headquarters, so
 ·5· ·the timing of it may have been weekly versus
 ·6· ·biweekly.· It may have had a different name for the
 ·7· ·meeting.
 ·8· · · · · · ·But essentially there are standing
 ·9· ·meetings involving the associate directors and the
 10· ·program office chiefs and the front office, ever
 11· ·since I've been there.
 12· · · · Q.· ·Are there agendas prepared for these
 13· ·meetings?
 14· · · · A.· ·No.
 15· · · · Q.· ·Does anyone keep minutes of the meetings?
 16· · · · A.· ·Not that I'm aware of.
 17· · · · Q.· ·Do you personally keep notes of the
 18· ·meetings?
 19· · · · A.· ·No.
 20· · · · Q.· ·Does anyone on your staff keep notes for
 21· ·you?
 22· · · · A.· ·No.
 23· · · · Q.· ·Where there have been discussions at these
 24· ·meetings concerning TPS --
 25· · · · A.· ·Can -- I'm sorry.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 60 of 300 PageID #:
                                    10074
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 60

 ·1· · · · Q.· ·Oh, I'm sorry.
 ·2· · · · A.· ·Can I go back?
 ·3· · · · Q.· ·Of course.
 ·4· · · · A.· ·I can't say that over the years I've never
 ·5· ·taken a note.
 ·6· · · · Q.· ·Fair enough.
 ·7· · · · A.· ·But I don't routinely take notes that, you
 ·8· ·know -- to memorialize what the subjects were and
 ·9· ·the content of those meetings.
 10· · · · Q.· ·Okay.· In these meetings where TPS has
 11· ·been discussed, which offices or directorates were
 12· ·involved in those discussions?
 13· · · · A.· ·Well, these meetings, as I've said, have
 14· ·gone on for years and so the -- your question was
 15· ·with respect to who engaged in the conversation?
 16· · · · Q.· ·Yes.
 17· · · · A.· ·Typically that would be, you know, me as
 18· ·a -- representing the operational component, policy
 19· ·and strategy, whoever would be representing policy
 20· ·and strategy at the meeting at the time, and the
 21· ·Office of Chief Counsel, and the deputy or the
 22· ·director.
 23· · · · · · ·Depending on what in relation to TPS is
 24· ·being discussed at these meetings are also our
 25· ·external affairs folks.· So that would be, you know,


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 61 of 300 PageID #:
                                    10075
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 61

 ·1· ·our Office of Communications, Office of Legislative
 ·2· ·Affairs.
 ·3· · · · · · ·They might have issues that need to be
 ·4· ·discussed as far as communicating externally
 ·5· ·different issues, if it was an extension or whatever
 ·6· ·is in relation -- the process with TPS, sometimes
 ·7· ·that's how long it's taking us to adjudicate cases.
 ·8· ·There's any number of issues that could be talked
 ·9· ·about in relation to TPS at these meetings.
 10· · · · Q.· ·Any of the other functions you can think
 11· ·of that have been involved in TPS discussions?
 12· · · · A.· ·Over the years, yes, as part of the
 13· ·process, as I said, we collect biometrics and that
 14· ·process of collecting biometrics and the offices and
 15· ·the contractor who does that, that's all under a
 16· ·different directorate.
 17· · · · · · ·The acronym is IRIS, I don't remember off
 18· ·the top of my head what that stands for.· I think
 19· ·it's Identity and Records Information Services, I
 20· ·think, but I am not sure.
 21· · · · Q.· ·That is good.
 22· · · · A.· ·But anyway, so depending, again, if it's
 23· ·an operationally focused discussion, then there have
 24· ·been times when, for example, it has been more or
 25· ·less difficult to schedule appointments for ASCs, or


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 62 of 300 PageID #:
                                    10076
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 62

 ·1· ·for the Application Support Center.
 ·2· · · · Q.· ·And so IRIS may be involved in discussions
 ·3· ·about the process of getting people --
 ·4· · · · A.· ·Correct.
 ·5· · · · Q.· ·-- through that in a timely fashion?
 ·6· · · · A.· ·Yes.
 ·7· · · · Q.· ·Okay.· Besides these biweekly meetings,
 ·8· ·are there any other regular meetings that you have
 ·9· ·with the management level people?
 10· · · · A.· ·So over the years there has been a
 11· ·standing meeting of the senior policy council --
 12· ·committee, I don't remember whether it was a
 13· ·committee or council, which is essentially comprised
 14· ·of the same people as the associate directors and
 15· ·the program office chiefs.
 16· · · · · · ·Those usually have agenda -- so the Office
 17· ·of Policy and Strategy leads those meetings.· They
 18· ·usually have an agenda.· There's usually teed up a
 19· ·particular policy issue for discussion.
 20· · · · · · ·I can't recall any of those with TPS being
 21· ·on the agenda, but I'm not sure.
 22· · · · · · ·The timing of those varies, but typically
 23· ·they've been monthly.
 24· · · · Q.· ·You don't recall whether TPS was discussed
 25· ·at any of these senior policy council meetings?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 63 of 300 PageID #:
                                    10077
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 63

 ·1· · · · A.· ·I don't recall.
 ·2· · · · Q.· ·Are there any other management level
 ·3· ·meetings that you participate in regularly?
 ·4· · · · A.· ·No.
 ·5· · · · Q.· ·At these biweekly meetings where TPS has
 ·6· ·been discussed, do you have any -- at just kind of a
 ·7· ·high level, how did the discussions come up?
 ·8· · · · A.· ·Usually they're operationally focused or
 ·9· ·like the communications aspects of decisions that
 10· ·were made.· So, again, how are we going to
 11· ·communicate on particular issues; or operationally,
 12· ·what are the impacts or processes that we're going
 13· ·to employ.
 14· · · · · · ·Sometimes it's just an acknowledgment that
 15· ·the process for consideration is being teed up for
 16· ·the secretary.
 17· · · · · · ·So, for example, when a country is, you
 18· ·know, approaching the end of the current
 19· ·designation, then the Office of Policy and Strategy
 20· ·would say, for example, you know, El Salvador is --
 21· ·you know, the TPS for El Salvador is expiring,
 22· ·whenever it's going to expire, and we're beginning
 23· ·the process of preparing the materials for that, for
 24· ·the secretary's consideration.
 25· · · · · · ·The general purpose of these meetings is


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 64 of 300 PageID #:
                                    10078
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 64

 ·1· ·for folks to have visibility to what's going on in
 ·2· ·other components and for the deputy or the director
 ·3· ·to share information that they might have from
 ·4· ·whatever -- wherever they get it from, the
 ·5· ·department -- whatever's going on, and then for the
 ·6· ·components to flag anything that's sensitive or....
 ·7· · · · · · ·It's generally a meeting for -- to make
 ·8· ·sure everybody is aware of whatever the issues are
 ·9· ·that we're either seeing coming up soon or that
 10· ·we're currently facing.
 11· · · · Q.· ·Sort of a here's what's going on kind of
 12· ·meeting?
 13· · · · A.· ·Yes.
 14· · · · Q.· ·Do you recall any discussions at these
 15· ·meetings about whether the director should recommend
 16· ·that TPS for a country be extended or terminated?
 17· · · · · · · · · MR. KIRSCHNER:· Objection to the
 18· ·extent that this question calls for internal
 19· ·deliberations about whether to extend or terminate
 20· ·TPS, I instruct you not to answer.
 21· · · · · · · · · MS. DEGEN:· Can he answer about
 22· ·whether that's something that would come up at these
 23· ·meetings versus -- I don't need to know the details
 24· ·of it right now.· I know we've got objections that
 25· ·are being looked at right now by the Court.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 65 of 300 PageID #:
                                    10079
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 65

 ·1· · · · Q.· ·But are these meetings where TPS --
 ·2· ·questions of whether to terminate or extend TPS have
 ·3· ·come up?
 ·4· · · · A.· ·No.
 ·5· · · · · · ·The fact that that is a question comes up
 ·6· ·with no discussion about the merits of, you know --
 ·7· ·for or against mixed in.
 ·8· · · · Q.· ·You don't debate it in those biweekly
 ·9· ·meetings?
 10· · · · A.· ·Right.· No.
 11· · · · · · · · · MR. KIRSCHNER:· Also for
 12· ·clarification, I'm a little bit vague about the
 13· ·timeline that you're talking about because Mr.
 14· ·Neufeld had been talking for years.
 15· · · · · · · · · I said that -- he had referred to
 16· ·meetings like this having been conducted for years.
 17· · · · · · · · · MS. DEGEN:· That's a good
 18· ·clarification.
 19· ·BY MS. DEGEN:
 20· · · · Q.· ·Has there, with respect to this question
 21· ·of whether -- back up a second and rephrase that.
 22· · · · · · ·In terms of the overall purpose of these
 23· ·meetings to give people visibility into what's going
 24· ·on, has that overall purpose changed for these
 25· ·meetings with the director from prior


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 66 of 300 PageID #:
                                    10080
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 66

 ·1· ·administrations to current administrations?
 ·2· · · · A.· ·No.
 ·3· · · · Q.· ·Okay.· And the question whether there were
 ·4· ·any discussions about whether to designate or extend
 ·5· ·TPS for a particular country coming up at these
 ·6· ·meetings, is there a difference between this
 ·7· ·administration and prior administrations?
 ·8· · · · A.· ·No.
 ·9· · · · Q.· ·When administrations change, how do you as
 10· ·a longtime staff person calibrate to a new
 11· ·administration's priorities?
 12· · · · A.· ·We ask them what they are.
 13· · · · Q.· ·I know this may seem like kind of a silly
 14· ·question but it's a genuine question.
 15· · · · · · ·Okay.· Who do you ask?
 16· · · · A.· ·Usually the director, sometimes Policy and
 17· ·Strategy, you know, the chief, whoever that might be
 18· ·at the time.
 19· · · · Q.· ·And how do you go about asking them?
 20· · · · A.· ·In the meetings I was just referencing.
 21· · · · · · ·They typically come in not trying to keep
 22· ·their priority a secret so there's many kinds of
 23· ·communications that might happen from broadcast
 24· ·e-mail messages to hallway conversations to
 25· ·executive orders that spell them out pretty clearly.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 67 of 300 PageID #:
                                    10081
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 67

 ·1· · · · Q.· ·For the current administration, how did
 ·2· ·these priority -- how did you ask or how did you
 ·3· ·find out about this administration's priorities?· Is
 ·4· ·it the same kind of broad -- you mentioned broadcast
 ·5· ·e-mails, conversations, executive orders.
 ·6· · · · · · ·Was it the same kinds of communications?
 ·7· · · · A.· ·Yes.
 ·8· · · · Q.· ·Okay.
 ·9· · · · A.· ·And the news.
 10· · · · Q.· ·And the news.· Okay.
 11· · · · · · ·Have you received any documents describing
 12· ·this administration's priorities as they relate to
 13· ·USCIS?
 14· · · · · · · · · MR. KIRSCHNER:· Objection; vague.
 15· · · · Q.· ·Well, let me pick some of these out.
 16· · · · · · ·You mentioned some broadcast e-mails
 17· ·concerning the administration's priorities.
 18· · · · · · ·Have you received e-mails concerning this
 19· ·administration's priorities?
 20· · · · A.· ·Yes.
 21· · · · Q.· ·Okay.· Did any of them relate to TPS?
 22· · · · A.· ·Not that I recall.
 23· · · · Q.· ·And are you aware of any executive orders
 24· ·that relate to TPS?
 25· · · · A.· ·No.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 68 of 300 PageID #:
                                    10082
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 68

 ·1· · · · Q.· ·And how about conversations?
 ·2· · · · A.· ·With respect to this administration?
 ·3· · · · Q.· ·Yes.
 ·4· · · · · · · · · MR. KIRSCHNER:· I'm going to object
 ·5· ·to the extent that this is calling for internal
 ·6· ·deliberations of -- to the extent the question is
 ·7· ·calling for what those internal deliberations are,
 ·8· ·I'll instruct him not to answer.
 ·9· · · · · · · · · MS. DEGEN:· Okay.· I think I'm not so
 10· ·much asking about deliberations concerning
 11· ·particular decisions but just understanding what's
 12· ·been communicated to him with respect to this
 13· ·administration's priorities as it relates to TPS.
 14· · · · A.· ·I'm struggling with this because there
 15· ·hasn't been a communication in terms of priorities
 16· ·for TPS.
 17· · · · · · ·I have heard expressions of concern from
 18· ·this administration and the last administration that
 19· ·the temporary part of TPS seems to be difficult.
 20· · · · Q.· ·How so?
 21· · · · A.· ·In that some of these designations have
 22· ·been going on for, you know, 15, 16 years.
 23· · · · · · ·And I want to be clear that I have not
 24· ·heard anybody express as a priority the termination
 25· ·or, you know, a negative decision against them.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 69 of 300 PageID #:
                                    10083
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 69

 ·1· ·It's just the general -- the difficulty of dealing
 ·2· ·with what is supposed to be a temporary program and
 ·3· ·when is the appropriate time for them to wind down,
 ·4· ·and that it's a challenge.
 ·5· · · · Q.· ·And how did you get an understanding of
 ·6· ·that concern?· Was that in conversations, or was
 ·7· ·there some written communication?
 ·8· · · · · · · · · MR. KIRSCHNER:· Objection, again, to
 ·9· ·the extent this is calling for internal
 10· ·deliberations, I would instruct you not to answer
 11· ·whether it's from this administration or from a past
 12· ·administration.
 13· · · · Q.· ·Does my question implicate internal
 14· ·deliberations in your mind?
 15· · · · A.· ·I don't know what is meant by "internal
 16· ·deliberations."
 17· · · · Q.· ·All right.· Let me think here for a second
 18· ·how to do this a little better.
 19· · · · · · ·Well, you mentioned that you had not
 20· ·received a communication on this administration's
 21· ·priorities for TPS.
 22· · · · · · ·Do you have an understanding of this
 23· ·administration's priorities for TPS?
 24· · · · A.· ·I'm not aware that they have a priority
 25· ·for TPS.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 70 of 300 PageID #:
                                    10084
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 70

 ·1· · · · Q.· ·Do you have an understanding of how TPS
 ·2· ·fits into this administration's overall priorities?
 ·3· · · · · · · · · MR. KIRSCHNER:· Objection; calls for
 ·4· ·speculation.
 ·5· · · · Q.· ·You can answer it.
 ·6· · · · A.· ·I don't know.
 ·7· · · · Q.· ·If we wanted to talk to someone about how
 ·8· ·TPS fits into this administration's priorities, who
 ·9· ·would we talk to?
 10· · · · · · · · · MR. KIRSCHNER:· Objection; calls for
 11· ·speculation.
 12· · · · Q.· ·You've been at the agency a long time.· If
 13· ·you wanted to know how does TPS fit in with an
 14· ·administration's priorities, who would you go talk
 15· ·to?
 16· · · · A.· ·The Chief of the Office of Policy and
 17· ·Strategy.
 18· · · · Q.· ·Anyone else?
 19· · · · A.· ·The director.
 20· · · · Q.· ·Anyone else?
 21· · · · A.· ·No.
 22· · · · Q.· ·Do you recall who expressed concerns about
 23· ·the temporary part of TPS being difficult?
 24· · · · A.· ·I was in a meeting at the department in
 25· ·which Gene Hamilton expressed that sentiment.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 71 of 300 PageID #:
                                    10085
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 71

 ·1· · · · Q.· ·Has anyone else expressed that?
 ·2· · · · · · · · · MR. KIRSCHNER:· Again, I'm objecting
 ·3· ·to the extent this is calling for internal
 ·4· ·deliberations, and instructing you not to answer.
 ·5· · · · Q.· ·Who else was at the meeting?
 ·6· · · · A.· ·This is over a year ago so my memory is
 ·7· ·foggy but I think Brandon Prelogar was there.
 ·8· · · · · · ·I believe that Katherine Anderson was
 ·9· ·there.
 10· · · · · · ·I think Molly Groom, who is the deputy
 11· ·chief counsel, was there.
 12· · · · · · ·Beyond that, I know there were other
 13· ·people there, but I don't remember who they were.
 14· · · · Q.· ·And do you recall what the purpose of this
 15· ·meeting was or what kind of meeting it was?
 16· · · · · · · · · MR. KIRSCHNER:· I'm going to object
 17· ·to the extent that now that you've identified
 18· ·counsel as well at this meeting, that I'm going to
 19· ·instruct you not to answer about the content of this
 20· ·meeting both in terms of the attorney-client and
 21· ·deliberative process.
 22· · · · Q.· ·Was this at a regular standing meeting or
 23· ·some sort of special meeting?
 24· · · · A.· ·Special meeting.
 25· · · · Q.· ·Who calls special meetings at the agency?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 72 of 300 PageID #:
                                    10086
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 72

 ·1· · · · A.· ·Whoever wants to hold a meeting can call a
 ·2· ·meeting.
 ·3· · · · Q.· ·And this special meeting, what was the
 ·4· ·purpose of the meeting?
 ·5· · · · A.· ·My understanding of the purpose was for
 ·6· ·Gene Hamilton to fully understand what options were
 ·7· ·available to the secretary in considering, I think
 ·8· ·it was related to the Haiti decision, the first
 ·9· ·under this administration.
 10· · · · Q.· ·Okay.
 11· · · · A.· ·So not whether -- we didn't engage in any
 12· ·discussion about whether it should be extended or
 13· ·not be extended.
 14· · · · · · ·It was about understanding what are the
 15· ·options legally available to the secretary or, you
 16· ·know, what are their obligations.
 17· · · · Q.· ·Okay.· Do you recall who called the
 18· ·meeting?
 19· · · · A.· ·I don't know that I knew at the time
 20· ·specifically, but my understanding was that it was
 21· ·Gene Hamilton that had called it.
 22· · · · Q.· ·Was Gene Hamilton at USCIS before this
 23· ·administration?
 24· · · · A.· ·He's not in US -- he was in the
 25· ·department, DHS, and not to my recollection.· But I


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 73 of 300 PageID #:
                                    10087
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 73

 ·1· ·don't know for sure.
 ·2· · · · Q.· ·Thank you for clarifying, DHS, okay.
 ·3· · · · · · ·Have you worked with Gene Hamilton on any
 ·4· ·issues other than TPS?
 ·5· · · · A.· ·DACA.
 ·6· · · · Q.· ·And DACA.· Any others?
 ·7· · · · A.· ·No.
 ·8· · · · Q.· ·So at this meeting, let me just make sure
 ·9· ·I -- Gene Hamilton, Brandon Prelogar, Katherine
 10· ·Anderson, you, Molly Groom, is there anyone else you
 11· ·can recall being at the meeting?
 12· · · · A.· ·Gene Hamilton.
 13· · · · Q.· ·And Gene Hamilton.· And there may have
 14· ·been others, you just don't recall --
 15· · · · A.· ·There were certainly others.· I just don't
 16· ·remember who they were.
 17· · · · · · ·I don't know that I actually knew other
 18· ·than being introduced.
 19· · · · Q.· ·Did you have any other special meetings
 20· ·relating to TPS besides this one?
 21· · · · A.· ·Not that I recall.
 22· · · · · · ·Well, I understand you to mean any
 23· ·meetings at the department or at the -- or at USCIS.
 24· · So at the department, definitely I've never
 25· ·attended any other meeting at the department


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 74 of 300 PageID #:
                                    10088
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 74

 ·1· ·regarding TPS.
 ·2· · · · · · ·Internal to USCIS, over the years, every
 ·3· ·time there's been an extension or a termination,
 ·4· ·depending on the circumstances, not all the time but
 ·5· ·usually there is a meeting to discuss the decision
 ·6· ·once it's been made on -- well, depending, again, on
 ·7· ·the -- on what it is.
 ·8· · · · · · ·But sometimes there's been special
 ·9· ·meetings called to discuss how we're going to
 10· ·"operationalize" the secretary's decision.
 11· · · · · · ·So notably in my mind is when Haiti was
 12· ·originally designated.· That was a high volume, you
 13· ·know -- a country that we would expect a high volume
 14· ·of filers, and so it was operationally significant
 15· ·that we had to have a good plan to deal with that.
 16· ·And so there were several special meetings regarding
 17· ·that.
 18· · · · Q.· ·And that was in connection with Haiti's
 19· ·original designation?
 20· · · · A.· ·Yes.· Yes.
 21· · · · Q.· ·Okay.· When you say "the department,"
 22· ·you're referring to Department of Homeland Security?
 23· · · · A.· ·Yes.· Yes.
 24· · · · Q.· ·This meeting that you had with Gene
 25· ·Hamilton, how long did the meeting last?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 75 of 300 PageID #:
                                    10089
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 75

 ·1· · · · A.· ·Probably an hour.
 ·2· · · · Q.· ·And when you say "it was at the
 ·3· ·department," it was at a particular -- it was not at
 ·4· ·the building that you sit in, you went to a
 ·5· ·different building for the meeting?
 ·6· · · · A.· ·Yes.
 ·7· · · · Q.· ·Thank you.· I'm just trying to understand
 ·8· ·the -- the discussion.
 ·9· · · · · · ·And was there an agenda prepared for the
 10· ·meeting?
 11· · · · A.· ·Not that I saw.
 12· · · · Q.· ·Did anyone take minutes from the meeting?
 13· · · · A.· ·Not that I've seen, that I'm aware of.
 14· · · · Q.· ·And do you have any notes from the
 15· ·meeting?
 16· · · · A.· ·No.
 17· · · · Q.· ·Were there any recommendations that came
 18· ·out of the meeting?
 19· · · · · · · · · MR. KIRSCHNER:· Objection to the
 20· ·extent that this is calling for deliberations
 21· ·internal to the government, I instruct you not to
 22· ·answer.
 23· · · · Q.· ·Timing-wise, this meeting that happened
 24· ·with Gene Hamilton, do you recall whether it
 25· ·happened before or after the Federal Register Notice


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 76 of 300 PageID #:
                                    10090
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 76

 ·1· ·was drafted?
 ·2· · · · A.· ·Before --
 ·3· · · · · · · · · MR. KIRSCHNER:· Object -- well, I'm
 ·4· ·going to object on vagueness.
 ·5· · · · · · · · · I don't know -- when you say "the
 ·6· ·Federal Register Notice."
 ·7· · · · Q.· ·Okay.· Well, was there a draft Federal
 ·8· ·Register Notice that was prepared before -- that had
 ·9· ·been prepared before this meeting with Gene
 10· ·Hamilton?
 11· · · · · · · · · MR. KIRSCHNER:· Objection; again,
 12· ·vague about which Federal Register Notice, the
 13· ·context, the timing.
 14· · · · Q.· ·Was there a Federal Register Notice
 15· ·regarding Haiti that had been prepared before this
 16· ·meeting with Gene Hamilton?
 17· · · · A.· ·I don't know.
 18· · · · Q.· ·Okay.· A minute ago I think you said that
 19· ·a Federal Register Notice had been prepared before
 20· ·this meeting?
 21· · · · A.· ·No.
 22· · · · Q.· ·Okay.
 23· · · · A.· ·If I did, I didn't intend to.
 24· · · · Q.· ·Okay.· All right.· Well....
 25· · · · · · ·Thank you for that.· Let me --


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 77 of 300 PageID #:
                                    10091
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 77

 ·1· · · · · · · · · MR. KIRSCHNER:· Also, I just, for the
 ·2· ·record, want it to be clear that my objections about
 ·3· ·the content of the meeting where I asserted
 ·4· ·deliberative process, I also want to assert
 ·5· ·attorney-client with those objections as well, given
 ·6· ·that Mr. Neufeld has identified counsel at that
 ·7· ·meeting.
 ·8· · · · Q.· ·Did counsel provide any legal advice
 ·9· ·during this meeting?
 10· · · · A.· ·I don't know what you mean by "legal
 11· ·advice."
 12· · · · · · ·The purpose of the meeting was to describe
 13· ·legally what is available to the secretary, and,
 14· ·yes, she commented and provided input on that.
 15· · · · Q.· ·That was Molly Groom?
 16· · · · A.· ·I think so.
 17· · · · Q.· ·Okay.· Do you recall what Gene Hamilton's
 18· ·role was at the time of this meeting?
 19· · · · A.· ·I knew you were going to ask me.
 20· · · · · · ·I don't recall his title.
 21· · · · · · ·My understanding is, he would be advising
 22· ·and informing the secretary.
 23· · · · · · ·In what capacity, I don't know.
 24· · · · Q.· ·And just process-wise, do you know what --
 25· ·the information that you all provide at this


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 78 of 300 PageID #:
                                    10092
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 78

 ·1· ·meeting, what that was going to feed into, just
 ·2· ·process-wise?
 ·3· · · · A.· ·Can you repeat that.
 ·4· · · · Q.· ·We've heard about decision memos and, you
 ·5· ·know, some different inputs that go into -- written
 ·6· ·inputs into the TPS determinations.
 ·7· · · · · · ·Was it your understanding that this
 ·8· ·meeting -- the information you provided in this
 ·9· ·meeting would feed into one of those written inputs?
 10· · · · A.· ·Not necessarily.
 11· · · · · · ·My understanding is that we were there for
 12· ·Gene Hamilton to understand what the decision --
 13· ·like, what are the options for the secretary in
 14· ·making the decision on whether to extend -- so how
 15· ·long to extend, how -- if it was terminated, what
 16· ·would -- what are the options there?
 17· · · · · · ·So, for example, if you terminate, it
 18· ·could be, you know, a 6-month period of extension,
 19· ·12-month, 18-month, those kinds of things.
 20· · · · · · ·If it was extended, how long -- what are
 21· ·the options for extension?· You know, it can be 6
 22· ·months or 12 months or 18 months.
 23· · · · · · ·Can we -- you can decide -- the secretary
 24· ·could decide not to decide and then what happens
 25· ·there.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 79 of 300 PageID #:
                                    10093
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 79

 ·1· · · · · · ·That was the explanation that was being
 ·2· ·provided so that he could have a clear understanding
 ·3· ·and could properly advise the secretary as to his
 ·4· ·options.
 ·5· · · · Q.· ·Okay.
 ·6· · · · A.· ·How that would be memorialized, I don't
 ·7· ·know.
 ·8· · · · Q.· ·Okay.· Was it your understanding that this
 ·9· ·meeting was requested by the secretary?
 10· · · · A.· ·That was not my understanding.
 11· · · · Q.· ·This was something that Mr. Hamilton set
 12· ·up?
 13· · · · A.· ·Yes.· Well, I think he set it up.· He's
 14· ·who we met with.· I assume he set up the meeting.
 15· · · · Q.· ·Okay.· Do you recall whether Ms. Nuebel
 16· ·Kovarik was at this meeting?
 17· · · · A.· ·I do not recall.
 18· · · · Q.· ·I want to make sure that I understand the
 19· ·process that USCIS and then DHS, to the extent you
 20· ·have visibility into that, but especially USCIS, the
 21· ·process that it goes through to provide a
 22· ·recommendation to the DHS secretary and how that
 23· ·process may have changed over time.
 24· · · · · · ·And maybe we can just start with, how does
 25· ·the process of making a TPS extension or termination


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 80 of 300 PageID #:
                                    10094
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 80

 ·1· ·decision get rolling?
 ·2· · · · · · · · · MR. KIRSCHNER:· Objection; vague as
 ·3· ·to timing.
 ·4· · · · Q.· ·So maybe what we can do, I know this is --
 ·5· ·I don't want to make this a totally irritating
 ·6· ·process so -- and my guess -- sorry, you are sitting
 ·7· ·in a deposition chair.
 ·8· · · · · · ·My guess is that there are some things
 ·9· ·that have been relatively similar over
 10· ·administrations and some things that may have
 11· ·changed over time.
 12· · · · · · ·Is that a fair characterization?
 13· · · · A.· ·Yes.
 14· · · · Q.· ·The process of kicking off a TPS review,
 15· ·has the process of getting started, has that changed
 16· ·over time?
 17· · · · A.· ·Not that I'm aware of.
 18· · · · Q.· ·Okay.· How does it get started?
 19· · · · A.· ·I referred previously to the TPS working
 20· ·group, which is -- you know, has representation from
 21· ·the various components that have a role to play in
 22· ·TPS, and that group generally manages the process
 23· ·within USCIS so they are aware of when designations
 24· ·are expiring and they look ahead and see what is the
 25· ·next country that is coming up for a decision, and


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 81 of 300 PageID #:
                                    10095
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 81

 ·1· ·they will prepare a timeline of steps that need to
 ·2· ·occur to meet that deadline.
 ·3· · · · Q.· ·Who prepares that timeline?
 ·4· · · · A.· ·The group.
 ·5· · · · Q.· ·Under this administration, who was
 ·6· ·responsible for preparing the timeline?
 ·7· · · · · · ·Let me just back up.· Is there one person
 ·8· ·or one position that sort of owns the timeline?
 ·9· · · · A.· ·No, not really.
 10· · · · · · ·The timeline isn't like something where
 11· ·there's a lot of flexibility.· It sort of is what it
 12· ·is.
 13· · · · · · ·It's basically counting backwards from
 14· ·when the decision is due, and then the steps are the
 15· ·same regardless of administration.
 16· · · · · · ·At the heart of it, a recommendation memo
 17· ·needs to be drafted for the director to sign to go
 18· ·forward to the secretary.
 19· · · · · · ·To do that, USCIS will prepare a country
 20· ·conditions report.· That part is handled by RAIO,
 21· ·which is Refugee Asylum International Operations.
 22· · · · · · ·The State Department has do their
 23· ·assessment of country conditions and provide a
 24· ·recommendation.
 25· · · · · · ·And then the Office of Policy and Strategy


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 82 of 300 PageID #:
                                    10096
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 82

 ·1· ·will pull that together and incorporate that into a
 ·2· ·recommendation memo, a draft memo that would go up
 ·3· ·for signature.
 ·4· · · · · · ·So the timeline is really just to map out
 ·5· ·when those things need to occur in order to be able
 ·6· ·to meet the deadline for a decision.· And the group
 ·7· ·basically manages itself.
 ·8· · · · · · ·I think that over the years, whoever the
 ·9· ·service center operation's rep has been has sort of
 10· ·been the chair, but it's not a decision-making
 11· ·position.· It's just to manage -- facilitate and
 12· ·manage the efforts to make sure that everything
 13· ·stays on task.
 14· · · · Q.· ·Have you ever filled that role?
 15· · · · A.· ·No.
 16· · · · Q.· ·I think you mentioned Mr. Massey and
 17· ·Mr. Roman-Riefkohl as being the Service Center
 18· ·Operations individuals who participate in the TPS
 19· ·working groups.· Do you know if either one of them
 20· ·filled this role?
 21· · · · A.· ·I know that Guillermo Roman-Riefkohl has.
 22· ·I don't know whether Scott has.
 23· · · · Q.· ·Okay.· What is the typical timeline for
 24· ·this process that you've been describing?
 25· · · · · · · · · MR. KIRSCHNER:· Objection; vague.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 83 of 300 PageID #:
                                    10097
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 83

 ·1· · · · Q.· ·What's the typical timeline from
 ·2· ·initiating the preparation of a recommendation memo
 ·3· ·to delivery of the memo to the secretary?
 ·4· · · · A.· ·I don't know the specific time frames.
 ·5· · · · · · ·I know that the secretary needs to make a
 ·6· ·decision 60 days before the termination, you know,
 ·7· ·the expiration.· I believe that's the time frame.
 ·8· · · · · · ·And so then stepping back from that, I
 ·9· ·don't know specifically how much further in
 10· ·advance -- like, reaching out to the State
 11· ·Department to get their recommendation, I'm not sure
 12· ·of the timing of that.
 13· · · · · · ·Operationally, we want decisions to be
 14· ·made as far in advance as possible so that once the
 15· ·notice is published in the Federal Register, you
 16· ·know -- that would require folks to reregister, then
 17· ·the applicants can begin submitting their
 18· ·applications.
 19· · · · · · ·And so sort of the goal of this group is
 20· ·to try to tee that up to be a decision that can be
 21· ·made as early as possible so that the notice can be
 22· ·published as early as possible so that the filings
 23· ·can be coming in as early as possible so that we can
 24· ·adjudicate them all in time to meet the expiration
 25· ·of their EADs.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 84 of 300 PageID #:
                                    10098
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 84

 ·1· · · · Q.· ·Okay.
 ·2· · · · A.· ·As far as the timing, I can say that it
 ·3· ·starts, you know, many months before the actual
 ·4· ·decision is due, but how many I don't know.
 ·5· · · · Q.· ·Do you know whether Service Center
 ·6· ·Operations has chaired the working group under this
 ·7· ·administration?
 ·8· · · · A.· ·Yes.
 ·9· · · · Q.· ·And do you know in connection with which
 10· ·decisions Service Center Operations chaired the
 11· ·group?
 12· · · · A.· ·I think that we have consistently chaired
 13· ·the working group, you know, going back many years.
 14· · · · Q.· ·Besides Mr. Roman-Riefkohl and Scott
 15· ·Massey, are there any other Service Center
 16· ·Operations people who have participated in TPS
 17· ·working groups, so going back to 2008, that you can
 18· ·recall?
 19· · · · A.· ·I know there have been.· I don't know who
 20· ·they are.
 21· · · · Q.· ·You know, you mentioned recalling that
 22· ·Mr. Roman-Riefkohl and Mr. Massey had been in
 23· ·headquarters since at least 2015.
 24· · · · · · ·Is there something about 2015 that that
 25· ·date sticks out for you?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 85 of 300 PageID #:
                                    10099
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 85

 ·1· · · · A.· ·I know that yesterday in my briefing I
 ·2· ·asked them, you know, when they -- you know, what
 ·3· ·their knowledge, you know -- how long they could
 ·4· ·provide me information about the process, and that's
 ·5· ·when Guillermo conveyed that he had been with TPS
 ·6· ·since I think it was like July of 2015 or something
 ·7· ·like that.
 ·8· · · · Q.· ·Okay.
 ·9· · · · A.· ·I don't remember the month for sure.
 10· · · · Q.· ·Do you know who was involved in TPS before
 11· ·Mr. Roman-Riefkohl?
 12· · · · A.· ·I should, but I don't remember.
 13· · · · Q.· ·Okay.· And Mr. Massey, how long had he
 14· ·been involved with this work in TPS?
 15· · · · A.· ·I think roughly the same period as
 16· ·Guillermo, but I'm not sure of that.
 17· · · · Q.· ·Okay.· Let me just make sure I got the
 18· ·functions that are involved in this TPS working
 19· ·group.
 20· · · · · · ·I think you mentioned Service Center
 21· ·Operations, Office of Policy and Strategy, counsel,
 22· ·and field operations.
 23· · · · · · ·Are there any other functions that are
 24· ·involved in the working group?
 25· · · · A.· ·I don't think so.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 86 of 300 PageID #:
                                    10100
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 86

 ·1· · · · Q.· ·What is field operations?
 ·2· · · · A.· ·That's the -- it's another directorate
 ·3· ·like the Service Center Operations directorate but
 ·4· ·they oversee the other field offices where the
 ·5· ·interviews are conducted for adjudications, for
 ·6· ·adjudicating cases.
 ·7· · · · · · ·I don't think that they have been very
 ·8· ·engaged in the working group because they don't have
 ·9· ·much of a role to play.· But they would be involved
 10· ·in the biometrics capture, not because they oversee
 11· ·that program but that the offices -- the application
 12· ·support centers are staffed by people who work for
 13· ·field operations.· So they have that piece of it,
 14· ·and then that's essentially it.
 15· · · · Q.· ·The TPS working group, do they hold
 16· ·meetings?
 17· · · · A.· ·Yes.
 18· · · · Q.· ·Is that similar from this administration
 19· ·to prior administrations?
 20· · · · A.· ·Yes.
 21· · · · Q.· ·And how often do they meet?
 22· · · · A.· ·That I can't say for sure.
 23· · · · · · ·My understanding is, it's fairly
 24· ·frequently, so probably at least once a month.· And
 25· ·I believe that as the date is getting closer that


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 87 of 300 PageID #:
                                    10101
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 87

 ·1· ·they meet more frequently.
 ·2· · · · Q.· ·Do you know if agendas are prepared for
 ·3· ·these meetings?
 ·4· · · · A.· ·I don't.
 ·5· · · · Q.· ·Do you know if any minutes are kept of
 ·6· ·these meetings?
 ·7· · · · A.· ·I don't.
 ·8· · · · Q.· ·Do you know if there's anyone who takes
 ·9· ·notes from these meetings?
 10· · · · A.· ·No.
 11· · · · Q.· ·Who participates in the working group from
 12· ·Office of Policy and Strategy?
 13· · · · · · · · · MR. KIRSCHNER:· Objection; vague as
 14· ·to timing.
 15· · · · Q.· ·Starting with under the current
 16· ·administration.
 17· · · · A.· ·I don't know.
 18· · · · Q.· ·Do you know for prior administrations?
 19· · · · A.· ·I don't.
 20· · · · Q.· ·And from current administration, who from
 21· ·counsel participates?
 22· · · · A.· ·I don't know.
 23· · · · Q.· ·Do you know under prior administrations?
 24· · · · A.· ·I don't.
 25· · · · Q.· ·And how about for field operations under


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 88 of 300 PageID #:
                                    10102
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 88

 ·1· ·this administration?
 ·2· · · · A.· ·I don't know.
 ·3· · · · Q.· ·And prior administrations?
 ·4· · · · A.· ·I don't know.
 ·5· · · · · · ·I should say I've never attended one of
 ·6· ·these meetings.
 ·7· · · · Q.· ·That was going to be my next question.
 ·8· · · · · · ·Before your preparation for this
 ·9· ·deposition, were you aware that these meetings
 10· ·happened?
 11· · · · A.· ·Yes.
 12· · · · Q.· ·And how were you aware of that?
 13· · · · A.· ·It would be mentioned in my staff meetings
 14· ·that there was a meeting with a TPS working group
 15· ·scheduled.
 16· · · · Q.· ·So the process of preparing a
 17· ·recommendation memo for the director gets started,
 18· ·and you mentioned that USCIS prepares a country
 19· ·conditions report, and that that is RAIO, or
 20· ·R-A-I-O, who prepares that?
 21· · · · A.· ·Yes.
 22· · · · Q.· ·Did I get that right?
 23· · · · · · ·Do you know if there's a particular person
 24· ·or function within RAIO that's responsible for
 25· ·preparing country condition reports for TPS?


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 89 of 300 PageID #:
                                    10103
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 89

 ·1· · · · A.· ·I know that there is but I don't know who
 ·2· ·they are or what that component is.
 ·3· · · · Q.· ·As far as you know, is that a staff
 ·4· ·position?
 ·5· · · · A.· ·Yes.
 ·6· · · · Q.· ·It's not a political appointment position?
 ·7· · · · A.· ·No.
 ·8· · · · Q.· ·Is it your understanding that RAIO has
 ·9· ·prepared country condition reports for multiple TPS
 10· ·determinations over the years?
 11· · · · A.· ·Yes.
 12· · · · Q.· ·Are you aware of any instruction that's
 13· ·been given to RAIO about preparing country condition
 14· ·reports for TPS?
 15· · · · A.· ·No.
 16· · · · Q.· ·Are you aware of any document that
 17· ·describes the overall process of preparing a
 18· ·recommendation memo for the director?
 19· · · · A.· ·No.
 20· · · · Q.· ·Okay.· Either relating to TPS or just
 21· ·generally?
 22· · · · A.· ·No.
 23· · · · Q.· ·Going back briefly to -- we had discussed
 24· ·earlier that Service Center Operations provides
 25· ·operational impact information into the TPS


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 90 of 300 PageID #:
                                    10104
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 90

 ·1· ·determination process?
 ·2· · · · A.· ·Yes.
 ·3· · · · Q.· ·Okay.· Is there a standard set of
 ·4· ·information that Service Center Operations provides?
 ·5· · · · A.· ·No.
 ·6· · · · Q.· ·How does it come up that Service Center
 ·7· ·Operations provides operational impact information?
 ·8· · · · A.· ·So for the Federal Register Notice, that
 ·9· ·notice includes operational instructions.· It
 10· ·includes information about the auto extension of the
 11· ·EAD, what the process is for reregistering, and we
 12· ·provide that input into that draft.
 13· · · · · · ·I myself have had conversations with, for
 14· ·example, Kathy Nuebel Kovarik on the auto extension
 15· ·piece of it.· Basically, her confirming her
 16· ·understanding that auto extensions are good and how
 17· ·long should -- the longer the better.
 18· · · · · · ·And then in the early days of this
 19· ·administration, so with Kathy Nuebel Kovarik being
 20· ·newly in charge of Policy and Strategy, we had a
 21· ·telephone conversation, I think I recall, where we
 22· ·discussed the operational impact of shorter duration
 23· ·extensions versus longer duration extensions.
 24· · · · · · ·I think it's safe to say that our input
 25· ·into that is usually when there's somebody new who


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 91 of 300 PageID #:
                                    10105
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 91

 ·1· ·doesn't know what historical input has been.· Our
 ·2· ·input doesn't really change.
 ·3· · · · · · ·So really the -- once, say, Policy and
 ·4· ·Strategy is up to speed with what the operational
 ·5· ·impacts are -- what the operational impacts are of
 ·6· ·any TPS, you know, extension or termination, then we
 ·7· ·don't tend to -- we're not asked again information
 ·8· ·they already know.
 ·9· · · · · · ·It doesn't change from whether it's
 10· ·El Salvador or to Haiti or Honduras and Nicaragua,
 11· ·our input is the same.
 12· · · · Q.· ·So if someone new were to come in to Kathy
 13· ·Nuebel Kovarik's role, you might educate them on the
 14· ·operational impacts, but otherwise once somebody is
 15· ·educated, they kind of -- you don't have ongoing
 16· ·input --
 17· · · · A.· ·Right.· They might come back and confirm
 18· ·their understanding but that would be the extent of
 19· ·it.
 20· · · · Q.· ·Are you aware of any documents that have
 21· ·ever existed under any administration about the
 22· ·inputs that should go into a TPS determination?
 23· · · · A.· ·No.
 24· · · · Q.· ·Okay.
 25· · · · A.· ·Other than the statute and the reg, but


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 92 of 300 PageID #:
                                    10106
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 92

 ·1· ·actually I don't even know -- I don't know
 ·2· ·specifically what, you know, what -- what there is,
 ·3· ·but I'm assuming that there must be something there.
 ·4· · · · · · ·I think the statute requires consultation
 ·5· ·with the Department of State.
 ·6· · · · Q.· ·Do you know how the consultation with the
 ·7· ·Department of State comes about?
 ·8· · · · A.· ·What I know they do is, do the country
 ·9· ·assessment, and they make a recommendation.
 10· · · · · · ·Beyond that, I don't know.
 11· · · · Q.· ·Do you have any visibility into the
 12· ·Department of State's process for --
 13· · · · A.· ·No.
 14· · · · · · · · · MS. DEGEN:· Okay.· I see that it is
 15· ·about 12:20.
 16· · · · · · · · · I have another chunk of questions or
 17· ·would -- should we stop, break for lunch now?
 18· · · · · · · · · MR. KIRSCHNER:· How long are your
 19· ·chunk of questions do you think?
 20· · · · · · · · · MS. DEGEN:· It could probably go 20
 21· ·to 30 minutes.· It's sort of up to you.
 22· · · · · · · · · MR. KIRSCHNER:· It's up to you.
 23· · · · · · · · · THE WITNESS:· Are you saying that we
 24· ·could end in 20 or 30 minutes?
 25· · · · · · · · · MS. DEGEN:· No.· I'm just saying is


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 93 of 300 PageID #:
                                    10107
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 93

 ·1· ·your tummy starting to growl and we should take a
 ·2· ·break?
 ·3· · · · · · · · · THE WITNESS:· I prefer to take lunch.
 ·4· · · · · · · · · MS. DEGEN:· Okay.· Let's do that.
 ·5· · · · · · · · · VIDEOGRAPHER:· Going off the record.
 ·6· ·The time is 12:21 p.m.
 ·7· · · · · · ·(Whereupon, the deposition recessed for
 ·8· ·lunch at 12:21 p.m.)
 ·9· · · · · · · · · · · · ·-· -            -
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 94 of 300 PageID #:
                                    10108
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 94

 ·1· · · · · · A F T E R N O O N· · S E S S I O N
 ·2· · · · · · · · · · · ·(1:05 p.m.)
 ·3· · · · · · · · · VIDEOGRAPHER:· Back on the record.
 ·4· · · · · · · · · The time is 1:05 p.m.
 ·5· ·BY MS. DEGEN:
 ·6· · · · Q.· ·Okay.· Mr. Neufeld, before we broke for
 ·7· ·lunch, we were talking about inputs into the TPS
 ·8· ·determination process, and you had mentioned that
 ·9· ·someone reaches out to Department of State to get
 10· ·input from them.
 11· · · · · · ·Are there any other agencies that this
 12· ·working group reaches out to to get input?· And if
 13· ·it's changed over time, let me know that as well.
 14· · · · · · · · · MR. KIRSCHNER:· Objection, assuming
 15· ·facts not in evidence.
 16· · · · Q.· ·Are there any other agencies that the TPS
 17· ·working group reaches out to for input into the TPS
 18· ·determination process besides Department of State?
 19· · · · · · · · · MR. KIRSCHNER:· Objection.· To
 20· ·clarify that -- the fact that other than this is the
 21· ·working group reaching out to agencies, is assuming
 22· ·that the working group is the one reaching out.
 23· · · · Q.· ·Then let me rephrase that.
 24· · · · · · ·Is there anyone who reaches out to
 25· ·agencies besides the Department of State for input


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 95 of 300 PageID #:
                                    10109
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 95

 ·1· ·into the TPS determination process?
 ·2· · · · A.· ·Not that I'm aware of.
 ·3· · · · Q.· ·Are you aware of any agencies or
 ·4· ·departments other than Department of State providing
 ·5· ·input into a TPS determination?
 ·6· · · · A.· ·No.
 ·7· · · · Q.· ·Do you know whether USCIS consults with
 ·8· ·any agencies or departments besides Department of
 ·9· ·State in connection with TPS determinations?
 10· · · · A.· ·No.
 11· · · · Q.· ·Do you know whether Department of Homeland
 12· ·Security consults with any other agencies or
 13· ·departments in connection with TPS determinations?
 14· · · · A.· ·I do not.
 15· · · · Q.· ·Are you familiar with White House input
 16· ·into TPS determinations?
 17· · · · A.· ·I'm not.
 18· · · · Q.· ·Are you aware of any nongovernmental
 19· ·stakeholders in the TPS process?
 20· · · · A.· ·In the determination process?
 21· · · · Q.· ·In the determination process.
 22· · · · A.· ·No.
 23· · · · · · · · · MR. KIRSCHNER:· And to clarify, these
 24· ·questions are across time?
 25· · · · Q.· ·Across time.· At any point.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 96 of 300 PageID #:
                                    10110
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 96

 ·1· · · · A.· ·My answers are still --
 ·2· · · · Q.· ·The same?
 ·3· · · · A.· ·-- accurate, yeah.
 ·4· · · · Q.· ·Okay.
 ·5· · · · A.· ·Well, hold on.· I should say that I know
 ·6· ·that other governments, so -- but the government of
 ·7· ·a country can request designation or extension, and
 ·8· ·I know that that happens from time to time.
 ·9· · · · · · ·I've not been part of that process, but I
 10· ·know that happens.
 11· · · · Q.· ·All right.· So we have these inputs that
 12· ·come into the process country definition reports and
 13· ·Department of State information.
 14· · · · · · ·What's the next step in the process of
 15· ·getting a recommendation to the secretary?
 16· · · · A.· ·The Office of Policy and Strategy will
 17· ·draft a recommendation memo for our director to sign
 18· ·and provide to the secretary.
 19· · · · Q.· ·And has that responsibility to draft a
 20· ·memo always sat with the Department of Policy and
 21· ·Strategy?
 22· · · · A.· ·As far as I know, yes.
 23· · · · Q.· ·And within that office, who takes the lead
 24· ·on the first draft?
 25· · · · A.· ·I don't know.


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 97 of 300 PageID #:
                                    10111
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 97

 ·1· · · · Q.· ·Do you know under any administration?
 ·2· · · · A.· ·No.
 ·3· · · · Q.· ·Once Office of Policy and Strategy has a
 ·4· ·draft recommendation memo, what's the next step?
 ·5· · · · A.· ·It goes to the director for his or her
 ·6· ·consideration and ultimate sign-off.
 ·7· · · · Q.· ·Is there any internal review that happens
 ·8· ·of that memo before it goes to the director?
 ·9· · · · A.· ·There has been at times a concurrence
 10· ·process.
 11· · · · · · ·So the draft would be -- there's a
 12· ·standing process for concurrence at the USCIS on any
 13· ·kind of correspondence or documentation, and it's --
 14· ·in the past that -- I'm aware that that
 15· ·recommendation memo -- recommendation memos have
 16· ·gone -- that draft recommendation memos have gone
 17· ·through that concurrence process before they --
 18· ·before it makes it up to the director for signature.
 19· · · · Q.· ·Is there a standard procedure within USCIS
 20· ·for that concurrence process?
 21· · · · A.· ·The concurrence process is standardized.
 22· · · · · · ·What gets submitted to it is not
 23· ·necessarily standardized.
 24· · · · Q.· ·It sounded like some -- that
 25· ·recommendation memos went through this concurrence


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 98 of 300 PageID #:
                                    10112
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 98

 ·1· ·process at some point in time, but not always.
 ·2· · · · A.· ·That's correct.
 ·3· · · · Q.· ·Okay.· Can you explain when it went
 ·4· ·through, when it didn't?
 ·5· · · · A.· ·So I know that recently there has not been
 ·6· ·a recommendation memo going through the concurrence
 ·7· ·process.
 ·8· · · · · · ·I don't know precisely when it stopped,
 ·9· ·and I can't say with certainty that since 2008 every
 10· ·single one of them has gone through that kind of
 11· ·concurrence process.
 12· · · · · · ·I have a recollection of seeing them at
 13· ·times over the years.
 14· · · · Q.· ·What is the last recommendation memo that
 15· ·you recall going through the concurrence process?
 16· · · · A.· ·I'm not 100 percent sure.
 17· · · · · · ·I think that for the first -- under this
 18· ·administration, the first time Haiti was being
 19· ·considered, I think that that recommendation memo --
 20· ·I don't know whether the final version went through
 21· ·the concurrence process, but I recall -- I'm pretty
 22· ·sure I recall seeing a draft of that for input.
 23· · · · · · ·But what I should say there is -- what I
 24· ·see -- as one of the components that would receive
 25· ·it for concurrence, my review of it is not so much


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 99 of 300 PageID #:
                                    10113
            DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018            Page 99

 ·1· ·for what the recommendation is but to make sure that
 ·2· ·we understand it, that it's worded in a way that
 ·3· ·makes sense, not particularly with, do we agree or
 ·4· ·disagree with the recommendation.
 ·5· · · · Q.· ·Okay.· So, I'm sorry, were you finished?
 ·6· · · · A.· ·I was going to say, so the concurrence
 ·7· ·isn't concurrence on the recommendation, it's on the
 ·8· ·draft that's being presented for signature.
 ·9· · · · Q.· ·Okay.· So if you had information that you
 10· ·thought needed to be shared relating to the draft,
 11· ·that would be your opportunity to share it?
 12· · · · A.· ·Yes, but more often what it would be -- it
 13· ·would be grammatical changes, you know, to make
 14· ·something more clear, that sort of thing.
 15· · · · Q.· ·Okay.· Just generally, how does the
 16· ·concurrence process work in USCIS?
 17· · · · A.· ·So there's the Office of the Executive
 18· ·Secretariat that manages that process, and I don't
 19· ·know that it has, you know, that it has been the
 20· ·exact same process over the years, but essentially,
 21· ·there is a list of, you know, parts of USCIS that
 22· ·should have an opportunity to make comments or
 23· ·suggested edits on correspondence or documentation
 24· ·of any sort.
 25· · · · · · ·And that process is standardized -- I'm


         Epiq Court Reporting Solutions - Woodland Hills
1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 100 of 300 PageID #:
                                    10114
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 100

  ·1· ·guessing over the years it probably has evolved, but
  ·2· ·now it's a -- now it comes out through e-mail.· In
  ·3· ·the past, it came out through paper.
  ·4· · · · · · ·But, you know, essentially it's -- it
  ·5· ·provides access to the draft that's being -- to be
  ·6· ·reviewed and a process to make comments or suggested
  ·7· ·edits where it's clear what those are.
  ·8· · · · · · ·They're recorded, and then it goes --
  ·9· ·every component that is, you know, part of this
  10· ·process weighs in with a deadline to meet, you know,
  11· ·whatever the input is going to be to get it
  12· ·submitted within a certain time period.· And then it
  13· ·goes back to the originating office for their use,
  14· ·whatever they -- however they -- it isn't -- the
  15· ·process doesn't -- it's the mechanics of the
  16· ·process.· It doesn't -- the structure isn't
  17· ·necessarily what the receiving -- what the -- the
  18· ·component that puts something in the concurrence,
  19· ·there's nothing that prescribes how they need to
  20· ·then deal with the input that they receive.
  21· · · · · · ·It's pretty much information that they can
  22· ·make use of.
  23· · · · Q.· ·So --
  24· · · · A.· ·What we have an opportunity to do is say
  25· ·we concur.· We concur with edits or we nonconcur.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 101 of 300 PageID #:
                                    10115
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 101

  ·1· · · · Q.· ·Okay.
  ·2· · · · A.· ·And for any document, you know, usually it
  ·3· ·requires someone's signature, again, you know, some
  ·4· ·authority to say this is the final version.
  ·5· · · · · · ·And that person is usually often the
  ·6· ·director or the deputy.· And my understanding is
  ·7· ·they use the information, so they will have
  ·8· ·visibility to whether the document that they're
  ·9· ·being presented had full concurrence by everybody or
  10· ·not.· So they have visibility to, you know, what
  11· ·might have been issues in contention.
  12· · · · · · ·But normally the process itself results in
  13· ·a document that everyone has concurred with that
  14· ·goes up for signature.
  15· · · · · · ·But that -- I think I said earlier, that
  16· ·is not necessarily consistently the process for the
  17· ·recommendation memos for TPS.
  18· · · · Q.· ·For TPS, okay.
  19· · · · · · ·Let's make sure I'm clear.
  20· · · · · · ·You mentioned that the last one you
  21· ·recall -- the last recommendation memo for TPS that
  22· ·you recall going through this concurrence process
  23· ·was the first Haiti one under this administration.
  24· · · · · · ·Is that the Haiti determination that
  25· ·resulted in the six-month extension?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 102 of 300 PageID #:
                                    10116
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 102

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·Okay.· Did you ever receive any
  ·3· ·explanation as to why the recommendation memos
  ·4· ·stopped going through the concurrence process?
  ·5· · · · A.· ·No.
  ·6· · · · Q.· ·Do you have any understanding as to why?
  ·7· · · · A.· ·No.
  ·8· · · · Q.· ·Is there still a concurrence process in
  ·9· ·place more generally?
  10· · · · A.· ·Yes.
  11· · · · Q.· ·And do you know who at the Executive
  12· ·Secretariat manages the process under this
  13· ·administration?
  14· · · · A.· ·I do.· I know her first name is Gemma, and
  15· ·now for the life of me, I can't remember what her
  16· ·last name is.
  17· · · · Q.· ·Button?
  18· · · · A.· ·Yes.
  19· · · · Q.· ·Okay.· We've seen a lot of names on
  20· ·documents.· Thank you.
  21· · · · · · ·Other than the concurrence process, is
  22· ·there any other process in place now for other
  23· ·directorates to provide input on a recommendation
  24· ·memo for TPS?
  25· · · · A.· ·Not that I'm aware.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 103 of 300 PageID #:
                                    10117
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 103

  ·1· · · · Q.· ·Other than the recommendation memo --
  ·2· ·actually, let me back up one second.
  ·3· · · · · · ·Does the concurrence process involve all
  ·4· ·of the different directorates and offices within
  ·5· ·USCIS?
  ·6· · · · A.· ·I believe so, yes.· I'm sure it includes
  ·7· ·all of the directorates.· I'm not sure that every
  ·8· ·program office is included.
  ·9· · · · Q.· ·Okay.
  10· · · · A.· ·I know that many are.· I just can't think
  11· ·of any that are not.
  12· · · · Q.· ·And do you know if there is some sort of
  13· ·written SOP that deals with the concurrence process?
  14· · · · A.· ·I'm sure there must be, but I don't know
  15· ·what --
  16· · · · Q.· ·This is a government-held job.
  17· · · · A.· ·Yes.
  18· · · · Q.· ·Do you know who I would ask if I wanted to
  19· ·get that SOP?
  20· · · · A.· ·Gemma Button.
  21· · · · Q.· ·In connection with the recommendation
  22· ·memo, are there other documents that are prepared in
  23· ·conjunction with the recommendation memo?
  24· · · · · · ·And if it's changed over time, let me
  25· ·know, and we'll break it up.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 104 of 300 PageID #:
                                    10118
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 104

  ·1· · · · A.· ·Yes.· So the Federal Register Notice in
  ·2· ·the past was prepared usually concurrently with the
  ·3· ·recommendation memo with the idea being that it
  ·4· ·would be ready for publication once the secretary
  ·5· ·made a decision.
  ·6· · · · · · ·So the risk there has always been that the
  ·7· ·decision wouldn't be what folks thought it might be,
  ·8· ·and then it would have been wasted effort.
  ·9· · · · · · ·But for years the two were developed
  10· ·basically at the same time.
  11· · · · · · ·And then....
  12· · · · · · ·So as I described the recommendation memo,
  13· ·that has always been the responsibility for Policy
  14· ·and Strategy.
  15· · · · · · ·The Federal Register Notice was -- is a
  16· ·document that Service Center Operations managed the
  17· ·process.· So we -- I won't -- I want to be sure to
  18· ·not characterize it as that we had any authority as
  19· ·far as like what was included in it, but we would
  20· ·draft it based on what we thought needed to be
  21· ·included in there.
  22· · · · · · ·And a lot of it is about the operational
  23· ·process, which is why I think historically it had
  24· ·fallen to us.
  25· · · · · · ·But since....· A piece of that is the -- a


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 105 of 300 PageID #:
                                    10119
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 105

  ·1· ·description of the -- why the decision that was made
  ·2· ·is being made, or was made, you know, why the
  ·3· ·decision was -- is what it is.
  ·4· · · · · · ·And with the -- so in the past, we would
  ·5· ·have -- we used information from the conditions
  ·6· ·report that RAIO would produce.
  ·7· · · · · · ·We would -- we in Service Center
  ·8· ·Operations would pull information from that that we
  ·9· ·thought would likely be pertinent.
  10· · · · · · ·All of this is, again, just trying to
  11· ·speed up the process so that we wouldn't be waiting
  12· ·for the FRN to be issued once the decision was made.
  13· · · · · · ·So we would draft sort of notional
  14· ·language that would be put in there as the
  15· ·explanation for the decision that hadn't even been
  16· ·made yet.
  17· · · · · · ·With the last Sudan determination, we did
  18· ·draft the FRN, but we left that section that
  19· ·explains the decision blank for the Office of Policy
  20· ·and Strategy to fill in.
  21· · · · · · ·And then with the most recent Haiti
  22· ·determination, we didn't even draft the FRN.· That
  23· ·was turned over to Policy and Strategy as well.
  24· · · · Q.· ·And how about with the most recent
  25· ·El Salvador, Nicaragua FRNs?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 106 of 300 PageID #:
                                    10120
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 106

  ·1· · · · A.· ·So I get the order of these things mixed
  ·2· ·up, but I know that Haiti, because I asked Haiti,
  ·3· ·was the last one that we -- was the first one that
  ·4· ·we did not do the FRN for.· So whatever ones came
  ·5· ·after that, we did not do the FRN.
  ·6· · · · Q.· ·Okay.· And how did this transition on
  ·7· ·drafting the FRN come about?
  ·8· · · · A.· ·I'm not sure precisely if it was directed
  ·9· ·or just a group decision that that's what made sense
  10· ·to do.
  11· · · · · · ·Again, the FRN really is a document that
  12· ·only can be finalized once you know what the
  13· ·decision is going to be because it just announces
  14· ·the decision and then explains the basis for the
  15· ·decision and then the operational process that needs
  16· ·to follow from that.
  17· · · · · · ·And the difference now is that the
  18· ·decisions are less foreseeable what they're going to
  19· ·be.
  20· · · · · · ·So the effort involved in developing the
  21· ·FRN for one of those possible outcomes is not as
  22· ·worthwhile.
  23· · · · · · ·If you don't know what the likely decision
  24· ·is going to be, then you can't really draft
  25· ·something that's explaining what that decision that


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 107 of 300 PageID #:
                                    10121
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 107

  ·1· ·hasn't happened yet was based on.
  ·2· · · · · · ·And so I don't know whether it was, you
  ·3· ·know, somebody directed it, I'm guessing it wasn't;
  ·4· ·it was probably just that Policy and Strategy said,
  ·5· ·you know, we'll take this and we'll do it once the
  ·6· ·decision is made.
  ·7· · · · Q.· ·Okay.· How did you learn about the change?
  ·8· · · · A.· ·By talking to my staff in preparation for
  ·9· ·this.
  10· · · · Q.· ·Okay.· So that would be -- I'm sorry --
  11· ·Guillermo whose last name I keep having trouble with
  12· ·and Mr. Massey?
  13· · · · A.· ·Yes.
  14· · · · Q.· ·Okay.
  15· · · · A.· ·I will say that I have a recollection of
  16· ·knowing that we were no longer doing the FRNs that
  17· ·predated, you know, the last couple of days, but I
  18· ·don't -- I didn't really remember any specifics
  19· ·related to that until I talked to them.
  20· · · · Q.· ·Okay.· When Service Center Operations was
  21· ·doing the FRN drafts, were there -- did they have a
  22· ·draft of the recommendation memo already at the time
  23· ·they were putting those together?
  24· · · · · · · · · MR. KIRSCHNER:· Objection; vague,
  25· ·confusing.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 108 of 300 PageID #:
                                    10122
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 108

  ·1· · · · Q.· ·Let's see if I can clarify that a little
  ·2· ·bit.
  ·3· · · · · · ·During the period when Service Center
  ·4· ·Operations was drafting the FRNs in connection with
  ·5· ·the recommendation memo, do you know whether the
  ·6· ·recommendation memo was drafted first, then the FRN,
  ·7· ·or were they sort of moving forward in parallel?
  ·8· · · · A.· ·I think that they were being drafted in
  ·9· ·parallel.· Again, it's a working group that's
  10· ·working on this, so they're communicating with each
  11· ·other.
  12· · · · · · ·I don't know that my folks necessarily had
  13· ·visibility to the actual language in the
  14· ·recommendation memo, but they had an understanding
  15· ·at least of the direction that it was going.
  16· · · · Q.· ·And what's your understanding of why
  17· ·decisions now are less foreseeable?
  18· · · · · · · · · MR. KIRSCHNER:· Objection; calls for
  19· ·speculation.
  20· · · · Q.· ·You can answer.
  21· · · · A.· ·I don't know why they're more
  22· ·questionable.
  23· · · · · · ·I just -- it's a fact that the information
  24· ·coming into the working group, you know, from others
  25· ·like, generally from Policy and Strategy, in the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 109 of 300 PageID #:
                                    10123
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 109

  ·1· ·past I think it was more -- I don't know why, but
  ·2· ·there was more clarity and understanding which way
  ·3· ·the director was inclined to go and then which way
  ·4· ·the secretary was inclined to go.
  ·5· · · · · · ·And so why that has become less clear, I
  ·6· ·don't know.
  ·7· · · · Q.· ·Is there a point at which it started to
  ·8· ·become less clear?
  ·9· · · · A.· ·I think with the first one.
  10· · · · Q.· ·Under this administration?
  11· · · · A.· ·Yes, under this administration.
  12· · · · Q.· ·How did the direction become less clear
  13· ·under this administration?
  14· · · · · · · · · MR. KIRSCHNER:· Objection; vague.
  15· · · · Q.· ·You noted that -- and I'll rephrase that.
  16· · · · · · ·You noted that in the past, there was more
  17· ·clarity as to where the director was going to go and
  18· ·where the DHS secretary was going to go with their
  19· ·TPS determinations.
  20· · · · · · ·How has it become less clear under this
  21· ·administration?
  22· · · · A.· ·I think it's the other way around.
  23· · · · · · ·It used to be clear.· It stopped being
  24· ·clear, like there were messages coming that would
  25· ·say -- my understanding through Policy and Strategy,


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 110 of 300 PageID #:
                                    10124
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 110

  ·1· ·that there were communications from above as to
  ·2· ·which way they were going, and then that just --
  ·3· ·that stopped happening.
  ·4· · · · Q.· ·So let me make sure I understand that.
  ·5· · · · · · ·So under prior administrations, there
  ·6· ·would be some communications funneling their way
  ·7· ·down in the process as to what direction the
  ·8· ·determination was going to go, and then under this
  ·9· ·administration, those communications stopped?
  10· · · · A.· ·Yes.
  11· · · · Q.· ·Okay.· And the communicat- --
  12· · · · A.· ·I --
  13· · · · Q.· ·I'm sorry, please go ahead.
  14· · · · A.· ·I also know that with the first Haiti --
  15· ·the one that ended up in the six-month extension,
  16· ·that it was communicated that the secretary was
  17· ·having difficult -- was struggling with that
  18· ·decision.
  19· · · · · · · · · MR. KIRSCHNER:· I'm going to
  20· ·interject that to the extent you're going to talk
  21· ·about internal deliberations, I'll instruct you not
  22· ·to answer.
  23· · · · · · · · · MS. DEGEN:· I shouldn't ask him in
  24· ·what way was the secretary struggling?
  25· · · · · · · · · Let me ask it so you can put....


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 111 of 300 PageID #:
                                    10125
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 111

  ·1· · · · Q.· ·In what way was the secretary struggling?
  ·2· · · · · · · · · MR. KIRSCHNER:· To the extent this is
  ·3· ·talking about internal deliberations, I'll instruct
  ·4· ·you not to answer.
  ·5· · · · Q.· ·How did you come to understand that the
  ·6· ·secretary was struggling with the first Haiti
  ·7· ·decision?
  ·8· · · · A.· ·I think I remember fairly clearly one of
  ·9· ·these biweekly meetings that I was telling you about
  10· ·earlier that the -- it might have been the deputy
  11· ·just conveyed in that meeting that the secretary was
  12· ·having -- I won't say difficulty, was struggling
  13· ·with a decision, and it wasn't clear what the
  14· ·decision was going to be.
  15· · · · Q.· ·Okay.· And previous to this
  16· ·administration, how would you find out what the
  17· ·final determination for a TPS review would be?
  18· · · · A.· ·You mean the secretary's decision?
  19· · · · Q.· ·The secretary's decision, thank you.
  20· · · · A.· ·It would be announced.· Probably the first
  21· ·time I would hear about it would, again, be at one
  22· ·of those meetings.· But it might -- I'm sure at
  23· ·times it has been, you know, an e-mail message from
  24· ·the director or from someone in Policy and Strategy.
  25· · · · Q.· ·And how about under this administration?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 112 of 300 PageID #:
                                    10126
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 112

  ·1· · · · A.· ·The same.
  ·2· · · · Q.· ·Once a recommendation memo goes from the
  ·3· ·working group -- let me actually back up a second.
  ·4· · · · · · ·Who actually sends the -- let me back up
  ·5· ·one more step.
  ·6· · · · · · ·I had asked you what documents are
  ·7· ·prepared in addition to the recommendation memo, and
  ·8· ·you mentioned the Federal Register Notice.
  ·9· · · · · · ·What other documents are prepared in
  10· ·connection with the recommendation memo for TPS?
  11· · · · A.· ·Other than the country conditions report
  12· ·that I mentioned before and State Department's
  13· ·assessment and recommendation, I'm not aware of
  14· ·anything.
  15· · · · Q.· ·So we have the country condition reports,
  16· ·the State Department recommendation, the actual
  17· ·recommendation memo, and prior to fairly recently, a
  18· ·draft Federal Register Notice?
  19· · · · A.· ·Yes, that would all be prepared.· I don't
  20· ·know what ultimately was -- you know, in the past --
  21· ·either in the last administration or this
  22· ·administration, I don't know what ultimately was
  23· ·presented to the director for signature other than
  24· ·the memo.
  25· · · · · · ·In other words, I don't know whether the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 113 of 300 PageID #:
                                    10127
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 113

  ·1· ·memo had attached to it the assessments and the
  ·2· ·State Department recommendations or not.· I just
  ·3· ·don't know.
  ·4· · · · Q.· ·Okay.· Who actually provides the
  ·5· ·recommendation memo and whatever else may go with
  ·6· ·it?· Who actually provides that to the director?
  ·7· · · · A.· ·It's Policy and Strategy.
  ·8· · · · · · ·What I don't know and the reason why I'm
  ·9· ·hesitating is I don't know whether that goes through
  10· ·the Executive Secretariat or if there's some other
  11· ·way that it gets to the director's desk.
  12· · · · Q.· ·In the ordinary course, do documents go
  13· ·through the Executive Secretariat to the director?
  14· · · · A.· ·In the ordinary course, but I'm certain
  15· ·that there are exceptions as well.
  16· · · · Q.· ·What's your understanding of the Executive
  17· ·Secretariat's role?
  18· · · · A.· ·Essentially the traffic cop, to make sure
  19· ·that things get done.
  20· · · · · · ·They're not reviewing for content, that's
  21· ·for sure, or even grammar or any of that.
  22· · · · · · ·It's just really to make -- to manage the
  23· ·process of either getting concurrence within the
  24· ·agency if that's what is expected or to make sure
  25· ·that material that's being presented to the director


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 114 of 300 PageID #:
                                    10128
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 114

  ·1· ·for signature is, you know, formatted properly and
  ·2· ·presented in a way -- I don't -- I'm -- I haven't
  ·3· ·had visibility to how the front office works, but
  ·4· ·it's managing the process of getting something in
  ·5· ·front of the director.
  ·6· · · · · · ·And I know that often that they do that.
  ·7· · · · · · ·I also know that sometimes things just get
  ·8· ·handed to him or her by whoever is presenting it.
  ·9· · · · Q.· ·If something is handed to the director, is
  10· ·there an expectation that a copy would also go to
  11· ·the Executive Secretariat?
  12· · · · A.· ·I don't know.
  13· · · · Q.· ·Have you ever handed the decision memo
  14· ·directly to the secretary?
  15· · · · A.· ·In -- no.
  16· · · · Q.· ·Okay.
  17· · · · A.· ·It's the easiest answer.
  18· · · · Q.· ·You would use the secretariat?
  19· · · · A.· ·Yes.
  20· · · · · · · · · MR. KIRSCHNER:· Just for clarity, are
  21· ·you talking about the director of USCIS or the
  22· ·Secretary of Homeland Security?
  23· · · · · · · · · MS. DEGEN:· The director of USCIS.
  24· · · · · · · · · MR. KIRSCHNER:· Okay.· And I believe
  25· ·you had mentioned -- I believe you had --


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 115 of 300 PageID #:
                                    10129
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 115

  ·1· · · · · · · · · MS. DEGEN:· Did I say "secretary"?
  ·2· · · · · · · · · MR. KIRSCHNER:· Yes.
  ·3· · · · · · · · · MS. DEGEN:· Thank you for clarifying.
  ·4· · · · A.· ·I answered for director.
  ·5· · · · Q.· ·Okay.· To make sure the record is clear,
  ·6· ·you have not handed a decision memo directly to the
  ·7· ·director of USCIS?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·Okay.· You used the Executive Secretariat
  10· ·to get decision memos to the director?
  11· · · · A.· ·Yes.
  12· · · · Q.· ·Do you have any understanding of how
  13· ·decision memos go to the secretary of DHS?
  14· · · · A.· ·No.
  15· · · · Q.· ·If I wanted to find out, who would I talk
  16· ·to?
  17· · · · A.· ·Probably Gemma Button.
  18· · · · Q.· ·Do you know what is in the package that
  19· ·the USCIS director sends to the DHS secretary for
  20· ·TPS determination?
  21· · · · A.· ·I do not.
  22· · · · Q.· ·So going back to the memo -- a
  23· ·recommendation memo and whatever goes with it goes
  24· ·to the director.· It's with the director.
  25· · · · · · ·What's the next step in the process of


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 116 of 300 PageID #:
                                    10130
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 116

  ·1· ·getting something up to the DHS secretary?
  ·2· · · · A.· ·I know that it goes to the DHS secretary.
  ·3· · · · · · ·I don't know how it gets there or, you
  ·4· ·know, who might -- I just don't have any visibility.
  ·5· · · · · · ·I know that it needs to get from the
  ·6· ·director to the secretary, and how it gets there I
  ·7· ·don't know.
  ·8· · · · Q.· ·Do you have an understanding of what
  ·9· ·happens within DHS once a memo has been sent to the
  10· ·secretary?
  11· · · · A.· ·No.
  12· · · · Q.· ·I think I had already asked this.
  13· · · · · · ·Going back to the change in decisions, how
  14· ·foreseeable decisions were.· And you noted that
  15· ·prior to this administration, there had been more
  16· ·clarity in where the decisions were going to go.
  17· · · · · · ·How far back does that increased level of
  18· ·clarity go?
  19· · · · A.· ·So I should say -- well, I guess I -- I'm
  20· ·trying to think of my time in headquarters, and it
  21· ·does go back to 2008.
  22· · · · · · ·I don't remember any time until recently
  23· ·that once we knew what the recommendation from the
  24· ·director was to the secretary that there was much
  25· ·doubt that that would be the final decision.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 117 of 300 PageID #:
                                    10131
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 117

  ·1· · · · · · ·Always the possibility of a different
  ·2· ·decision, but the expectation was that it would
  ·3· ·likely be followed.
  ·4· · · · Q.· ·Okay.· So until recently, if the USCIS
  ·5· ·director made a recommendation to the DHS secretary,
  ·6· ·you would generally expect that that recommendation
  ·7· ·would be the final decision?
  ·8· · · · A.· ·Yes.
  ·9· · · · Q.· ·Okay.· Do you have any understanding of
  10· ·the role of the DHS Office of Policy in TPS
  11· ·determinations?
  12· · · · A.· ·I don't.
  13· · · · Q.· ·And I've seen some references to the
  14· ·Regulatory Coordination Division of USCIS.
  15· · · · · · ·Do you know what that division is?· Are
  16· ·you familiar with that division?
  17· · · · A.· ·Vaguely.
  18· · · · Q.· ·What's your understanding?
  19· · · · A.· ·They're a component within the Office of
  20· ·Policy and Strategy that manages the regulatory
  21· ·process for USCIS.
  22· · · · Q.· ·What do you mean by "regulatory process"?
  23· · · · A.· ·The process for deciding what the
  24· ·priorities are, you know, what's going to be on the
  25· ·regulatory -- the list of regulatory priorities, and


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 118 of 300 PageID #:
                                    10132
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 118

  ·1· ·then the process for developing the Notice of
  ·2· ·Proposed Rulemaking, interim final rules, final
  ·3· ·rules, the mechanics of getting regs promulgated.
  ·4· · · · Q.· ·Do you know who is in the charge of the
  ·5· ·Regulatory Coordination Division now?
  ·6· · · · A.· ·I don't remember.
  ·7· · · · Q.· ·Do you recall anyone who's been in that
  ·8· ·position in the past?
  ·9· · · · A.· ·No.
  10· · · · Q.· ·Did the Regulatory Coordination Division
  11· ·manage the process for the fairly new 60-day
  12· ·automatic extension regulation you mentioned
  13· ·earlier?
  14· · · · A.· ·It's a six-month automatic extension.
  15· · · · Q.· ·I'm sorry, six months.· You're good.
  16· · · · · · ·Did the Regulatory Coordination Division
  17· ·manage the process for that six-month automatic
  18· ·extension regulation?
  19· · · · A.· ·Yes.
  20· · · · Q.· ·And in that process, did they receive
  21· ·input from Service Center Operations?
  22· · · · A.· ·Yes.
  23· · · · Q.· ·Was there a particular person in Service
  24· ·Center Operations who interfaced with the Regulatory
  25· ·Coordination Division on that issue?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 119 of 300 PageID #:
                                    10133
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 119

  ·1· · · · A.· ·Sophia Cox is one of my senior advisors.
  ·2· ·She's the senior advisor for policy.· So she's the
  ·3· ·principal person who engages with Policy and
  ·4· ·Strategy and other components on policy-related
  ·5· ·issues.
  ·6· · · · Q.· ·How long has she been your senior advisor?
  ·7· · · · A.· ·So she's been on -- she's been in Service
  ·8· ·Center Operations since I've been there, so going
  ·9· ·back to 2010.
  10· · · · · · ·Her role has changed, but she's been the
  11· ·senior -- she's been the senior advisor for policy,
  12· ·probably for a good three or four years maybe.
  13· · · · Q.· ·Other than this regulation, has she been
  14· ·involved in any other TPS policy issues?
  15· · · · A.· ·Not that I can think of.
  16· · · · · · · · · MS. DEGEN:· Let me grab an exhibit
  17· ·real quick.
  18· · · · · · ·(Whereupon, Exhibit 13 was marked for
  19· ·identification.)
  20· · · · Q.· ·Mr. Neufeld, we've put in front of you
  21· ·what has been marked as Exhibit 13.
  22· · · · · · ·Can you take a moment to take a look at
  23· ·that and let me know what you understand this
  24· ·document to be?
  25· · · · A.· ·This is the Federal Register Notice


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 120 of 300 PageID #:
                                    10134
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 120

  ·1· ·announcing the decision for Nicaragua TPS.
  ·2· · · · Q.· ·And what is the date of the notice?
  ·3· · · · A.· ·May 16, 2016.
  ·4· · · · Q.· ·Is this a Federal Register Notice that
  ·5· ·Service Center Operations was involved in drafting?
  ·6· · · · A.· ·We would have if it predated the most
  ·7· ·recent Haiti, which I think it did.
  ·8· · · · · · ·So yes.
  ·9· · · · Q.· ·And who within Service Center Operations
  10· ·was involved in drafting this?
  11· · · · A.· ·Guillermo Roman-Riefkohl for sure.
  12· · · · · · ·I'm not 100 percent sure of Scott's
  13· ·involvement.
  14· · · · Q.· ·All right.· There are several sections in
  15· ·this notice.
  16· · · · · · ·Was Service Center Operations responsible
  17· ·for drafting each of these sections?
  18· · · · A.· ·Yes.· I need to qualify that though.
  19· · · · · · ·Responsible for drafting, again, it's not
  20· ·necessarily for the content, it's to make sure that
  21· ·they are drafted.
  22· · · · · · ·And so we would have -- we would have
  23· ·initiated some language that would have been
  24· ·modified by many other -- certainly Policy and
  25· ·Strategy, I'm sure.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 121 of 300 PageID #:
                                    10135
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 121

  ·1· · · · Q.· ·Who else besides Policy and Strategy was
  ·2· ·involved in modifying draft Federal Register Notices
  ·3· ·for TPS?
  ·4· · · · · · · · · MR. KIRSCHNER:· Objection.
  ·5· · · · A.· ·Counsel.
  ·6· · · · · · · · · MR. KIRSCHNER:· No, that's fine.                 I
  ·7· ·was just going to object on vagueness, on timing.
  ·8· · · · Q.· ·Let's focus on this particular one.
  ·9· · · · A.· ·Counsel.
  10· · · · Q.· ·Counsel?
  11· · · · A.· ·(Witness nods head.)
  12· · · · Q.· ·Anyone else?
  13· · · · A.· ·Not that I know of.
  14· · · · · · ·I need to correct.
  15· · · · Q.· ·Please.
  16· · · · A.· ·So a Federal Register Notice, before it
  17· ·actually gets published, there's a whole process
  18· ·that a Federal Register Notice has to go through.
  19· · · · · · ·So we, until recently, were responsible
  20· ·for the -- for drafting it and making sure that it
  21· ·got produced.
  22· · · · · · ·That would go through a concurrence
  23· ·process within USCIS.
  24· · · · · · ·Then once it had cleared with us, then it
  25· ·would go up to the department.· I don't know what it


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 122 of 300 PageID #:
                                    10136
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 122

  ·1· ·is, but I'm sure that there's a clearance process
  ·2· ·within the department.
  ·3· · · · · · ·The secretary ultimately signs off on
  ·4· ·these, I believe, but then they go -- actually, I'm
  ·5· ·not sure whether the secretary signs before or
  ·6· ·after.
  ·7· · · · · · ·I know that that OMB gets involved in the
  ·8· ·process, and I don't know to what extent other
  ·9· ·agencies might have a cut in that.
  10· · · · Q.· ·The concurrence process that you mentioned
  11· ·in USCIS, is that a concurrence process that
  12· ·happens -- let me actually clarify that a little bit
  13· ·more.
  14· · · · · · ·Prior to the change in this administration
  15· ·on who's drafting the Federal Register Notice, the
  16· ·concurrence process you just mentioned within USCIS,
  17· ·does that process happen before the secretary has
  18· ·made a determination or after the secretary has made
  19· ·a determination?
  20· · · · A.· ·Well, most recently I can -- I know that
  21· ·it's after the secretary's made a determination
  22· ·because that's -- Policy and Strategy hasn't even
  23· ·drafted the FRNs until after that decision was made.
  24· · · · · · ·I don't know for sure how it was in the
  25· ·past when they were done together, whether --


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 123 of 300 PageID #:
                                    10137
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 123

  ·1· ·whether the concurrence process within USCIS would
  ·2· ·have happened on a draft FRN prior to a decision
  ·3· ·being made.· I just don't -- I don't know.
  ·4· · · · Q.· ·Okay.· Do you recall whether, when
  ·5· ·recommendation memos were going through a
  ·6· ·concurrence process within USCIS, whether the draft
  ·7· ·FRN accompanied the recommendation memo?
  ·8· · · · · · · · · MR. KIRSCHNER:· Objection, assuming
  ·9· ·facts not in evidence.
  10· · · · · · · · · You said when they were going through
  11· ·the concurrence.
  12· · · · · · · · · I believe his testimony was that
  13· ·there were times when they went through a
  14· ·concurrence process, not that there was necessarily
  15· ·a date before and after of the concurrence process.
  16· · · · Q.· ·When a recommendation memo went through a
  17· ·concurrence process, which I understand has not
  18· ·happened with the most recent decisions, but when a
  19· ·recommendation memo would go through a concurrence
  20· ·process within USCIS, do you recall whether a draft
  21· ·Federal Register Notice accompanied the
  22· ·recommendation memo?
  23· · · · A.· ·I do not know.· I don't remember.
  24· · · · Q.· ·Okay.· When Service Center Operations was
  25· ·preparing draft Federal Register Notices in


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 124 of 300 PageID #:
                                    10138
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 124

  ·1· ·conjunction with the recommendation memo and then a
  ·2· ·decision was made by the secretary, what was the
  ·3· ·process for then finalizing the Federal Register
  ·4· ·Notice?
  ·5· · · · A.· ·I don't know the process once it leaves
  ·6· ·USCIS.
  ·7· · · · Q.· ·Okay.
  ·8· · · · A.· ·So a draft, whether it's us or Policy and
  ·9· ·Strategy, whoever would draft, it would go through a
  10· ·concurrence process within USCIS.
  11· · · · · · ·How it gets to the secretary's office, I
  12· ·don't -- I don't know.
  13· · · · Q.· ·Would it come back to USCIS after the
  14· ·secretary makes a decision?
  15· · · · A.· ·I don't believe so.
  16· · · · · · ·I think that the process is that it goes
  17· ·from the secretary to OMB for publication in the
  18· ·Federal Register, but I'm not involved in that
  19· ·process.· I'm not speaking from personal knowledge.
  20· · · · Q.· ·Once the secretary makes a TPS
  21· ·determination, do you know how long the process of
  22· ·finalizing a Federal Register Notice takes, and if
  23· ·there's a difference over time, what that difference
  24· ·has been?
  25· · · · A.· ·I don't know specifically.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 125 of 300 PageID #:
                                    10139
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 125

  ·1· · · · · · ·I know that it -- when they were drafted
  ·2· ·concurrently that it was fairly quick because it was
  ·3· ·essentially done and just needed to then go through
  ·4· ·the rest of the process, whatever that is, to get it
  ·5· ·published.
  ·6· · · · · · ·Now my understanding, again, we're not
  ·7· ·responsible for it anymore, but my understanding is
  ·8· ·that Policy and Strategy doesn't even begin drafting
  ·9· ·it until after the decision has been made and is
  10· ·communicated.· Then they put pen to paper, draft the
  11· ·FRN, and then it has go through its process.
  12· · · · · · ·So it takes longer.· Exactly how long, I
  13· ·don't recall.
  14· · · · · · ·There was one of them, I don't remember
  15· ·which one, that -- like the Federal Register Notice
  16· ·didn't come out until just before the expiration of
  17· ·the current designation.
  18· · · · · · ·So the decision needs to be made 60 days
  19· ·before the expiration.
  20· · · · · · ·And a long time ago the FRN would be
  21· ·published around the same time, and now it can take
  22· ·longer for the FRN to get published.
  23· · · · · · ·And I know that -- I can't remember which
  24· ·one it was, I know that we were waiting because we
  25· ·were waiting to begin accepting the applications.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 126 of 300 PageID #:
                                    10140
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 126

  ·1· ·That didn't happen until just shortly before the
  ·2· ·actual expiration.
  ·3· · · · Q.· ·Okay.· So -- and by "the actual
  ·4· ·expiration," you mean the expiration of TPS
  ·5· ·designation, not the expiration of that 60-day
  ·6· ·pre-expiration period.
  ·7· · · · · · ·Did that make any sense?
  ·8· · · · A.· ·I think, but it's the same time.
  ·9· · · · · · ·So 60 days before the expiration of the
  10· ·currently designated period, the decision needs to
  11· ·be made.
  12· · · · · · ·And again, I can't remember which one it
  13· ·was, but I know that one of them, the decision was
  14· ·made at the proper time, like on the 60th day before
  15· ·the expiration, around there, and then the FRN
  16· ·didn't actually get published until shortly before
  17· ·the actual expiration.
  18· · · · · · ·So, you know, well into the 60 days.
  19· · · · Q.· ·Okay.· So for one of the countries, you
  20· ·don't recall which one, but one of the recent
  21· ·decisions, the decision was made on time, but the
  22· ·Federal Register Notice took somewhere close to
  23· ·60 days to actually get published?
  24· · · · A.· ·That's my recollection, yes.
  25· · · · Q.· ·Okay.· I see reference to a G1056 process.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 127 of 300 PageID #:
                                    10141
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 127

  ·1· · · · · · ·Do you know what that is?
  ·2· · · · A.· ·That's the concurrence process -- that's
  ·3· ·the form number for the cover sheet that used to go
  ·4· ·with the concurrences.
  ·5· · · · · · ·I don't think there's an actual cover
  ·6· ·sheet anymore.
  ·7· · · · · · ·If it is, it's a digital cover sheet.
  ·8· · · · Q.· ·And that's the concurrence process within
  ·9· ·USCIS?
  10· · · · A.· ·Yes.
  11· · · · Q.· ·When you say that the decision on a TPS
  12· ·extension or termination has to be made 60 days
  13· ·ahead of the actual expiration date, what exactly
  14· ·constitutes the decision?
  15· · · · A.· ·What do you mean?
  16· · · · Q.· ·The decision that's made, is that the
  17· ·secretary of Department of Homeland Security signing
  18· ·off on a particular document, or just saying, this
  19· ·is what my decision is, or is there some other act
  20· ·that constitutes the decision?
  21· · · · A.· ·So that's interesting that you ask because
  22· ·now I realize I don't really know.
  23· · · · · · ·I think that it is on the recommendation
  24· ·memo itself that there's a place for the secretary
  25· ·to indicate what the decision is and sign off on


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 128 of 300 PageID #:
                                    10142
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 128

  ·1· ·that, but now I couldn't say for certain.
  ·2· · · · Q.· ·Okay.· Is it fair to say that the decision
  ·3· ·happens sometime before the Federal Register Notice
  ·4· ·is actually published?
  ·5· · · · A.· ·Yes.
  ·6· · · · Q.· ·So going back to the Federal Register
  ·7· ·Notice itself, the one we have here is dated 2016
  ·8· ·when Service Center Operations was drafting the
  ·9· ·notices.
  10· · · · · · ·Are there any sections of the Federal
  11· ·Register Notice that Service Center Operations still
  12· ·drafts today?
  13· · · · A.· ·No.· You mean like recent?
  14· · · · Q.· ·In the recent determinations?
  15· · · · A.· ·Correct.· We do not have any -- we don't
  16· ·draft any -- we haven't drafted any part of the FRN
  17· ·recently.
  18· · · · Q.· ·Let me run through some of the sections
  19· ·here.
  20· · · · · · ·The first section in the notice is a
  21· ·summary.
  22· · · · · · ·Where did Service Center Operations obtain
  23· ·information for the summary in this notice?
  24· · · · A.· ·Specifically, I don't know.
  25· · · · · · ·As I said, when I say that we had


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 129 of 300 PageID #:
                                    10143
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 129

  ·1· ·responsibility, we were responsible for making sure
  ·2· ·that it all got put together.
  ·3· · · · · · ·The actual content of it, I don't know
  ·4· ·like who contributed what parts or made edits
  ·5· ·because they certainly go through revision.
  ·6· · · · · · ·The other thing to keep in mind is that
  ·7· ·some parts are fairly standard, like the language
  ·8· ·doesn't change, but the dates or the name of the
  ·9· ·country might change.
  10· · · · · · ·And so that's where -- I wanted to also
  11· ·clarify, when you said, you know, even on recent
  12· ·ones, is there anything that we have drafted?
  13· · · · · · ·It's complicated because I'm sure the
  14· ·language that was included even in the last ones
  15· ·probably was language that we might have contributed
  16· ·to at some point in the past for prior FRNs that was
  17· ·then borrowed for a more recent FRN.
  18· · · · Q.· ·Okay.· So just to take an example, I
  19· ·noticed, for example, there's a section in here
  20· ·called "E-filing" that has looked fairly similar,
  21· ·from my own review, across TPS notices for quite
  22· ·some time.
  23· · · · · · ·Is that an example of a section where the
  24· ·language sort of has been borrowed from one notice
  25· ·to the next to the next?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 130 of 300 PageID #:
                                    10144
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 130

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·Okay.· If we wanted to know who had input
  ·3· ·into particular sections in particular notices, is
  ·4· ·Mr. Roman-Riefkohl the person we should talk to
  ·5· ·about that?
  ·6· · · · A.· ·He would have information.
  ·7· · · · · · ·I don't know that he would necessarily
  ·8· ·know all of it.
  ·9· · · · · · ·Again, our role is to make sure that it
  10· ·was done, and some of it we drafted ourselves, other
  11· ·people would have input.
  12· · · · · · ·It's sort of a collaborative process and
  13· ·iterative process.
  14· · · · · · ·So he would have some information, but he
  15· ·wouldn't necessarily know all of it.
  16· · · · Q.· ·Okay.· But he was managing the process?
  17· · · · A.· ·Yes, until recently, until last year.
  18· · · · Q.· ·The notices, the Federal Register Notices
  19· ·you noted included -- I believe you describe it as
  20· ·the basis of the secretary's decision.
  21· · · · · · ·How is the basis for the secretary's
  22· ·decision drafted -- and we can talk about the
  23· ·prior -- when Service Center Operations was
  24· ·responsible for making sure these were drafted
  25· ·versus now?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 131 of 300 PageID #:
                                    10145
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 131

  ·1· · · · · · · · · MR. KIRSCHNER:· Objection, assuming
  ·2· ·facts not in evidence.
  ·3· · · · · · · · · I'm not sure you used the exact
  ·4· ·phrase about the basis that you described.· I just
  ·5· ·want to make sure that he says it in his own words.
  ·6· · · · Q.· ·Do you understand what I mean by "the
  ·7· ·basis for the secretary's decision"?
  ·8· · · · A.· ·So there's a section called -- entitled
  ·9· ·"Why is the Secretary in this Instance Extending the
  10· ·TPS Designation for Nicaragua through January 5th?"
  11· · · · · · ·So that's, in particular for this one,
  12· ·that section exists in every FRN as far as I know.
  13· · · · · · ·And what was the question -- that's what
  14· ·your question's regarding?
  15· · · · Q.· ·Sure.· That's what I'm talking about.
  16· · · · · · ·You had mentioned the basis and the why
  17· ·section of the notice.· So yes, that's the section
  18· ·of the notice that I'm talking about.
  19· · · · · · ·How was that section prepared when Service
  20· ·Center Operations was preparing the -- or
  21· ·responsible for making sure the Federal Register
  22· ·Notices were prepared?
  23· · · · A.· ·So what I was informed is that it -- in
  24· ·years past, the initial draft of this -- again, it's
  25· ·iterative in what it evolved -- the initial draft


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 132 of 300 PageID #:
                                    10146
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 132

  ·1· ·would have -- my folks would have pulled language
  ·2· ·that they thought was relevant from the -- or would
  ·3· ·be relevant when the decision was made, pulled that
  ·4· ·information from the country conditions report that
  ·5· ·RAIO produced.
  ·6· · · · · · ·But again, that would be like a rough,
  ·7· ·initial draft that would then have been revised,
  ·8· ·probably many times before the final version was
  ·9· ·published.
  10· · · · Q.· ·And who would be involved in those
  11· ·revisions?
  12· · · · A.· ·Well, again, internally it would go -- so
  13· ·Policy and Strategy would probably have -- would
  14· ·provide the most significant contribution there.
  15· · · · · · ·But anybody in the whole vetting process
  16· ·all the way up to OMB could make edits or comments
  17· ·that would have to be considered.
  18· · · · Q.· ·Who is the final adjudicator of the
  19· ·comments that would come in?
  20· · · · A.· ·That's a good question.
  21· · · · · · ·So ultimately OMB approves what gets
  22· ·published in the Federal Register Notice.
  23· · · · · · ·I think it's a safer characterization that
  24· ·the concurrence process results in concurrence all
  25· ·the way, you know, from everybody.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 133 of 300 PageID #:
                                    10147
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 133

  ·1· · · · · · ·What I can say with certainty is that it
  ·2· ·would not be a Service Center Operations call.
  ·3· · · · · · · · · MR. KIRSCHNER:· Alycia, just in terms
  ·4· ·of this line of questioning, I wanted to take a
  ·5· ·break.· I just wanted to touch base with you.
  ·6· · · · Q.· ·Let me just clarify one thing before I
  ·7· ·forget I need to clarify it, and then we can -- it
  ·8· ·will be a good time for a pause.
  ·9· · · · · · ·Where Service Center Operations has not
  10· ·been responsible for making sure the Federal
  11· ·Register Notice is prepared, did the Federal
  12· ·Register Notice go through a USCIS concurrence
  13· ·process?
  14· · · · A.· ·I believe so, yes.
  15· · · · Q.· ·And did you personally provide any
  16· ·comments on any of those Federal Register Notices?
  17· · · · A.· ·Not that I recall.
  18· · · · · · ·I'm certain my staff would have, and they
  19· ·do that under my authority.
  20· · · · · · ·But I don't know necessarily -- I don't
  21· ·remember having any direct input.
  22· · · · Q.· ·Okay.· Is the concurrence process ever
  23· ·referred to as a clearance process?
  24· · · · A.· ·Yes.
  25· · · · Q.· ·Is there -- besides the concurrence


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 134 of 300 PageID #:
                                    10148
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 134

  ·1· ·process, is there another clearance process with
  ·2· ·respect to Federal Register Notices that you're
  ·3· ·aware of?
  ·4· · · · A.· ·Outside of USCIS, I know that there is.
  ·5· · · · · · ·I don't know what -- what constitutes it.
  ·6· · · · Q.· ·Okay.· Is there another clearance process
  ·7· ·within USCIS besides the concurrence process?
  ·8· · · · A.· ·No.
  ·9· · · · · · · · · MS. DEGEN:· Okay.· Why don't we take
  10· ·a break.
  11· · · · · · · · · VIDEOGRAPHER:· Going off the record,
  12· ·the time is 2:12 p.m.
  13· · · · · · · · · (Whereupon, a recess was taken.)
  14· · · · · · · · · VIDEOGRAPHER:· Back on the record.
  15· · · · · · · · · The time is 2:27 p.m.
  16· · · · · · · · · THE WITNESS:· Before we start, at the
  17· ·break it occurred to me, when you were asking
  18· ·questions about the membership or representation on
  19· ·the TPS working group and I mentioned field
  20· ·operations having a representative, it occurred to
  21· ·me that that might not be accurate because we also
  22· ·have a DACA working group, and I know that they are
  23· ·on that one, and I think I might have been mixing up
  24· ·the two.
  25· · · · · · · · · So I'm not -- I'm not saying they're


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 135 of 300 PageID #:
                                    10149
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 135

  ·1· ·definitely not, but I want to make sure that I'm not
  ·2· ·clear on that.
  ·3· ·BY MS. DEGEN:
  ·4· · · · Q.· ·Okay.· Thank you for clarifying.
  ·5· · · · · · ·So Mr. Neufeld, before the break, we had
  ·6· ·gone through the process of getting a recommendation
  ·7· ·memo prepared for USCIS to go to the director, which
  ·8· ·would then go to the secretary.· The secretary makes
  ·9· ·a decision, a Federal Register Notice is finalized.
  10· · · · · · ·Are there any steps in that process
  11· ·through publication of the Federal Register Notice
  12· ·that we've missed?
  13· · · · A.· ·Not that I can think of.
  14· · · · Q.· ·And we also talked about a number of
  15· ·differences between the process that has been
  16· ·experienced with the most recent TPS determinations
  17· ·under this administration and previous TPS
  18· ·determinations.
  19· · · · · · ·Are there any other process changes that
  20· ·we may have missed?
  21· · · · · · · · · MR. KIRSCHNER:· Objection, assuming
  22· ·facts not in evidence.
  23· · · · · · · · · You used the phrase "a number of
  24· ·differences."· I just -- that's your
  25· ·characterization, not Mr. Neufeld's


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 136 of 300 PageID #:
                                    10150
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 136

  ·1· ·characterization.
  ·2· · · · Q.· ·Are there any other differences in the
  ·3· ·process for the recent determinations under this
  ·4· ·administration and previous determinations?
  ·5· · · · A.· ·So I mentioned that we don't do the
  ·6· ·Federal Register Notices any longer.
  ·7· · · · · · ·I wouldn't categorize that as an
  ·8· ·administration change.· It happened while this
  ·9· ·administration was in -- is in office, but it wasn't
  10· ·directed that way.
  11· · · · · · ·The other change with respect to the FRN
  12· ·drafting, and I don't remember whether I've said
  13· ·this or not, but that the section that discusses
  14· ·the -- that explains the why of the decision, I
  15· ·think it was with Sudan we stopped even -- we
  16· ·stopped drafting that piece of it.
  17· · · · · · ·If I mentioned that before, sorry for
  18· ·repeating, but I wanted to make sure that was
  19· ·understood.
  20· · · · · · ·So we went from never have we been the
  21· ·ones who decided what the content was, but we took a
  22· ·stab at drafting language that others would then
  23· ·modify.
  24· · · · · · ·With the most recent Sudan determination,
  25· ·we left that section blank.· We drafted the rest of


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 137 of 300 PageID #:
                                    10151
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 137

  ·1· ·it but left the "why" section blank.· Policy and
  ·2· ·Strategy took that role.
  ·3· · · · · · ·Then with Haiti we didn't even draft an
  ·4· ·FRN.· And since then we haven't drafted the FRNs.
  ·5· · · · Q.· ·Okay.· Thank you for clarifying.
  ·6· · · · · · ·Are there any other process differences?
  ·7· · · · A.· ·Not that I can think of off the top of my
  ·8· ·head.
  ·9· · · · Q.· ·Do you know how the decision came about
  10· ·that Service Center Operations left the "why" blank
  11· ·for the Sudan decision?
  12· · · · A.· ·My understanding is it was essentially the
  13· ·working group's consensus or acknowledgment that
  14· ·that is difficult to draft when you don't even have
  15· ·a sense of what the decision's going to be.· And so
  16· ·it was left blank for the Policy and Strategy folks
  17· ·to draft when they had an idea of what it would be.
  18· · · · · · ·I will also say that even prior to any of
  19· ·this, so, you know, in the middle of the last
  20· ·administration, I can remember my team saying that,
  21· ·you know, it didn't make sense for Service Center
  22· ·Operations to have the pen for drafting the Federal
  23· ·Register Notice, that these kinds of things
  24· ·typically are under the purview of Policy and
  25· ·Strategy, drafting regulatory language, you know,


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 138 of 300 PageID #:
                                    10152
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 138

  ·1· ·drafting policy memos, those kinds of things
  ·2· ·typically fall to them.
  ·3· · · · · · ·I think that at some point it became --
  ·4· ·you know, I don't even know how much further back in
  ·5· ·time you go with the Federal Register Notices and us
  ·6· ·drafting them for TPS, but the -- what can make
  ·7· ·sense is that there's a huge operational section
  ·8· ·that needs to be included, and so that legitimately
  ·9· ·makes sense for us to have the pen on with our
  10· ·operational folks.
  11· · · · · · ·But there's always been this other piece
  12· ·of it that doesn't -- didn't -- isn't in our, you
  13· ·know, wheelhouse, if you will.
  14· · · · · · ·And so this transition was just sort of
  15· ·the evolution of the thought process on that of the
  16· ·working group members, and the evolution of the
  17· ·certainty with which we could predict what the
  18· ·decisions were going to be.
  19· · · · Q.· ·Do you know who from Office of Policy and
  20· ·Strategy now drafts the "why" section of the Federal
  21· ·Register Notices?
  22· · · · A.· ·I don't.
  23· · · · · · · · · MS. DEGEN:· Okay.· Let's put in front
  24· ·of you what's been marked as Exhibit 14.
  25· · · · · · ·(Whereupon, Exhibit 14 was marked for


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 139 of 300 PageID #:
                                    10153
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 139

  ·1· ·identification.)
  ·2· · · · Q.· ·And for reference, there's a Bates number
  ·3· ·at the bottom, DHS 001659000087.
  ·4· · · · · · ·And this is an e-mail chain with a couple
  ·5· ·of e-mails, one -- the top one dated April 20, 2017,
  ·6· ·the next one dated March 28, 2017, and the bottom
  ·7· ·one dated March 22, 2017.
  ·8· · · · · · ·The version that we have has a number of
  ·9· ·sections that have been redacted.
  10· · · · · · ·Just a general question here:· Do you
  11· ·recall being someone on this e-mail chain?
  12· · · · A.· ·I do not.
  13· · · · Q.· ·Down in the bottom e-mail, the one that is
  14· ·dated March 22, 2017, the from line says "Prelogar,
  15· ·Brandon."
  16· · · · · · ·Do you see that?
  17· · · · A.· ·Yes.
  18· · · · Q.· ·And Brandon Prelogar is in the Office of
  19· ·Policy and Strategy.· Right?
  20· · · · A.· ·Yes.
  21· · · · Q.· ·And then the "CC" line under that is a
  22· ·Hamilton, Gene.
  23· · · · A.· ·Um-hum.
  24· · · · Q.· ·Do you see that?
  25· · · · A.· ·Yes.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 140 of 300 PageID #:
                                    10154
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 140

  ·1· · · · Q.· ·In March of 2017, do you know what
  ·2· ·Mr. Hamilton's role was?
  ·3· · · · A.· ·Specifically, no.· I know he was assigned
  ·4· ·to Policy and Strategy.· I think it's the same
  ·5· ·position he holds now.
  ·6· · · · Q.· ·Is that a position within the Department
  ·7· ·of Homeland Security or USCIS?
  ·8· · · · A.· ·USCIS.
  ·9· · · · · · · · · MR. KIRSCHNER:· Sorry, I have a
  10· ·clarification for Mr. Neufeld, like if he's talking
  11· ·about Brandon Prelogar or he's talking about Gene
  12· ·Hamilton.
  13· · · · A.· ·Brandon Prelogar.
  14· · · · Q.· ·So Brandon Prelogar is in USCIS, and Gene
  15· ·Hamilton is within USCIS or Department of Homeland
  16· ·Security?
  17· · · · A.· ·With DHS.
  18· · · · Q.· ·Okay.
  19· · · · A.· ·DHS.
  20· · · · · · · · · MR. KIRSCHNER:· Sorry to interject,
  21· ·but.
  22· · · · · · · · · MS. DEGEN:· Thank you for clarifying.
  23· · · · Q.· ·In the first paragraph of Mr. Prelogar's
  24· ·e-mail -- why don't I give you a second to read his
  25· ·e-mail there.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 141 of 300 PageID #:
                                    10155
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 141

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·In the first line, there is a reference
  ·3· ·to:· USCIS met with DHS/HQ front-office staff
  ·4· ·yesterday to discuss Haiti's TPS designation.
  ·5· · · · · · ·Do you know what is meant by "DHS/HQ
  ·6· ·front-office staff"?
  ·7· · · · A.· ·Not specifically, no.
  ·8· · · · Q.· ·Do you have a general understanding of
  ·9· ·what people refer to when they refer to DHS/HQ front
  10· ·office?
  11· · · · A.· ·Not really.
  12· · · · · · ·I assume that it included Gene Hamilton.
  13· · · · · · ·Who else it would have included I don't
  14· ·know.
  15· · · · Q.· ·And then the next sentence goes on:
  16· ·During that meeting, noting that the current
  17· ·recommendation is from former Secretary Kerry, and
  18· ·given the change in administration, they requested
  19· ·that we seek an updated Department of State
  20· ·recommendation under current leadership.
  21· · · · · · ·Are you aware of any other circumstances
  22· ·where an updated Department of State recommendation
  23· ·has been sought following a change of
  24· ·administration?
  25· · · · A.· ·No.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 142 of 300 PageID #:
                                    10156
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 142

  ·1· · · · · · · · · MR. KIRSCHNER:· I want to clarify
  ·2· ·that -- I wanted to object to the extent that these
  ·3· ·questions are outside the scope of the 30(b)(6)
  ·4· ·questioning, I just wanted to put that on the
  ·5· ·record, that Mr. Neufeld's here to talk about the
  ·6· ·process within USCIS, and this is getting into the
  ·7· ·process within the Department of Homeland Security.
  ·8· · · · · · · · · MS. DEGEN:· Okay.· I take your
  ·9· ·objection.· I think we're trying to understand where
  10· ·some things fit within the process, and hopefully he
  11· ·can help clarify that to some extent.
  12· · · · · · · · · I will just also note that this
  13· ·e-mail involves individuals from USCIS and their
  14· ·process, so....
  15· ·BY MS. DEGEN:
  16· · · · Q.· ·Back in March of 2017, were you aware that
  17· ·an updated recommendation was being sought from
  18· ·Department of State regarding Haiti?
  19· · · · A.· ·I think I was.
  20· · · · Q.· ·How so?
  21· · · · A.· ·I seem to remember somebody saying that
  22· ·another recommendation was being sought, but I don't
  23· ·recall the specifics of that conversation or whether
  24· ·it was even a fact that that was happening or
  25· ·whether it was being considered.· I don't know.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 143 of 300 PageID #:
                                    10157
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 143

  ·1· · · · · · · · · MR. KIRSCHNER:· And just to clarify
  ·2· ·for the objection that he -- Mr. Neufeld is speaking
  ·3· ·generally to the process, and to the extent, as he
  ·4· ·had mentioned at the very beginning, about specific
  ·5· ·items, that -- that itself starts getting outside
  ·6· ·the scope, that he's talking generally about the
  ·7· ·process versus some specific item of a particular
  ·8· ·decision.
  ·9· · · · · · · · · MS. DEGEN:· Okay.· I understand that
  10· ·is why he's here on a 30(b)(6), just to talk about
  11· ·the process.· And as I noted, we're trying to figure
  12· ·out how some things fit within the process.
  13· · · · · · · · · I anticipate that we'll fight at some
  14· ·point about, you know, whether his testimony is
  15· ·30(b)(6) testimony or individual testimony, but
  16· ·we're really trying to figure out how some of these
  17· ·things fit in there.
  18· · · · · · · · · MR. KIRSCHNER:· Okay.· Yeah, I just
  19· ·wanted, to the extent that Mr. Neufeld is
  20· ·testifying, I want to make it clear that when he's
  21· ·testifying in his personal capacity versus his
  22· ·30(b)(6) capacity.
  23· · · · · · · · · And so the last question I think was
  24· ·in Mr. Neufeld's personal -- I mean, sorry, his
  25· ·official capacity as a member of government of the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 144 of 300 PageID #:
                                    10158
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 144

  ·1· ·USCIS, but not as a 30(b)(6) witness on that
  ·2· ·particular question.
  ·3· · · · · · · · · MS. DEGEN:· Okay.· And I would
  ·4· ·suggest, Counsel, you know, if you're amenable to
  ·5· ·this, you can interpose your objections where you
  ·6· ·think there's a line issue, and we can figure out --
  ·7· ·figure that out after the deposition rather than
  ·8· ·spending a lot of time in the deposition about --
  ·9· · · · · · · · · MR. KIRSCHNER:· Certainly.
  10· · · · · · · · · MS. DEGEN:· Okay.
  11· · · · · · · · · MR. KIRSCHNER:· I'll just object as
  12· ·being outside the scope.
  13· · · · · · · · · MS. DEGEN:· Okay.· Then I will
  14· ·understand what you mean by that.
  15· ·BY MS. DEGEN:
  16· · · · Q.· ·Mr. Neufeld, do you recall how you came to
  17· ·understand that there -- well, actually, let me back
  18· ·up a second.
  19· · · · · · ·Do you have any understanding as to why an
  20· ·updated Department of State recommendation was being
  21· ·sought for Haiti in March of 2017?
  22· · · · A.· ·Beyond what's explained here, the change
  23· ·in administration, no.
  24· · · · Q.· ·Just because an administration is changing
  25· ·doesn't necessarily mean that country conditions


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 145 of 300 PageID #:
                                    10159
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 145

  ·1· ·have changed.
  ·2· · · · · · ·Is that fair?
  ·3· · · · · · · · · MR. KIRSCHNER:· Objection; leading.
  ·4· · · · Q.· ·If an administration changes, does that
  ·5· ·necessarily mean that country conditions have
  ·6· ·changed?
  ·7· · · · A.· ·No.
  ·8· · · · Q.· ·Did the current administration have
  ·9· ·different priorities than the previous
  10· ·administration with respect to Haiti?
  11· · · · · · · · · MR. KIRSCHNER:· Objection; outside
  12· ·the scope, and calls for speculation.
  13· · · · Q.· ·You can provide your understanding.
  14· · · · A.· ·Not that I'm aware of.
  15· · · · Q.· ·In March of 2017, was there already a
  16· ·USCIS recommendation memo with respect to Haiti?
  17· · · · A.· ·I don't recall.· I don't remember that.
  18· · · · Q.· ·Other than a change in administration, are
  19· ·you aware of any other circumstances where a new
  20· ·recommendation has been sought from Department of
  21· ·State regarding a TPS decision?
  22· · · · A.· ·No.
  23· · · · Q.· ·How about within USCIS?
  24· · · · A.· ·What do you mean?
  25· · · · Q.· ·Are you aware of any circumstances within


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 146 of 300 PageID #:
                                    10160
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 146

  ·1· ·USCIS, other than a change of administration, where
  ·2· ·a new recommendation memo has been sought?
  ·3· · · · A.· ·No.
  ·4· · · · Q.· ·In the second e-mail in that chain,
  ·5· ·there's a reference to, quote, the Haiti option
  ·6· ·paper for S1, end quote.
  ·7· · · · · · ·Do you know what S1 refers to?
  ·8· · · · A.· ·Yes.
  ·9· · · · Q.· ·What does S1 refer to?
  10· · · · A.· ·Secretary of Homeland Security.
  11· · · · Q.· ·And are you familiar with a Haiti option
  12· ·paper?
  13· · · · A.· ·I am, but I don't know whether that is
  14· ·something different than the recommendation memo.
  15· · · · Q.· ·What Haiti option paper are you thinking
  16· ·of?
  17· · · · A.· ·I recall seeing a document that outlined
  18· ·options for the Secretary's consideration along the
  19· ·lines of what I described previously about the
  20· ·meeting that I attended.
  21· · · · · · ·And my recollection is that that was
  22· ·included in the recommendation memo, but I can't say
  23· ·for sure that that's what it was.
  24· · · · Q.· ·And the meeting you referred to, that was
  25· ·the meeting you had with Gene Hamilton?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 147 of 300 PageID #:
                                    10161
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 147

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·The Haiti option memo, do you know if that
  ·3· ·was an attachment to a recommendation memo?· Do you
  ·4· ·recall?
  ·5· · · · A.· ·I don't know.· I don't remember.
  ·6· · · · Q.· ·If we wanted to --
  ·7· · · · A.· ·My recollection is of the options.
  ·8· · · · · · ·I don't remember like what the document
  ·9· ·was that they were embedded in, whether it was the
  10· ·actual recommendation memo that had options or
  11· ·whether it was a separate document that just
  12· ·outlined in general what options are available to
  13· ·any secretary for any TPS designation.
  14· · · · Q.· ·Okay.· Do you recall what the options
  15· ·were?
  16· · · · A.· ·Not specifically.
  17· · · · · · ·Some of them I do -- I mean, it's the --
  18· ·as I discussed before, it's the -- what happens if a
  19· ·decision isn't made, it's basically extended for six
  20· ·months, that you could -- the Secretary could choose
  21· ·to extend for 6, 12 or 18 months, could choose to
  22· ·terminate but allow for a period of orderly
  23· ·transition.
  24· · · · · · ·I don't remember the time frames for that.
  25· · · · · · ·But my recollection is they were -- it was


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 148 of 300 PageID #:
                                    10162
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 148

  ·1· ·more or less a description of legally how things
  ·2· ·work with TPS related to the Secretary's decision.
  ·3· · · · Q.· ·Do you know who prepared the options memo?
  ·4· · · · A.· ·I don't.
  ·5· · · · Q.· ·Quick question:· Is Jennifer Higgins still
  ·6· ·the Department of Homeland Security deputy chief of
  ·7· ·staff?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·Do you know who is?
  10· · · · A.· ·No.
  11· · · · Q.· ·Do you know what's Jennifer Higgins'
  12· ·current position?
  13· · · · A.· ·She is the associate director for RAIO.
  14· · · · Q.· ·Do you know approximately when she took
  15· ·that position?
  16· · · · A.· ·I think it's been about a year, maybe a
  17· ·little longer.
  18· · · · · · ·I should clarify.· She was the deputy
  19· ·associate director for RAIO.· She went to the
  20· ·department in an acting capacity is my recollection.
  21· · · · · · ·And then when that detail ended, she came
  22· ·back, but in the meantime had been selected for the
  23· ·associate director position.
  24· · · · Q.· ·Okay.· So she was at RAIO, then had this
  25· ·detail to be acting deputy chief of staff at the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 149 of 300 PageID #:
                                    10163
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 149

  ·1· ·Department of Homeland Security, and then came back
  ·2· ·to RAIO in a new capacity?
  ·3· · · · A.· ·Yes.
  ·4· · · · Q.· ·Okay.· How long had she been at RAIO
  ·5· ·before her -- before being detailed to DHS?
  ·6· · · · A.· ·Since I have known her, so probably since
  ·7· ·I've been at headquarters.· At least 16 years.
  ·8· · · · Q.· ·And in her previous capacity at RAIO,
  ·9· ·before her detail to DHS, was she involved in
  10· ·preparing country condition reports for TPS?
  11· · · · A.· ·I don't know how much involved she was.
  12· · · · · · ·I know that as the deputy, she would have
  13· ·been responsible for the folks who were drafting it.
  14· · · · · · · · · MS. DEGEN:· Okay.
  15· · · · · · · · · (Whereupon, Exhibit 8, previously
  16· ·marked for identification, was presented to the
  17· ·witness.)
  18· · · · · · · · · MS. DEGEN:· I'm handing out what has
  19· ·previously been marked as Exhibit 8.
  20· · · · Q.· ·Mr. Neufeld, you can take just a moment to
  21· ·flip through this e-mail chain.
  22· · · · · · ·I know there are a lot of e-mails in there
  23· ·and a number of things are redacted on it, but take
  24· ·a look through and just see if any portions of this
  25· ·e-mail chain look like something that you were


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 150 of 300 PageID #:
                                    10164
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 150

  ·1· ·included in.
  ·2· · · · · · · · · · (Witness reading.)
  ·3· · · · · · · · · MR. KIRSCHNER:· Before beginning this
  ·4· ·line of questioning, I just want to say that, again,
  ·5· ·outside the scope to the extent it goes beyond just
  ·6· ·the general process that USCIS uses.
  ·7· · · · · · · · · MS. DEGEN:· Okay.· All right.
  ·8· ·Objection noted.
  ·9· · · · A.· ·So I believe you asked, was I included --
  10· ·have I seen any of this before.
  11· · · · Q.· ·Yes.
  12· · · · A.· ·And the answer is no.
  13· · · · Q.· ·Okay.· Let's start with the earliest
  14· ·e-mail in the chain.· It starts on -- well,
  15· ·there's -- if you look down in the bottom left
  16· ·corner of each page, there's a small number.· It
  17· ·starts on what's numbered 16 and goes on to page 17.
  18· · · · A.· ·Yes.
  19· · · · Q.· ·See that?
  20· · · · · · ·Okay.· It's an e-mail dated March 2, 2017,
  21· ·from USCIS Regs.
  22· · · · · · ·Do you know what that department or
  23· ·function or directorate is?
  24· · · · A.· ·No.· I'm assuming it's the RCD.
  25· · · · Q.· ·RCD, is that the regulatory group that you


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 151 of 300 PageID #:
                                    10165
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 151

  ·1· ·talked about within Office of Policy and Strategy?
  ·2· · · · A.· ·Yes.
  ·3· · · · Q.· ·And can you remind me what RCD stands for?
  ·4· · · · A.· ·The R is regs.
  ·5· · · · Q.· ·Regs.
  ·6· · · · A.· ·I think the D is division, but I don't
  ·7· ·remember what the C stands for.· It might be
  ·8· ·coordination.
  ·9· · · · Q.· ·Okay.· Going down into the e-mail, it
  10· ·looks like the 2 is USCIS Exec Sec.
  11· · · · · · ·Do you read that to refer to the Executive
  12· ·Secretariat for USCIS?
  13· · · · A.· ·Yes.
  14· · · · Q.· ·Yes.· And then it says:· Good day, Exso,
  15· ·E-X-S-O.· Is Exso a reference to the Executive
  16· ·Secretariat?
  17· · · · A.· ·Yes.
  18· · · · Q.· ·The next line down, it says:· For FO
  19· ·approval.
  20· · · · · · ·Do you have an understanding of what FO
  21· ·refers to here?
  22· · · · A.· ·Front office.
  23· · · · Q.· ·And front office of what agency?
  24· · · · A.· ·USCIS.
  25· · · · Q.· ·Okay.· So front office of USCIS.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 152 of 300 PageID #:
                                    10166
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 152

  ·1· · · · · · ·And it goes on to say:· Please find
  ·2· ·attached the Federal Register Notice, FRN, extension
  ·3· ·of the designation of Haiti for temporary protected
  ·4· ·status, and the USCIS recommendation memorandum for
  ·5· ·Haiti temporary protected status TPS.
  ·6· · · · · · ·Do you see that?
  ·7· · · · A.· ·Yes.
  ·8· · · · Q.· ·So in March 2017, the Haiti designation
  ·9· ·that was under consideration -- am I correct that
  10· ·that would be the first Haiti designation that the
  11· ·current administration addressed?
  12· · · · A.· ·Yes.
  13· · · · Q.· ·And that is the -- that Haiti designation
  14· ·is the last designation for which Service Center
  15· ·Operations was responsible for preparing all
  16· ·sections of the Federal Register Notice?
  17· · · · A.· ·No, that should have been the first one
  18· ·that we didn't draft.
  19· · · · Q.· ·Oh, that you did not draft.
  20· · · · A.· ·Correct.
  21· · · · Q.· ·Okay.· That's why I'm a little bit
  22· ·confused because it looks like they are forwarding
  23· ·both a Federal Register Notice and a USCIS
  24· ·recommendation memorandum.
  25· · · · A.· ·Yes.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 153 of 300 PageID #:
                                    10167
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 153

  ·1· · · · Q.· ·So both documents were drafted at the time
  ·2· ·this -- of this e-mail.
  ·3· · · · A.· ·And my understanding -- actually, I have
  ·4· ·to -- so I was briefed on this by my -- the two
  ·5· ·individuals, and my understanding was that the Haiti
  ·6· ·determination was the first one that we didn't draft
  ·7· ·the FRN.
  ·8· · · · · · ·Now it occurs to me that I don't know with
  ·9· ·clarity whether it was the first time Haiti was
  10· ·being considered or the second time, which would
  11· ·have been six months later.
  12· · · · Q.· ·Okay.· I think I had taken from your
  13· ·earlier testimony that Service Center Operations did
  14· ·draft for the first Haiti decision where it was
  15· ·extended for six months, but did not draft the FRN
  16· ·for the next decision where Haiti was terminated.
  17· · · · · · ·Does that sound right or maybe not sure?
  18· · · · A.· ·I'm not sure.
  19· · · · Q.· ·Okay.· Go ahead.
  20· · · · A.· ·I'm not sure, but on thinking about it, we
  21· ·most likely did draft this one, and it was the
  22· ·second one that we didn't draft the FRN -- the one
  23· ·to terminate.
  24· · · · Q.· ·Okay.
  25· · · · · · · · · MR. KIRSCHNER:· Can I just ask kind


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 154 of 300 PageID #:
                                    10168
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 154

  ·1· ·of a clarification question because --
  ·2· · · · · · · · · MS. DEGEN:· Yes.
  ·3· · · · · · · · · MR. KIRSCHNER:· Just so that we have
  ·4· ·a clean record.
  ·5· · · · · · · · · My understanding, Mr. Neufeld, is
  ·6· ·that the Sudan one you were still involved, you had
  ·7· ·previously testified to.
  ·8· · · · · · · · · THE WITNESS:· Yes.
  ·9· · · · · · · · · MR. KIRSCHNER:· And this was prior to
  10· ·the Sudan one.
  11· · · · A.· ·Okay.· That helps.· So yes, we would have
  12· ·been involved in this one.
  13· · · · · · ·If Sudan preceded this, then we would not
  14· ·have drafted the why, the explanation for the
  15· ·decision.
  16· · · · · · · · · MS. DEGEN:· Okay.· I think we all
  17· ·agree Sudan postdated this one.
  18· · · · · · · · · THE WITNESS:· Postdated, that's
  19· ·right.· So then we would have drafted the whole
  20· ·thing with revisions.
  21· · · · · · · · · MR. KIRSCHNER:· I think it's easier
  22· ·to have clarity for everybody as opposed to you
  23· ·writing a letter later saying, which one are you
  24· ·talking about?
  25· · · · · · · · · MS. DEGEN:· I appreciate it.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 155 of 300 PageID #:
                                    10169
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 155

  ·1· ·BY MS. DEGEN:
  ·2· · · · Q.· ·Okay.· So continuing on in that e-mail
  ·3· ·under the summary, it states:· The USCIS
  ·4· ·recommendation memo discusses relevant country
  ·5· ·conditions in Haiti and explains USCIS's
  ·6· ·recommendation that the Secretary extend the TPS
  ·7· ·designation of Haiti.· Following a decision by the
  ·8· ·Secretary, the FRN would alert the public that the
  ·9· ·designation for TPS of Haiti is being extended
  10· ·effective July 23, 2017, through January 22, 2019.
  11· · · · · · ·Do you see that?
  12· · · · A.· ·I do.
  13· · · · Q.· ·Okay.· So at the time of this March 2,
  14· ·2017 e-mail, was there a recommendation that Haiti
  15· ·TPS be extended for a period of 18 months?
  16· · · · A.· ·So I don't remember that one way or the
  17· ·other, but it would appear from this that yes,
  18· ·that's what the recommendation was.
  19· · · · Q.· ·Turning to the next page, the one that has
  20· ·a No. 17 in the bottom right corner --
  21· · · · A.· ·Yes.
  22· · · · Q.· ·-- there's a reference to -- under
  23· ·"contacts," there's a reference to OP and SRCD.
  24· · · · · · ·Is that --
  25· · · · A.· ·I'm sorry, I'm not following.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 156 of 300 PageID #:
                                    10170
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 156

  ·1· · · · Q.· ·Oh, I'm sorry.· If you look about a third
  ·2· ·of the way down the page under "contacts" --
  ·3· · · · A.· ·Yes.
  ·4· · · · Q.· ·-- there's some things that are blacked
  ·5· ·out, but then there's a reference to OP and SRCD.
  ·6· · · · · · ·What do you understand that to be a
  ·7· ·reference to?
  ·8· · · · A.· ·OP and SRCD is Office of Policy and
  ·9· ·Strategy, Regs Coordination Division.· Again, I'm
  10· ·not sure about the C.
  11· · · · Q.· ·And then just below that, there is a
  12· ·reference to OP&S, IHAD.
  13· · · · · · ·What do you understand that to be a
  14· ·reference to?
  15· · · · A.· ·I don't know what IHAD is.
  16· · · · · · ·OP&S would still be Policy and Strategy.
  17· · · · · · · · · COURT REPORTER:· Pardon me?
  18· · · · · · · · · THE WITNESS:· I don't know what IHAD
  19· ·stands for.
  20· · · · Q.· ·Oh, please.
  21· · · · A.· ·OP&S stands for Office of Policy and
  22· ·Strategy.
  23· · · · Q.· ·And then continuing over, there's a
  24· ·reference to SCOPS.
  25· · · · · · ·What is that a reference to?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 157 of 300 PageID #:
                                    10171
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 157

  ·1· · · · A.· ·Service Center Operations.
  ·2· · · · Q.· ·And that's your directorate.· Right?
  ·3· · · · A.· ·Yes.
  ·4· · · · Q.· ·On that same page, up a little higher --
  ·5· ·I'm sorry, we're doing some alphabet soup here, but
  ·6· ·there's a reference to "clearance."
  ·7· · · · · · ·And next to the first bullet point,
  ·8· ·there's MGT.
  ·9· · · · · · ·What is that a reference to?
  10· · · · A.· ·The management directorate.
  11· · · · Q.· ·OIDP?
  12· · · · A.· ·Office of Intake and Document Production.
  13· · · · Q.· ·Is that within the management directorate?
  14· · · · A.· ·Yes.
  15· · · · Q.· ·OCFO?
  16· · · · A.· ·Office of the Chief Financial Officer.
  17· · · · Q.· ·Also within the management directorate?
  18· · · · A.· ·Yes.
  19· · · · Q.· ·OPQ?
  20· · · · A.· ·Office of Performance and Quality.
  21· · · · Q.· ·Let's see.· OP&S, and I believe you said
  22· ·that was Office of Policy and Strategy.
  23· · · · · · ·Is that right?
  24· · · · A.· ·Yes.
  25· · · · Q.· ·Let's see.· RAIO?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 158 of 300 PageID #:
                                    10172
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 158

  ·1· · · · A.· ·Refugee Asylum and International
  ·2· ·Operations.
  ·3· · · · Q.· ·FDNS?
  ·4· · · · A.· ·Fraud Detection and National Security.
  ·5· · · · Q.· ·OCOMM?
  ·6· · · · A.· ·Office of Communications.
  ·7· · · · Q.· ·IRIS?
  ·8· · · · A.· ·I think I recall this better than I did
  ·9· ·before.
  10· · · · · · ·It's Immigration Records and Identity
  11· ·Services.
  12· · · · Q.· ·The second bullet down, there's OCC?
  13· · · · A.· ·That's the Office Chief Counsel.
  14· · · · Q.· ·And then the next bullet, there's a
  15· ·reference to AD1?
  16· · · · A.· ·That's acting director.
  17· · · · Q.· ·The acting director of USCIS?
  18· · · · A.· ·Yes.
  19· · · · Q.· ·I think you said S1 refers to the
  20· ·secretary of DHS.· Right?
  21· · · · A.· ·Yes.
  22· · · · · · ·Welcome to the government.
  23· · · · Q.· ·That's why we're doing this.
  24· · · · · · · · · MR. KIRSCHNER:· I was about to say
  25· ·the same thing.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 159 of 300 PageID #:
                                    10173
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 159

  ·1· · · · Q.· ·Moving to the page that has 14 down in the
  ·2· ·bottom right corner, I'm looking at the top e-mail
  ·3· ·on that page.· It's dated March 17, 2017.
  ·4· · · · · · ·And in the body of the e-mail, there's a
  ·5· ·reference to:· The package has been cleared to AD1
  ·6· ·by COS.
  ·7· · · · · · ·Who is COS?
  ·8· · · · A.· ·Chief of staff.
  ·9· · · · Q.· ·And is that chief of staff for the
  10· ·director or someone else?
  11· · · · A.· ·For the director.
  12· · · · Q.· ·Going to the first page in this exhibit
  13· ·with the 13 on the bottom, this is the e-mail dated
  14· ·Monday, April 3, 2017.
  15· · · · · · ·I'm not sure who it's from, but it's to
  16· ·USCIS Exec Sec.
  17· · · · · · ·There's a reference to:· Attached is the
  18· ·updated TPS Haiti decision memo, which now includes
  19· ·options for the acting director's approval.
  20· · · · · · ·Were you aware that an updated TPS Haiti
  21· ·decision memo was prepared between March 2, 2017,
  22· ·and April 3, 2017?
  23· · · · A.· ·I think so, yes.
  24· · · · Q.· ·What makes you think so?
  25· · · · A.· ·I just don't have a clear memory of the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 160 of 300 PageID #:
                                    10174
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 160

  ·1· ·process, you know, what was going on back then.
  ·2· · · · Q.· ·What do you recall about the process that
  ·3· ·makes you think that you were aware of an updated
  ·4· ·Haiti decision memo being prepared?
  ·5· · · · A.· ·Well, I guess I know that a Haiti decision
  ·6· ·memo was prepared.
  ·7· · · · · · ·What I don't -- what I'm struggling with
  ·8· ·is the updated.· I don't remember if, you know,
  ·9· ·what -- I don't know what that's in reference to, if
  10· ·there was another prior version that had gone all
  11· ·the way up for signature and then came back down, or
  12· ·if it was, you know, an edited version from the
  13· ·concurrence process.· I don't remember.
  14· · · · Q.· ·Okay.· So we have in this chain the e-mail
  15· ·we talked about a minute ago dated March 17, 2017,
  16· ·that noted:· The package has been cleared to AD1 by
  17· ·COS.· As of now it is pending approval.
  18· · · · · · ·And an e-mail below that also dated
  19· ·March 17, 2017 asks:· Good afternoon, Exso.· When
  20· ·can we anticipate AD1's approval for the TPS Haiti
  21· ·package?
  22· · · · · · ·Is it a fair reading of this e-mail chain
  23· ·from March 2, 2017, through this March 17, 2017,
  24· ·that there was a TPS Haiti recommendation memo
  25· ·pending before the director of USCIS?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 161 of 300 PageID #:
                                    10175
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 161

  ·1· · · · · · · · · MR. KIRSCHNER:· Objection; calls for
  ·2· ·speculation.
  ·3· · · · Q.· ·As someone's who's been at the agency
  ·4· ·quite a while --
  ·5· · · · A.· ·Can you repeat the question?
  ·6· · · · Q.· ·Sure.
  ·7· · · · A.· ·I wasn't following you.
  ·8· · · · Q.· ·Sure.
  ·9· · · · · · ·Is it a fair reading of this e-mail chain
  10· ·from March 2, 2017, to March 17, 2017, that there
  11· ·was --
  12· · · · A.· ·Can you say those dates again?· You said
  13· ·March --
  14· · · · Q.· ·Sure.· March 2, 2017, which is the first
  15· ·e-mail --
  16· · · · A.· ·Correct.
  17· · · · Q.· ·-- where there -- it says:· For FO
  18· ·approval, please find attached the Federal Register
  19· ·Notice for Haiti and the USCIS recommendation
  20· ·memorandum for Haiti through March 17, 2017, where
  21· ·the e-mail is asking:· When can we anticipate AD1's
  22· ·approval for the TPS Haiti package?
  23· · · · · · ·Another response e-mail says:· The package
  24· ·has been cleared to AD1 by COS.· As of now it is
  25· ·pending approval.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 162 of 300 PageID #:
                                    10176
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 162

  ·1· · · · · · ·Is a fair read of these e-mail chains that
  ·2· ·there was a USCIS recommendation memo for Haiti that
  ·3· ·had gone up to the director, and as of March 17th,
  ·4· ·it was pending approval?
  ·5· · · · A.· ·Yes.
  ·6· · · · Q.· ·And then we have this e-mail dated
  ·7· ·April 3, 2017, referencing an updated TPS Haiti
  ·8· ·decision memo which now includes options for the
  ·9· ·acting director's approval.
  10· · · · · · ·Do you know what happened in the two weeks
  11· ·between March 17, 2017, and April 3, 2017, where we
  12· ·have a reference to an updated TPS Haiti decision
  13· ·memo?
  14· · · · · · · · · MR. KIRSCHNER:· I'm going to object
  15· ·this as outside the scope, and also that this calls
  16· ·for speculation.
  17· · · · Q.· ·Well, I'm asking if you know.
  18· · · · A.· ·I don't know.
  19· · · · Q.· ·Do you know -- looking at this e-mail
  20· ·chain, does this refresh your recollection at all as
  21· ·to when you had the meeting with Gene Hamilton to
  22· ·discuss Haiti TPS options?
  23· · · · A.· ·This doesn't.
  24· · · · · · ·The prior one, Exhibit 14, it's at least
  25· ·possible that this reference to:· USCIS met with


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 163 of 300 PageID #:
                                    10177
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 163

  ·1· ·DHS/HQ front-office staff may have been the one that
  ·2· ·I attended.
  ·3· · · · Q.· ·Okay.
  ·4· · · · A.· ·I don't know for a fact that that's it,
  ·5· ·but it would make sense.
  ·6· · · · Q.· ·That would make sense to you.· This e-mail
  ·7· ·was dated March 22, 2017, and the e-mail references
  ·8· ·a meeting that happened, quote, yesterday.
  ·9· · · · · · ·Okay.· Just to make sure I understand:· Is
  10· ·it your understanding that your meeting with Gene
  11· ·Hamilton happened on March 21, 2017?
  12· · · · A.· ·No, that's not what I'm saying.· I'm
  13· ·saying this could possibly be the meeting.
  14· · · · Q.· ·Okay.
  15· · · · A.· ·I'm not aware if there were multiple USCIS
  16· ·meetings.
  17· · · · · · ·I know I was in one USCIS meeting.
  18· · · · Q.· ·Okay.· This could be -- this could be in
  19· ·reference to the meeting you had, but you're not
  20· ·positive?
  21· · · · A.· ·That's correct.
  22· · · · Q.· ·All right.· Do you know how long the
  23· ·director of USCIS typically has taken to make a
  24· ·decision on a TPS recommendation memo?
  25· · · · · · · · · MR. KIRSCHNER:· Objection; vague.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 164 of 300 PageID #:
                                    10178
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 164

  ·1· · · · · · · · · The word "typically" is vague.
  ·2· · · · Q.· ·In your experience, how long has the
  ·3· ·director of USCIS taken to sign off on a TPS
  ·4· ·recommendation memo?
  ·5· · · · A.· ·I don't know.
  ·6· · · · Q.· ·Are you at all aware for any decisions how
  ·7· ·long it has taken the director to sign off on a
  ·8· ·memo?
  ·9· · · · · · · · · MR. KIRSCHNER:· Objection; vague.
  10· · · · · · · · · Reference to which director?
  11· · · · Q.· ·I'm just trying to figure out if that's
  12· ·something that you have visibility into or not.
  13· · · · A.· ·I don't have visibility.
  14· · · · · · ·It's possible that maybe at some time I
  15· ·knew how long it took, but I don't remember at this
  16· ·point how long it has taken for the director to make
  17· ·a decision.
  18· · · · Q.· ·Okay.· That's not something that you have
  19· ·visibility into in the ordinary course?
  20· · · · A.· ·No.
  21· · · · Q.· ·Okay.· Going back to this exhibit that is
  22· ·in front of you that was previously marked as
  23· ·Exhibit 8, and going to the front page with the
  24· ·little No. 13 at the bottom, in the second e-mail
  25· ·from the top dated April 3, 2017, there's a


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 165 of 300 PageID #:
                                    10179
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 165

  ·1· ·reference to the NAC.
  ·2· · · · · · ·What does NAC refer to?
  ·3· · · · A.· ·That's the Nebraska Avenue Complex, which
  ·4· ·is typically how the DHS headquarters is referred
  ·5· ·to, the complex of buildings there is where we
  ·6· ·are --
  ·7· · · · Q.· ·Okay.
  ·8· · · · A.· ·-- now.
  ·9· · · · · · ·That is the complex that I went to for my
  10· ·meeting with Gene Hamilton.
  11· · · · Q.· ·Thank you.· I would not have figured that
  12· ·one out on my own in a long time.
  13· · · · · · ·There's a reference in this e-mail just
  14· ·before NAC, it says:· The revised memo is heading to
  15· ·James for signature before heading to the NAC.
  16· · · · · · ·Do you have an understanding of who James
  17· ·is?
  18· · · · A.· ·Yes.
  19· · · · Q.· ·Who is that?
  20· · · · A.· ·At the time he was the acting director of
  21· ·USCIS.
  22· · · · Q.· ·Is that James McCament?
  23· · · · A.· ·Yes.· McCament.· M-c-C-a-m-e-n-t.
  24· · · · · · · · · MS. DEGEN:· All right.· I think we
  25· ·can set that one aside and go to....


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 166 of 300 PageID #:
                                    10180
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 166

  ·1· · · · · · · · · I'll give you what's been previously
  ·2· ·marked as Exhibit 9.
  ·3· · · · · · · · · (Whereupon, Exhibit 9, previously
  ·4· ·marked for identification, was presented to the
  ·5· ·witness.)
  ·6· · · · Q.· · This is a collection of e-mails.
  ·7· · · · · · ·And if I can direct you first to the very
  ·8· ·first e-mail in this exhibit, it's on a page with
  ·9· ·Bates number FOIA-4-0001.· It's an e-mail from Kathy
  10· ·Nuebel Kovarik dated April 7, 2017.
  11· · · · · · ·Who it was sent to is redacted.
  12· · · · · · ·The subject line is TPS data.
  13· · · · · · ·If you can take a look at this e-mail and
  14· ·let me know if you've ever seen this before.
  15· · · · · · · · · MR. KIRSCHNER:· I just want to object
  16· ·that this is outside of the scope of the 30(b)(6).
  17· · · · A.· ·I don't know if this specific e-mail
  18· ·message is one that I have seen before.· I'm aware
  19· ·of a request like this being made in an e-mail that
  20· ·I saw, but I don't know if this is this one.
  21· · · · Q.· ·Okay.· And were you understanding that
  22· ·there was a request for information to be pulled in
  23· ·connection with the Haiti TPS determination that was
  24· ·being made in the April 2017 time frame?
  25· · · · A.· ·I'm aware that that is the time frame that


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 167 of 300 PageID #:
                                    10181
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 167

  ·1· ·the request was made.
  ·2· · · · · · ·I don't know for what purpose.
  ·3· · · · Q.· ·Was the request for information directed
  ·4· ·in any way to Service Center Operations?
  ·5· · · · A.· ·Do you mind if I look through these
  ·6· ·previous ones?
  ·7· · · · · · ·I know that there was a request made.                 I
  ·8· ·know that Service Center Operations was included as
  ·9· ·a recipient of, you know, the request.
  10· · · · · · ·I don't know who else was included or if
  11· ·it was directed to us or if we were copied.
  12· · · · Q.· ·Okay.· That's helpful.
  13· · · · · · ·On the front e-mail, there are five
  14· ·categories of information listed here.
  15· · · · · · ·If you can read through those and let me
  16· ·know if Service Center Operations was involved in
  17· ·trying to provide any of those categories of
  18· ·information.
  19· · · · A.· ·I don't think that we were, which is why I
  20· ·was making the point of not knowing whether we
  21· ·were -- it was directed to us or whether we were
  22· ·copied.
  23· · · · · · ·Requests for data are often sent to us
  24· ·because we are the operations branch, you know, or
  25· ·component.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 168 of 300 PageID #:
                                    10182
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 168

  ·1· · · · · · ·But data polls like this are supposed
  ·2· ·to -- generally done, they're supposed to be done by
  ·3· ·the Office of Performance and Quality.· That's where
  ·4· ·all the -- they are responsible for producing data
  ·5· ·for the agency.
  ·6· · · · · · ·And my recollection is that either we were
  ·7· ·copied or it was sent to us, and then we sent it
  ·8· ·over to them, but we -- at some point it got
  ·9· ·directed to the OPQ, Office of Performance and
  10· ·Quality.· Their responsibility to pull what data
  11· ·existed.
  12· · · · Q.· ·Prior to this request in April 2017, are
  13· ·you aware of any other TPS determinations where
  14· ·information on how many TPS holders on public and
  15· ·private relief was requested?
  16· · · · A.· ·No.
  17· · · · Q.· ·The same question as to any demographic
  18· ·data including how many TPS are school-aged kids?
  19· · · · A.· ·No.
  20· · · · Q.· ·The same question as to how many have been
  21· ·convicted of crimes of any kind?
  22· · · · A.· ·No.
  23· · · · Q.· ·The same question as to any
  24· ·criminal/detainer stats?
  25· · · · A.· ·No.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 169 of 300 PageID #:
                                    10183
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 169

  ·1· · · · Q.· ·The same question as to how often they
  ·2· ·traveled back and forth to the island?
  ·3· · · · A.· ·No.
  ·4· · · · Q.· ·And same question as to how often they
  ·5· ·traveled back and forth to their home country?
  ·6· · · · A.· ·No.
  ·7· · · · Q.· ·The same question as to remittances data?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·Do you know how many TPS holders from
  10· ·Haiti have criminal records?
  11· · · · A.· ·I do not.
  12· · · · Q.· ·Do you know how many TPS holders from
  13· ·Haiti are on public relief?
  14· · · · A.· ·I do not.
  15· · · · Q.· ·If you can turn to the second e-mail in
  16· ·this exhibit, there's a Bates number FOIA-4-0048.
  17· · · · · · ·It's an e-mail from Kathy Nuebel Kovarik
  18· ·dated April 25, 2017, subject line TPS data.
  19· · · · · · ·In the top of that e-mail, there are three
  20· ·requests for information.
  21· · · · · · ·Do you see where it says 1, 2, 3?
  22· · · · A.· ·Yes.
  23· · · · Q.· ·The first one asks:· How many current
  24· ·Haitian TPS folks were illegal pre-TPS designation?
  25· · · · · · ·Prior to this data request in April of


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 170 of 300 PageID #:
                                    10184
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 170

  ·1· ·2017, has that data been requested for any other TPS
  ·2· ·determinations?
  ·3· · · · A.· ·Not that I'm aware.
  ·4· · · · Q.· ·And you see the second one says:· Since
  ·5· ·designation, how many have committed crimes?
  ·6· · · · · · ·Same question.
  ·7· · · · A.· ·Not that I'm aware.
  ·8· · · · Q.· ·And the same question as to:· Since
  ·9· ·designation, how many are on public assistance?
  10· · · · A.· ·Not that I'm aware of.
  11· · · · Q.· ·Same question as to out of work?
  12· · · · A.· ·Not that I'm aware of.
  13· · · · Q.· ·Looking at the data described in this
  14· ·e-mail, just to confirm, is there any of this data
  15· ·that you think would have been pulled by Service
  16· ·Center Operations as opposed to OPQ?
  17· · · · A.· ·No.
  18· · · · Q.· ·Turning to the next page in this exhibit,
  19· ·there's a Bates number FOIA-4-0056.
  20· · · · · · ·And looking at the top e-mail, it's
  21· ·another e-mail from Kathy Nuebel Kovarik dated
  22· ·April 28, 2017.
  23· · · · · · ·And in the body of the e-mail, the second
  24· ·line, it says:· Number 1:· Can we get OPQ and RED
  25· ·together?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 171 of 300 PageID #:
                                    10185
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 171

  ·1· · · · · · ·What does RED refer to?
  ·2· · · · A.· ·I don't know.
  ·3· · · · Q.· ·Is there any group within USCIS that
  ·4· ·you've heard referred to as RED before?
  ·5· · · · A.· ·No.
  ·6· · · · Q.· ·Is there any group within DHS that you can
  ·7· ·think of?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·Does OPQ work with groups in other
  10· ·agencies on data projects?
  11· · · · A.· ·Yes.
  12· · · · Q.· ·Okay.· What agencies are you aware of OPQ
  13· ·working with?
  14· · · · A.· ·So I'm not aware -- I can't recall
  15· ·specific times.
  16· · · · · · ·I know that -- I mean, we get requests for
  17· ·data all the time and for different contexts, and
  18· ·sometimes that would include data that perhaps CBP
  19· ·might have or ICE.
  20· · · · · · ·So I know for a fact that they have
  21· ·engaged with ICE.
  22· · · · Q.· ·Okay.· What is CBP?
  23· · · · A.· ·Customs and Border Protection.
  24· · · · Q.· ·This e-mail also has a reference to HHS.
  25· · · · · · ·Do you know what that would refer to?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 172 of 300 PageID #:
                                    10186
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 172

  ·1· · · · A.· ·I would imagine Health and Human Services.
  ·2· · · · Q.· ·The date that's being discussed in these
  ·3· ·e-mails, do you know whether any of this information
  ·4· ·is relative to the question of whether a country
  ·5· ·designated for TPS should be renewed?
  ·6· · · · · · · · · MR. KIRSCHNER:· Objection; outside
  ·7· ·the scope, calls for speculation.
  ·8· · · · Q.· ·You can answer.
  ·9· · · · A.· ·So I don't recall which of the three-ways
  10· ·TPS can be designated.
  11· · · · · · ·There's armed conflict, environmental
  12· ·disaster.· I think the wording I'm probably going to
  13· ·get wrong.· And then extraordinary and temporary
  14· ·conditions.· And I think at least one of those
  15· ·requires for the extension or allows for -- in the
  16· ·extension determination for the Secretary to
  17· ·determine what the impact is on the United States if
  18· ·they were to -- are to remain.
  19· · · · · · ·That's my understanding.
  20· · · · Q.· ·And did you have an understanding that
  21· ·this data was being pulled in connection with that
  22· ·factor, or is that something that you are
  23· ·extrapolating?· You don't know?
  24· · · · A.· ·No, you asked me if there could be a
  25· ·reason for this, and that would be my -- the only


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 173 of 300 PageID #:
                                    10187
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 173

  ·1· ·thing I could come up with that might be a reason
  ·2· ·for it, but I don't know if that's the reason this
  ·3· ·was requested.
  ·4· · · · Q.· ·Okay.
  ·5· · · · · · · · · MR. KIRSCHNER:· Objection to the
  ·6· ·extent like the question was assuming that that --
  ·7· ·it was requested in relation to a TPS decision per
  ·8· ·se.· Assuming facts not in evidence.
  ·9· · · · · · · · · MS. DEGEN:· You can put that one to
  10· ·the side.
  11· · · · · · · · · MR. KIRSCHNER:· Is this a good time
  12· ·for a break?
  13· · · · · · · · · MS. DEGEN:· Yes, if you folks need a
  14· ·break, we can take one now.
  15· · · · · · · · · MR. KIRSCHNER:· I mean, I don't
  16· ·know -- you have your outline, so....
  17· · · · · · · · · MS. DEGEN:· I have some more
  18· ·documents to go through, but if people need a break,
  19· ·I'm happy to take one.
  20· · · · · · · · · MR. KIRSCHNER:· We could take a quick
  21· ·break now.
  22· · · · · · · · · MS. DEGEN:· Okay.· Sure thing.
  23· · · · · · · · · VIDEOGRAPHER:· Going off the record.
  24· ·The time is 3:29 p.m.
  25· · · · · · ·(Whereupon a recess was taken.)


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 174 of 300 PageID #:
                                    10188
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 174

  ·1· · · · · · ·(Whereupon, Exhibit 15 was marked for
  ·2· ·identification.)
  ·3· · · · · · · · · VIDEOGRAPHER:· Back on record.
  ·4· · · · · · · · · The time is 3:40 p.m.
  ·5· ·BY MS. DEGEN:
  ·6· · · · Q.· ·All right.· Mr. Neufeld, I'm putting in
  ·7· ·front of you what has previously been marked Exhibit
  ·8· ·15.
  ·9· · · · · · ·If you can take a second to scan through
  10· ·that document.
  11· · · · · · · · · · (Witness reading.)
  12· · · · A.· ·Not a lot here.
  13· · · · Q.· ·There are a number of sections that have
  14· ·been redacted.
  15· · · · · · ·But your name is on the "to" or "from"
  16· ·line for some of the e-mails.
  17· · · · · · ·Do you see that?
  18· · · · A.· ·Yes.
  19· · · · · · · · · MR. KIRSCHNER:· Just for
  20· ·clarification, this document does not have a Bates
  21· ·stamp at all.
  22· · · · · · · · · MS. DEGEN:· No, Counsel, it doesn't.
  23· ·That's because we -- this was produced through FOIA
  24· ·and has not been produced to us in this litigation.
  25· · · · · · · · · I'm assuming it's not produced yet.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 175 of 300 PageID #:
                                    10189
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 175

  ·1· · · · · · · · · MR. KIRSCHNER:· It's just that the
  ·2· ·other FOIA documents had FOIA Bates stamps, and so I
  ·3· ·just want to make -- I mean, it does have FOIA
  ·4· ·exemptions on it, and so I just want to make sure
  ·5· ·that this is a government document.
  ·6· · · · · · · · · I mean, I have no reason to believe
  ·7· ·it's not.
  ·8· · · · · · · · · And it does have FOIA demarcations,
  ·9· ·so I would have presumed it would have had a FOIA
  10· ·Bates stamp like the other ones had.
  11· · · · · · · · · · (Witness reading.)
  12· ·BY MS. DEGEN:
  13· · · · Q.· ·Just let us know when you're finished
  14· ·looking through.
  15· · · · A.· ·I think I'm as ready as I'll be.
  16· · · · Q.· ·All right.· Looking at Exhibit 15, the
  17· ·first page, the top two e-mails, there's an e-mail
  18· ·from James McCament dated May 17, 2017 to you, Tracy
  19· ·Renaud, and Kathy Nuebel Kovarik, subject line, Re:
  20· ·Draft Haiti TPS FRN for a six-month extension.
  21· · · · · · ·And the e-mail from Mr. McCament says:
  22· ·Don, sorry for the short notice.· Can you come
  23· ·upstairs to meet with Tracy, Kathy, and I to discuss
  24· ·this at 10:30?
  25· · · · · · ·First question, who is Tracy Renaud?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 176 of 300 PageID #:
                                    10190
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 176

  ·1· · · · A.· ·I referenced her earlier.
  ·2· · · · · · ·So now she is the acting deputy for --
  ·3· ·director for the agency, but I'm not sure what her
  ·4· ·capacity was then.
  ·5· · · · · · ·She might have been acting director then
  ·6· ·because James, who previously or -- was the
  ·7· ·director, was acting director.
  ·8· · · · · · ·I'm just not sure.· I think that she was
  ·9· ·his acting deputy when he was acting director in the
  10· ·time frame of these e-mails.
  11· · · · · · · · · MR. KIRSCHNER:· I'm sorry to return
  12· ·to the Bates stamping, but I am just super confused
  13· ·because it does have numbering on it, so I don't
  14· ·know where this numbering of 47, 48, and 49 comes
  15· ·from.
  16· · · · · · · · · And the time stamps on the e-mails
  17· ·have -- some of the more recent e-mails have earlier
  18· ·time stamps than the later e-mails, and so I just
  19· ·want to make sure that this is a fair representation
  20· ·of an e-mail chain.
  21· · · · · · · · · MS. DEGEN:· Well, Counsel, when the
  22· ·government actually produces this e-mail chain to
  23· ·us, as we anticipate they will be doing very, very
  24· ·soon, we can make that comparison.
  25· · · · · · · · · I'm not sure why this -- we received


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 177 of 300 PageID #:
                                    10191
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 177

  ·1· ·this as part of what we understand to be a FOIA
  ·2· ·packet, but I don't know why it hasn't been produced
  ·3· ·to us because it certainly is responsive and
  ·4· ·something we would have expected to have received by
  ·5· ·now.
  ·6· · · · · · · · · MR. KIRSCHNER:· I'm just trying to
  ·7· ·understand where the numbers 47, 48, and 49 come
  ·8· ·from.· I mean, just --
  ·9· · · · · · · · · MS. DEGEN:· I'm not sure, but why
  10· ·don't we -- we'll ask Mr. Neufeld about some of the
  11· ·things in here, and maybe he'll fill in some of the
  12· ·blanks.
  13· ·BY MS. DEGEN:
  14· · · · Q.· ·Mr. Neufeld, do you -- and let me just
  15· ·note, we were looking at the e-mails, and there was
  16· ·a request for you to come upstairs to meet with
  17· ·Tracy, Kathy, and Mr. McCament, and then you
  18· ·respond:· Yep, I'll be there.
  19· · · · · · ·Do you recall a meeting with Mr. McCament
  20· ·Ms. Renaud, and Ms. Nuebel Kovarik in May of 2017 to
  21· ·discuss Haiti TPS FRN for a six-month extension?
  22· · · · · · · · · MR. KIRSCHNER:· Objection, that this
  23· ·is outside the scope of the 30(b)(6), as Mr. Neufeld
  24· ·testified earlier about, that he can speak generally
  25· ·as opposed to being in his individual capacity about


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 178 of 300 PageID #:
                                    10192
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 178

  ·1· ·specific items of Federal -- I just want to make
  ·2· ·sure that this is clear, that the line of
  ·3· ·questioning on this e-mail is outside the scope of
  ·4· ·the 30(b)(6).
  ·5· · · · · · · · · MS. DEGEN:· Your objection is noted.
  ·6· ·BY MS. DEGEN:
  ·7· · · · Q.· ·Mr. Neufeld, do you recall a meeting with
  ·8· ·James McCament, Tracy Renaud, and Kathy Nuebel
  ·9· ·Kovarik in May of 2017?
  10· · · · A.· ·I don't.
  11· · · · Q.· ·Do you recall meeting with them regarding
  12· ·a Haiti TPS Federal Register Notice?
  13· · · · A.· ·No.
  14· · · · Q.· ·Do you recall meeting with them regarding
  15· ·Haiti TPS?
  16· · · · A.· ·So these people are people that I would
  17· ·meet with on that subject at any time.
  18· · · · · · ·There's nothing that stands out as a
  19· ·particular memory.
  20· · · · · · ·Those individuals, that's the chief of
  21· ·Policy and Strategy, the deputy -- acting deputy and
  22· ·acting director of the agency, so I know that I had
  23· ·many conversations with them, but I don't remember
  24· ·this in particular or any one in particular.
  25· · · · Q.· ·Turning to the next-to-last page in this


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 179 of 300 PageID #:
                                    10193
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 179

  ·1· ·exhibit, the one with the little 49 in the bottom
  ·2· ·right-hand corner.
  ·3· · · · A.· ·Um-hum, yes.
  ·4· · · · Q.· ·The top e-mail on that page, dated May 17,
  ·5· ·2017, from you to James McCament, Tracy Renaud,
  ·6· ·Kathy Nuebel Kovarik, the e-mail says:· Attached is
  ·7· ·our TPS Haiti processing overview and ELIS timeline.
  ·8· · · · · · ·What does that refer to?
  ·9· · · · A.· ·I honestly don't know.
  10· · · · Q.· ·What is an ELIS timeline?
  11· · · · A.· ·So ELIS is a reference to our new case
  12· ·processing system.
  13· · · · Q.· ·Is that the system that USCIS uses to
  14· ·process TPS renewal applications?
  15· · · · A.· ·It is now.
  16· · · · · · ·But when this -- when -- when the Haiti
  17· ·extension was happening, around that time is when
  18· ·processing capability was first turned on in ELIS
  19· ·for TPS renewals.
  20· · · · · · ·So that's -- when you asked me what is
  21· ·this about, it's unclear to me -- it seems as if
  22· ·this is a focus on our processing capabilities in
  23· ·the new system, but I can't be sure.
  24· · · · Q.· ·Okay.· And ELIS is a system that Service
  25· ·Center Operations owns and uses?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 180 of 300 PageID #:
                                    10194
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 180

  ·1· · · · A.· ·It's a corporate, you know -- it's an
  ·2· ·enterprise resource, but we use it for some of our
  ·3· ·case processing.
  ·4· · · · Q.· ·All right.· In the next e-mail down,
  ·5· ·there's -- it's, again, another e-mail from you
  ·6· ·dated May 17th.
  ·7· · · · · · ·There is a reference to ELIS versus C3.
  ·8· ·What is C3?
  ·9· · · · A.· ·C3 is a reference to our legacy system
  10· ·that was historically used for processing TPS.
  11· · · · Q.· ·Okay.
  12· · · · A.· ·In reading this, that's I think the focus
  13· ·of all of this e-mail is about that transition from
  14· ·processing cases and claims through -- C3 is
  15· ·shorthand for Claims 3, which is also an acronym,
  16· ·but it's all the same system.
  17· · · · · · ·And it seems as if this is -- and I know
  18· ·that -- so my recollection of this time frame is
  19· ·that was one of the challenges, if you will, at that
  20· ·time in -- the operational challenges was, it was
  21· ·happening at the same time as turning on the
  22· ·processing capability in ELIS.
  23· · · · · · ·And ELIS, especially back then, was a new
  24· ·system, untested, you know, with a lot of concerns
  25· ·about how it -- what kind of issues were going to


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 181 of 300 PageID #:
                                    10195
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 181

  ·1· ·arise with this new, relatively high volume compared
  ·2· ·to -- well, high volume, you know, surge of filings
  ·3· ·in a new system with all the sensitivities that you
  ·4· ·can imagine from that.
  ·5· · · · Q.· ·Okay.· In the bottom e-mail on that same
  ·6· ·page there's a reference to TCD.
  ·7· · · · · · ·What is that?
  ·8· · · · A.· ·That's the Technology Coordination
  ·9· ·Division, which is a division within the Service
  10· ·Center Operations headquarters.· They work for me.
  11· · · · Q.· ·And in that bottom e-mail there's a
  12· ·reference to:· An attached draft outline of what an
  13· ·extension of TPS Haiti for 6 months would look like
  14· ·operationally.· Since there is some overlap with TCD
  15· ·and ELIS, I think the paper would benefit greatly
  16· ·from TCD's review.
  17· · · · · · ·What was going on here?
  18· · · · A.· ·I can't be 100 percent sure.
  19· · · · · · ·My best, you know, consideration on this
  20· ·is that -- I can't even tell who the author of this
  21· ·is --
  22· · · · Q.· ·I know.
  23· · · · A.· ·-- has drafted something of an outline of
  24· ·how the process will work for processing TPS Haiti
  25· ·renewals in this new system.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 182 of 300 PageID #:
                                    10196
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 182

  ·1· · · · · · ·And this message is from whoever that is
  ·2· ·acknowledging that TCD, my Technology Coordination
  ·3· ·Division, has a role to play in ELIS development and
  ·4· ·that they're seeking that group within Service
  ·5· ·Center Operations to review the paper.
  ·6· · · · Q.· ·One thing I'm just confused about.
  ·7· · · · · · ·That discussion is happening in an e-mail
  ·8· ·chain with the subject:· Draft Haiti TPS FRN for a
  ·9· ·six-month extension.
  10· · · · · · ·How would the draft FRN and these
  11· ·technology issues relate to one another?
  12· · · · A.· ·Off the top of my head, I don't see a
  13· ·connection, other than if there was some piece of
  14· ·the operational instructions in the FRN that would
  15· ·need to be modified to reflect whatever the new
  16· ·process -- whatever -- the new process in ELIS may
  17· ·have meant that something different needed to happen
  18· ·operationally that needed to be included in the FRN
  19· ·but I don't know.
  20· · · · · · ·It's also not unheard of that old messages
  21· ·with a bad subject line get pulled and reused or,
  22· ·you know -- used as a forwarding vehicle for
  23· ·something totally unrelated.
  24· · · · Q.· ·The chain just evolves?
  25· · · · A.· ·Yes.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 183 of 300 PageID #:
                                    10197
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 183

  ·1· · · · Q.· ·Okay.· Looking at this Exhibit 15 and
  ·2· ·Exhibit 14 we have looked at, does that refresh your
  ·3· ·recollection as to whether there was a
  ·4· ·recommendation for Haiti TPS being extended for 18
  ·5· ·months that then later changed to a 6-month
  ·6· ·recommendation?
  ·7· · · · A.· ·I don't recall whether there was two
  ·8· ·different recommendations, one for 18 versus one for
  ·9· ·6.
  10· · · · · · ·It appears to me -- I don't have a
  11· ·personal recollection of this, but it appears to me
  12· ·that the recommendation -- original recommendation
  13· ·from -- at least that was drafted for James McCament
  14· ·was for an 18-month extension.
  15· · · · · · ·I can't tell from this whether the FRN,
  16· ·which would ultimately follow a decision, was
  17· ·needing to be adapted to a change that the
  18· ·secretary -- a decision that the secretary made, to
  19· ·make it 6 months.
  20· · · · Q.· ·Okay.
  21· · · · A.· ·Versus there being some package that
  22· ·included an FRN and a recommendation for 6 months.
  23· · · · · · · · · MS. DEGEN:· Okay.· You can set that
  24· ·one aside.· Let's mark the next one.
  25· · · · · · ·(Whereupon, Exhibit 16 was marked for


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 184 of 300 PageID #:
                                    10198
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 184

  ·1· ·identification.)
  ·2· · · · Q.· ·Mr. Neufeld, we have before you marked as
  ·3· ·Exhibit 16 is another -- it looks like two e-mails.
  ·4· · · · · · ·The first one from Kathy Nuebel Kovarik
  ·5· ·dated May 18, 2017.· The text of that e-mail has
  ·6· ·been redacted.
  ·7· · · · · · ·The second one down at the bottom of the
  ·8· ·first page is a May 17, 2017 e-mail from James
  ·9· ·McCament to someone who's been blacked out, Kathy
  10· ·Nuebel Kovarik, and someone else who's been blacked
  11· ·out, subject, Haiti TPS updated background
  12· ·information.
  13· · · · · · ·If you can take just a quick look through
  14· ·this e-mail, and let me know if this is an e-mail
  15· ·that you recognize.
  16· · · · · · · · · · (Witness reading.)
  17· · · · · · · · · MR. KIRSCHNER:· I'm going to object
  18· ·that this was outside the scope of questions
  19· ·pertaining to this document.
  20· · · · · · · · · · (Witness reading.)
  21· · · · A.· ·I've not seen these e-mails before, or
  22· ·this e-mail before.
  23· · · · Q.· ·Okay.· If I can, on the first page, refer
  24· ·you down towards the bottom, you see there is a
  25· ·No. 1.· It says:· TPS for Haiti designation


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 185 of 300 PageID #:
                                    10199
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 185

  ·1· ·memorandum addendum.· The attached memo is being --
  ·2· · · · A.· ·I don't see that.
  ·3· · · · Q.· ·Oh, on the first page.
  ·4· · · · A.· ·I'm sorry.
  ·5· · · · Q.· ·Sorry.· Down at the bottom.
  ·6· · · · A.· ·Yes.
  ·7· · · · Q.· ·Okay.· It says:· TPS for Haiti designation
  ·8· ·memorandum addendum.· The attached memo is being
  ·9· ·provided to supplement my earlier TPS Haiti
  10· ·recommendation memo.· In that memo, as you
  11· ·requested, the following points are addressed....
  12· · · · · · ·And it goes on from there.
  13· · · · · · ·Have you ever seen a TPS for Haiti
  14· ·designation memorandum addendum?
  15· · · · A.· ·No.
  16· · · · Q.· ·Do you recall any discussions about such a
  17· ·memorandum addendum?
  18· · · · A.· ·No.
  19· · · · Q.· ·Are you aware of any other TPS
  20· ·determinations that included a memorandum addendum?
  21· · · · A.· ·No.
  22· · · · Q.· ·If you continue to the second page of the
  23· ·exhibit, there's an Item No. 2:· Federal Register
  24· ·Notice, FRN.· Attached is the draft FRN announcing
  25· ·the extension.· This language is an update to the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 186 of 300 PageID #:
                                    10200
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 186

  ·1· ·draft FRN which was transmitted to DHS last week.
  ·2· · · · · · ·Are you aware of an updated draft FRN
  ·3· ·being prepared in or around May 17, 2017?
  ·4· · · · A.· ·I don't have any current recollection of
  ·5· ·that, no.
  ·6· · · · Q.· ·Okay.· The next item, it says:· Three
  ·7· ·extension process mechanics.· Attached is a memo
  ·8· ·explaining the mechanical process for a 6-month
  ·9· ·extension of the current designation.· This analysis
  10· ·compares the process and impact of an extension
  11· ·versus the proposed termination.
  12· · · · · · ·And then it goes on:· We have also
  13· ·included in a separate memo information regarding
  14· ·how the USCIS ELIS system will process the cases.
  15· · · · · · ·Starting with the memo explaining the
  16· ·mechanical process for a 6-month extension, is that
  17· ·a memo that came out of your staff?
  18· · · · A.· ·I don't remember it.
  19· · · · · · ·It seems like it would make sense that it
  20· ·would, but I don't recall.
  21· · · · Q.· ·Okay.· If Service Center Operations were
  22· ·to prepare such a memo, who would you expect to be
  23· ·involved?
  24· · · · A.· ·The two individuals that keep coming back
  25· ·Guillermo and Scott.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 187 of 300 PageID #:
                                    10201
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 187

  ·1· · · · · · ·This, though, is -- as I said, the
  ·2· ·transition to ELIS was another aspect of this.· So
  ·3· ·I'm not sure who else might have been involved.
  ·4· ·Within my shop it might have been the TCD folks that
  ·5· ·were referenced in the earlier exhibit.
  ·6· · · · · · ·Most likely that's it.
  ·7· · · · Q.· ·Okay.· Do you recall preparing -- do you
  ·8· ·recall Service Center Operations preparing a memo
  ·9· ·regarding how the USCIS ELIS system will process the
  10· ·cases?
  11· · · · A.· ·I don't recall that, no.
  12· · · · Q.· ·And do you recall in May 2017 there being
  13· ·a discussion of a 6-month extension for Haiti TPS
  14· ·versus a proposed termination for Haiti TPS?
  15· · · · A.· ·So I remember all of the options being
  16· ·discussed, and among them was, you know, termination
  17· ·with a 6-month extension or with, you know, any
  18· ·length of time for an extension versus an actual
  19· ·extension.
  20· · · · · · ·I don't remember like in relation -- at
  21· ·the timing of this, I have no -- I don't have any
  22· ·firm recollection of that or what -- what's meant by
  23· ·"proposed termination."
  24· · · · Q.· ·Haiti was eventually extended for 6 months
  25· ·in May of 2017.· Right?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 188 of 300 PageID #:
                                    10202
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 188

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·Okay.· How did ELIS perform?
  ·3· · · · A.· ·Fine.
  ·4· · · · Q.· ·Congratulations.
  ·5· · · · A.· ·Thank you.
  ·6· · · · Q.· ·On the last page of this e-mail chain --
  ·7· ·I'm sorry, the last page of this exhibit, there's a
  ·8· ·reference to Option 3 termination.
  ·9· · · · · · ·The last sentence in that paragraph says:
  10· ·This termination would create little additional work
  11· ·for the agency, allowing more time to share data
  12· ·during the 6 months with the Haitians.
  13· · · · · · ·What data is shared with the home country
  14· ·in connection with a TPS termination?
  15· · · · · · · · · MR. KIRSCHNER:· Objection; calls for
  16· ·speculation.
  17· · · · A.· ·What I recall around the time, I don't
  18· ·know if it's in relation to this particular message
  19· ·or e-mail, is the desire to be able to share with
  20· ·the Haitian Embassy information that will be helpful
  21· ·to them in facilitating the safe return of their
  22· ·nationals.
  23· · · · · · ·I don't recall there being, like,
  24· ·specifics or a plan for specific information to
  25· ·share, but that was the idea that if they were going


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 189 of 300 PageID #:
                                    10203
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 189

  ·1· ·to need to provide their nationals with passports or
  ·2· ·something along those lines, that it would be useful
  ·3· ·to pass along information to them to help them do
  ·4· ·that for their planning.
  ·5· · · · Q.· ·Is that information that would come from
  ·6· ·Service Center Operations or some other group within
  ·7· ·USCIS?
  ·8· · · · A.· ·Well, like I said, I don't recall there
  ·9· ·being a specific plan for data to share.· It was the
  10· ·idea that there should be data that would be shared.
  11· · · · · · ·And so I don't recall any specific
  12· ·requests coming to Service Center Operations to
  13· ·produce data to be shared with the Haitian
  14· ·government.
  15· · · · Q.· ·Since TPS for Haiti has been terminated,
  16· ·has there been data shared with the Haitian
  17· ·government?
  18· · · · A.· ·Not that I'm aware of, but I might not be
  19· ·aware of it.
  20· · · · Q.· ·Are you aware of any data being shared for
  21· ·any of the other countries that are in the suit,
  22· ·El Salvador, Nicaragua, Sudan?
  23· · · · A.· ·No.· I should caveat that, though, that I
  24· ·know historically we have shared information with
  25· ·countries about the number of people that have


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 190 of 300 PageID #:
                                    10204
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 190

  ·1· ·registered or reregistered.· They know that but --
  ·2· ·we've shared that information with them.
  ·3· · · · · · ·But more specific data than that, I'm not
  ·4· ·aware of anything being shared.
  ·5· · · · Q.· ·Thank you for clarifying.
  ·6· · · · · · ·All right.· So I will represent to you
  ·7· ·that Secretary Kelly's decision to extend Haiti TPS
  ·8· ·was announced on May 22, 2017, and we have this
  ·9· ·e-mail chain dated May 17, 2017.
  10· · · · · · ·In your experience, is it typical to have
  11· ·this much uncertainty about where a TPS
  12· ·determination is going five days before the decision
  13· ·is announced?
  14· · · · · · · · · MR. KIRSCHNER:· Objection; asked and
  15· ·answered.· He's previously testified about these
  16· ·matters.
  17· · · · Q.· ·I think you can answer.· I'm asking with
  18· ·respect to this particular decision.
  19· · · · A.· ·Can you repeat the question again.
  20· · · · Q.· ·Sure.· Sure.
  21· · · · · · ·With this e-mail chain in Exhibit 16, this
  22· ·is five days before Secretary Kelly's decision on
  23· ·Haiti TPS was announced.
  24· · · · · · ·In your experience, is it typical for
  25· ·there to be this much uncertainty about where a TPS


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 191 of 300 PageID #:
                                    10205
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 191

  ·1· ·decision is heading at this stage of the process?
  ·2· · · · A.· ·Prior to this, this would have been
  ·3· ·atypical.
  ·4· · · · Q.· ·Okay.
  ·5· · · · A.· ·Since this, it seems pretty typical.
  ·6· · · · · · · · · MS. DEGEN:· I'm going to give you
  ·7· ·what has previously been marked as Exhibit 7.
  ·8· · · · · · · · · (Whereupon, Exhibit 7, previously
  ·9· ·marked for identification, was presented to the
  10· ·witness.)
  11· · · · Q.· ·Take a minute to the read through this
  12· ·one.
  13· · · · · · · · · · (Witness reading.)
  14· · · · Q.· ·So this exhibit, previously marked as
  15· ·Exhibit 7, it has just for reference Bates number
  16· ·DHSRFPD 00001250, and it is a chain of e-mails
  17· ·starting August 29, 2017, the most recent one ending
  18· ·August 30, 2017.· A couple of quick questions.
  19· · · · · · ·Oh, sorry.· The Re line on all of these
  20· ·e-mails is:· Sudan TPS.
  21· · · · · · ·And there is -- on the first page of this
  22· ·exhibit, there is a reference in the second e-mail
  23· ·down to:· New memo signed; FRNS completed.
  24· · · · · · ·Where it says "FRNS," is that -- would you
  25· ·understand that to be a reference to Federal


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 192 of 300 PageID #:
                                    10206
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 192

  ·1· ·Register Notices?
  ·2· · · · A.· ·I assume so.
  ·3· · · · Q.· ·Okay.
  ·4· · · · A.· ·I'm not familiar with any of this e-mail
  ·5· ·traffic.
  ·6· · · · Q.· ·Okay.· But you've seen Federal Register
  ·7· ·Notices referred to as FRNs?
  ·8· · · · A.· ·Yes, usually with a lower case N.
  ·9· · · · Q.· ·Okay.
  10· · · · A.· ·I mean, not N-S.
  11· · · · Q.· ·Oh, N-S.· So in the next e-mail down on
  12· ·that first page, there's FRN with a lower case S?
  13· · · · A.· ·Yes, that's how I typically have seen it.
  14· · · · Q.· ·Okay.· I'll just represent later in this
  15· ·e-mail chain there's a reference to sending an
  16· ·updated memo.
  17· · · · · · ·Are you aware of there being -- oh, I'm
  18· ·sorry, actually I'll direct you to -- it's on the
  19· ·second page, there's an e-mail from Christina
  20· ·McDonald dated August 29, 2017, 10:31 p.m.· It says:
  21· ·Kathy, will you guys send an updated memo on
  22· ·Wednesday a.m.?· We can then send it to exec and ask
  23· ·them to swap out the doc.
  24· · · · · · ·Are you aware of a Sudan TPS
  25· ·recommendation memo being swapped out at some point?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 193 of 300 PageID #:
                                    10207
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 193

  ·1· · · · · · · · · MR. KIRSCHNER:· Objection; outside
  ·2· ·the scope of the 30(b)(6).
  ·3· · · · A.· ·I'm not aware.
  ·4· · · · Q.· ·The first e-mail in the process -- in this
  ·5· ·exhibit, dated August 29, 2017, is from Gene
  ·6· ·Hamilton.
  ·7· · · · · · ·At this point in the process, August 2017,
  ·8· ·discussing Sudan TPS, what was Gene Hamilton's role
  ·9· ·in the TPS process?
  10· · · · A.· ·I honestly don't know.· My understanding
  11· ·is, he was in an advisory capacity with the front
  12· ·office of the secretary.· I don't remember what his
  13· ·title was, or what role he was in.
  14· · · · · · ·Oh, it says right there, senior counsel to
  15· ·the secretary, so essentially what I just said.
  16· · · · Q.· ·Is there a difference between senior
  17· ·counselor and senior advisor?
  18· · · · A.· ·Not that I know of.
  19· · · · Q.· ·Okay.· There are a couple of other people
  20· ·referenced on this e-mail chain.
  21· · · · · · ·Are you familiar with Craig Symons?
  22· · · · A.· ·Yes.
  23· · · · Q.· ·And what is his role?
  24· · · · A.· ·He is our chief counsel.
  25· · · · Q.· ·For USCIS?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 194 of 300 PageID #:
                                    10208
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 194

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·How about Joseph Maher?
  ·3· · · · A.· ·I don't know who that is.
  ·4· · · · Q.· ·Nadara Baruch?
  ·5· · · · A.· ·I don't know.
  ·6· · · · Q.· ·Dimple Shah?
  ·7· · · · A.· ·Yes.· She is now with the department, and
  ·8· ·I don't remember -- I think she's -- I don't
  ·9· ·remember.· I think -- she's in Policy, I think, but
  10· ·I'm not sure.
  11· · · · Q.· ·And the Department of Homeland Security?
  12· · · · A.· ·Yes.
  13· · · · Q.· ·Do you know Robert Law?
  14· · · · A.· ·Yes.
  15· · · · Q.· ·What is his role?
  16· · · · A.· ·He works in the USCIS Office of Policy and
  17· ·Strategy.· I'm not 100 percent sure of his title.                  I
  18· ·think it's something along the lines senior advisor
  19· ·or senior counsel.
  20· · · · Q.· ·Do you know what his role is with respect
  21· ·to TPS?
  22· · · · A.· ·No, other than being an advisor to Kathy
  23· ·Nuebel Kovarik on TPS matters.
  24· · · · · · · · · MS. DEGEN:· Can you mark this.
  25· · · · · · ·(Whereupon, Exhibit 17 was marked for


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com            YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 195 of 300 PageID #:
                                    10209
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 195

  ·1· ·identification.)
  ·2· · · · Q.· ·Okay.· You have before you what has been
  ·3· ·marked as Exhibit 17, Bates number ARSUDAN 00000013
  ·4· ·through -19.
  ·5· · · · · · ·It's a document that's titled at the top
  ·6· ·Memorandum for the acting secretary.
  ·7· · · · · · · · · MR. KIRSCHNER:· I just want to make
  ·8· ·it clear, on the top it says, "Attorney-client
  ·9· ·privileged communication," above where it says
  10· ·"Memorandum for the acting secretary."
  11· · · · Q.· ·The subject line is:· Sudan's designation
  12· ·for temporary protected status.
  13· · · · · · ·The memo is from James B. Maher, Acting
  14· ·General Counsel, and Christina E. McDonald,
  15· ·Associate General Counsel for Regulatory Affairs.
  16· ·And it is through Claire Grady, performing the
  17· ·duties of deputy secretary.
  18· · · · · · ·Claire Grady performing the duties of
  19· ·deputy secretary, is that a reference to deputy
  20· ·secretary of DHS -- or, I'm sorry -- yes.
  21· · · · · · ·Is that a reference to Deputy Secretary of
  22· ·the Department of Homeland Security?
  23· · · · A.· ·Yes.
  24· · · · Q.· ·Okay.
  25· · · · · · · · · MR. KIRSCHNER:· And for


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 196 of 300 PageID #:
                                    10210
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 196

  ·1· ·clarification, I think you said James B. Maher.                 I
  ·2· ·think you meant Joseph B. Maher.
  ·3· · · · · · · · · MS. DEGEN:· Oh, Joseph B. Maher.
  ·4· ·Thank you for clarifying.
  ·5· · · · Q.· ·Now, this memo is redacted all the way
  ·6· ·through to the last page, if you can flip back
  ·7· ·there.
  ·8· · · · · · ·And this last page says:· Sudan's
  ·9· ·designation for temporary protected status decision.
  10· ·You may choose to extend and redesignate, simply
  11· ·extend, or terminate Sudan's TPS designation.
  12· · · · · · ·And do you see down at the bottom of the
  13· ·page, there's a No. 3:· Terminate Sudan's
  14· ·designation for TPS with an orderly transition
  15· ·period of -- circle one -- and then 12 months is
  16· ·circled.· It says:· Approved/date.· There is a
  17· ·signature and a date of 9/1/2017.
  18· · · · · · ·Who approved this document?
  19· · · · · · · · · MR. KIRSCHNER:· Outside the scope of
  20· ·the 30(b)(6) and calls for speculation.
  21· · · · A.· ·I don't know anything about this document.
  22· · · · Q.· ·Okay.· I will represent to you that this
  23· ·appears to be the same kind of TPS approval pages
  24· ·that we have seen with other TPS determinations
  25· ·where the secretary of DHS indicates what his or her


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 197 of 300 PageID #:
                                    10211
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 197

  ·1· ·decision on a particular country is.
  ·2· · · · · · ·What I haven't seen before is having them
  ·3· ·attached to a memo coming from general counsel.· And
  ·4· ·I'm wondering if you have any understanding of how
  ·5· ·this fits in the process, the overall process that
  ·6· ·you described for us.
  ·7· · · · A.· ·I don't.
  ·8· · · · Q.· ·Do you have any understanding as to why
  ·9· ·the Secretary's decision on Sudan was made as part
  10· ·of a memo from counsel as opposed to a decision
  11· ·memorandum from the director of USCIS?
  12· · · · · · · · · MR. KIRSCHNER:· Objection; assuming
  13· ·facts not in evidence.
  14· · · · Q.· ·You can answer.
  15· · · · A.· ·Can you state it again?
  16· · · · Q.· ·Sure.
  17· · · · · · ·Do you have an understanding as to why the
  18· ·Secretary's decision for Sudan was made in
  19· ·connection with a memorandum from counsel as opposed
  20· ·to a decision memorandum from the director of USCIS?
  21· · · · A.· ·Well, I don't know it was made in
  22· ·opposition to that.
  23· · · · · · ·I know -- I don't even know -- I don't
  24· ·know what this is, frankly.
  25· · · · Q.· ·Do you recall seeing a USCIS decision


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 198 of 300 PageID #:
                                    10212
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 198

  ·1· ·memorandum for Sudan in 2017?
  ·2· · · · A.· ·I don't remember, no.
  ·3· · · · · · · · · MS. DEGEN:· Let's see if I can
  ·4· ·streamline some of these.· Give me one second.
  ·5· · · · · · · · · · · · ·(Pause.)
  ·6· · · · · · · · · MS. DEGEN:· Can you mark this
  ·7· ·exhibit.
  ·8· · · · · · ·(Whereupon, Exhibit 18 was marked for
  ·9· ·identification.)
  10· · · · Q.· ·All right.· I have before you Exhibit 18,
  11· ·which is another series of e-mails dated -- the top
  12· ·one dated November 3, 2017.
  13· · · · · · ·The earliest one is dated November 1,
  14· ·2017.
  15· · · · · · ·Do you want to just take a minute to flip
  16· ·through?
  17· · · · A.· ·(Witness nods head.)
  18· · · · · · · · · · (Witness reading.)
  19· · · · · · · · · MR. KIRSCHNER:· To kind of speed
  20· ·things along, I just want to say that -- I'll begin
  21· ·objecting.· It's outside the scope.
  22· · · · · · · · · One of the things that's also outside
  23· ·the scope is that he's been designated with regard
  24· ·to the Federal Register Notices, and to the extent
  25· ·we're asking questions outside the Federal Register


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 199 of 300 PageID #:
                                    10213
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 199

  ·1· ·Notice, it's -- they're outside the scope, and I
  ·2· ·just want to kind of see if that's a way to move
  ·3· ·this along.
  ·4· · · · · · · · · MS. DEGEN:· Well, I also want to note
  ·5· ·that he's been designated to testify generally as to
  ·6· ·the USCIS process to provide a recommendation to the
  ·7· ·DHS secretary, the preparation of the Federal
  ·8· ·Register Notices, completing the Federal Register
  ·9· ·Notices, and the reasons stated in those notices.
  10· · · · · · · · · So he's here on general process as
  11· ·well.· So --
  12· · · · · · · · · MR. KIRSCHNER:· Correct, on general
  13· ·process, but not on, as he had testified at the
  14· ·beginning, about specific examples.
  15· · · · · · · · · MS. DEGEN:· All right.· Your
  16· ·objection is noted.
  17· · · · · · · · · MR. KIRSCHNER:· So just to make the
  18· ·record clear, I object that this is outside the
  19· ·scope of the designation, questions concerning this
  20· ·document.
  21· · · · · · · · · MS. DEGEN:· Okay.
  22· · · · · · · · · · (Witness reading.)
  23· ·BY MS. DEGEN:
  24· · · · Q.· ·Let me just ask you very quickly,
  25· ·Mr. Nuebel Kovarik [sic], there are a number of


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 200 of 300 PageID #:
                                    10214
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 200

  ·1· ·names that are blacked out on this e-mail chain.
  ·2· · · · · · ·Are you familiar with this?
  ·3· · · · A.· ·I'm sorry, my name --
  ·4· · · · Q.· ·Did I just say -- I am so sorry,
  ·5· ·Mr. Neufeld, not Nuebel.
  ·6· · · · · · ·Mr. Neufeld, do you recognize --
  ·7· · · · A.· ·I didn't hear anything after you said
  ·8· ·that.
  ·9· · · · Q.· ·I'm sorry.· I was staring at "Nuebel"
  10· ·here.
  11· · · · · · ·Mr. Neufeld, do you recognize the e-mail
  12· ·chain in this Exhibit 18?
  13· · · · A.· ·I do not.
  14· · · · Q.· ·There are some references in this e-mail
  15· ·chain -- and we can start at the bottom, most recent
  16· ·e-mail chain.· It's dated November 1, 2017, from
  17· ·Kathy Nuebel Kovarik, and the subject line is:· TPS
  18· ·decision memo on Haiti.
  19· · · · · · ·She says:· We have finalized the decision
  20· ·memo for D1 to send to AS1 on Haiti's TPS
  21· ·designation.
  22· · · · · · ·And then the second paragraph states:                 I
  23· ·don't anticipate sending this formally through the
  24· ·clearance process, but rather, after you provide
  25· ·your input and we amend, we'll share with


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 201 of 300 PageID #:
                                    10215
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 201

  ·1· ·appropriate directorates for FYI before getting D1's
  ·2· ·signature.
  ·3· · · · · · ·I'm just trying to put this into context.
  ·4· · · · · · ·You had described earlier that at some
  ·5· ·point, the TPS recommendation memos stopped going
  ·6· ·through the concurrence process, which you also
  ·7· ·said -- described as the clearance process within
  ·8· ·USCIS.
  ·9· · · · · · ·Is this a fair reading of this e-mail,
  10· ·that the memo for TPS decision on Haiti was not
  11· ·going to go through the USCIS concurrence process?
  12· · · · · · · · · MR. KIRSCHNER:· Objection; calls for
  13· ·speculation.
  14· · · · Q.· ·Just your, you know, as you read this,
  15· ·would that be your understanding?
  16· · · · A.· ·Yes.
  17· · · · Q.· ·Okay.· Do you recall a November 2017 TPS
  18· ·decision memo on Haiti going through the concurrence
  19· ·process?
  20· · · · A.· ·I don't recall that, no.
  21· · · · Q.· ·On the second page of the exhibit, about
  22· ·three-fourths of the page down, there's a statement
  23· ·that says:· Per Kathy's readout of today's PC, this
  24· ·needs to go to AS1's office today.
  25· · · · · · ·Do you have any understanding of what


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 202 of 300 PageID #:
                                    10216
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 202

  ·1· ·"today's PC" is a reference to?
  ·2· · · · A.· ·I don't.
  ·3· · · · Q.· ·PC is not an acronym that you're familiar
  ·4· ·with?
  ·5· · · · A.· ·No -- no.
  ·6· · · · Q.· ·Going to the first page, there's -- if you
  ·7· ·can look again about two-thirds down the page to the
  ·8· ·e-mail from Kathy Nuebel Kovarik dated November 3,
  ·9· ·2017, timestamped 3:06:56 p.m.
  10· · · · · · ·And the e-mail says:· I think we should
  11· ·send a clean version as an FYI to RAIO, SCOPS, FOD,
  12· ·and MNGMT.
  13· · · · · · ·I think you've interpreted RAIO for us and
  14· ·SCOPS.
  15· · · · · · ·What is FOD?
  16· · · · A.· ·Field Operations Directorate.
  17· · · · Q.· ·And MNGMT, is that the management
  18· ·directorate?
  19· · · · A.· ·Yes.
  20· · · · Q.· ·Okay.· And this e-mail goes on to say:
  21· ·But no formal clearance process.
  22· · · · · · ·Would you read that again to refer to the
  23· ·concurrence process within USCIS?
  24· · · · A.· ·Yes.
  25· · · · · · · · · MS. DEGEN:· You can mark this,


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 203 of 300 PageID #:
                                    10217
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 203

  ·1· ·please.
  ·2· · · · · · ·(Whereupon, Exhibit 19 was marked for
  ·3· ·identification.)
  ·4· · · · Q.· ·You have before you what's been marked as
  ·5· ·Exhibit 19.· And it's another e-mail chain -- the
  ·6· ·bottom one dated November 3, 2017.· The top one also
  ·7· ·dated November 3, 2017.
  ·8· · · · · · ·And you are on these e-mails.
  ·9· · · · · · ·Do you see that?
  10· · · · A.· ·Yes.
  11· · · · Q.· ·In the bottom e-mail, it states:· Today
  12· ·Director Cissna signed and is planning to deliver a
  13· ·decision/recommendation memo to Acting Secretary
  14· ·Duke related to Haiti's TPS designation.
  15· · · · · · ·There's some text that's blacked out and
  16· ·then it goes on:· We expect a decision could be made
  17· ·on Haiti with the other Central American countries
  18· ·in advance of the 60 days required.· Attached is a
  19· ·signed copy of the memo, along with relevant
  20· ·attachments.· If you have any questions or concerns,
  21· ·please let me know.
  22· · · · · · ·It notes here:· Attached is a signed copy
  23· ·of the memo, along with the relevant attachments.
  24· · · · · · ·Do you recall what was attached to the
  25· ·decision memo for the TPS decision on Haiti in


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 204 of 300 PageID #:
                                    10218
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 204

  ·1· ·November of 2017?
  ·2· · · · · · · · · MR. KIRSCHNER:· Objection; outside of
  ·3· ·the scope for the 30(b)(6).
  ·4· · · · Q.· ·This is the second Haiti decision made
  ·5· ·under this administration.· Right?
  ·6· · · · A.· ·Yes.
  ·7· · · · Q.· ·And Service Center Operations did not
  ·8· ·draft the Federal Register Notice in connection with
  ·9· ·this determination.· Right?
  10· · · · A.· ·Correct.
  11· · · · Q.· ·And before this e-mail where Kathy Nuebel
  12· ·Kovarik forwarded a signed copy of the memo, had you
  13· ·seen a copy or a draft of the TPS decision memo for
  14· ·Haiti for November 2017?
  15· · · · · · · · · MR. KIRSCHNER:· I'm just going to --
  16· ·standing objection on this document for outside the
  17· ·scope.
  18· · · · A.· ·I don't recall.
  19· · · · Q.· ·In the second e-mail, the middle e-mail in
  20· ·the chain, you e-mail Kathy Nuebel Kovarik and some
  21· ·other individuals saying:· Thanks, Kathy.· Do you
  22· ·anticipate an auto-extension of current cards beyond
  23· ·January 22nd?· This would seem to be needed for any
  24· ·decision other than immediate termination.
  25· · · · · · ·Do you see that?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 205 of 300 PageID #:
                                    10219
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 205

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·Can you tell me what you're referring to
  ·3· ·with "auto-extension of current cards"?
  ·4· · · · A.· ·So the cards -- this is helping with my
  ·5· ·memory.· I don't know for sure with the -- if the
  ·6· ·dates are right.· But apparently the cards for Haiti
  ·7· ·TPS holders would expire January 22nd.
  ·8· · · · · · ·And so if the decision was anything other
  ·9· ·than -- so immediate termination, then they would
  10· ·lose their TPS status and wouldn't need EADs after
  11· ·that.
  12· · · · · · ·But for anything other than that, they --
  13· ·given the timing of this decision, and we're talking
  14· ·November 3rd with cards expiring January 22nd, if
  15· ·there was a decision that would have allowed for
  16· ·them to have employment authorization beyond
  17· ·January 22nd, then we needed something to cover --
  18· ·cover that.
  19· · · · Q.· ·And Ms. Nuebel Kovarik responds to you:                  I
  20· ·do, although anything could happen.
  21· · · · · · ·Is it fair to read that as a reference to
  22· ·the uncertainty in the determinations that you
  23· ·referenced earlier?
  24· · · · A.· ·Yes.
  25· · · · Q.· ·Is that how you read it?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com            YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 206 of 300 PageID #:
                                    10220
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 206

  ·1· · · · A.· ·Yes.
  ·2· · · · Q.· ·All right.
  ·3· · · · · · · · · MR. KIRSCHNER:· Just for the record,
  ·4· ·I was going to object as calling for speculation.
  ·5· · · · · · · · · MS. DEGEN:· It would have been a good
  ·6· ·objection.· All right.
  ·7· · · · Q.· ·In a number of e-mails, including this one
  ·8· ·where we see references -- discussions about TPS and
  ·9· ·references to, quote, the memo, is it fair to
  10· ·generally assume that we're talking about the
  11· ·decision memo?
  12· · · · A.· ·I don't know.
  13· · · · Q.· ·Is there any other memo that is typically
  14· ·prepared as part of a TPS decision process?
  15· · · · A.· ·Not that I'm aware of within USCIS.
  16· · · · · · · · · MS. DEGEN:· Can you mark another one.
  17· · · · · · ·(Whereupon, Exhibit 20 was marked for
  18· ·identification.)
  19· · · · Q.· ·You have before you what's been marked as
  20· ·Exhibit 20.· It is another chain of e-mails, and you
  21· ·are on some of these e-mails.
  22· · · · · · ·I'll give you a second to kind of look
  23· ·through.
  24· · · · · · · · · · (Witness reading.)
  25· · · · · · · · · MR. KIRSCHNER:· I apologize.· I'm


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 207 of 300 PageID #:
                                    10221
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 207

  ·1· ·going to do a standing objection that it appears
  ·2· ·that questions about this document will be outside
  ·3· ·the scope of the 30(b)(6).
  ·4· · · · · · · · · I mean, if you want me to object each
  ·5· ·time --
  ·6· · · · · · · · · MS. DEGEN:· I understand you have an
  ·7· ·objection.· I would say some of these will clearly
  ·8· ·not be outside the scope.
  ·9· · · · · · · · · MR. KIRSCHNER:· Okay.· Well, I can do
  10· ·it each time if you want.
  11· · · · · · · · · MS. DEGEN:· We'll sort it out.
  12· · · · · · · · · MR. KIRSCHNER:· Okay.
  13· · · · · · · · · MS. DEGEN:· If we have to.
  14· · · · · · · · · MR. KIRSCHNER:· Okay.
  15· · · · · · · · · · (Witness reading.)
  16· · · · Q.· ·Okay.· Do you recognize any of these
  17· ·e-mails?
  18· · · · A.· ·Yes.
  19· · · · Q.· ·Okay.· That's good because you're on them.
  20· · · · · · ·So starting with the bottom e-mail
  21· ·chain -- or the bottom two e-mails on the last page,
  22· ·there's the bottom e-mail -- well, the subject --
  23· ·I'm not sure who it's from.· I know you are on the
  24· ·"to" line among other people who are blacked out.
  25· · · · · · ·The subject is:· Hold media call on Haiti


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 208 of 300 PageID #:
                                    10222
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 208

  ·1· ·TPS.
  ·2· · · · · · ·And the bottom e-mail says:· Please dial
  ·3· ·in as the leader at 5:45 p.m. for a call prebrief.
  ·4· · · · · · ·Do you recall participating in a call
  ·5· ·prebrief regarding Haiti TPS?
  ·6· · · · A.· ·So let me tell you, my memory on this is
  ·7· ·not all that clear, but having read through all of
  ·8· ·this, I think that that -- that call didn't happen.
  ·9· · · · Q.· ·Okay.· Let me ask you just, what is a call
  10· ·prebrief?
  11· · · · A.· ·So I think it will be helpful -- the
  12· ·context of this is, we were -- folks were arranging
  13· ·for a call with the press to tell them to convey the
  14· ·Secretary's decision.
  15· · · · · · ·And this happened for all of these
  16· ·terminations, and I was the USCIS person designated
  17· ·to get to explain the operational piece of that.
  18· · · · · · ·There was somebody else I don't recall
  19· ·from the Department that explained, you know,
  20· ·basically announced the decision and explained the
  21· ·reasons for the decision.
  22· · · · · · ·This was the day that the Secretary was
  23· ·going to make the decision -- this is my
  24· ·recollection of this as well reading through this,
  25· ·is that the decision hadn't been made, but they were


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 209 of 300 PageID #:
                                    10223
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 209

  ·1· ·teeing up the slot with the media so that they would
  ·2· ·be lined up to hear the decision shortly after it
  ·3· ·had been made.
  ·4· · · · · · ·And reading through this, I think that
  ·5· ·it -- yeah, there's a reference here on the second
  ·6· ·page, second from -- well, second one from the
  ·7· ·bottom from whoever that was to me and the director
  ·8· ·saying that we will not be dialing in to a call at
  ·9· ·5:45, and that we're on standby, and that it could
  10· ·slip until 8 p.m.
  11· · · · Q.· ·So let me make sure I understand that.
  12· · · · · · ·You were expecting the Secretary to make a
  13· ·decision on Haiti TPS on November 20th of 2017 and
  14· ·were preparing for a call with the press to announce
  15· ·that decision.
  16· · · · · · ·The decision had not yet been issued as of
  17· ·the time that the press call was scheduled, and so
  18· ·it was rescheduled to some other time?
  19· · · · · · · · · MR. KIRSCHNER:· Objection; assuming
  20· ·facts not in evidence.
  21· · · · Q.· ·I'm sorry, I may have misunderstood
  22· ·something that he said.
  23· · · · · · ·So up until I said it was rescheduled, did
  24· ·I have that right?
  25· · · · A.· ·Yes.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 210 of 300 PageID #:
                                    10224
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 210

  ·1· · · · Q.· ·Okay.
  ·2· · · · A.· ·Can I just --
  ·3· · · · Q.· ·Yeah.
  ·4· · · · A.· ·Rather than -- I think I'm understanding
  ·5· ·your question.· I'd rather just say that on the
  ·6· ·20th, a decision was anticipated from the Secretary.
  ·7· · · · · · ·I think that was actually the deadline, it
  ·8· ·had to be made on the 20th, but I'm not sure of
  ·9· ·that.
  10· · · · · · ·And so the call with the media was set up
  11· ·late in the day, anticipating that the Secretary
  12· ·would make the decision before that.· And then this
  13· ·call would have been set up to convey that decision,
  14· ·and I would be participating in that.
  15· · · · · · ·After that call had been scheduled -- oh,
  16· ·and the 5:45 is -- my recollection is it would have
  17· ·been a 6 o'clock call with us calling in with just
  18· ·the DHS people to confer before the call went live
  19· ·with the media at 6.· That was the original plan, as
  20· ·I recall.
  21· · · · · · ·And then later in the day, it became clear
  22· ·that that decision hadn't happened yet and that the
  23· ·call would need to be pushed back.
  24· · · · Q.· ·Okay.· So looking to the first page of
  25· ·this exhibit, there's an e-mail that says:· We just


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 211 of 300 PageID #:
                                    10225
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 211

  ·1· ·got the cleared PAG back from DHS.· Please see
  ·2· ·attached.· The call is now scheduled for 6:45.
  ·3· · · · A.· ·I know I just read that, but now I can't
  ·4· ·find it.
  ·5· · · · Q.· ·Oh, it's on the first page of the exhibit,
  ·6· ·middle of the page.
  ·7· · · · A.· ·Oh, yes.· Okay.
  ·8· · · · Q.· ·Okay.· So does that mean that the press
  ·9· ·call happened that day?
  10· · · · A.· ·Yes.
  11· · · · Q.· ·Okay.· And what does PAG refer to?
  12· · · · A.· ·I don't remember what that acronym stands
  13· ·for.· I think it's -- no, I just forgot it again.
  14· · · · · · ·Essentially it's the packet of material
  15· ·that's prepared for a press briefing.· It includes
  16· ·talking points, and if asked, the answers, that sort
  17· ·of thing.
  18· · · · Q.· ·Who prepares those materials?
  19· · · · A.· ·Folks in the communications parts of both
  20· ·USCIS and DHS.
  21· · · · · · ·I'm not sure who particularly drafted
  22· ·these for this event, this call.
  23· · · · Q.· ·But it's a packet of material that's
  24· ·intended to be used with the press?
  25· · · · A.· ·Yes.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 212 of 300 PageID #:
                                    10226
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 212

  ·1· · · · · · · · · MR. KIRSCHNER:· Objection; assuming
  ·2· ·facts not in evidence the way that question was
  ·3· ·phrased.
  ·4· · · · · · · · · You said "intended to be shared with
  ·5· ·the press."
  ·6· · · · · · · · · MS. DEGEN:· To be used with the
  ·7· ·press.
  ·8· · · · · · · · · MR. KIRSCHNER:· I don't think
  ·9· ·Mr. Neufeld said that.
  10· ·BY MS. DEGEN:
  11· · · · Q.· ·How would you describe what the PAG is
  12· ·used for?
  13· · · · A.· ·It's for those who would be engaging with
  14· ·the press.· It's a resource for them to refer to in
  15· ·answering questions or conveying information.
  16· · · · Q.· ·Does it include a copy of a press release?
  17· · · · A.· ·Typically it would, yes.
  18· · · · Q.· ·Does it include any talking points for you
  19· ·to use in talking with the press?
  20· · · · A.· ·Typically it would.· I don't recall the
  21· ·specific one.
  22· · · · Q.· ·Well, on the last page, you ask the
  23· ·question:· Are we huddling anywhere near or at
  24· ·20 Mass.?
  25· · · · · · ·What is 20 Mass.?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 213 of 300 PageID #:
                                    10227
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 213

  ·1· · · · A.· ·That's the USCIS headquarters.
  ·2· · · · Q.· ·Okay.· Thank you.
  ·3· · · · · · ·There's also, on the third page, there's a
  ·4· ·reference:· Is this the call where DHS OPA tells the
  ·5· ·media what the Haiti TPS decision is?
  ·6· · · · · · ·What is DHS OPA?
  ·7· · · · A.· ·Office of Public Affairs, I think is what
  ·8· ·that stands for.
  ·9· · · · Q.· ·And in the middle of the second page, the
  10· ·e-mail timestamped 4:35 p.m. says:· FYI folks, AS1
  11· ·still hasn't signed the memo.· If that doesn't
  12· ·happen in the next hour, the timing of the call will
  13· ·likely slip.· I've attached an e-mail chain between
  14· ·DHS and the NSC, etc., on this topic.
  15· · · · · · ·Who is the NSC?
  16· · · · A.· ·I'm not sure.
  17· · · · Q.· ·Do you recall seeing the e-mail chain that
  18· ·was attached?
  19· · · · A.· ·I don't recall seeing it, no.
  20· · · · Q.· ·Have you heard of the National Security
  21· ·Council being involved in TPS determinations?
  22· · · · A.· ·Not that I recall, no.
  23· · · · Q.· ·Are there any other NSC acronymed groups
  24· ·that you can think of in the government?
  25· · · · A.· ·Yeah.· So one of my service centers is the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 214 of 300 PageID #:
                                    10228
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 214

  ·1· ·Nebraska service center.
  ·2· · · · Q.· ·Nebraska service center.· Okay.
  ·3· · · · A.· ·But I don't think it was an e-mail between
  ·4· ·DHS and the Nebraska service center.
  ·5· · · · · · ·And yes, I have heard of the National
  ·6· ·Security Council, but I didn't understand the
  ·7· ·connection there, so that's why I didn't suggest
  ·8· ·that is what that meant.
  ·9· · · · Q.· ·Okay.
  10· · · · · · · · · MR. KIRSCHNER:· Counsel, I'm just
  11· ·kind of trying to figure out, it's around time for a
  12· ·break, but I don't know if you're finishing up.
  13· · · · · · · · · MS. DEGEN:· If everyone's okay, let
  14· ·me get through this last little bit, and then maybe
  15· ·we can take a break and I'll see what cleanup we
  16· ·have, if that's okay.
  17· · · · · · · · · If you're doing all right.· If you
  18· ·need a break, just --
  19· · · · · · · · · MR. KIRSCHNER:· By "last little bit,"
  20· ·you mean one more document?
  21· · · · · · · · · MS. DEGEN:· No, I just -- there are a
  22· ·few related documents on the press issue I think we
  23· ·can get through relatively quickly.
  24· · · · · · · · · MR. KIRSCHNER:· I will say to the
  25· ·witness that if you want a break, you know, it's up


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 215 of 300 PageID #:
                                    10229
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 215

  ·1· ·to you, but....
  ·2· · · · · · · · · THE WITNESS:· I'm fine unless you
  ·3· ·want a break.
  ·4· · · · · · · · · MR. KIRSCHNER:· No, I'm fine.
  ·5· · · · · · · · · I mean I don't mind powering through,
  ·6· ·but I also wanted to make sure everyone was fine
  ·7· ·doing it.
  ·8· · · · · · · · · MS. DEGEN:· Yeah.
  ·9· · · · · · · · · Can you mark this, please?
  10· · · · · · · · · MS. AFANEH:· Alycia, after this line
  11· ·of questioning, you think there's just going to be
  12· ·some cleanup?· So we're getting there and close to
  13· ·the end?· I just need for planning purposes.
  14· · · · · · · · · MS. DEGEN:· Yeah, we're getting
  15· ·there.
  16· · · · · · · · · MS. AFANEH:· Okay.· You think it's
  17· ·fair to say we'll be done by 6?· It's 4:55.
  18· · · · · · · · · MS. DEGEN:· We can be done by 6.
  19· · · · · · · · · Do you have a flight to catch?
  20· · · · · · · · · MS. AFANEH:· No, no.· I wish that was
  21· ·what I had.
  22· · · · · · ·(Whereupon, Exhibit 21 was marked for
  23· ·identification.)
  24· ·BY MS. DEGEN:
  25· · · · Q.· ·So you have before you what's been marked


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 216 of 300 PageID #:
                                    10230
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 216

  ·1· ·as Exhibit 21.· That's Bates number
  ·2· ·DHS RFPD 00001214.
  ·3· · · · · · ·And this is an e-mail dated November 6,
  ·4· ·2017, from Christyn Lansing to several different
  ·5· ·people, including you.
  ·6· · · · · · ·And the subject line is:· Draft TPS PAG.
  ·7· · · · · · ·In the first line of her e-mail, she says:
  ·8· ·Hello.· Attached is the draft Public Affairs
  ·9· ·Guidance for TPS.
  10· · · · · · ·Does that refresh your recollection as to
  11· ·what PAG stands for?
  12· · · · A.· ·Yes.
  13· · · · Q.· ·Public Affairs Guidance?
  14· · · · A.· ·Yes.
  15· · · · Q.· ·And do you typically receive drafts of the
  16· ·Public Affairs Guidances relating to TPS?
  17· · · · A.· ·If I'm going to be involved with the
  18· ·media, which is not typical, except it has been for
  19· ·the last three or four.
  20· · · · Q.· ·Which TPS determinations were you involved
  21· ·with the media for?
  22· · · · A.· ·I think it -- I think it was Nicaragua,
  23· ·Haiti, and El Salvador.
  24· · · · · · ·It might have been Sudan, Nicaragua, and
  25· ·Haiti.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 217 of 300 PageID #:
                                    10231
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 217

  ·1· · · · · · ·It was three of the four, and I just don't
  ·2· ·remember which.
  ·3· · · · Q.· ·It sounds like you remember Nicaragua and
  ·4· ·Haiti but aren't sure whether it was Sudan or El
  ·5· ·Salvador?
  ·6· · · · A.· ·That's correct.
  ·7· · · · Q.· ·But it could have been either one?
  ·8· · · · A.· ·Yeah.· My recollection of it, you know,
  ·9· ·thinking about it here is that it was the first
  10· ·three, and then the fourth one didn't happen for
  11· ·some reason.· But I'm not 100 percent sure of that.
  12· · · · Q.· ·Are you familiar with the process of
  13· ·preparing a Public Affairs Guidance?
  14· · · · A.· ·Not really.
  15· · · · · · · · · MR. KIRSCHNER:· Before moving on from
  16· ·this document, Counsel, I just want to say on
  17· ·Exhibit 21 -- just to confirm that this is
  18· ·Exhibit 21 that you just asked about.
  19· · · · · · · · · MS. DEGEN:· Yes.
  20· · · · · · · · · MR. KIRSCHNER:· We had produced this
  21· ·document subject to the agreement that we'll be
  22· ·entering a protective order.· There's clearly, you
  23· ·know, people's email addresses and so forth.
  24· · · · · · · · · So I just wanted to flag for the
  25· ·record that this document we would expect to be


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 218 of 300 PageID #:
                                    10232
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 218

  ·1· ·subject to the protective order anticipated between
  ·2· ·the parties.
  ·3· · · · · · · · · MS. DEGEN:· Okay.
  ·4· · · · · · · · · MR. KIRSCHNER:· I will also say that
  ·5· ·we can talk off-line about ways to redact this
  ·6· ·document, and that does not require a protective
  ·7· ·order.
  ·8· · · · · · · · · MS. DEGEN:· Okay.· Let's also talk
  ·9· ·about ways to mark documents so we know that they
  10· ·are intended to be confidential.
  11· · · · · · · · · MR. KIRSCHNER:· This was when we were
  12· ·in the -- the transition period of when we -- and
  13· ·so --
  14· · · · · · · · · MS. DEGEN:· Okay.· We'll talk
  15· ·off-line about that.
  16· · · · · · · · · MR. KIRSCHNER:· So I just wanted to
  17· ·make that clear.
  18· ·BY MS. DEGEN:
  19· · · · Q.· ·Do you know who Briana Petyo is?
  20· · · · A.· ·No.
  21· · · · Q.· ·How about Michael Dougherty?
  22· · · · A.· ·I know -- I don't know for sure who this
  23· ·Michael Dougherty is.
  24· · · · · · ·I think he is the person who used to be at
  25· ·one time our ombudsman, and then now is in -- he's


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 219 of 300 PageID #:
                                    10233
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 219

  ·1· ·in the department.· I don't know in what role.
  ·2· · · · · · · · · MS. DEGEN:· Let's mark this as the
  ·3· ·next one.
  ·4· · · · · · ·(Whereupon, Exhibit 22 was marked for
  ·5· ·identification.)
  ·6· · · · Q.· ·All right.· You have before you what's
  ·7· ·been marked as Exhibit 22, and the Bates number is
  ·8· ·DHS RFPD 00001190.
  ·9· · · · · · ·And we'll say this appears to be a
  10· ·transcript of a call with the press on November 6,
  11· ·2017, regarding the TPS designation for Nicaragua,
  12· ·and you are identified as a participant in that
  13· ·call.
  14· · · · · · ·Do you remember participating in a press
  15· ·call for the Nicaragua TPS designation?
  16· · · · A.· ·Yes.
  17· · · · Q.· ·Do you have an understanding as to why you
  18· ·were asked to participate in the media call?
  19· · · · A.· ·Yes, in case there were any questions from
  20· ·the media on the operational procedures.
  21· · · · Q.· ·And the other person participating in this
  22· ·phone call was Jonathan Hoffman.
  23· · · · · · ·Do you remember him participating in this
  24· ·call with you?
  25· · · · A.· ·Yes.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 220 of 300 PageID #:
                                    10234
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 220

  ·1· · · · Q.· ·And he identifies himself as the Assistant
  ·2· ·Secretary of Public Affairs at DHS.
  ·3· · · · · · ·Do you have any idea what his role is?
  ·4· · · · A.· ·Currently, no.
  ·5· · · · Q.· ·Okay.· And when he was -- at the time of
  ·6· ·this press call, did you have an understanding?
  ·7· · · · A.· ·I have no reason to believe it's anything
  ·8· ·other than being the Assistant Secretary of Public
  ·9· ·Affairs.
  10· · · · Q.· ·Do you have any idea what his duties are,
  11· ·scope of his responsibilities?
  12· · · · A.· ·No, other than what would be implied with
  13· ·that position title and the fact that he did
  14· ·participate in this media engagement.
  15· · · · Q.· ·Did he participate in the other two media
  16· ·calls that you mentioned?
  17· · · · A.· ·I'm not sure it was him in all three.
  18· · · · · · ·I'm pretty sure he was in at least another
  19· ·one.· I just don't remember.
  20· · · · · · ·We weren't in the same room together, we
  21· ·were on the phone, so I don't think I've ever even
  22· ·met him other than on the phone.
  23· · · · Q.· ·How were you prepared to -- rephrase that.
  24· · · · · · ·How did you prepare to participate in this
  25· ·media call?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 221 of 300 PageID #:
                                    10235
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 221

  ·1· · · · · · · · · MR. KIRSCHNER:· I thought -- I'm just
  ·2· ·going to object as outside the scope.· He's not here
  ·3· ·to testify about public affairs matters but for the
  ·4· ·purposes of the 30(b)(6).
  ·5· · · · Q.· ·How did you prepare to participate in this
  ·6· ·media call?
  ·7· · · · A.· ·My only preparation was to review the
  ·8· ·Public Affairs Guidance shortly before going on the
  ·9· ·call.
  10· · · · Q.· ·Did the Public Affairs Guidance that you
  11· ·reviewed include talking points for use with the
  12· ·press?
  13· · · · A.· ·I don't remember specifically, but I think
  14· ·that it would have.
  15· · · · Q.· ·Turning to page -- it's page 12 of the
  16· ·transcript, and the Bates number on the bottom is
  17· ·DHS RFPD 00001201.
  18· · · · · · ·At the top of the page, there are two
  19· ·questions from Neil Munro.
  20· · · · · · ·He says:· First of all, what percentage of
  21· ·these TPS beneficiaries were in the country as
  22· ·illegal immigrants when the old process started; and
  23· ·secondly, is this process designed to give the
  24· ·president any leverage in continuing negotiations
  25· ·about DACA, Dreamers, and the border wall and chain


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 222 of 300 PageID #:
                                    10236
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 222

  ·1· ·migration?
  ·2· · · · · · ·And you answer:· To the first one, I don't
  ·3· ·believe we have that information.· It was definitely
  ·4· ·not something that was examined in this process.
  ·5· · · · · · ·Where did you get the information to
  ·6· ·provide that response?
  ·7· · · · A.· ·Let me read it here.
  ·8· · · · · · · · · · (Witness reading.)
  ·9· · · · A.· ·I don't recall giving that response.
  10· · · · Q.· ·As you sit here today, do you question
  11· ·whether you gave that response?
  12· · · · A.· ·I do question now.
  13· · · · Q.· ·Do you think someone else gave that
  14· ·response?
  15· · · · A.· ·I do.
  16· · · · Q.· ·Who do you think gave that response?
  17· · · · A.· ·Probably Jonathan -- what's his name --
  18· ·Hoffman.
  19· · · · Q.· ·So you think the transcript is wrong as to
  20· ·who was speaking there?
  21· · · · A.· ·I do.
  22· · · · Q.· ·Do you think that statement is accurate?
  23· · · · · · · · · MR. KIRSCHNER:· Objection; calls for
  24· ·speculation.
  25· · · · Q.· ·I'm asking for his opinion.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 223 of 300 PageID #:
                                    10237
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 223

  ·1· · · · A.· ·Let me read it again.
  ·2· · · · · · · · · · (Witness reading.)
  ·3· · · · A.· ·I don't have any reason to believe it's
  ·4· ·inaccurate.
  ·5· · · · Q.· ·Do you have any reason to believe that it
  ·6· ·is accurate?· You just don't know?
  ·7· · · · A.· ·I don't know.
  ·8· · · · Q.· ·If you can take a quick look through the
  ·9· ·rest of the statements that are attributed to you in
  10· ·this transcript here on this page 12.
  11· · · · · · ·Is there any portion of that that you
  12· ·think you actually delivered as opposed to
  13· ·Mr. Hoffman?
  14· · · · A.· ·No.
  15· · · · Q.· ·Okay.
  16· · · · · · · · · MR. KIRSCHNER:· Just for clarity's
  17· ·sake, I just want to make sure, because the question
  18· ·was first about the document versus this particular
  19· ·page, can we just clarify which statements you're
  20· ·asking about?
  21· · · · Q.· ·I'm looking at page DHS RFPD 00001201, and
  22· ·there are -- there's an exchange recorded here
  23· ·between Neil Munro and Donald Neufeld.
  24· · · · · · ·I'm wondering if there's any portion of
  25· ·this exchange that's attributed to you, Mr. Neufeld,


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 224 of 300 PageID #:
                                    10238
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 224

  ·1· ·that you think you actually provided as opposed to
  ·2· ·Mr. Hoffman.
  ·3· · · · A.· ·There's two attributed to me on this page,
  ·4· ·and neither one of those is something that I would
  ·5· ·have said.
  ·6· · · · Q.· ·And why is it not something you would have
  ·7· ·said?
  ·8· · · · A.· ·It's not my place.· I don't have opinions
  ·9· ·like this and it's not my place to speak to this.
  10· · · · · · ·Frankly, I don't make representations to
  11· ·what the administration understands or is intending
  12· ·to do.
  13· · · · · · · · · MS. DEGEN:· Can you mark this.
  14· · · · · · ·(Whereupon, Exhibit 23 was marked for
  15· ·identification.)
  16· · · · Q.· ·All right.· I have before you what's been
  17· ·marked as Exhibit 23, and it has Bates numbers
  18· ·DHS 001659000412 through -429.
  19· · · · · · ·And it appears to be an e-mail chain with
  20· ·some attachments.
  21· · · · · · ·My first question as you're flipping
  22· ·through is with the attachments.
  23· · · · · · ·My question is whether this is the type of
  24· ·Public Affairs Guidance document that you referenced
  25· ·earlier that you used to help prepare you for the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 225 of 300 PageID #:
                                    10239
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 225

  ·1· ·Nicaragua press call?
  ·2· · · · A.· ·I can say this looks familiar.· It's
  ·3· ·typical of the kinds of PAGs that are created.                 I
  ·4· ·don't know whether this is specifically the one that
  ·5· ·we ended up using.
  ·6· · · · Q.· ·And you recall participating in a press
  ·7· ·call with respect to the Haiti termination.· Right?
  ·8· · · · A.· ·Yes.
  ·9· · · · Q.· ·I'm sorry, on page 2 of this exhibit, the
  10· ·Bates number ends in -413, there's a reference to,
  11· ·down at the bottom of the page, 1900 hours,
  12· ·background call with media.
  13· · · · · · ·Is that a reference to the media call that
  14· ·you eventually participated in on the Haiti TPS
  15· ·termination?
  16· · · · A.· ·I would think so, yes.
  17· · · · Q.· ·You're not aware of another background
  18· ·call with media?
  19· · · · A.· ·I'm not aware of anything else, no.
  20· · · · Q.· ·On the next page of the exhibit ending in
  21· ·-414, there's a statement up towards the top that
  22· ·starts:· Upon transmittal of FRN, USCIS distributes
  23· ·news release with technical information on
  24· ·reregistration process, separate timeline for
  25· ·subsequent process, including website updates and


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 226 of 300 PageID #:
                                    10240
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 226

  ·1· ·further notifications.· Will be shared as further
  ·2· ·details are available.
  ·3· · · · · · ·Is there a separate news release that is
  ·4· ·issued when the Federal Register Notice is
  ·5· ·published?
  ·6· · · · · · ·Essentially what I'm trying to understand
  ·7· ·is that this document talks about a news release
  ·8· ·going out with the announcement of the Secretary's
  ·9· ·decision, and then -- I'm trying to figure out if I
  10· ·should read this as there being another news release
  11· ·that comes out when the Federal Register Notice
  12· ·comes out, or if this is referring to something
  13· ·different.
  14· · · · A.· ·No, there's a Federal Register Notice, and
  15· ·then there's usually a news -- well, for these,
  16· ·there has been a news release explaining that the
  17· ·Federal Register Notice is published and what it
  18· ·means.
  19· · · · Q.· ·Okay.· And there's a separate news release
  20· ·when the Secretary announces her decision?
  21· · · · A.· ·Let me think about this for just a second.
  22· · · · · · · · · · · · ·(Pause.)
  23· · · · A.· ·I just don't remember the sequencing of
  24· ·things for this.
  25· · · · · · ·I don't remember the timing of the FRN,


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 227 of 300 PageID #:
                                    10241
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 227

  ·1· ·you know, publication compared with the Secretary's
  ·2· ·decision.· I don't remember it.
  ·3· · · · Q.· ·Okay.· Were there any differences that you
  ·4· ·recall between your preparation for the Nicaragua
  ·5· ·press conference and the Haiti press conference?
  ·6· · · · A.· ·No.
  ·7· · · · Q.· ·You followed the same process for both?
  ·8· · · · A.· ·Yes.
  ·9· · · · Q.· ·And how about for the third country, which
  10· ·was either El Salvador or Sudan?
  11· · · · A.· ·Let me say this.· They're all sort of a
  12· ·blur.
  13· · · · · · ·The process for preparing is a PAG being
  14· ·provided and reading it and then getting on a call.
  15· · · · · · · · · MS. DEGEN:· Okay.
  16· · · · · · ·(Whereupon, Exhibit 24 was marked for
  17· ·identification.)
  18· · · · Q.· ·All right.· I have before you what's been
  19· ·marked as Exhibit 24.· It's a series of e-mails
  20· ·ranging from December 8, 2017, 9:37 a.m.,
  21· ·December 8, 2017, 5:42:36 p.m.
  22· · · · · · ·And there are some references to --
  23· · · · A.· ·I'm sorry, where are you directing me to?
  24· · · · Q.· ·If you take a look at the first page, the
  25· ·subject line of the e-mail says:· Confirmed meeting


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 228 of 300 PageID #:
                                    10242
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 228

  ·1· ·with Haitian AMB Paul Altidor.· And there are some
  ·2· ·references to you participating in that meeting.
  ·3· · · · · · ·Did you meet with the Haitian ambassador
  ·4· ·regarding TPS?
  ·5· · · · A.· ·I don't recall meeting with the
  ·6· ·ambassador.
  ·7· · · · Q.· ·Do you recall being asked to meet with the
  ·8· ·ambassador?
  ·9· · · · A.· ·I don't recall.
  10· · · · Q.· ·Are you aware of anybody in Service Center
  11· ·Operations meeting with the Haitian ambassador
  12· ·regarding TPS?
  13· · · · A.· ·I just don't remember, no.
  14· · · · Q.· ·Have you ever met with an ambassador
  15· ·regarding TPS in the past?
  16· · · · A.· ·Yes.
  17· · · · Q.· ·Which ambassadors?
  18· · · · A.· ·Honduras and El Salvador.
  19· · · · · · ·Not in the context of these terminations,
  20· ·but historically, both of them have been interested
  21· ·in making sure that their people reregister, and so
  22· ·they would meet with us to just understand the
  23· ·timing and that sort of thing.
  24· · · · · · ·I'm not saying I didn't meet with this
  25· ·ambassador, I just don't remember.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 229 of 300 PageID #:
                                    10243
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 229

  ·1· · · · Q.· ·Okay.· For Honduras, do you recall which
  ·2· ·ambassador you met with?
  ·3· · · · A.· ·Names, no.
  ·4· · · · Q.· ·All right.· How long ago was that?
  ·5· · · · A.· ·Probably two or three years ago.
  ·6· · · · Q.· ·And was it the Ambassador for Honduras to
  ·7· ·the United States or the U.S. Ambassador to
  ·8· ·Honduras?
  ·9· · · · A.· ·Honduras to the United States.
  10· · · · Q.· ·And for El Salvador?
  11· · · · A.· ·Same, except that it was El Salvador.
  12· · · · · · · · · MR. KIRSCHNER:· I was about to ask
  13· ·for clarification.
  14· · · · · · · · · MS. DEGEN:· All right.· Okay.· Why
  15· ·don't we take a break now.
  16· · · · · · · · · MR. KIRSCHNER:· Okay.
  17· · · · · · · · · VIDEOGRAPHER:· Going off the record,
  18· ·the time is 5:20 p.m.
  19· · · · · · · · · (Whereupon, a recess was taken.)
  20· · · · · · ·(Whereupon, Exhibit 25 was marked for
  21· ·identification.)
  22· · · · · · · · · VIDEOGRAPHER:· Back on the record.
  23· · · · · · · · · The time is 5:35 p.m.
  24· ·BY MS. DEGEN:
  25· · · · Q.· ·Mr. Neufeld, you have in front of you


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 230 of 300 PageID #:
                                    10244
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 230

  ·1· ·what's been marked as Exhibit 25, Bates-numbered DHS
  ·2· ·RFPD 0000132 through -134, which is a series of
  ·3· ·e-mails dated -- the top e-mail is dated
  ·4· ·September 6, 2017, and the subject line is:· Re:
  ·5· ·Urgent Sudan TPS revised legal memo.
  ·6· · · · · · ·I will represent to you that we understand
  ·7· ·the decision to terminate TPS for Sudan was made on
  ·8· ·September 1, 2017.
  ·9· · · · · · ·I'm wondering if you are aware of anything
  10· ·in the process that would involve a revised legal
  11· ·memo on or around the time a TPS determination is
  12· ·made?
  13· · · · A.· ·I'm not aware of anything related to that.
  14· · · · Q.· ·In the "to" line for the very top e-mail
  15· ·on page 1 of the exhibit, there's a reference to
  16· ·ESEC internal liaison.
  17· · · · · · ·Is that a reference to the Executive
  18· ·Secretariat?
  19· · · · A.· ·I don't know for sure.· I would think so.
  20· · · · · · ·That's -- I don't think it's a USCIS.                 I
  21· ·don't think it's for USCIS's exec sec, but that is
  22· ·how we refer to our exec sec is ESEC.
  23· · · · Q.· ·Okay.· And then in the middle of the page,
  24· ·or I guess about two-thirds of the way down, there's
  25· ·a reference to:· Nancy/Amanda, are both packages


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 231 of 300 PageID #:
                                    10245
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 231

  ·1· ·ready?· Sudan and South Sudan -- I'm sorry, are both
  ·2· ·packages (Sudan and South Sudan) ready?
  ·3· · · · · · ·Do you see that?
  ·4· · · · A.· ·I see it.
  ·5· · · · Q.· ·Okay.· Do you recall TPS determinations
  ·6· ·being made as to Sudan and South Sudan at the same
  ·7· ·time?
  ·8· · · · · · · · · MR. KIRSCHNER:· Objection; outside
  ·9· ·the scope.
  10· · · · A.· ·But I don't recall the timing.
  11· · · · Q.· ·Okay.
  12· · · · A.· ·I know that they're around the same time.
  13· ·I don't remember if they were the exact same time.
  14· ·I think that they were, but I don't know for sure.
  15· · · · Q.· ·And in the TPS context, what do packages
  16· ·generally refer to?
  17· · · · A.· ·I don't know.
  18· · · · Q.· ·Okay.
  19· · · · · · · · · MR. KIRSCHNER:· On this document, I
  20· ·just want to note that it would be subject to the
  21· ·protective order that we can discuss outside of the
  22· ·context of this deposition.
  23· · · · · · · · · MS. DEGEN:· Okay.
  24· · · · · · ·(Whereupon, Exhibit 26 was marked for
  25· ·identification.)


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 232 of 300 PageID #:
                                    10246
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 232

  ·1· · · · Q.· ·All right.· You have before you what's
  ·2· ·been marked as Exhibit 26, Bates number
  ·3· ·AREL SALVADOR 00000041.
  ·4· · · · · · ·It's an October 31, 2017 memorandum for
  ·5· ·the Deputy Chief of Staff from Scott Krause.
  ·6· ·Subject:· TPS recommendations for El Salvador,
  ·7· ·Honduras, and Nicaragua.
  ·8· · · · · · ·Do you know who Scott Krause is?
  ·9· · · · A.· ·No.
  10· · · · Q.· ·In the text of the memo, there's a
  11· ·reference to -- this is the second sentence -- the
  12· ·Office of Policy, PLCY.
  13· · · · · · ·Is it fair to read that as the Office of
  14· ·Policy for Department of Homeland Security?
  15· · · · A.· ·I'm not familiar with this particular
  16· ·e-mail, but in the overall context, that makes
  17· ·sense, yes.
  18· · · · Q.· ·Is that how you've seen Office of Policy
  19· ·for DHS be referred to before?
  20· · · · A.· ·Yes.
  21· · · · Q.· ·Okay.· And when someone's referring to the
  22· ·Office of Policy and Strategy in USCIS, they would
  23· ·typically say Office of Policy and Strategy?
  24· · · · A.· ·Yes, or OP&S.
  25· · · · Q.· ·Okay.· Thank you.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 233 of 300 PageID #:
                                    10247
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 233

  ·1· · · · · · ·The memo refers to -- the first sentence
  ·2· ·says:· U.S. Citizenship and Immigration Services
  ·3· ·(USCIS) prepared this package outlining their
  ·4· ·recommendations for granting temporary protected
  ·5· ·status (TPS) to El Salvador, Honduras, and
  ·6· ·Nicaragua.
  ·7· · · · · · ·Are you aware of any other circumstances
  ·8· ·where USCIS prepared a recommendation package
  ·9· ·involving multiple countries?
  10· · · · A.· ·No, other than possibly Sudan and South
  11· ·Sudan.
  12· · · · Q.· ·Do you recall seeing a USCIS package
  13· ·outlining recommendations for El Salvador, Honduras,
  14· ·and Nicaragua?
  15· · · · · · · · · MR. KIRSCHNER:· Objection.
  16· · · · Q.· ·All together?
  17· · · · · · · · · MR. KIRSCHNER:· Objection; outside of
  18· ·the scope.
  19· · · · A.· ·I don't recall seeing such a package.
  20· · · · · · · · · MS. DEGEN:· Let's mark the next one.
  21· · · · · · ·(Whereupon, Exhibit 27 was marked for
  22· ·identification.)
  23· · · · Q.· ·All right.· You have before you what's
  24· ·been marked as Exhibit 27.
  25· · · · · · ·It has Bates numbers DHS 001659000704


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 234 of 300 PageID #:
                                    10248
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 234

  ·1· ·through -705.
  ·2· · · · · · ·It's an e-mail chain.
  ·3· · · · · · ·The subject matter is U//FOUO.
  ·4· · · · · · ·Do you know what that's a reference to?
  ·5· · · · A.· ·FOUO I know is usually used for
  ·6· ·classifying things as for official use only.
  ·7· · · · · · ·I don't know what the U is.· Probably
  ·8· ·unclassified.
  ·9· · · · Q.· ·The subject goes on to say:· Second
  10· ·administrative revision IA[sic]:· Implications if
  11· ·temporary protected status expires for beneficiaries
  12· ·from El Salvador, Honduras, Haiti, and Nicaragua,
  13· ·dated 2 November 2017.
  14· · · · · · ·Do you know what "Second administrative
  15· ·revision 1A" refers to?
  16· · · · · · · · · MR. KIRSCHNER:· Objection; outside of
  17· ·the scope.
  18· · · · Q.· ·Let me ask it again.· I'm not sure if we
  19· ·caught your answer.
  20· · · · · · ·Do you know what "second administrative
  21· ·revision 1A" refers to?
  22· · · · A.· ·I do not.
  23· · · · Q.· ·Have you ever seen a reference to an
  24· ·administrative revision before?
  25· · · · A.· ·No.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 235 of 300 PageID #:
                                    10249
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 235

  ·1· · · · Q.· ·In the e-mail chain on the first page,
  ·2· ·there's a -- the text is blocked out for the most
  ·3· ·part, and then there's a line that says:· U, please
  ·4· ·contact INA PB at HQ.DHS.gov if you have any
  ·5· ·questions or concerns.
  ·6· · · · · · ·Do you know what INA PB refers to?
  ·7· · · · A.· ·I do not.
  ·8· · · · Q.· ·On the last page, there's a reference to
  ·9· ·the Planning, Production, and Standards Division,
  10· ·Department of Homeland Security.
  11· · · · · · ·Do you know what that division does?
  12· · · · A.· ·No.
  13· · · · Q.· ·Have you ever heard of them before?
  14· · · · A.· ·No.
  15· · · · Q.· ·When TPS terminates for a beneficiary,
  16· ·what happens to their immigration status?
  17· · · · A.· ·They revert back to whatever status they
  18· ·had before, provided that status hadn't already
  19· ·expired -- or if they've acquired some other status
  20· ·in the meantime, then that would be their status.
  21· · · · Q.· ·Does Service Center Operations have any
  22· ·communications with ICE about TPS terminations?
  23· · · · A.· ·Well, I can't speak for any communications
  24· ·that might happen, but not -- not routinely.· Not
  25· ·that I can think of any.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 236 of 300 PageID #:
                                    10250
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 236

  ·1· · · · Q.· ·For the TPS terminations that have taken
  ·2· ·place over the last year for the four countries in
  ·3· ·this lawsuit, have there been any communications
  ·4· ·between Service Center Operations and ICE without
  ·5· ·the beneficiaries?
  ·6· · · · A.· ·I can't speak for all 6,000 people who
  ·7· ·work for me.· I can't imagine what the reason would
  ·8· ·be for such a communication.
  ·9· · · · · · ·I mean -- so ICE might reach out to
  10· ·anybody looking to confirm the status of somebody
  11· ·that they've encountered, and that might include
  12· ·somebody who had TPS that had been terminated.
  13· · · · Q.· ·Has Service Center Operations
  14· ·affirmatively provided information to ICE
  15· ·identifying TPS beneficiaries who are subject to
  16· ·termination?
  17· · · · A.· ·Not that I know of.
  18· · · · Q.· ·Were you in any --
  19· · · · A.· ·I want to make a distinction between
  20· ·termination and withdrawal.
  21· · · · · · ·So I don't know of any instances or any
  22· ·examples, but I'm sure that in the many years, if we
  23· ·have denied a reregistration because somebody was a
  24· ·convicted criminal, and then we withdraw their TPS
  25· ·or their TPS was terminated -- well, we would have


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 237 of 300 PageID #:
                                    10251
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 237

  ·1· ·withdrawn their TPS -- that that might have been
  ·2· ·communicated to ICE on an individual basis.
  ·3· · · · Q.· ·Okay.· So you make a distinction between
  ·4· ·an individual communication versus giving ICE
  ·5· ·information on, for example, all TPS beneficiaries?
  ·6· · · · A.· ·Correct.
  ·7· · · · Q.· ·Okay.
  ·8· · · · · · · · · MR. KIRSCHNER:· I just want to object
  ·9· ·that that was assuming representatives -- he was
  10· ·referring to a situation of -- you make it sound
  11· ·like an individual -- I didn't understand the
  12· ·deponent as saying that.· I think he was referring
  13· ·to when such a situation would occur.
  14· · · · · · · · · I thought there was like -- that the
  15· ·restating of it was a bit different than the way
  16· ·Mr. Neufeld had said it.
  17· · · · · · · · · MS. DEGEN:· Okay.
  18· · · · · · · · · MR. KIRSCHNER:· I would like his
  19· ·words to speak for themselves.
  20· · · · Q.· ·So I want to make sure that I understand.
  21· · · · · · ·There may have been some circumstances
  22· ·over the years where if an individual lost their TPS
  23· ·status, that may have been communicated to ICE with
  24· ·respect to that individual?
  25· · · · A.· ·That's correct.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 238 of 300 PageID #:
                                    10252
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 238

  ·1· · · · Q.· ·That's correct, okay.
  ·2· · · · · · ·But Service Center Operations has not
  ·3· ·informed ICE of the identities of TPS beneficiaries
  ·4· ·from El Salvador who are subject to losing their TPS
  ·5· ·status?
  ·6· · · · A.· ·That's also correct.
  ·7· · · · Q.· ·Okay.· And it's the same for Sudan,
  ·8· ·Nicaragua, and Haiti?
  ·9· · · · A.· ·Yes.
  10· · · · Q.· ·Have there been requests from ICE about
  11· ·TPS holders generally from these four countries?
  12· · · · A.· ·Not that I'm aware of.
  13· · · · Q.· ·There may have been on an individual
  14· ·basis, but not generally?
  15· · · · A.· ·That's correct.
  16· · · · Q.· ·Were you in any meetings regarding
  17· ·changing the interpretation of the temporary
  18· ·protected status law?
  19· · · · · · · · · MR. KIRSCHNER:· Objection.· That's
  20· ·outside the scope.
  21· · · · A.· ·And I don't understand the question.
  22· · · · Q.· ·Okay.· Sure.
  23· · · · · · ·You understand that TPS is established by
  24· ·statute --
  25· · · · A.· ·Yes.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 239 of 300 PageID #:
                                    10253
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 239

  ·1· · · · Q.· ·-- right?
  ·2· · · · · · ·Have you been in any meetings where it was
  ·3· ·discussed whether to change how USCIS interprets
  ·4· ·that statute?
  ·5· · · · A.· ·No.
  ·6· · · · Q.· ·Have you been involved in any
  ·7· ·communications about changing the interpretation of
  ·8· ·the statute?
  ·9· · · · A.· ·No.
  10· · · · Q.· ·Have you seen anything that made you
  11· ·wonder how the Secretary of Department of Homeland
  12· ·Security has gone from routinely extending TPS for
  13· ·the four countries at issue to terminating them all
  14· ·in the same year?
  15· · · · A.· ·No.
  16· · · · Q.· ·Have you seen any explanation for that
  17· ·change other than the Federal Register Notices?
  18· · · · · · · · · MR. KIRSCHNER:· Objection; assuming
  19· ·facts not in evidence.· It's assuming there is a
  20· ·change.
  21· · · · Q.· ·I think we can establish -- can we all
  22· ·agree that for these -- the four countries at issue
  23· ·here that TPS was extended multiple times?
  24· · · · A.· ·Yes.
  25· · · · Q.· ·Okay.· And that in the last year, TPS has


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 240 of 300 PageID #:
                                    10254
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 240

  ·1· ·been terminated --
  ·2· · · · A.· ·Yeah.
  ·3· · · · Q.· ·-- for each of the four countries?
  ·4· · · · A.· ·Yes.
  ·5· · · · Q.· ·Other than the Federal Register Notices,
  ·6· ·have you seen any documents explaining the decisions
  ·7· ·to terminate for those four countries?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·Are you aware of any communications
  10· ·between anyone at USCIS and the Center for
  11· ·Immigration Studies?
  12· · · · A.· ·No.
  13· · · · Q.· ·Are you aware of any communications
  14· ·between anyone at USCIS and NumbersUSA?
  15· · · · · · · · · MR. KIRSCHNER:· Also, I want to say
  16· ·objection.· These questions are clearly outside the
  17· ·scope of the 30(b)(6) testimony.
  18· · · · A.· ·Well, I need to clarify my answer before.
  19· · · · · · ·I get e-mail, I'm on some list that they
  20· ·have to send their -- whatever their communications.
  21· ·So I receive messages from CIS, so I'm sure that
  22· ·others must get that too.
  23· · · · Q.· ·Okay.
  24· · · · A.· ·But no dialogue, that I'm aware of.
  25· · · · Q.· ·Have you ever e-mailed them back?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 241 of 300 PageID #:
                                    10255
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 241

  ·1· · · · A.· ·No.
  ·2· · · · Q.· ·What kinds of things do these e-mails say?
  ·3· · · · A.· ·It's just their weekly report.· I'm sure
  ·4· ·that's available on the web if you want it.
  ·5· · · · · · ·Essentially they're propaganda.
  ·6· · · · Q.· ·How about FAIR, do you receive e-mails
  ·7· ·from -- what's the acronym -- do you receive e-mails
  ·8· ·from the Federation for American Immigration Reform?
  ·9· · · · A.· ·No.
  10· · · · · · · · · MR. KIRSCHNER:· Objection.· Again,
  11· ·outside the scope.· All these questions about these
  12· ·communications are just outside the scope of the
  13· ·30(b)(6) testimony.
  14· · · · Q.· ·Are you aware of anyone at USCIS
  15· ·communicating with FAIR?
  16· · · · A.· ·No.
  17· · · · Q.· ·And I have the same question for
  18· ·NumbersUSA.
  19· · · · · · · · · MR. KIRSCHNER:· Again objection,
  20· ·outside the scope.
  21· · · · · · · · · MS. DEGEN:· I'll give you a standing
  22· ·objection while I get through my list here.
  23· · · · · · · · · MR. KIRSCHNER:· Okay.
  24· · · · A.· ·No.
  25· · · · Q.· ·And do you have any communications from


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 242 of 300 PageID #:
                                    10256
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 242

  ·1· ·NumbersUSA?
  ·2· · · · A.· ·No.
  ·3· · · · Q.· ·Are you aware of any meetings between
  ·4· ·individuals at USCIS and staff at the White House
  ·5· ·regarding TPS?
  ·6· · · · A.· ·No.
  ·7· · · · Q.· ·Have you ever met with anyone from the
  ·8· ·White House regarding TPS?
  ·9· · · · A.· ·No.
  10· · · · Q.· ·Regarding any other immigration-related
  11· ·issues?
  12· · · · A.· ·Oh, yes.
  13· · · · Q.· ·Which issues?
  14· · · · · · · · · MR. KIRSCHNER:· Objection; outside
  15· ·the scope.
  16· · · · Q.· ·You can answer.
  17· · · · · · · · · MR. KIRSCHNER:· I'm going to instruct
  18· ·the deponent not to answer on privilege grounds,
  19· ·including deliberative process and potentially other
  20· ·privileges.
  21· · · · Q.· ·Are you going to listen to your counsel?
  22· · · · A.· ·Yes.
  23· · · · Q.· ·The meetings that you've had with
  24· ·individuals from the White House regarding
  25· ·immigration issues, were there other people in those


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 243 of 300 PageID #:
                                    10257
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 243

  ·1· ·meetings besides you and individuals from the White
  ·2· ·House?
  ·3· · · · A.· ·Yes.
  ·4· · · · Q.· ·Who were the individuals from the White
  ·5· ·House?
  ·6· · · · A.· ·So I'm having -- I'm trying to remember
  ·7· ·when the last time that happened.
  ·8· · · · · · ·There's meetings with White House
  ·9· ·individuals on -- I'm trying to remember.
  10· · · · · · ·Well, actually, the easy answer is I don't
  11· ·remember the names of anybody in the White House
  12· ·that I've met with because they keep changing.
  13· · · · · · ·On our side, most recently, Kathy Nuebel
  14· ·Kovarik attended along with me.
  15· · · · Q.· ·Anyone else on your side?
  16· · · · A.· ·I'm having trouble pulling specific
  17· ·instances to remember.
  18· · · · Q.· ·Okay.· Is there a particular group at the
  19· ·White House that you meet with?
  20· · · · · · · · · MR. KIRSCHNER:· Objection; vague.
  21· · · · Q.· ·I'm trying to help pin down who the
  22· ·individuals might be.
  23· · · · · · ·Is there a particular committee or
  24· ·subgroup that you understand you're meeting with?
  25· · · · A.· ·It depends on the subject matter.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 244 of 300 PageID #:
                                    10258
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 244

  ·1· · · · · · ·The other thing is -- you know, it depends
  ·2· ·on what you mean by a meeting at the White House.
  ·3· ·So the....
  ·4· · · · · · ·There were a number of meetings with OMB,
  ·5· ·which is at the White House, regarding backlog
  ·6· ·elimination efforts.
  ·7· · · · Q.· ·And I'm referring to, you know, staff from
  ·8· ·the White House.
  ·9· · · · · · ·This meeting that you recall with Kathy
  10· ·Nuebel Kovarik, do you recall any other individuals
  11· ·who participated in that meeting?
  12· · · · A.· ·Not specifically, no.
  13· · · · Q.· ·And do you recall how long ago that was?
  14· · · · A.· ·Yeah, probably a year and a half ago, two
  15· ·years ago.
  16· · · · Q.· ·Was she already at USCIS at the time of
  17· ·this meeting?
  18· · · · A.· ·Yes.
  19· · · · Q.· ·The meeting that you recall with Kathy
  20· ·Nuebel Kovarik, do you recall just the general
  21· ·subject matter of the meeting?
  22· · · · A.· ·Yes.
  23· · · · · · · · · MR. KIRSCHNER:· Again, I'm going
  24· ·to -- this is so outside the scope -- it is
  25· ·harassment as well.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 245 of 300 PageID #:
                                    10259
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 245

  ·1· · · · · · · · · Mr. Neufeld has already testified
  ·2· ·that he was not about temporary protected status.
  ·3· · · · · · · · · Anything else about any other
  ·4· ·questions outside of temporary protected status is
  ·5· ·beyond the pale, and I would -- and I -- because I
  ·6· ·don't even know where this is going, I don't know
  ·7· ·what privileges are implicated here, and I would --
  ·8· ·I think that this is harassment.
  ·9· · · · · · · · · And I would instruct Mr. Neufeld not
  10· ·to answer to the extent this is calling for internal
  11· ·deliberations or other privileges that may be
  12· ·touched upon, and I would ask counsel that given
  13· ·that Mr. Neufeld has already made clear that he has
  14· ·not had meetings at the White House about temporary
  15· ·protected status, that counsel would refrain a from
  16· ·further questioning on this subject.
  17· · · · Q.· ·Did the meeting involve immigration
  18· ·matters?
  19· · · · A.· ·Yes.
  20· · · · Q.· ·How many people were at the meeting?
  21· · · · A.· ·Probably nine or ten.
  22· · · · Q.· ·And how long did the meeting take?
  23· · · · A.· ·An hour.
  24· · · · Q.· ·Even if you don't recall individual names,
  25· ·can you recall departments or agencies that the


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 246 of 300 PageID #:
                                    10260
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 246

  ·1· ·other individuals worked with?
  ·2· · · · A.· ·Not specifically, no.
  ·3· · · · Q.· ·Do you recall functions?
  ·4· · · · A.· ·Frankly, it would be easier to say what
  ·5· ·the subject matter is.
  ·6· · · · Q.· ·If you want to take a break and step out
  ·7· ·it, may focus this down.· But....
  ·8· · · · · · · · · MR. KIRSCHNER:· I just think this is
  ·9· ·completely out of line, and I really think that this
  10· ·whole line of questioning, he's already answered
  11· ·that this is not about temporary protected status,
  12· ·he's already answered the general question about
  13· ·immigration, and I would ask counsel to refrain from
  14· ·further questioning on this subject.· The First
  15· ·Amendment is not related to this litigation.
  16· · · · Q.· ·Where did the meeting take place?
  17· · · · · · · · · MS. AFANEH:· You know what, I think
  18· ·we need a minute.
  19· · · · · · · · · MR. KIRSCHNER:· No.· Well, a minute,
  20· ·but I don't -- can we have two minutes?
  21· · · · · · · · · MS. DEGEN:· Sure.
  22· · · · · · · · · MR. KIRSCHNER:· And I want to talk
  23· ·just with counsel just to....
  24· · · · · · · · · VIDEOGRAPHER:· Going off the record.
  25· ·The time is 6:01 p.m.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 247 of 300 PageID #:
                                    10261
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 247

  ·1· · · · · · · · · (Whereupon, a recess was taken.)
  ·2· · · · · · ·(Whereupon, Exhibit 28 was marked for
  ·3· ·identification.)
  ·4· · · · · · · · · VIDEOGRAPHER:· Back on the record.
  ·5· · · · · · · · · The time is 6:03 p.m.
  ·6· ·BY MS. DEGEN:
  ·7· · · · Q.· ·All right.· Mr. Neufeld, before we took a
  ·8· ·break, I had asked the question where this meeting
  ·9· ·took place.
  10· · · · A.· ·At the White House.
  11· · · · Q.· ·Other than Ms. Nuebel Kovarik, did the
  12· ·meeting include any other individuals from USCIS?
  13· · · · A.· ·Not that I recall.
  14· · · · Q.· ·How about Department of Homeland Security?
  15· · · · A.· ·It's possible.· I don't remember anybody
  16· ·in particular.
  17· · · · Q.· ·Did the meeting include anyone who has
  18· ·since joined USCIS?
  19· · · · A.· ·No.
  20· · · · Q.· ·Did it include anyone who has since joined
  21· ·Department of Homeland Security?
  22· · · · A.· ·Not that I'm aware of, no.
  23· · · · Q.· ·Did it include any nongovernment
  24· ·employees?
  25· · · · A.· ·No.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 248 of 300 PageID #:
                                    10262
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 248

  ·1· · · · Q.· ·Have you ever heard of the Domestic Policy
  ·2· ·Council?
  ·3· · · · A.· ·Yes.
  ·4· · · · Q.· ·Did this meeting include anyone from the
  ·5· ·Domestic Policy Council?
  ·6· · · · A.· ·Not that I recall.
  ·7· · · · Q.· ·What is your understanding of the Domestic
  ·8· ·Policy Council?
  ·9· · · · A.· ·They consider domestic policy issues.
  10· · · · Q.· ·Did this meeting involve staff, political
  11· ·appointees, both -- setting aside
  12· ·Ms. Nuebel Kovarik?
  13· · · · A.· ·I don't understand.
  14· · · · Q.· ·Okay.· If I understand correctly, there's
  15· ·some positions in government that are appointed by a
  16· ·particular administration.· And my understanding
  17· ·could be just not entirely correct.
  18· · · · A.· ·That's a correct understanding.
  19· · · · Q.· ·That's a correct understanding.· Okay.
  20· · · · · · ·And there are some positions that are --
  21· ·someone -- a career position versus a political
  22· ·position?
  23· · · · A.· ·That's correct.
  24· · · · Q.· ·Okay.· This meeting, did it include
  25· ·individuals who are in political positions?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 249 of 300 PageID #:
                                    10263
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 249

  ·1· · · · A.· ·Yes.· Kathy is in a political position.
  ·2· · · · Q.· ·And you're in a career position.
  ·3· · · · · · ·Is that fair?
  ·4· · · · A.· ·I'm in a career, yes.
  ·5· · · · Q.· ·Did it include any other individuals in
  ·6· ·career positions?
  ·7· · · · A.· ·I'm sure it did.
  ·8· · · · Q.· ·Do you recall what kind of positions?
  ·9· · · · A.· ·I don't recall.
  10· · · · Q.· ·Do you have any documents related to this
  11· ·meeting?
  12· · · · A.· ·No.
  13· · · · Q.· ·How was the meeting set up?
  14· · · · A.· ·I don't know.· I know I was asked to go.
  15· · · · Q.· ·Were you -- who asked you?
  16· · · · A.· ·It might have been Kathy Nuebel Kovarik,
  17· ·but I'm not 100 percent sure.
  18· · · · Q.· ·Did the person who asked you ask you in
  19· ·person or via e-mail?
  20· · · · A.· ·I don't -- I don't remember.
  21· · · · Q.· ·Would this meeting -- would you have put a
  22· ·note about it in your calendar, a placeholder in
  23· ·your calendar for the meeting?
  24· · · · · · · · · MR. KIRSCHNER:· Objection.· This is
  25· ·really getting to be harassing.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 250 of 300 PageID #:
                                    10264
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 250

  ·1· · · · · · · · · He's already answered plenty of
  ·2· ·questions.· I've allowed a lot of questions go
  ·3· ·forward on this.· I've made it clear, my objection
  ·4· ·is this is clearly outside the scope of the
  ·5· ·30(b)(6), not even close to the scope of the
  ·6· ·30(b)(6), and it's outside of the scope of this
  ·7· ·litigation.
  ·8· · · · Q.· ·Would you like me to ask my question
  ·9· ·again?
  10· · · · A.· ·Yes.
  11· · · · Q.· ·For this meeting, is this the type of
  12· ·meeting that you would have made an entry in your
  13· ·calendar for?
  14· · · · A.· ·I don't remember.
  15· · · · Q.· ·When you have meetings, do you typically
  16· ·make an entry in your calendar for them?
  17· · · · A.· ·Usually, yes.
  18· · · · Q.· ·And do you have any reason to think you
  19· ·would not have followed that practice for this
  20· ·meeting?
  21· · · · A.· ·No.
  22· · · · Q.· ·Do you recall receiving a document hold
  23· ·relating to TPS litigation?
  24· · · · · · · · · MR. KIRSCHNER:· Objection to the
  25· ·extent it calls for attorney-client communication.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 251 of 300 PageID #:
                                    10265
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 251

  ·1· · · · · · · · · I'm going to instruct you not to
  ·2· ·answer to the extent that this is communications
  ·3· ·that you had with counsel.
  ·4· · · · · · · · · MS. DEGEN:· Well, Ms. Nuebel Kovarik
  ·5· ·testified at some length about having received a
  ·6· ·document hold and how she -- you know, how they're
  ·7· ·circulated.
  ·8· · · · · · · · · I just want to know, you know, he's
  ·9· ·here as a witness.· Have documents been held?
  10· · · · · · · · · MR. KIRSCHNER:· Ms. Nuebel Kovarik
  11· ·was designated to discuss that matter.· Mr. Neufeld
  12· ·is not.
  13· · · · · · · · · MS. DEGEN:· Okay.
  14· · · · · · · · · MR. KIRSCHNER:· But that's fine, I
  15· ·will let the question of whether he received one to
  16· ·go forward.
  17· · · · Q.· ·Did you receive a document hold relating
  18· ·to the TPS litigation?
  19· · · · A.· ·I believe so, yes.
  20· · · · Q.· ·And have you retained your documents
  21· ·relating to TPS?
  22· · · · A.· ·I retain every document for the most part,
  23· ·yes.
  24· · · · Q.· ·All right.· I'll give you one last quick
  25· ·set of questions here.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 252 of 300 PageID #:
                                    10266
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 252

  ·1· · · · · · ·You have before you what has been marked
  ·2· ·as Exhibit 28.· And it's another couple of e-mails.
  ·3· · · · · · ·I'm referring you to the top e-mail dated
  ·4· ·October 26, 2017, from Kathy Nuebel Kovarik to
  ·5· ·Francis Cissna, James McCament, and someone whose
  ·6· ·name is blacked out.
  ·7· · · · · · ·Do you recall receiving this e-mail?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·The second sentence in the top e-mail
  10· ·says:· The memos are nearly revised to take out DED
  11· ·and add info on their original designation.
  12· · · · · · ·And I'm sorry, I should back up.· The
  13· ·subject line is:· TPS rollout coordination, El
  14· ·Salvador, Guatemala, Haiti, Honduras.
  15· · · · · · ·Do you know what's meant by, "rollout
  16· ·coordination for TPS"?
  17· · · · A.· ·No, none of this makes sense to me because
  18· ·I don't understand why Guatemala would be in there,
  19· ·so I don't understand any of this.
  20· · · · Q.· ·Why does Guatemala being in there make it
  21· ·not make sense?
  22· · · · A.· ·Because there isn't TPS for Guatemala.
  23· · · · Q.· ·Does Guatemala have some other
  24· ·immigration-related program associated with it?
  25· · · · A.· ·Not that I'm aware of.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 253 of 300 PageID #:
                                    10267
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 253

  ·1· · · · Q.· ·In the text of the e-mail, there's a
  ·2· ·reference:· The memos are nearly revised to take out
  ·3· ·DED and add info on their original designation.
  ·4· · · · · · ·Do you know what DED refers to?
  ·5· · · · A.· ·Most likely deferred enforcement
  ·6· ·departure.
  ·7· · · · Q.· ·And do you recall any discussions
  ·8· ·concerning TPS and deferred enforcement departure?
  ·9· · · · A.· ·No.
  10· · · · Q.· ·Two sentences later there's a statement:
  11· ·We'll need to ask DPC to coordinate some interagency
  12· ·comment period.
  13· · · · · · ·DPC, do you know what that refers to?
  14· · · · A.· ·Usually it refers to the Domestic Policy
  15· ·Council.
  16· · · · Q.· ·And what role does the Domestic Policy
  17· ·Council have in interagency comment periods related
  18· ·to TPS?
  19· · · · A.· ·I don't know.
  20· · · · Q.· ·Are you aware of any circumstances where
  21· ·the DHS secretary's TPS determination went against a
  22· ·State Department recommendation?
  23· · · · A.· ·I'm not aware of any, no.
  24· · · · Q.· ·What is the difference between TPS and
  25· ·deferred enforcement departure?


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 254 of 300 PageID #:
                                    10268
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 254

  ·1· · · · A.· ·So I'm not an expert on deferred
  ·2· ·enforcement departure.· I understand that it's
  ·3· ·related to TPS and that it's something that the
  ·4· ·secretary can choose to do to transition folks out
  ·5· ·of TPS, but I don't really remember the particulars.
  ·6· · · · Q.· ·Is there deferred enforcement departure
  ·7· ·used with any other categories of immigrants?
  ·8· · · · A.· ·You mean other than TPS?
  ·9· · · · Q.· ·Other than TPS.
  10· · · · A.· ·I don't think so, but I don't know for
  11· ·sure.
  12· · · · Q.· ·What does "deferred enforcement departure"
  13· ·entail?
  14· · · · A.· ·I really don't know.
  15· · · · · · ·My vague recollection and understanding is
  16· ·that it's similar to TPS but that it's not TPS.
  17· · · · · · ·In other words, the message that's being
  18· ·conveyed is that their enforced departure is being
  19· ·delayed, but -- so they would still be allowed to
  20· ·stay here.· But I think the intent there is it sends
  21· ·a signal that it's not going to be extended.
  22· · · · · · · · · MR. KIRSCHNER:· I also want to object
  23· ·that these questions about deferred enforcement
  24· ·departure or DED are outside the scope of the
  25· ·30(b)(6) testimony.


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 255 of 300 PageID #:
                                    10269
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 255

  ·1· · · · Q.· ·Does someone with DED have the right to
  ·2· ·work in this country?
  ·3· · · · A.· ·I believe so, yes.
  ·4· · · · Q.· ·All right.· Last few questions:· Do you
  ·5· ·know Miles Taylor?
  ·6· · · · A.· ·No.
  ·7· · · · Q.· ·Eric Jones?
  ·8· · · · A.· ·No.
  ·9· · · · Q.· ·Kate Nichols?
  10· · · · A.· ·Nope.
  11· · · · Q.· ·Or Kate Alford?
  12· · · · A.· ·No.
  13· · · · Q.· ·Arex Avanni?
  14· · · · A.· ·No.
  15· · · · Q.· ·David Glawe or Glawe?
  16· · · · A.· ·No.
  17· · · · Q.· ·Do you know James Nealon?
  18· · · · A.· ·No.
  19· · · · Q.· ·Also known as Ambassador Nealon?
  20· · · · A.· ·No.
  21· · · · Q.· ·Are you familiar with Stephen Miller's
  22· ·working group on immigration?
  23· · · · A.· ·No.
  24· · · · Q.· ·Okay.
  25· · · · · · · · · MR. KIRSCHNER:· I just wanted to


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 256 of 300 PageID #:
                                    10270
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 256

  ·1· ·object that that's outside the scope of the
  ·2· ·30(b)(6), the last question.
  ·3· · · · · · · · · MS. DEGEN:· So we are done with our
  ·4· ·questioning.
  ·5· · · · · · · · · With respect to the 30(b)(6) notice,
  ·6· ·we do not agree that it has been fully satisfied.
  ·7· · · · · · · · · There have been a number of questions
  ·8· ·we think are fairly within the scope of the notice
  ·9· ·that the two witnesses were not able to answer.
  10· · · · · · · · · We'll address those with counsel
  11· ·separately outside this deposition.
  12· · · · · · · · · But in the meantime, I think that is
  13· ·it.
  14· · · · · · · · · THE WITNESS:· All right.
  15· · · · · · · · · MS. DEGEN:· Thank you.
  16· · · · · · · · · MR. KIRSCHNER:· Two things.· First I
  17· ·want to respond to that, and second I want to have a
  18· ·moment with my colleagues to make sure we don't have
  19· ·any follow-up questions.
  20· · · · · · · · · But on that point, I want to say that
  21· ·our response is that we feel we have complied
  22· ·completely with the 30(b)(6) and that our objections
  23· ·and responses were as stated in the July 13th letter
  24· ·that identifies the full scope of their testimony,
  25· ·and that we said we would make them available with


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com           YVer1f
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 257 of 300 PageID #:
                                    10271
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 257

  ·1· ·the agreement -- with the understanding that their
  ·2· ·testimony would be limited as it's identified within
  ·3· ·the scope of that letter.
  ·4· · · · · · · · · And we believe that we have complied
  ·5· ·with the scope of that letter and are in compliance
  ·6· ·with the 30(b)(6).
  ·7· · · · · · · · · With that said, I would like to have
  ·8· ·just a two-minute break to talk to my colleagues to
  ·9· ·make sure that we don't have any follow-up
  10· ·questions.
  11· · · · · · · · · VIDEOGRAPHER:· Going off the record.
  12· ·The time is 6:17 p.m.
  13· · · · · · · · · (Whereupon, a recess was taken.)
  14· · · · · · · · · VIDEOGRAPHER:· Back on the record.
  15· ·The time is 6:21 p.m.
  16· · · · · · · · · MR. KIRSCHNER:· We have no questions
  17· ·on our end.
  18· · · · · · · · · MS. DEGEN:· Okay.· Thank you.
  19· · · · · · · · · VIDEOGRAPHER:· This concludes the
  20· ·deposition of Donald Neufeld.
  21· · · · · · · · · Going off the record.· The time is
  22· ·6:21 p.m.
  23· · · · · · · · (Ending time:· 6:21 p.m.)
  24
  25


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 258 of 300 PageID #:
                                    10272
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 258

  ·1· ·DISTRICT OF· · · · )
  ·2· · · · · · · · · · · ) ss:
  ·3· ·COLUMBIA· · · · · ·)
  ·4
  ·5· · · · · · · · · · · ·I, DONALD WARREN NEUFELD, the
  ·6· ·witness herein, having read the foregoing testimony
  ·7· ·of the pages of this deposition, do hereby certify
  ·8· ·it to be a true and correct transcript, subject to
  ·9· ·the corrections, if any, shown on the attached page.
  10
  11· · · · · · · · · ___________________________
  12· · · · · · · · · · ·DONALD WARREN NEUFELD
  13
  14· ·Sworn and subscribed to
  15· ·before me this _________ day
  16· ·of ___________________, 2018.
  17
  18· ·______________________________
  19· · · · · ·NOTARY PUBLIC
  20
  21
  22
  23
  24
  25


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 259 of 300 PageID #:
                                    10273
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018           Page 259

  ·1· ·DISTRICT OF COLUMBIA· · · ·)
  ·2· · · · · · · · · · · · · · · : ss
  ·3
  ·4· · · · · · I, SUSAN ASHE, a Registered Merit Reporter
  ·5· ·and Notary Public, do hereby certify:
  ·6· · · · · · That the foregoing proceedings were taken before
  ·7· ·me at the time and place herein set forth; that any
  ·8· ·witnesses in the foregoing proceedings, prior to
  ·9· ·testifying, were placed under oath; that a verbatim
  10· ·record of the proceedings was made by me using machine
  11· ·shorthand which was thereafter transcribed under my
  12· ·direction; further, that the foregoing is a true record
  13· ·of the testimony given.
  14· · · · · · Before completion of the deposition, review of
  15· ·the transcript [X ] was [ ] was not requested.· If
  16· ·requested, any changes made by the deponent (and provided
  17· ·to the reporter) during the period allowed are appended
  18· ·hereto.
  19· · · · · · I further certify that I am not interested in
  20· ·the outcome of the action.
  21· · · · · · WITNESS my hand this date August 10th, 2018.
  22
  23· · · · · · · __________________________________________
  24
  25· ·My Commission Expires: May 31, 2022


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 260 of 300 PageID #:
                                    10274
             DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                   ·

  ·1· ·Errata Sheet
  ·2
  ·3· ·NAME OF CASE: CRISTA RAMOS vs. KIRSTJEN NIELSEN
  ·4· ·DATE OF DEPOSITION: 08/09/2018
  ·5· ·NAME OF WITNESS: DONALD WARREN NEUFELD, 30(B)(6)
  ·6· ·Reason Codes:
  ·7· · · · 1. To clarify the record.
  ·8· · · · 2. To conform to the facts.
  ·9· · · · 3. To correct transcription errors.
  10· ·Page _____ Line ______ Reason ______
  11· ·From ____________________ to ____________________
  12· ·Page _____ Line ______ Reason ______
  13· ·From ____________________ to ____________________
  14· ·Page _____ Line ______ Reason ______
  15· ·From ____________________ to ____________________
  16· ·Page _____ Line ______ Reason ______
  17· ·From ____________________ to ____________________
  18· ·Page _____ Line ______ Reason ______
  19· ·From ____________________ to ____________________
  20· ·Page _____ Line ______ Reason ______
  21· ·From ____________________ to ____________________
  22· ·Page _____ Line ______ Reason ______
  23· ·From ____________________ to ____________________
  24
  25· · · · · · · · · · · · · · ·_______________________


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 261 of 300 PageID #:
                                    10275
                      DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i1
                             170:24 184:25 198:13         184:8 186:3 190:9         159:3,14,21,22 160:15,
                -            200:16 230:8,15              194:25 195:3              19,23 161:10,14,20
                                                                                    162:7,11 163:7,11
                            100                       17th
  --o0o--                                                                           164:25 166:10,24
                             18:22 56:6 98:16             162:3 180:6
      7:3                                                                           168:12 169:18 170:1,22
                             120:12 181:18 194:17
                                                      18                            175:18 177:20 178:9
  -134                       217:11 249:17
                                                          37:9 51:7 52:4 53:19      179:5 184:5,8 186:3
      230:2                 10:30                         78:22 147:21 155:15       187:12,25 190:8,9
  -19                        175:24                       183:4,8 184:5 198:8,10    191:17,18 192:20
      195:4                                               200:12                    193:5,7 198:1,12,14
                            10:31                                                   200:16 201:17 202:9
  -413                       192:20                   18-month                      203:6,7 204:1,14
      225:10                                              51:9 53:2,24 78:19
                            10:46                                                   209:13 216:4 219:11
                                                          183:14
  -414                       45:16                                                  227:20,21 230:4,8
      225:21                                          19                            232:4 234:13 252:4
                            11:05
                                                          203:2,5
  -429                       45:19                                                 2018
      224:18                                          1900                          7:2,10 38:8
                            12
                                                          225:11
  -705                       37:9 51:7 78:22 147:21                                2019
      234:1                  196:15 221:15 223:10     1999                          155:10
                                                          26:15
                            12-month                                               20th
                0            78:19                    1:05                          39:18 209:13 210:6,8
                                                          94:2,4
                            12:20                                                  21
  00000013                   92:15                    1A                            163:11 215:22 216:1
      195:3                                               234:15,21                 217:17,18
                            12:21
  00000041                   93:6,8                                                22
      232:3                                                           2             139:7,14 155:10 163:7
                            13                                                      190:8 219:4,7
  00001190                   38:8 119:18,21 159:13
      219:8                  164:24                   2                            22nd
                                                          38:7,10,18 39:2 40:23,    204:23 205:7,14,17
  00001201                  13th                          25 43:24 150:20 151:10
      221:17 223:21          256:23                       155:13 159:21 160:23     23
                                                          161:10,14 169:21          155:10 224:14,17
  00001214                  14
      216:2                  138:24,25 159:1 162:24       185:23 225:9 234:13      24
                             183:2                    20                            227:16,19
  00001250
      191:16                140                           92:20,24 139:5 206:17,   25
                             17:24 19:2                   20 212:24,25              169:18 229:20 230:1
  0000132
      230:2                 15                        2008                         26
                             68:22 174:1,8 175:16         41:18 84:17 98:9          231:24 232:2 252:4
  001659000087                                            116:21
                             183:1
      139:3                                                                        27
                            1501                      2010                          233:21,24
  001659000412                                            27:12,17 29:19 119:9
                             7:14
      224:18                                                                       28
                            16                        2015                          139:6 170:22 247:2
  001659000704                                            18:13,21 84:23,24 85:6
                             68:22 120:3 149:7                                      252:2
      233:25
                             150:17 183:25 184:3      2016                         29
                             190:21                       120:3 128:7               191:17 192:20 193:5
                1
                            17                        2017                         2:12
                             150:17 155:20 159:3          139:5,6,7,14 140:1
  1                                                                                 134:12
                             160:15,19,23 161:10,20       142:16 144:21 145:15
      37:25 38:3 39:6,24     162:11 175:18 179:4                                   2:27
                                                          150:20 152:8 155:10,14
      40:4,5,6,13 169:21



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 262 of 300 PageID #:
                                    10276
                     DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                            i2
      134:15                                                                           acknowledgment
                                            5                            7              63:14 137:13
               3                                                                       acquired
                              5:20                        7                             235:19
                                  229:18                      166:10 191:7,8,15
  3                                                                                    acronym
      159:14,22 162:7,11      5:35                                                      61:17 180:15 202:3
      164:25 169:21 180:15        229:23                                 8              211:12 241:7
      188:8 196:13 198:12
                              5:42:36                                                  acronymed
      202:8 203:6,7                                       8
                                  227:21                                                213:23
  30                                                          149:15,19 164:23
                              5:45                            209:10 227:20,21         act
      92:21,24 191:18
                                  208:3 209:9 210:16                                    127:19
  30(b)(6)                                                821
                              5th                             32:9                     acting
      38:1 39:19 142:3
                                  131:10                                                26:24 27:1 28:13,23
      143:10,15,22 144:1                                  83
      166:16 177:23 178:4                                                               148:20,25 158:16,17
                                                              26:6
      193:2 196:20 204:3                    6                                           159:19 162:9 165:20
      207:3 221:4 240:17                                                                176:2,5,7,9 178:21,22
      241:13 250:5,6 254:25                                              9              195:6,10,13 203:13
                              6
      256:2,5,22 257:6            37:9 51:7 52:4 53:18                                 activities
                                  54:4,8,9 78:21 147:21   9                             21:21 43:5
  31
                                  181:13 183:9,19,22          7:2,10 166:2,3
      232:4                                                                            activity
                                  187:24 188:12 210:17,   9/1/2017
  3:06:56                                                                               33:19
                                  19 215:17,18 216:3          196:17
      202:9                       219:10 230:4                                         actual
                                                          9:37                          31:13 32:9 33:24 84:3
  3:18-cv-01554-emc           6,000                           227:20                    108:13 112:16 126:2,3,
      7:9                         17:21 236:6
                                                          9:47                          17 127:5,13 129:3
  3:29                        6-month                                                   147:10 187:18
                                                              7:2,11
      173:24                      53:2,24 78:18 183:5
                                  186:8,16 187:13,17      9th                          AD1
  3:40                                                                                  158:15 159:5 160:16
                                                              39:15
      174:4                   60                                                        161:24
  3rd                             83:6 125:18 126:9,18,
                                  23 127:12 203:18                       A             AD1'S
      39:15 205:14                                                                      160:20 161:21
                              60-day
                                                          a.m.                         Adam
               4                  35:16 118:11 126:5
                                                              7:2,11 45:16,19 192:22    7:18
                              60th                            227:20
  47                              126:14
                                                                                       adapted
                                                          able                          183:17
      176:14 177:7
                              6:01                            82:5 188:19 256:9
  48                              246:25
                                                                                       add
                                                          accepting                     56:13 252:11 253:3
      176:14 177:7
                              6:03                            125:25
  49                              247:5
                                                                                       addendum
                                                          access                        185:1,8,14,17,20
      176:14 177:7 179:1
                              6:17                            100:5
  4:35                            257:12
                                                                                       addition
                                                          accompanied                   112:7
      213:10
                              6:21                            123:7,21
  4:55                            257:15,22,23
                                                                                       additional
                                                          accurate                      188:10
      215:17
                              6:45                            96:3 134:21 222:22
                                  211:2                       223:6                    address
                                                                                        256:10
                                                          acknowledging
                                                              182:2



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 263 of 300 PageID #:
                                    10277
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                      i3
  addressed                  77:8,11                   agree                  amend
   152:11 185:11                                        99:3 154:17 239:22     200:25
                            advise
                                                        256:6
  addresses                  79:3                                             Amended
   217:23                                              agreement               37:25
                            advising
                                                        217:21 257:1
  adjudicate                 77:21                                            Amendment
   17:7 27:6 36:12 52:13                               ahead                   246:15
                            advisor
   61:7 83:24                                           37:22 80:24 110:13
                             57:14,16,18 58:10                                American
                                                        127:13 153:19
  adjudicated                119:2,6,11 193:17                                 203:17 241:8
   17:10 31:12,17 32:13      194:18,22                 Akim
                                                                              analysis
   34:14,25 36:4 37:5                                   7:12
                            advisors                                           186:9
  adjudicating               56:5,6,15,16,18,22        Akmal
                                                                              Anderson
   19:12 86:6                58:13 119:1                8:9
                                                                               13:8 21:15 22:1,14 71:8
  adjudication              advisory                   al                      73:10
   16:16 18:16 26:19         193:11                     7:6 11:14
                                                                              Anderson's
   31:20 33:13 35:11,20
                            Afaneh                     alert                   22:17
   36:6
                             7:23 215:10,16,20          155:8
                                                                              Angeles
  adjudications              246:17
                                                       Alex                    26:8,9,10 30:19
   16:13 19:5,6 31:8 86:5
                            affairs                     43:4,9
                                                                              announce
  adjudicator                60:25 61:2 195:15
                                                       Alford                  209:14
   33:24 132:18              213:7 216:8,13,16
                                                        255:11
                             217:13 220:2,9 221:3,8,                          announced
  administration
                             10 224:24                 Alice                   111:20 190:8,13,23
   28:19,22 29:2 57:5,10,
                                                        13:11                  208:20
   12,19 58:3 59:1 66:7     affirmatively
   67:1 68:2,18 69:11,12     236:14                    allow                  announcement
   72:9,23 81:5,15 84:7                                 50:7 51:5 147:22       226:8
                            afternoon
   86:18 87:16,20 88:1
   90:19 91:21 97:1 98:18
                             160:19                    allowed                announces
                                                        205:15 250:2 254:19    106:13 226:20
   101:23 102:13 109:10,    agencies
   11,13,21 110:9 111:16,    94:11,16,21,25 95:3,8,    allowing               announcing
   25 112:21,22 116:15       12 122:9 171:10,12         188:11                 120:1 185:24
   122:14 135:17 136:4,8,    245:25
   9 137:20 141:18,24                                  allows                 answer
   144:23,24 145:4,8,10,
                            agency                      172:15                 10:10 11:5 23:4 36:7
                             9:7 12:18 18:4,7 29:10,                           53:9,11,12 64:20,21
   18 146:1 152:11 204:5                               alphabet
                             15 53:13 70:12 71:25                              68:8 69:10 70:5 71:4,19
   224:11 248:16                                        157:5
                             113:24 151:23 161:3                               75:22 108:20 110:22
  administration's           168:5 176:3 178:22        Altidor                 111:4 114:17 150:12
   66:11 67:3,12,17,19       188:11                     228:1                  172:8 190:17 197:14
   68:13 69:20,23 70:2,8,                                                      222:2 234:19 240:18
   14
                            agency's                   Alycia                  242:16,18 243:10
                             53:8                       8:4 133:3 215:10
                                                                               245:10 251:2 256:9
  administrations
   59:2 66:1,7,9 80:10
                            agenda                     AMB                    answered
                             62:16,18,21 75:9           228:1
   86:19 87:18,23 88:3                                                         115:4 190:15 246:10,12
   110:5                    agendas                    ambassador              250:1
                             59:12 87:2                 228:3,6,8,11,14,25
  administrative                                                              answering
   29:9 234:10,14,20,24                                 229:2,6,7 255:19
                            ago                                                212:15
                             9:18 24:24 30:21 71:6     ambassadors
  advance                                                                     answers
                             76:18 125:20 160:15        228:17
   83:10,14 203:18                                                             10:8,14 96:1 211:16
                             229:4,5 244:13,14,15
  advice                                               amenable               anticipate
   23:8,17 24:6 25:16                                   144:4



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 264 of 300 PageID #:
                                    10278
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i4
   24:22 143:13 160:20      approaching                61:25                     252:24
   161:21 176:23 200:23      17:21 63:18
                                                      Ashe                      assume
   204:22
                            appropriate                8:12                      11:5 79:14 141:12
  anticipated                47:21 69:3 201:1                                    192:2 206:10
                                                      aside
   210:6 218:1
                            approval                   11:18 12:17 31:4         assuming
  anticipating               23:24 34:12 151:19        165:25 183:24 248:11      24:8,9 40:10 92:3
   210:11                    159:19 160:17,20                                    94:14,21 123:8 131:1
                                                      asked
                             161:18,22,25 162:4,9                                135:21 150:24 173:6,8
  anybody                                              46:2 85:2 91:7 106:2
                             196:23                                              174:25 197:12 209:19
   68:24 132:15 228:10                                 112:6 116:12 150:9
                                                                                 212:1 237:9 239:18,19
   236:10 243:11 247:15     approve                    172:24 179:20 190:14
                             32:22                     211:16 217:18 219:18     asylum
  anymore
                                                       228:7 247:8 249:14,15,    27:11 81:21 158:1
   125:7 127:6              approved
                                                       18
                             196:18                                             attached
  anyway
                                                      asking                     113:1 152:2 159:17
   61:22                    Approved/date
                                                       11:6 66:19 68:10          161:18 179:6 181:12
                             196:16
  apologize                                            134:17 161:21 162:17      185:1,8,24 186:7 197:3
   27:19 28:3 49:20         approves                   190:17 198:25 222:25      203:18,22,24 211:2
   206:25                    132:21                    223:20                    213:13,18 216:8
  apparently                approximately             asks                      attachment
   205:6                     148:14                    160:19 169:23             147:3

  appear                    April                     aspect                    attachments
   155:17                    139:5 159:14,22 162:7,    187:2                     203:20,23 224:20,22
                             11 164:25 166:10,24
  appears                                             aspects                   attend
                             168:12 169:18,25
   183:10,11 196:23 207:1                              63:9                      22:6 56:19
                             170:22
   219:9 224:19
                                                      assert                    attended
                            area
  applicant                                            77:4                      73:25 88:5 146:20
                             18:14 21:18 22:25
   32:8                                                                          163:2 243:14
                                                      asserted
                            areas
  applicants                                           77:3                     attorney
                             16:25 17:3 25:14 30:4
   31:1,13 54:3 83:17                                                            23:5 25:13
                                                      assessment
                            AREL
  application                                          81:23 92:9 112:13        attorney-client
                             232:3
   30:23 34:17 62:1 86:11                                                        23:3 71:20 77:5 195:8
                                                      assessments
                            aren't                                               250:25
  applications                                         113:1
                             217:4
   31:13,25 50:24 52:22                                                         attorneys
                                                      assigned
   83:18 125:25 179:14      Arex                                                 11:18 12:17
                                                       140:3
                             255:13
  apply                                                                         attributed
                                                      assignment
   34:3                     armed                                                223:9,25 224:3
                                                       26:16 57:15
                             172:11
  appointed                                                                     atypical
                                                      assistance
   248:15                   arranging                                            191:3
                                                       170:9
                             208:12
  appointees                                                                    August
                                                      Assistant
   248:11                   ARSUDAN                                              7:2,10 39:15 191:17,18
                                                       220:1,8
                             195:3                                               192:20 193:5,7
  appointment
                                                      associate
   89:6                     AS1                                                 Austin
                                                       9:5 27:8,15,20 28:7,24
                             200:20 213:10                                       7:14 8:5,10
  appointments                                         29:6,18,23 30:2 31:9
   58:6 61:25               AS1'S                      41:2 55:5 59:9 62:14     author
                             201:24                    148:13,19,23 195:15       181:20
  appreciate
   49:19 154:25             ASCS                      associated                authority



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 265 of 300 PageID #:
                                    10279
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i5
   36:13 101:4 104:18         45:12                      170:19 174:20 175:2,10    62:7 63:5 65:8 111:9
   133:19                                                176:12 191:15 195:3
                                                                                  blacked
                                                         216:1 219:7 221:16
  authorization                          B                                         156:4 184:9,10 200:1
                                                         224:17 225:10 232:2
   30:16,17 32:11 35:6                                                             203:15 207:24 252:6
                                                         233:25
   36:15 48:8,12,13,19       back                                                 blank
   205:16                     13:23 21:11,24 26:24      Bates-numbered
                                                                                   105:19 136:25 137:1,
                              27:3 29:14 34:17 36:1      230:1
  authorized                                                                       10,16
   48:15,17 50:3              39:6 41:18 43:22 45:10,   beginning
                              18,20 49:17 52:16                                   blanks
                                                         45:8 63:22 143:4 150:3
  auto                        54:19 56:8 57:24 60:2                                177:12
                                                         199:14
   48:21 49:25 52:6,11,17,    65:21 81:7 83:8 84:13,                              blocked
   19 90:10,14,16             17 89:23 91:17 94:3       begins
                                                                                   235:2
                              100:13 103:2 112:3,4       7:4
  auto-extension
                              115:22 116:13,17,21                                 blur
   204:22 205:3                                         believe
                              119:9 124:13 128:6                                   227:12
                                                         9:16 16:20 18:11 20:6
  automated                   134:14 138:4 142:16        22:9 28:25 71:8 83:7     body
   34:10 35:2                 144:17 148:22 149:1        86:25 103:6 114:24,25     159:4 170:23
  automatic                   160:1,11 164:21 169:2,     122:4 123:12 124:15
                              5 174:3 180:23 186:24      130:19 133:14 150:9
                                                                                  border
   35:23 36:2 47:8,12,17
                              196:6 210:23 211:1                                   171:23 221:25
   48:4 52:7 118:12,14,17                                157:21 175:6 220:7
                              229:22 235:17 240:25       222:3 223:3,5 251:19     borrowed
  automatically               247:4 252:12 257:14        255:3 257:4               129:17,24
   35:17,19 47:6
                             background                 beneficiaries             bottom
  available                   23:11 25:20 32:18          221:21 234:11 236:5,15    39:25 139:3,6,13
   55:4 72:7,15 77:13         33:22 34:7 58:8 184:11     237:5 238:3               150:15 155:20 159:2,13
   147:12 226:2 241:4         225:12,17
                                                                                   164:24 179:1 181:5,11
   256:25                                               beneficiary
                             backlog                                               184:7,24 185:5 196:12
                                                         235:15
  Avanni                      244:5                                                200:15 203:6,11
   255:13                                               benefit                    207:20,21,22 208:2
                             backwards                   26:19 181:15              209:7 221:16 225:11
  Avenue                      81:13
   165:3                                                benefits                  branch
                             bad                         17:8 27:6                 19:8 43:3 167:24
  aware                       182:21
   11:15,19,21,24 12:13                                 best                      branches
   25:15 35:24 43:22         Baruch                      51:9 181:19               19:7
   59:16 64:8 67:23 69:24     194:4
                                                        better                    Brandon
   75:13 80:17,23 88:9,12    base                        69:18 90:17 158:8         13:8 21:19 42:19 43:3
   89:12,16 91:20 95:2,3,     133:5                                                71:7 73:9 139:15,18
   18 97:14 102:25 112:13                               beyond
                             based                                                 140:11,13,14
   134:3 141:21 142:16                                   35:23 36:17 41:21
   145:14,19,25 159:20        11:22 14:10,15 104:20      71:12 92:10 144:22       break
   160:3 163:15 164:6         107:1                      150:5 204:22 205:16       10:24 33:7 44:22 45:1,
   166:18,25 168:13          basically                   245:5                     2,21 50:9 92:17 93:2
   170:3,7,10,12 171:12,      26:18 27:13 29:9 81:13                               103:25 133:5 134:10,17
                                                        biometrics
   14 185:19 186:2            82:7 90:15 104:10                                    135:5 173:12,14,18,21
                                                         31:2 34:18 61:13,14
   189:18,19,20 190:4         147:19 208:20                                        214:12,15,18,25 215:3
                                                         86:10
   192:17,24 193:3 206:15                                                          229:15 246:6 247:8
   225:17,19 228:10          basis                      bit                        257:8
   230:9,13 233:7 238:12      106:14 130:20,21           65:12 108:2 122:12
   240:9,13,24 241:14         131:4,7,16 237:2                                    Briana
                                                         152:21 214:14,19
                              238:14                                               218:19
   242:3 247:22 252:25                                   237:15
   253:20,23                 Bates                                                bridge
                                                        biweekly
                              139:2 166:9 169:16                                   36:11
  Awesome                                                55:4,21 58:22,25 59:6



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 266 of 300 PageID #:
                                    10280
                    DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                      i6
  brief                   call                       carrying                    240:10
   33:9                    56:5 72:1 133:2 207:25     29:2
                                                                                centers
                           208:3,4,8,9,13 209:8,
  briefed                                            case                        17:10,12,16 18:1 19:12,
                           14,17 210:10,13,15,17,
   56:11 153:4                                        7:8 46:14 47:7 179:11      15 27:5 30:24 31:17
                           18,23 211:2,9,22 213:4,
                                                      180:3 192:8,12 219:19      32:13 86:12 213:25
  briefing                 12 219:10,13,15,18,22,
   85:1 211:15             24 220:6,25 221:6,9       cases                      Central
                           225:1,7,12,13,18           16:20 19:13 33:23 34:1,    203:17
  briefly                  227:14                     6,12,20,21 50:24 52:10,
   31:19 89:23                                                                  certain
                                                      13 61:7 86:6 180:14
                          called                                                 37:3 47:13 100:12
  bring                    8:17 72:17,21 74:9
                                                      186:14 187:10
                                                                                 113:14 128:1 133:18
   15:20
                           129:20 131:8              casual
                                                                                certainly
  bringing                calling
                                                      33:9
                                                                                 73:15 120:24 129:5
   14:8
                           23:3,15 53:7 68:5,7       catch                       144:9 177:3
  broad                    69:9 71:3 75:20 206:4      215:19
                           210:17 245:10
                                                                                certainty
   67:4
                                                     categories                  18:12 98:9 133:1
  broadcast               calls                       47:13 167:14,17 254:7      138:17
   66:23 67:4,16           64:18 70:3,10 71:25
                           108:18 145:12 161:1
                                                     categorize                 chain
  broader                  162:15 172:7 188:15
                                                      54:17 136:7                139:4,11 146:4 149:21,
   54:20                                                                         25 150:14 160:14,22
                           196:20 201:12 220:16      categorized
                                                                                 161:9 162:20 176:20,22
  broke                    222:23 250:25              58:5
                                                                                 182:8,24 188:6 190:9,
   29:25 94:6             can't                      category                    21 191:16 192:15
  brought                  23:14 60:4 62:20 86:22     34:9                       193:20 200:1,12,15,16
   56:12                   98:9 102:15 103:10                                    203:5 204:20 206:20
                           106:24 125:23 126:12      caught                      207:21 213:13,17
  budget                   146:22 171:14 179:23       234:19
                                                                                 221:25 224:19 234:2
   29:13                   181:18,20 183:15 211:3                                235:1
                                                     caveat
  building                 235:23 236:6,7             189:23
                                                                                chains
   75:4,5                 capabilities                                           162:1
                                                     CBP
  buildings                179:22                     171:18,22
                                                                                chair
   165:5                  capability                                             80:7 82:10
                                                     CC
  bullet                   179:18 180:22              139:21
                                                                                chaired
   40:20,25 41:5,9,13     capacity                                               84:6,10,12
                                                     center
   157:7 158:12,14         11:25 25:22 29:1 77:23     9:6 16:19 17:1,6,11
                           143:21,22,25 148:20
                                                                                challenge
  Button                                              20:4,12,20 26:22,23,25
                                                                                 69:4
   102:17 103:20 115:17    149:2,8 176:4 177:25       27:14,22 28:8 29:18,24
                           193:11                     30:1,4 31:5,7,11,16       challenges
                                                      34:18 44:9 62:1 82:9,17    180:19,20
               C          capture
                           31:3 34:18 86:10           84:5,10,15 85:20 86:3
                                                                                chance
                                                      89:24 90:4,6 104:16
  C3                                                                             51:16
                          card                        105:7 107:20 108:3
   180:7,8,9,14            32:22,23                   118:21,24 119:8 120:5,    change
  calendar                                            9,16 123:24 128:8,11,      47:11 66:9 91:2,9 107:7
                          cards
   249:22,23 250:13,16                                22 130:23 131:20           116:13 122:14 129:8,9
                           204:22 205:3,4,6,14
                                                      133:2,9 137:10,21          136:8,11 141:18,23
  calibrate               career                      152:14 153:13 157:1        144:22 145:18 146:1
   66:10                   248:21 249:2,4,6           167:4,8,16 170:16          183:17 239:3,17,20
  California                                          179:25 181:10 182:5
                          carried                                               changed
   7:8 26:21 31:5                                     186:21 187:8 189:6,12
                           59:1                                                  19:22 65:24 79:23
                                                      204:7 214:1,2,4 228:10
                                                                                 80:11,15 94:13 103:24
                                                      235:21 236:4,13 238:2


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 267 of 300 PageID #:
                                    10281
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                        i7
   119:10 145:1,6 183:5     Cissna                     109:5,8,12,20,23,24       100:2 176:14 226:11,12
                             203:12 252:5              111:13 115:5 135:2
  changes                                                                       coming
                                                       143:20 159:25 178:2
   56:1 99:13 135:19        cited                                                15:12 19:24 20:8 30:20
                                                       195:8 199:18 208:7
   145:4                     46:16,17                                            44:25 50:25 64:9 66:5
                                                       210:21 218:17 245:13
                                                                                 80:25 83:23 108:24
  changing                  Citizenship                250:3
                                                                                 109:24 186:24 189:12
   144:24 238:17 239:7       9:10 233:2
                                                      clearance                  197:3
   243:12
                            civil                      122:1 133:23 134:1,6
                                                                                comment
  characterization           9:21                      157:6 200:24 201:7
                                                                                 253:12,17
   80:12 132:23 135:25                                 202:21
                            claims
   136:1                                                                        commented
                             14:8 180:14,15           cleared
                                                                                 77:14
  characterize                                         121:24 159:5 160:16
                            Claire
   104:18                                              161:24 211:1             comments
                             195:16,18
                                                                                 99:22 100:6 132:16,19
  charge                                              clearly
                            clap                       41:19 54:16 66:25
                                                                                 133:16
   90:20 118:4
                             14:11
                                                       111:8 207:7 217:22       commit
  check                                                240:16 250:4
                            clarification                                        33:4
   32:18 33:22 34:8 44:20
                             10:21 65:12,18 140:10
                                                      clerk                     committed
  checks                     154:1 174:20 196:1
                                                       26:7                      41:20 170:5
   32:18 33:21 34:23         229:13
                                                      clock                     committee
  chief                     clarifications             45:1                      62:12,13 243:23
   12:24 13:9 14:21 25:14    42:1
   27:4 42:6,10,12 43:6                               close                     Commons
                            clarify                    126:22 215:12 250:5
   44:3 60:21 66:17 70:16                                                        38:9
                             10:16 13:16 21:5 94:20
   71:11 148:6,25 157:16
                             95:23 108:1 122:12       closely                   communicat-
   158:13 159:8,9 178:20
                             129:11 133:6,7 142:1,     42:4,8 44:1               110:11
   193:24 232:5
                             11 143:1 148:18 223:19
                                                      closer                    communicate
  chiefs                     240:18
                                                       86:25                     63:11
   55:6,13 59:10 62:15
                            clarifying
                                                      collaborative             communicated
  choose                     30:6 45:22 48:25 73:2
                                                       130:12                    68:12 110:16 125:10
   147:20,21 196:10 254:4    115:3 135:4 137:5
                                                                                 237:2,23
                             140:22 190:5 196:4       colleagues
  Christina
                                                       55:11 256:18 257:8       communicating
   192:19 195:14            clarity
                                                                                 61:4 108:10 241:15
                             109:2,17 114:20          collect
  Christyn
                             116:16,18 153:9 154:22    61:13                    communication
   216:4
                                                                                 68:15 69:7,20 195:9
                            clarity's                 collecting
  chunk                                                                          236:8 237:4 250:25
                             223:16                    61:14
   92:16,19
                                                                                communications
                            classifying               collection
  circle                                                                         23:3 61:1 63:9 66:23
                             234:6                     166:6
   196:15                                                                        67:6 110:1,6,9 158:6
                            clean                     come                       211:19 235:22,23 236:3
  circled
                             154:4 202:11              13:23 21:11 33:21 36:5    239:7 240:9,13,20
   196:16
                                                       37:10 47:1 56:15 63:7     241:12,25 251:2
                            cleaner
  circulated                                           64:22 65:3 66:21 90:6
                             10:11                                              compared
   251:7                                               91:12,17 96:12 106:7
                                                                                 181:1 227:1
                            cleanup                    111:5 124:13 125:16
  circumstances
                             37:22 214:15 215:12       132:19 173:1 175:22      compares
   74:4 141:21 145:19,25
                                                       177:7,16 189:5            186:10
   233:7 237:21 253:20      clear
                             46:24 68:23 77:2 79:2    comes                     comparison
  CIS                                                  50:19 54:15 65:5 92:7
                             99:14 100:7 101:19                                  176:24
   28:4 240:21



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 268 of 300 PageID #:
                                    10282
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                          i8
  completed                   113:23 121:22 122:10,      188:14 197:19 204:8       155:2 156:23 221:24
   191:23                     11,16 123:1,6,11,14,15,    214:7
                                                                                  continuous
                              17,19 124:10 127:2,8
  completely                                            consensus                  33:7
                              132:24 133:12,22,25
   246:9 256:22                                          137:13
                              134:7 160:13 201:6,11,                              continuously
  completing                  18 202:23                 consider                   32:6
   199:8                                                 51:6 52:19 248:9
                             concurrences                                         contractor
  complex                     127:4                     consideration              61:15
   165:3,5,9                                             19:24 51:5 63:15,24
                             concurrently                                         contribute
                                                         97:6 146:18 152:9
  compliance                  104:2 125:2                                          56:9
                                                         181:19
   257:5
                             condition                                            contributed
                                                        considered
  complicated                 88:25 89:9,13 112:15                                 129:4,15
                                                         14:16 21:7 51:18 98:19
   129:13                     149:10
                                                         132:17 142:25 153:10     contribution
  complied                   conditions                                            132:14
                                                        considering
   256:21 257:4               81:20,23 88:19 105:5
                              112:11 132:4 144:25
                                                         72:7                     conversation
  component                                                                        56:14 60:15 90:21
                              145:5 155:5 172:14        consistent
   16:23 17:12,13 19:1,10                                                          142:23
                                                         51:4
   20:7,13 26:20 27:4,9,14   conducted
                                                                                  conversations
   43:18 60:18 89:2 100:9,    34:23 65:16 86:5          consistently
                                                                                   66:24 67:5 68:1 69:6
   18 117:19 167:25                                      51:8 84:12 101:16
                             confer                                                90:13 178:23
  components                  210:18                    constitutes
                                                                                  convey
   17:2 19:4,18 20:17                                    127:14,20 134:5
                             conference                                            208:13 210:13
   64:2,6 80:21 98:24
                              227:5                     consultation
   119:4                                                                          conveyed
                                                         92:4,6
                             confidential                                          85:5 111:11 254:18
  comprised
                              218:10                    consults
   62:13                                                                          conveying
                                                         95:7,12
                             confirm                                               212:15
  concern
                              91:17 170:14 217:17       contact
   51:1 68:17 69:6
                              236:10
                                                                                  convicted
                                                         235:4
                                                                                   168:21 236:24
  concerning
                             Confirmed                  contacts
   59:24 67:17,18 68:10
                              227:25
                                                                                  coordinate
                                                         155:23 156:2
   199:19 253:8                                                                    253:11
                             confirming                 content
  concerns                                                                        coordination
                              90:15                      60:9 71:19 77:3 113:20
   70:22 180:24 203:20                                                             117:14 118:5,10,16,25
                                                         120:20 129:3 136:21
   235:5                     conflict                                              151:8 156:9 181:8
                              172:11                    contention                 182:2 252:13,16
  concludes
                                                         101:11
   257:19                    confused                                             cop
                              152:22 176:12 182:6       contesting                 113:18
  conclusions
                                                         14:2
   23:16                     confusing                                            copied
                              107:25                    context                    167:11,22 168:7
  concur
                                                         12:7 38:25 50:15 76:13
   100:25                    Congratulations                                      copy
                                                         201:3 208:12 228:19
                              188:4                                                114:10 203:19,22
  concurred                                              231:15,22 232:16
                                                                                   204:12,13 212:16
   101:13                    conjunction
                                                        contexts
                              103:23 124:1                                        corner
  concurrence                                            171:17
                                                                                   150:16 155:20 159:2
   97:9,12,17,20,21,25       connection
                                                        continue                   179:2
   98:6,11,15,21,25 99:6,     11:10 74:18 84:9 95:9,
                                                         35:11 37:12 185:22
   7,16 100:18 101:9,22       13 103:21 108:4 112:10                              corporate
   102:4,8,21 103:3,13        166:23 172:21 182:13      continuing                 180:1




          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 269 of 300 PageID #:
                                    10283
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                           i9
  correct                    country                    current                    dates
   31:8 35:5 36:7 50:8        32:4 33:8 37:7 50:22       9:4 28:18 51:18 57:5,17    129:8 161:12 205:6
   51:25 54:11,12 62:4        53:16 63:17 64:16 66:5     63:18 66:1 67:1 87:15,
                                                                                   dating
   98:2 121:14 128:15         74:13 80:25 81:19,23       20 125:17 141:16,20
                                                                                    41:18
   152:9,20 161:16 163:21     88:18,25 89:9,13 92:8      145:8 148:12 152:11
   199:12 204:10 217:6        96:7,12 112:11,15          169:23 186:4,9 204:22     David
   237:6,25 238:1,6,15        129:9 132:4 144:25         205:3                      255:15
   248:17,18,19,23            145:5 149:10 155:4
                                                        currently                  day
                              169:5 172:4 188:13
  correction                                             28:11 56:24 64:10          8:7 11:1 14:23 15:3
                              197:1 221:21 227:9
   41:15                                                 126:10 220:4               126:14 151:14 208:22
                              255:2
                                                                                    210:11,21 211:9
  corrections                                           Customs
                             couple
   41:11
                              10:1 21:13 26:9 34:4
                                                         171:23                    days
                                                                                    83:6 90:18 107:17
  correctly                   45:22 107:17 139:4        cut
                                                                                    125:18 126:9,18,23
   29:17 248:14               191:18 193:19 252:2        122:9
                                                                                    127:12 190:12,22
  correspondence             course                                                 203:18
   97:13 99:23                60:3 113:12,14 164:19                 D
                                                                                   deadline
  COS                        court                                                  81:2 82:6 100:10 210:7
   159:6,7 160:17 161:24      7:7 8:11,12 10:3 14:11    D.C.
                              64:25 156:17               7:1,15                    deal
  couldn't                                                                          51:14 54:10 74:15
   128:1                     Court's                    D1                          100:20
                              49:14                      200:20
  council                                                                          dealing
   62:11,13,25 213:21        cover                      D1's                        69:1
   214:6 248:2,5,8 253:15,    52:12 127:3,5,7 205:17,    201:1
                              18
                                                                                   deals
   17                                                   DACA                        103:13
  counsel                    covered                     16:14 18:24 19:9,13,17
                              49:5,9                     22:9 23:1 25:15 73:5,6    dealt
   7:16 13:10 20:6 25:14
                                                         134:22 221:25              30:20
   42:6,12 44:3 45:21
                             covering
   49:11 60:21 71:11,18
                              22:15                     data                       debate
   77:6,8 85:21 87:21                                    166:12 167:23 168:1,4,     65:8
   121:5,9,10 144:4          Cox                         10,18 169:7,18,25
   158:13 174:22 176:21       119:1
                                                                                   December
                                                         170:1,13,14 171:10,17,     227:20,21
   193:14,24 194:19                                      18 172:21 188:11,13
                             Craig
   195:14,15 197:3,10,19                                 189:9,10,13,16,20         decide
                              42:11 193:21
   214:10 217:16 242:21                                  190:3                      78:23,24
   245:12,15 246:13,23       create
   251:3 256:10               188:10                    date                       decided
                                                         7:10 32:6 35:8 37:10,13    136:21
  counsel's                  created                     39:13 48:1 84:25 86:25
   12:25 14:21                225:3
                                                                                   deciding
                                                         120:2 123:15 127:13        117:23
  counselor                  crimes                      172:2 196:17
   193:17                     33:4 168:21 170:5
                                                                                   decision
                                                        dated                       14:3,10,15 20:8,14,24
  counting                   criminal                    39:18 128:7 139:5,6,7,     21:8 33:25 37:9 43:19
   81:13                      33:18,19 169:10 236:24     14 150:20 159:3,13         53:22 68:25 72:8 74:5,
                                                         160:15,18 162:6 163:7      10 78:4,12,14 80:1,25
  countries                  criminal/detainer           164:25 166:10 169:18       81:14 82:6 83:6,20 84:4
   14:4 15:10 19:23 21:23     168:24                     170:21 175:18 179:4        104:5,7 105:1,3,12,15,
   36:22 37:3 49:5 126:19                                180:6 184:5 190:9
   189:21,25 203:17 233:9
                             Crista                                                 19 106:9,13,14,15,23,
                              7:5 11:13                  192:20 193:5 198:11,       25 107:6 110:18 111:7,
   236:2 238:11 239:13,22                                12,13 200:16 202:8         13,14,18,19 114:13
   240:3,7                   criteria                    203:6,7 216:3 230:3        115:6,10,13 116:25
                              14:16 15:13                234:13 252:3



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 270 of 300 PageID #:
                                    10284
                    DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                        i10
   117:2,7 120:1 122:23      definition                 denied                     describe
   123:2 124:2,14 125:9,      96:12                      236:23                     54:14 77:12 130:19
   18 126:10,13,21                                                                  212:11
                             Degen                      department
   127:11,14,16,19,20,25
                              8:4,21 37:21 38:6,13       7:19,22,24 8:2 38:2       described
   128:2 130:20,22 131:7
                              40:16,22 44:24 45:9,20     64:5 70:24 72:25 73:23,    16:2 37:16 40:20 41:8,
   132:3 135:9 136:14
                              49:1,2,11,15,19,22         24,25 74:21,22 75:3        12 49:9 104:12 131:4
   137:9,11 143:8 145:21
                              64:21 65:17,19 68:9        81:22 83:11 92:5,7,12      146:19 170:13 197:6
   147:19 148:2 153:14,16
                              92:14,20,25 93:4 94:5      94:9,18,25 95:4,8,11       201:4,7
   154:15 155:7 159:18,21
                              110:23 114:23 115:1,3      96:13,20 112:16 113:2
   160:4,5 162:8,12                                                                describes
                              119:16 134:9 135:3         121:25 122:2 127:17
   163:24 164:17 173:7                                                              89:17
                              138:23 140:22 142:8,15     140:6,15 141:19,22
   183:16,18 190:7,12,18,
   22 191:1 196:9 197:1,9,
                              143:9 144:3,10,13,15       142:7,18 144:20 145:20    describing
                              149:14,18 150:7 154:2,     148:6,20 149:1 150:22      67:11 82:24
   10,18,20,25 200:18,19
                              16,25 155:1 165:24         194:7,11 195:22 208:19
   201:10,18 203:16,25                                                             description
                              173:9,13,17,22 174:5,      219:1 232:14 235:10
   204:4,13,24 205:8,13,                                                            16:18 105:1 148:1
                              22 175:12 176:21           239:11 247:14,21
   15 206:11,14 208:14,
                              177:9,13 178:5,6           253:22                    designate
   20,21,23,25 209:2,13,
                              183:23 191:6 194:24                                   66:4
   15,16 210:6,12,13,22                                 Department's
                              196:3 198:3,6 199:4,15,
   213:5 226:9,20 227:2                                  112:12                    designated
                              21,23 202:25 206:5,16
   230:7                                                                            19:24 32:5 39:20 40:8,
                              207:6,11,13 212:6,10      departments
  decision's                  214:13,21 215:8,14,18,                                19,20 41:8 74:12
                                                         95:4,8,13 245:25
   137:15                     24 217:19 218:3,8,14,                                 126:10 172:5,10 198:23
                              18 219:2 224:13 227:15
                                                        departure                   199:5 208:16 251:11
  decision-making                                        33:10 253:6,8,25 254:2,
                              229:14,24 231:23                                     designation
   82:10                                                 6,12,18,24
                              233:20 237:17 241:21                                  32:7 35:18 63:19 74:19
  decision/                   246:21 247:6 251:4,13     depending                   96:7 125:17 126:5
  recommendation              256:3,15 257:18            34:1 50:22 55:3 56:10      131:10 141:4 147:13
   203:13                                                60:23 61:22 74:4,6         152:3,8,10,13,14 155:7,
                             delayed
                              254:19                                                9 169:24 170:5,9
  decisions                                             depends
                                                                                    184:25 185:7,14 186:9
   11:23 14:3 16:20 19:21                                30:13 33:15 41:23 43:1,
                             deliberations                                          195:11 196:9,11,14
   41:19 63:9 68:11 83:13                                16 243:25 244:1
                              53:8,13 64:19 68:6,7,10                               199:19 200:21 203:14
   84:10 106:18 108:17        69:10,14,16 71:4 75:20    deponent                    219:11,15 252:11 253:3
   116:13,14,16 123:18        110:21 111:3 245:11        237:12 242:18
   126:21 138:18 164:6                                                             designations
   240:6                     deliberative               deposed                     21:23 68:21 80:23
                              71:21 77:4 242:19          12:15
  DED                                                                              designed
   252:10 253:3,4 254:24     deliver                    deposition                  221:23
   255:1                      203:12                     7:5,13 9:13,25 11:10,15
                                                                                   desire
                                                         13:13,14,22 14:17,22
  Defendant                  delivered                                              188:19
                                                         15:1,6,24 21:17 24:4,
   38:1                       223:12
                                                         14,21 25:5 38:1 39:19     desk
  defendants                 delivery                    40:5 46:3 49:4 80:7        113:11
   7:20,22,25 8:3             83:3                       88:9 93:7 144:7,8
                                                                                   detail
                                                         231:22 256:11 257:20
  defer                      demarcations                                           57:12,17 148:21,25
   45:13                      175:8                     deputy                      149:9
                                                         27:8 28:10,13,23 29:6,
  deferred                   demographic                                           detailed
                                                         22 30:2 31:9 42:12
   253:5,8,25 254:1,6,12,     168:17                                                149:5
                                                         55:3,9,12 56:4 60:21
   23
                             demonstrate                 64:2 71:10 101:6          details
  definitely                  32:4                       111:10 148:6,18,25         64:23 226:2
   38:17 39:4 73:24 135:1                                149:12 176:2,9 178:21
                             demonstrated                                          Detection
   222:3                                                 195:17,19,21 232:5
                              32:16 33:17



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 271 of 300 PageID #:
                                    10285
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                          i11
   158:4                     dialogue                    114:14 115:6              discussing
                              240:24                                                193:8
  determination                                         director
   44:11 50:11 90:1 91:22    didn't                      9:5 26:22,23,24 27:1,8,   discussion
   94:8,18 95:1,5,20,21       15:18 46:6,14 47:1         16,20,22 28:1,7,10,13,     24:20 61:23 62:19 65:6
   101:24 105:17,22 110:8     72:11 76:23 98:4           24 29:6,18,23 30:3 31:9    72:12 75:8 182:7
   111:17 115:20 122:18,      105:22 107:18 125:16       41:3 44:6 55:3,8,12        187:13
   19,21 124:21 136:24        126:1,16 137:3,21          56:5,16,22 58:11,14
                                                                                   discussions
   153:6 166:23 172:16        138:12 152:18 153:6,22     60:22 64:2,15 65:25
                                                                                    13:24 19:16 59:23
   190:12 204:9 230:11        200:7 208:8 214:6,7        66:16 70:19 81:17
                                                                                    60:12 61:11 62:2 63:7
   253:21                     217:10 228:24 237:11       88:17 89:18 96:17 97:5,
                                                                                    64:14 66:4 185:16
                                                         8,18 101:6 109:3,17
  determinations             difference                                             206:8 253:7
                                                         111:24 112:23 113:6,
   19:20 23:19 42:25 43:2,    23:16 48:11,14 53:17,
                                                         13,25 114:5,9,21,23       disqualifying
   15,17 58:17 78:6 89:10     23 66:6 106:17 124:23
                                                         115:4,7,10,19,24 116:6,    33:5
   95:9,13,16 109:19          193:16 253:24
                                                         24 117:5 135:7 148:13,
   117:11 128:14 135:16,                                                           dissolved
                             differences                 19,23 158:16,17
   18 136:3,4 168:13                                                                27:13
                              37:18 135:15,24 136:2      159:10,11 160:25 162:3
   170:2 185:20 196:24
                              137:6 227:3                163:23 164:3,7,10,16      distinction
   205:22 213:21 216:20
                                                         165:20 176:3,5,7,9         236:19 237:3
   231:5                     different                   178:22 197:11,20
  determine
                              14:7 18:1 19:3 26:1,9
                                                         203:12 209:7              distributes
                              28:6 31:21 53:4 59:6                                  225:22
   172:17
                              61:5,16 75:5 78:5 103:4   director's
  determined                  117:1 145:9 146:14         113:11 159:19 162:9       district
                                                                                    7:7,8 26:10,11,13
   47:20                      171:17 182:17 183:8
                                                        directorate                 30:18,19
                              216:4 226:13 237:15
  developed                                              27:15 28:25 29:8,11
   104:9                     differentiate               61:16 86:2,3 150:23       districts
                                                         157:2,10,13,17 202:16,     30:25
                              23:15
  developing                                             18
   106:20 118:1              differs                                               division
                                                        directorates                19:5,6 43:6 117:14,15,
                              32:14
  development                                            29:25 54:21,24 55:19       16 118:5,10,16,25
   182:3                     difficult                   56:19 60:11 102:23         151:6 156:9 181:9
                              61:25 68:19 70:23                                     182:3 235:9,11
  DHS                                                    103:4,7 201:1
                              110:17 137:14
   72:25 73:2 79:19,22
                                                        directors                  doc
   109:18 115:13,19          difficulty                  55:5 59:9 62:14            192:23
   116:1,2,9 117:5,10         39:7 69:1 111:12
   139:3 140:17,19 149:5,                               disagree                   docket
                             digital                     99:4                       12:8,9
   9 158:20 165:4 171:6
                              127:7
   186:1 195:20 196:25                                                             document
                                                        disaster
   199:7 210:18 211:1,20     Dimple                      172:12                     48:8,13,23 50:6 89:16
   213:4,6,14 214:4 216:2     194:6                                                 101:2,8,13 104:16
   219:8 220:2 221:17                                   discuss                     106:11 119:24 127:18
   223:21 224:18 230:1
                             direct                      74:5,9 141:4 162:22        146:17 147:8,11 157:12
                              133:21 166:7 192:18
   232:19 233:25 253:21                                  175:23 177:21 231:21       174:10,20 175:5 184:19
                             directed                    251:11                     195:5 196:18,21 199:20
  DHS/HQ
                              106:8 107:3 136:10                                    204:16 207:2 214:20
   141:3,5,9 163:1                                      discussed
                              167:3,11,21 168:9                                     217:16,21,25 218:6
                                                         13:22 58:22 60:11,24
  DHSRFPD                                                                           223:18 224:24 226:7
                             directing                   61:4 62:24 63:6 89:23
   191:16                                                                           231:19 250:22 251:6,
                              227:23                     90:22 147:18 172:2
                                                                                    17,22
  dial                                                   187:16 239:3
                             direction
   208:2
                                                        discusses                  documentation
                              108:15 109:12 110:7
                                                                                    39:8 97:13 99:23
  dialing                                                136:13 155:4
                             directly
   209:8                                                                           documents



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 272 of 300 PageID #:
                                    10286
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                          i12
   15:5,8,17,20 30:17 35:7    24 148:4 149:11 151:6      153:6,14,15,21,22          20,21,23 171:24
   46:2,4,6 47:1 49:18        153:8 155:16 156:15,18     175:20 181:12 182:8,10     175:17,21 176:20,22
   67:11 91:20 102:20         159:25 160:7,8,9,13        185:24 186:1,2 204:8,      178:3 179:4,6 180:4,5,
   103:22 112:6,9 113:12      162:18 163:4 164:5,13,     13 216:6,8                 13 181:5,11 182:7
   153:1 173:18 175:2         15 166:17,20 167:2,10,                                184:5,8,14,22 188:6,19
                                                        drafted
   214:22 218:9 240:6         19 171:2 172:9,23                                     190:9,21 191:22 192:4,
                                                         20:25 76:1 81:17 108:6,
   249:10 251:9,20            173:2,15 176:13 177:2,                                11,15,19 193:4,20
                                                         8 120:21 122:23 125:1
                              10 178:10,23 179:9                                    200:1,11,14,16 201:9
  doesn't                                                128:16 129:12 130:10,
                              182:12,19 183:7,10                                    202:8,10,20 203:5,11
   34:7 38:16 91:1,2,9                                   22,24 136:25 137:4
                              185:2 186:4,18,20                                     204:11,19,20 207:20,22
   100:15,16 125:8 129:8                                 153:1 154:14,19 181:23
                              187:11,20,21 188:17,23                                208:2 210:25 213:10,
   138:12 144:25 162:23                                  183:13 211:21
                              189:8,11 193:10,12                                    13,17 214:3 216:3,7
   174:22 213:11
                              194:3,5,8 196:21 197:7,   drafting                    224:19 227:25 230:3,14
  doing                       21,23 198:2 200:23         106:7 108:4 120:5,10,      232:16 234:2 235:1
   27:18 36:21 44:21          201:20 202:2 204:18        17,19 121:20 122:15        240:19 249:19 252:3,7,
   107:16,21 157:5 158:23     205:5 206:12 208:18        125:8 128:8 136:12,16,     9 253:1
   176:23 214:17 215:7        211:12 212:8,20 213:19     22 137:22,25 138:1,6
                                                                                   e-mailed
                              214:3,12 215:5 217:1       149:13
  domestic                    218:22 219:1 220:19,21
                                                                                    240:25
   27:6,9,10,13 29:23 30:3                              drafts
                              221:13 222:2,9 223:3,6,                              e-mails
   31:10 248:1,5,7,9                                     107:21 128:12 138:20
                              7 224:8,10 225:4                                      67:5,16,18 139:5
   253:14,16                                             216:15
                              226:23,25 227:2 228:5,                                149:22 166:6 172:3
  Don                         9,13,25 229:15 230:19,    Dreamers                    174:16 175:17 176:10,
   175:22                     20,21 231:10,13,14,17      221:25                     16,17,18 177:15 184:3,
                              233:19 234:7 236:21                                   21 191:16,20 198:11
  don't                       238:21 243:10 245:6,24    due                         203:8 206:7,20,21
   11:3,20,24 12:10,13        246:20 247:15 248:13       81:14 84:4
                                                                                    207:17,21 227:19 230:3
   17:9 18:5,8 20:2 22:11,    249:9,14,20 250:14        Duke                        241:2,6,7 252:2
   21 31:6 33:2,6 34:6,21     252:18,19 253:19           203:14
   36:24 37:3 38:16,25        254:5,10,14 256:18
                                                                                   E-x-s-o
   39:9,10 40:23 41:19                                  duly                        151:15
                              257:9
   42:20 45:9 46:9 48:18                                 8:18
                             Donald                                                EAD
   50:21 54:11,12 60:7
                                                        duration                    32:23 35:17,23 36:1,5
   61:17 62:12,24 63:1        7:5 8:16,25 41:2 223:23
                                                         90:22,23                   47:5,9 48:5,20,22 49:25
   64:23 65:8 69:15 70:6      257:20
                                                                                    50:1 90:11
   71:13 72:19 73:1,14,15,                              duties
                             double-check
   17 76:5,17 77:10,20,23
                              21:13                      195:17,18 220:10          EADS
   79:6 80:5 82:22 83:4,9                                                           30:17,20 36:18 47:12,
   84:4,19 85:9,12,25        doubt                                                  13,24 48:2 49:23 83:25
   86:7,8 87:4,7,17,19,22,    116:25                                E               205:10
   24 88:2,4 89:1 91:7,15
                             Dougherty                  E-filing                   earlier
   92:1,10 96:25 98:8,20
                              218:21,23                  129:20                     37:16 50:2 89:24
   99:18 103:14 106:23
                                                                                    101:15 111:10 118:13
   107:2,18 108:12,21        DPC                        e-mail                      153:13 176:1,17 177:24
   109:1,6 112:19,22,25       253:11,13                  12:4 66:24 100:2           185:9 187:5 201:4
   113:3,8,9 114:2,12                                    111:23 139:4,11,13
                             draft                                                  205:23 224:25
   116:3,4,7,22 117:12                                   140:24,25 142:13 146:4
                              20:16,21 76:7 82:2
   118:6 121:25 122:8,24                                 149:21,25 150:14,20       earliest
                              90:12 96:17,19,24 97:4,
   123:3,23 124:5,12,15,                                 151:9 153:2 155:2,14       150:13 198:13
                              11,16 98:22 99:8,10
   25 125:13,14 126:20                                   159:2,4,13 160:14,18,
   127:5,22 128:15,24
                              100:5 104:20 105:13,                                 early
                              18,22 106:24 107:22        22 161:9,15,21,23          83:21,22,23 90:18
   129:3 130:7 133:20                                    162:1,6,19 163:6,7
                              112:18 121:2 123:2,6,
   134:5,9 136:5,12                                      164:24 165:13 166:8,9,    easier
                              20,25 124:8,9 125:10
   137:14 138:4,22 140:24                                13,17,19 167:13            10:11 18:10 52:11
                              128:16 131:24,25 132:7
   141:13 142:22,25                                      169:15,17,19 170:14,       154:21 246:4
                              137:3,14,17 152:18,19
   145:17 146:13 147:5,8,



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 273 of 300 PageID #:
                                    10287
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                     i13
  easiest                   Embassy                    enterprise                 24:8 30:16 32:1 40:11
   114:17                    188:20                     180:2                     48:19 94:15 123:9
                                                                                  131:2 135:22 173:8
  easy                      embedded                   entirely
                                                                                  197:13 209:20 212:2
   243:10                    147:9                      248:17
                                                                                  239:19
  edited                    Emi                        entitled
                                                                                 evolution
   160:12                    8:6                        131:8
                                                                                  138:15,16
  edits                     employ                     entry
                                                                                 evolved
   99:23 100:7,25 129:4      63:13                      250:12,16
                                                                                  57:11 100:1 131:25
   132:16
                            employee                   environmental
                                                                                 evolves
  educate                    34:11 57:23                172:11
                                                                                  182:24
   91:13
                            employees                  Epiq
                                                                                 exact
  educated                   247:24                     8:12
                                                                                  99:20 131:3 231:13
   91:15
                            employer                   Eric
                                                                                 exactly
  effect                     50:7                       255:7
                                                                                  29:3 125:12 127:13
   49:24
                            employment                 ESEC
                                                                                 examination
  effective                  30:15,17 32:10,11 35:6     230:16,22
                                                                                  8:17,20
   37:8,13 48:1 155:10       36:15 48:7,12,13,15,19,
                                                       especially
                             23 50:3 205:16                                      examined
  efficient                                             79:20 180:23
                                                                                  8:18 222:4
   51:20                    enacting
                                                       essentially
                             57:12                                               example
  effort                                                29:24 31:24 34:10 35:2
                                                                                  25:3 50:23 51:3 61:24
   104:8 106:20             encountered                 36:16 58:5 59:8 62:13
                                                                                  63:17,20 78:17 90:14
                             236:11                     86:14 99:20 100:4
  efforts                                                                         129:18,19,23 237:5
                                                        113:18 125:3 137:12
   82:12 244:6              ended
                                                        193:15 211:14 226:6      examples
                             110:15 148:21 225:5
  either                                                241:5                     199:14 236:22
   36:14 51:7 57:4 64:9     ends
                                                       establish                 exceptions
   82:19 89:20 112:21        225:10
                                                        239:21                    113:15
   113:23 168:6 217:7
                            enforced
   227:10                                              established               exchange
                             254:18
                                                        27:14 32:6 238:23         223:22,25
  El
                            enforcement
   14:4 50:23 63:20,21                                 estimate                  excuse
                             253:5,8,25 254:2,6,12,
   91:10 105:25 189:22                                  18:6 57:20 58:2           15:9
                             23
   216:23 217:4 227:10
                                                       et                        exec
   228:18 229:10,11 232:6   engage
                                                        7:6 11:14                 151:10 159:16 192:22
   233:5,13 234:12 238:4     72:11
                                                                                  230:21,22
   252:13                                              et al
                            engaged
                                                        7:6 11:14                executive
  eligibility                60:15 86:8 171:21
                                                                                  26:12 66:25 67:5,23
   15:13 32:2,16,17 33:17                              event
   48:23
                            engagement                                            99:17 102:11 113:10,
                                                        211:22
                             220:14                                               13,16 114:11 115:9
  elimination                                          eventually                 151:11,15 230:17
   244:6
                            engages
                                                        187:24 225:14
                             119:3                                               exemptions
  ELIS                                                 everybody                  175:4
   179:7,10,11,18,24
                            engaging
                                                        64:8 101:9 132:25
                             212:13                                              exhibit
   180:7,22,23 181:15                                   154:22
                                                                                  37:25 38:3,7,10,18
   182:3,16 186:14 187:2,   entail
   9 188:2
                                                       everyone's                 39:2,6 40:6 43:24
                             254:13
                                                        214:13                    119:16,18,21 138:24,25
  email                     entering                                              149:15,19 159:12
   217:23
                                                       evidence                   162:24 164:21,23
                             217:22



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 274 of 300 PageID #:
                                    10288
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i14
   166:2,3,8 169:16         expires                     78:18,21 79:25 90:10,      131:2 135:22 173:8
   170:18 174:1,7 175:16     36:3 234:11                14 91:6 96:7 101:25        197:13 209:20 212:2
   179:1 183:1,2,25 184:3                               110:15 118:12,14,18        239:19
                            expiring
   185:23 187:5 188:7                                   127:12 152:2 172:15,16
                             57:18 63:21 80:24                                    factual
   190:21 191:7,8,14,15,                                175:20 177:21 179:17
                             205:14                                                25:2,7
   22 193:5 194:25 195:3                                181:13 182:9 183:14
   198:7,8,10 200:12        explain                     185:25 186:7,9,10,16      fair
   201:21 203:2,5 206:17,    98:3 208:17                187:13,17,18,19            12:16 25:23,24 36:25
   20 210:25 211:5 215:22                                                          58:21 60:6 80:12 128:2
                            explained                  extensions
   216:1 217:17,18 219:4,                                                          145:2 160:22 161:9
                             144:22 208:19,20           21:4,23 44:8 47:16 52:6
   7 224:14,17 225:9,20                                                            162:1 176:19 201:9
                                                        90:16,23
   227:16,19 229:20         explaining                                             205:21 206:9 215:17
   230:1,15 231:24 232:2     106:25 186:8,15 226:16    extent                      232:13 241:6,15 249:3
   233:21,24 247:2 252:2     240:6                      23:2,13 46:23 53:7,10
                                                                                  fairly
                                                        64:18 68:5,6 69:9 71:3,
  existed                   explains                                               45:4 86:23 111:8
                                                        17 75:20 79:19 91:18
   91:21 168:11              105:19 106:14 136:14                                  112:17 118:11 125:2
                                                        110:20 111:2 122:8
                             155:5                                                 129:7,20 256:8
  exists                                                142:2,11 143:3,19
   131:12                   explanation                 150:5 173:6 198:24        fall
                             79:1 102:3 105:15          245:10 250:25 251:2        138:2
  expect
                             154:14 239:16
   74:13 117:6 186:22                                  external                   fallen
   203:16 217:25            express                     60:25                      104:24
                             68:24
  expectation                                          externally                 familiar
   114:10 117:2             expressed                   61:4                       26:4 95:15 117:16
                             70:22,25 71:1                                         146:11 192:4 193:21
  expected                                             extraordinary
                                                                                   200:2 202:3 217:12
   113:24 177:4             expressions                 172:13
                                                                                   225:2 232:15 255:21
                             68:17
  expecting                                            extrapolating
                                                                                  far
   209:12                   Exso                        172:23
                                                                                   61:4 83:14 84:2 89:3
                             151:14,15 160:19
  experience                                                                       96:22 104:19 116:17
   164:2 190:10,24          extend                                  F              131:12
                             19:25 43:19,20 50:17,
  experienced                                                                     fashion
                             18 64:19 65:2 66:4        facilitate
   135:16                                                                          30:10 62:5
                             78:14,15 147:21 155:6      82:11
  expert                     190:7 196:10,11                                      FDNS
   21:16 22:23 24:3,10                                 facilitating                158:3
                            extended                    188:21
   254:1
                             35:19,23 47:6 64:16                                  Federal
  expertise                  72:12,13 78:20 147:19     facility                    15:9,10 20:13,16,21
   16:12 18:14 21:18         153:15 155:9,15 183:4      29:13                      21:1 23:22,24 36:16
   22:25                     187:24 239:23 254:21      facing                      46:17,18 47:18 52:8,18
                                                        64:10                      75:25 76:6,7,12,14,19
  experts                   extending                                              83:15 90:8 104:1,15
   12:21,23 13:4 14:21       36:16,17 48:7,12,13       fact                        112:8,18 119:25 120:4
   16:3                      131:9 239:12               50:3 65:5 94:20 108:23     121:2,16,18 122:15
  expiration                extends                     142:24 163:4 171:20        123:21,25 124:3,18,22
   83:7,24 125:16,19         36:14                      220:13                     125:15 126:22 128:3,6,
   126:2,4,5,9,15,17                                   factor                      10 130:18 131:21
                            extension                                              132:22 133:10,11,16
   127:13                                               172:22
                             19:20 20:8 21:7 32:15                                 134:2 135:9,11 136:6
  expire                     36:2,11 47:8,12,17        factors                     137:22 138:5,20 152:2,
   35:18 63:22 205:7         48:1,4,6,21 49:25 51:6,    46:16                      16,23 161:18 178:1,12
                             11,19 52:11,18,20                                     185:23 191:25 192:6
  expired                                              facts
                             53:21,24 61:5 74:3                                    198:24,25 199:7,8
   235:19                                               24:8 40:11 94:15 123:9



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 275 of 300 PageID #:
                                    10289
                    DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                     i15
    204:8 226:4,11,14,17     finished                  focused                  formal
    239:17 240:5              99:5 175:13               11:22 61:23 63:8         202:21
  Federation                 finishing                 FOD                      formally
    241:8                     214:12                    202:11,15                200:23
  feed                       firm                      foggy                    formatted
    78:1,9                    187:22                    71:7                     114:1
  feel                       first                     FOIA                     former
    11:4 53:11 256:21         8:18 16:2 26:15 40:24     174:23 175:2,3,8,9       141:17
                              54:8 72:8 96:24 98:17,    177:1
  field                                                                         forth
                              18 101:23 102:14 106:3
    16:24 20:7 27:4 30:22                              FOIA-4-0001               49:17 169:2,5 217:23
                              108:6 109:9 110:14
    85:22 86:1,4,13 87:25                               166:9
                              111:6,20 128:20 140:23                            forward
    134:19 202:16
                              141:2 152:10,17 153:6,   FOIA-4-0048               81:18 108:7 250:3
  fight                       9,14 157:7 159:12         169:16                   251:16
    143:13                    161:14 166:7,8 169:23
                              175:17,25 179:18
                                                       FOIA-4-0056              forwarded
  figure                      184:4,8,23 185:3
                                                        170:19                   204:12
    143:11,16 144:6,7
                              191:21 192:12 193:4      folks                    forwarding
    164:11 214:11 226:9
                              202:6 210:24 211:5        13:13 14:19 36:18        152:22 182:22
  figured                     216:7 217:9 221:20        44:24,25 60:25 64:1
                              222:2 223:18 224:21                               FOUO
    165:11                                              83:16 104:7 108:12
                              227:24 233:1 235:1                                 234:5
                                                        132:1 137:16 138:10
  filed                       246:14 256:16             149:13 169:24 173:13    four
    52:14
                                                        187:4 208:12 211:19      14:4 15:2,10 36:22
                             fit
  filers                      70:13 142:10 143:12,17
                                                        213:10 254:4             119:12 216:19 217:1
    74:14                                                                        236:2 238:11 239:13,22
                             fits                      follow
                                                                                 240:3,7
  filings                     70:2,8 197:5
                                                        37:15 51:17 53:4
    51:14 52:3 83:22 181:2                              106:16 183:16           fourth
                             five                                                217:10
  fill                        16:1 17:10,12,16,25
                                                       follow-on
    105:20 177:11             167:13 190:12,22
                                                        51:10                   frame
                                                                                 49:8 83:7 166:24,25
  filled                     flag                      follow-up
                                                                                 176:10 180:18
    82:14,20                                            49:23 256:19 257:9
                              34:7 64:6 217:24
                                                                                frames
  final                      flexibility               followed
                                                                                 83:4 147:24
    37:12 98:20 101:4                                   53:25 117:3 227:7
                              81:11
    111:17 116:25 117:7                                 250:19                  Francis
    118:2 132:8,18           flight                                              252:5
                              215:19
                                                       following
  finalized                                             141:23 155:7,25 161:7   Francisco
    106:12 135:9 200:19      flip                       185:11                   7:8
                              149:21 196:6 198:15
  finalizing                                           follows                  frankly
    124:3,22                 flipping                   8:19                     197:24 224:10 246:4
                              224:21
  Financial                                            foreseeable              Fraud
    157:16                   fluctuations               106:18 108:17 116:14     158:4
                              47:8
  find                                                 forget                   free
    67:3 111:16 115:15       FO                         37:22 56:2 133:7         11:4 53:11
    152:1 161:18 211:4        151:18,20 161:17
                                                       forgot                   frequently
  fine                       focus                      211:13                   22:15 51:1 86:24 87:1
    45:2,11 121:6 188:3       25:14 121:8 179:22
                              180:12 246:7
                                                       form                     friend
    215:2,4,6 251:14
                                                        32:9,10 127:3            10:12




          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 276 of 300 PageID #:
                                    10290
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                         i16
  FRN                        gap                        Glawe                      good
   21:9 41:21 105:12,18,      36:11 49:25                255:15                     10:17 25:19 45:1,6
   22 106:4,5,7,11,21                                                               61:21 65:17 74:15
                             Gemma                      go
   107:21 108:6 123:2,7                                                             90:16 118:15 119:12
                              102:14 103:20 115:17       13:19 31:2 37:21 60:2
   125:11,20,22 126:15                                                              132:20 133:8 151:14
                                                         66:19 70:14 78:5 81:17
   128:16 129:17 131:12      Gene                                                   160:19 173:11 206:5
                                                         82:2 91:22 92:20 109:3,
   136:11 137:4 152:2         70:25 72:6,21,22 73:3,                                207:19
                                                         4,17,18 110:8,13 113:5,
   153:7,15,22 155:8          9,12,13 74:24 75:24
                                                         12 114:10 115:13          government
   175:20 177:21 182:8,       76:9,16 77:17 78:12
                                                         116:16,18,21 121:18,       75:21 96:6 143:25
   10,14,18 183:15,22         139:22 140:11,14
                                                         22,25 122:4 123:19         158:22 175:5 176:22
   185:24 186:1,2 192:12      141:12 146:25 162:21
                                                         124:9 125:3,11 127:3       189:14,17 213:24
   225:22 226:25              163:10 165:10 193:5,8
                                                         129:5 132:12 133:12        248:15
  FRNS                       general                     135:7,8 138:5 153:19
                                                                                   government-held
   105:25 107:16 108:4        13:18,24 15:14 63:25       165:25 173:18 201:11,
                                                                                    103:16
   122:23 129:16 137:4        69:1 139:10 141:8          24 249:14 250:2 251:16
   191:23,24 192:7            147:12 150:6 195:14,15                               governments
                                                        goal
                              197:3 199:10,12 244:20                                96:6
  front                                                  83:19
                              246:12
   56:4 57:15 59:10 114:3,                                                         governs
                                                        goes
   5 119:20 138:23 141:9     generally                                              47:11
                                                         79:21 97:5,8 100:8,13
   151:22,23,25 164:22,23     12:13 14:9 17:10 32:3
   167:13 174:7 193:11
                                                         101:14 112:2 113:9        grab
                              41:17,25 64:7 80:22
                                                         115:23 116:2 124:16        119:16
   229:25                     89:21 99:15 102:9
                                                         141:15 150:5,17 152:1
  front-office
                              108:25 117:6 143:3,6
                                                         185:12 186:12 202:20
                                                                                   Grady
                              168:2 177:24 199:5                                    195:16,18
   141:3,6 163:1                                         203:16 234:9
                              206:10 231:16 238:11,
  full                        14                        going                      Graham
                                                                                    7:12
   8:24 40:25 48:25 101:9                                12:13 13:19 14:13 16:1
                             generic
   256:24                                                21:11 23:4 24:7 35:12     grammar
                              16:17
                                                         45:15 49:16,17 51:16       113:21
  fully
                             genuine                     52:2,13 53:4 54:19
   72:6 256:6                                                                      grammatical
                              66:14                      57:24 63:10,12,22 64:1,
                                                                                    99:13
  function                                               5,11 65:23 68:4,22
                             getting                     71:16,18 74:9 76:4
   88:24 150:23                                                                    granting
                              12:15 20:13 48:5 62:3
                                                         77:19 78:1 84:13,17        233:4
  functions                   80:15 86:25 96:15
                                                         88:7 89:23 93:5 98:6,15
   29:10,12,13 61:10          113:23 114:4 116:1                                   greatly
                                                         99:6 100:11 101:22
   85:18,23 246:3             118:3 135:6 142:6                                     181:15
                                                         102:4 106:13,18,24
                              143:5 201:1 215:12,14
  funneled                                               108:15 109:17,18          grew
                              227:14 249:25
   35:4                                                  110:2,8,19,20 111:14       26:3
                             give                        115:22 116:13,16
  funneling                                              117:24 119:8 121:7        Groom
                              18:6 24:16 25:25 51:4
   110:6                                                 123:5,10 128:6 134:11      42:12 71:10 73:10
                              55:8,9 57:20 58:1 65:23
                                                         137:15 138:18 151:9        77:15
  further                     140:24 166:1 191:6
   35:4 36:14,17 83:9         198:4 206:22 221:23        159:12 160:1 162:14       ground
   138:4 226:1 245:16         241:21 251:24              164:21,23 172:12           10:2
   246:14                                                173:23 180:25 181:17
                             given                       184:17 188:25 190:12      grounds
  FYI                         42:19 51:5 55:25 77:5      191:6 201:5,11,18          14:7 242:18
   201:1 202:11 213:10        89:13 141:18 205:13        202:6 204:15 206:4
                              245:12                                               group
                                                         207:1 208:23 215:11        20:1,9 36:18 80:20,22
              G              giving                      216:17 221:2,8 226:8       81:4 82:6 83:19 84:6,
                              24:6 51:6 53:17,19         229:17 242:17,21           11,13 85:19,24 86:8,15
                              222:9 237:4                244:23 245:6 246:24        87:11 88:14 94:12,17,
  G1056
                                                         251:1 254:21 257:11,21     21,22 106:9 108:9,24
   126:25



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 277 of 300 PageID #:
                                    10291
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                      i17
   112:3 134:19,22 138:16     159:18,20 160:4,5,20,     208:8 213:12 217:10        181:10 213:1
   150:25 171:3,6 182:4       24 161:19,20,22 162:2,    235:24
                                                                                  heads
   189:6 243:18 255:22        7,12,22 166:23 169:10,
                                                       happened                    54:23 55:19,20 56:18,
                              13 175:20 177:21
  group's                                               59:4 75:23,25 88:10        19
                              178:12,15 179:7,16
   137:13                                               107:1 123:2,18 136:8
                              181:13,24 182:8 183:4                               Health
                                                        162:10 163:8,11 208:15
  groupings                   184:11,25 185:7,9,13                                 172:1
                                                        210:22 211:9 243:7
   19:3                       187:13,14,24 189:15
                                                                                  hear
                              190:7,23 200:18          happening
  groups                      201:10,18 203:17,25
                                                                                   56:13 111:21 200:7
                                                        12:11 110:3 142:24
   82:19 84:17 171:9                                                               209:2
                              204:4,14 205:6 207:25     179:17 180:21 182:7
   213:23
                              208:5 209:13 213:5                                  heard
                              216:23,25 217:4 225:7,
                                                       happens
  growl                                                                            68:17,24 78:4 171:4
                                                        12:7 78:24 96:8,10 97:7
   93:1                       14 227:5 234:12 238:8                                213:20 214:5 235:13
                                                        116:9 122:12 128:3
                              252:14                                               248:1
  Guatemala                                             147:18 235:16
   252:14,18,20,22,23        Haiti's                                              heart
                              21:3 74:18 141:4
                                                       happy
                                                                                   81:16
  guess                       200:20 203:14
                                                        40:13 173:19
   36:5 48:3 80:6,8 116:19                                                        held
                             Haitian                   harassing
   160:5 230:24                                                                    251:9
                                                        249:25
                              169:24 188:20 189:13,
  guessing                    16 228:1,3,11                                       Hello
                                                       harassment
   26:3 100:1 107:3                                                                216:8
                                                        244:25 245:8
                             Haitians
  guidance                    188:12                                              help
                                                       hard
   16:23,24 19:11 24:16                                                            10:2 44:5 142:11 189:3
                                                        10:7,20 14:14 30:11
   216:9,13 217:13 221:8,    half                                                  224:25 243:21
   10 224:24                  244:14                   hasn't
                                                                                  helpful
                                                        40:19 68:15 107:1
  Guidances                  hallway                                               17:4 45:23 52:21
                                                        122:22 177:2 213:11
   216:16                     66:24                                                167:12 188:20 208:11
                                                       haven't
  Guillermo                  Hamilton                                             helping
                                                        37:5 114:2 128:16
   13:5 16:3 18:15 20:4,18    70:25 72:6,21,22 73:3,                               16:22 205:4
                                                        137:4 197:2
   42:23 43:8 44:16 82:21     9,12,13 74:25 75:24
                              76:10,16 78:12 79:11                                helps
   85:5,16 107:11 120:11                               he'll
                              139:22 140:12,15                                     154:11
   186:25                                               177:11
                              141:12 146:25 162:21                                here's
  guys                        163:11 165:10 193:6      he's
                                                                                   64:11
   192:21                                               18:7,11,12 40:17,19
                             Hamilton's                 72:24 79:13 140:10,11     hesitating
                              77:17 140:2 193:8         143:6,10,20 190:15         113:9
              H
                                                        198:23 199:5,10 218:25
                             handed                                               HHS
                                                        221:2 246:10,12 250:1
  hadn't                      114:8,9,13 115:6                                     171:24
                                                        251:8
   105:15 208:25 210:22      handing                                              Higgins
   235:18                     149:18
                                                       head
                                                                                   148:5
                                                        10:15 31:15 46:7 54:21
  Haiti                      handled                    61:18 121:11 137:8        Higgins'
   14:5 20:23,24 21:2,7       81:20                     182:12 198:17              148:11
   72:8 74:11 76:15 91:10
   98:18 101:23,24 105:21    handles                   heading                    high
   106:2 110:14 111:6         19:14                     165:14,15 191:1            63:7 74:12,13 181:1,2
   120:7 137:3 142:18        hands                     headquarters               high-level
   144:21 145:10,16           14:12                     16:22,23 17:13,23          17:5 26:12
   146:5,11,15 147:2                                    18:11,12 19:1,16 26:14,
   152:3,5,8,10,13 153:5,    happen                                               higher
                                                        15 27:3 59:4 84:23
   9,14,16 155:5,7,9,14       22:17 66:23 122:17                                   157:4
                                                        116:20 149:7 165:4
                              126:1 182:17 205:20


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 278 of 300 PageID #:
                                    10292
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                          i18
  hire                       House                        19 111:22 112:13          idea
   50:7                        95:15 242:4,8,24 243:2,    113:8,14 114:2 116:19      104:3 137:17 188:25
                               5,8,11,19 244:2,5,8        118:15 120:12,25           189:10 220:3,10
  historical
                               245:14 247:10              122:1,4 124:18,19
   91:1                                                                             identification
                                                          129:13 131:3,15,18
                             HQ.DHS.GOV                                              38:4,11 119:19 139:1
  historically                                            133:18 134:25 135:1
                               235:4                                                 149:16 166:4 174:2
   41:18 104:23 180:10                                    145:14 149:18 150:24
                                                                                     184:1 191:9 195:1
   189:24 228:20             HR                           152:21 153:18,20
                                                                                     198:9 203:3 206:18
                               29:12                      155:25 156:1,9 157:5
  history                                                 159:2,15 160:7 162:14,
                                                                                     215:23 219:5 224:15
   24:19 25:11 32:19         huddling                     17 163:12,15 164:11
                                                                                     227:17 229:21 231:25
   33:19                       212:23                                                233:22 247:3
                                                          166:18,25 170:3,7,10,
  hit                        huge                         12 171:14 172:12          identified
   33:22 34:8 35:3 46:20       50:22 138:7                173:19 174:6,25 175:15     71:17 77:6 219:12
                                                          176:3,8,11,25 177:6,9      257:2
  hits                       Human                        182:6 184:17 185:4
   34:6,21                     172:1                      187:3 188:7 189:18
                                                                                    identifies
                                                                                     220:1 256:24
  Hoffman                    Hutchings                    190:3,17 191:6 192:4,
   219:22 222:18 223:13        43:7,22                    17 193:3 194:10,17        identify
   224:2                                                  195:20 197:4 200:3,9       7:16
                             hyphen                       201:3 204:15 206:15,25
  hold                         16:8                       207:23 209:21 210:4,8     identifying
   72:1 86:15 96:5 207:25                                 211:21 213:16 214:10       236:15
                             Hyphenated
   250:22 251:6,17                                        215:2,4 216:17 217:11
                               16:5                                                 identities
  holders                                                 220:17,18 221:1 222:25     238:3
   30:15 48:15 168:14                                     223:21,24 225:9,19
                                         I                226:6,9 227:23 228:24     Identity
   169:9,12 205:7 238:11
                                                          230:9,13 231:1 232:15      61:19 158:10
  holds                      I'd                          234:18 236:22 238:12      IHAD
   55:4 140:5                  210:5                      240:19,21,24 241:3         156:12,15,18
  home                                                    242:17 243:6,9,16,21
                             I'll                                                   illegal
   169:5 188:13                                           244:7,23 247:22 249:4,
                               40:4 46:19 68:8 109:15                                169:24 221:22
                                                          7,17 251:1 252:3,12,25
  Homeland                     110:21 111:3 144:11
                                                          253:23 254:1              imagine
   7:24 8:2 38:2 74:22         166:1 175:15 177:18
                               192:14,18 198:20          I've                        172:1 181:4 236:7
   95:11 114:22 127:17
   140:7,15 142:7 146:10       206:22 214:15 241:21       22:11 27:18 30:11 39:4,   immediate
   148:6 149:1 194:11          251:24                     10,11 42:19 48:6 59:4,     204:24 205:9
   195:22 232:14 235:10                                   11 60:4,13 73:24 75:13
                             I'm                                                    immigrants
   239:11 247:14,21                                       88:5 96:9 117:13 119:8
                               9:5 11:21 12:6,12,14                                  221:22 254:7
                                                          136:12 149:7 184:21
  Honduras                     16:3,15 18:20,21 21:11,
                                                          213:13 220:21 243:12      immigration
   91:10 228:18 229:1,6,8,     20 22:8 23:4 25:15 26:3
                                                          250:2,3                    9:10 17:8 158:10 233:2
   9 232:7 233:5,13            27:2 28:1,3 29:3,5
                               30:19 31:5,15 35:24       I-765                       235:16 240:11 241:8
   234:12 252:14
                               38:18,20 39:6,7 40:13      32:12                      242:25 245:17 246:13
  honestly                     46:12,24 47:5 48:9                                    255:22
   179:9 193:10                54:19 55:17 56:2,6
                                                         I-form
                                                          32:11                     immigration-related
  hopefully                    59:16,25 60:1 62:21                                   242:10 252:24
   142:10                      65:12 68:4,9,14 69:24     IA[SIC
                               71:2,16,18 75:7,13 76:3    234:10                    impact
  hour                         80:17 83:11 85:16 92:3,                               44:4,10 54:7 89:25
   44:25 75:1 213:12           25 95:2,17 97:14 98:16,   ICE                         90:7,22 172:17 186:10
   245:23                      21 99:5,25 101:19          171:19,21 235:22
                                                          236:4,9,14 237:2,4,23     impacts
  hours                        102:25 103:6,7,14                                     54:14 63:12 91:5,14
                               106:8 107:3,10 110:13,     238:3,10
   15:2,4 225:11



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 279 of 300 PageID #:
                                    10293
                 DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                        i19
  implicate                 indicates                  innocent                   interest
   69:13                     196:25                     33:10                      50:19
  implicated                individual                 input                      interested
   245:7                     143:15 177:25 237:2,4,     19:19 20:17 51:3,15        228:20
                             11,22,24 238:13 245:24     52:5 56:13 77:14 90:12,
  Implications                                                                    interesting
                                                        24 91:1,2,11,16 94:10,
   234:10                   individualized                                         127:21
                                                        12,17,25 95:5,15 98:22
                             36:14 37:2
  implied                                               100:11,20 102:23          interfaced
   220:12                   individuals                 118:21 130:2,11 133:21     118:24
                             16:1 20:19 34:17 37:10     200:25
  important                                                                       interim
                             50:10 55:21 57:4 82:18
   10:6,13                                             inputs                      118:2
                             142:13 153:5 178:20
                                                        50:11,13,16 78:5,6,9
  improperly                 186:24 204:21 242:4,24
                                                        91:22 94:7 96:11
                                                                                  interject
   14:10                     243:1,4,9,22 244:10                                   110:20 140:20
                             246:1 247:12 248:25       INS
  INA                        249:5                      26:2,3,6,20 57:25
                                                                                  internal
   235:4,6                                                                         45:1 53:8,13 64:18
                            ineligible                 Instance                    68:5,7 69:9,13,15 71:3
  inaccurate                 32:25 33:11                131:9                      74:2 75:21 97:7 110:21
   223:4
                                                                                   111:3 230:16 245:10
                            info                       instances
  incident                   252:11 253:3               236:21 243:17             internally
   48:15
                                                                                   132:12
                            inform                     instruct
  inclined                   44:5                       23:4 53:9,12 64:20 68:8   International
   109:3,4
                                                        69:10 71:19 75:21          81:21 158:1
                            information
  include                                               110:21 111:3 242:17
                             11:25 12:2,14 23:11                                  interpose
   21:21 42:18 55:5                                     245:9 251:1
                             25:2,7 41:12 44:4,10,14                               144:5
   171:18 212:16,18
                             55:10,11 61:19 64:3       instructing
   221:11 236:11 247:12,
                             77:25 78:8 85:4 89:25      71:4
                                                                                  interpretation
   17,20,23 248:4,24                                                               238:17 239:7
                             90:4,7,10 91:7 96:13
   249:5                                               instruction
                             99:9 100:21 101:7                                    interpreted
                                                        89:12
  included                   105:5,8 108:23 128:23                                 202:13
   30:1,3 31:10 42:15        130:6,14 132:4 166:22     instructions
                             167:3,14,18 168:14         90:9 182:14
                                                                                  interprets
   47:18 52:8,17 103:8
                             169:20 172:3 184:12                                   239:3
   104:19,21 129:14
                             186:13 188:20,24
                                                       Intake
   130:19 138:8 141:12,13
                                                        157:12
                                                                                  interviews
   146:22 150:1,9 167:8,     189:3,5,24 190:2                                      17:9 27:7 86:5
   10 182:18 183:22          212:15 222:3,5 225:23     intend
   185:20 186:13             236:14 237:5               76:23
                                                                                  introduced
                                                                                   73:18
  includes                  informed                   intended
   17:12 19:11 20:3 55:14    131:23 238:3               211:24 212:4 218:10
                                                                                  involve
                                                                                   17:9 51:12 103:3
   90:9,10 103:6 159:18
                            informing                  intending                   230:10 245:17 248:10
   162:8 211:15
                             77:22                      224:11
  including                                                                       involved
                            initial                    intent                      16:22 21:22 22:8 25:21
   44:4 168:18 206:7
                             31:23,25 131:24,25         254:20                     31:7 42:7,25 43:1,14,
   216:5 225:25 242:19
                             132:7                                                 17,19 44:3,13 50:14,15
                                                       interact
  incorporate               initiate                                               60:12 61:11 62:2 85:10,
                                                        42:9
   82:1                                                                            14,18,24 86:9 106:20
                             32:22 34:12
                                                       interacted                  119:14 120:5,10 121:2
  increased                 initiated                   22:11                      122:7 124:18 132:10
   116:17
                             120:23                                                149:9,11 154:6,12
                                                       interagency
  indicate                  initiating                                             167:16 186:23 187:3
                                                        253:11,17
   127:25                                                                          213:21 216:17,20 239:6
                             83:2


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 280 of 300 PageID #:
                                    10294
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                      i20
  involvement                 150:20,24 154:21         Jonathan                  Kevin
   23:18,21 120:13            158:10 159:3,15 162:24    219:22 222:17             7:21
                              164:14 166:8,9 169:17
  involves                                             Jones                     kicking
                              170:20 174:25 175:1,7
   31:20 142:13                                         255:7                     80:14
                              179:21 180:1,5,16
  involving                   182:20 188:18 192:18     Joseph                    kids
   27:7 59:9 233:9            194:18 195:5 198:21       194:2 196:2,3             168:18
                              199:1 200:16 203:5
  IRIS                        207:23 211:5,13,14,23
                                                       July                      kind
   61:17 62:2 158:7                                     38:8 39:14,18 85:6        17:5 54:19,20 55:1 63:6
                              212:13,14 214:11,25
                                                        155:10 256:23             64:11 66:13 67:4 71:15
  irritating                  215:16,17 220:7 221:15
                                                                                  91:15 97:13 98:10
   80:5                       223:3 224:8,9 225:2      jump
                                                                                  153:25 168:21 180:25
                              227:19 230:20,21 232:4    10:8
  island                      234:2 238:7 239:19
                                                                                  196:23 198:19 199:2
   169:2                      241:3 247:15 250:6       jurisdictions              206:22 214:11 249:8
                              252:2 254:2,3,16,21       30:25
  isn't                                                                          kinds
   34:13 46:25 81:10 99:7     257:2                    Justice                    66:22 67:6 78:19
   100:14,16 138:12                                     7:19,22                   137:23 138:1 225:3
                             italicized
   147:19 252:22                                                                  241:2
                              39:25
  issuance                   item                                   K            King
   49:25                                                                          43:4,9,12,14
                              143:7 185:23 186:6
  issue                                                Kaitlin                   Kirschner
                             items                      57:3 58:1
   36:13,22 62:19 118:25                                                          7:18 23:2,13 24:5,7
                              143:5 178:1
   144:6 214:22 239:13,22                              Karla                      40:10,15,18 44:20 45:5,
                             iterative                  57:2,8                    11,13,24 46:10,19,22
  issued                      130:13 131:25                                       47:4,22 48:11,24 49:13,
   35:7 37:11,19 105:12                                Kate                       16,20 53:6 64:17 65:11
   209:16 226:4              its                        255:9,11                  67:14 68:4 69:8 70:3,10
                              19:8 26:22,25 27:15
  issues                                               Katherine                  71:2,16 75:19 76:3,11
                              125:11
   19:15,16 21:22 22:2                                  13:7 42:19 71:8 73:9      77:1 80:2 82:25 87:13
   61:3,5,8 63:11 64:8                                                            92:18,22 94:14,19
   73:4 101:11 119:5,14                   J            Kathy                      95:23 107:24 108:18
   180:25 182:11 242:11,                                42:9 90:14,19 91:12       109:14 110:19 111:2
   13,25 248:9               James                      166:9 169:17 170:21       114:20,24 115:2 121:4,
                              165:15,16,22 175:18       175:19,23 177:17 178:8    6 123:8 131:1 133:3
  it's                                                  179:6 184:4,9 192:21      135:21 140:9,20 142:1
   10:17 12:12 14:13 16:9,    176:6 178:8 179:5
                              183:13 184:8 195:13       194:22 200:17 202:8       143:1,18 144:9,11
   17 17:20 30:11 31:16,                                204:11,20,21 243:13       145:3,11 150:3 153:25
   24 34:9 35:2 36:23         196:1 252:5 255:17
                                                        244:9,19 249:1,16         154:3,9,21 158:24
   39:18 40:4,19 49:14       January                    252:4                     161:1 162:14 163:25
   50:4 52:11,13 54:12,13,    131:10 155:10 204:23                                164:9 166:15 172:6
   15 57:12,15 61:7,19,22     205:7,14,17              Kathy's
                                                        201:23                    173:5,11,15,20 174:19
   63:14,22 64:7 66:14                                                            175:1 176:11 177:6,22
   69:1,4,11 74:6 81:13      January/february
                              27:17                    keep                       184:17 188:15 190:14
   82:10,11 86:2,23 89:6                                59:15,17,20 66:21         193:1 195:7,25 196:19
   90:24 91:9 92:21,22       Jennifer                   107:11 129:6 186:24       197:12 198:19 199:12,
   94:13 97:13 99:2,7         148:5,11                  243:12                    17 201:12 204:2,15
   100:2,4,7,15,21 103:24                                                         206:3,25 207:9,12,14
   108:9,23 109:22 113:7,    job                       Kelly's
                              10:12 103:16                                        209:19 212:1,8 214:10,
   22 114:4,17 115:24                                   190:7,22
                                                                                  19,24 215:4 217:15,20
   118:14 120:19,20          join                      kept                       218:4,11,16 221:1
   122:21 124:8 126:8         56:7                      87:5                      222:23 223:16 229:12,
   127:7 129:13 130:12                                                            16 231:8,19 233:15,17
   131:24 132:23 140:4       joined                    Kerry
                              247:18,20                                           234:16 237:8,18 238:19
   147:17,18,19 148:16                                  141:17



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 281 of 300 PageID #:
                                    10295
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                          i21
   239:18 240:15 241:10,       144:4 146:7,13 147:2,5                              legally
   19,23 242:14,17 243:20      148:3,9,11,14 149:11,                L               72:15 77:13 148:1
   244:23 246:8,19,22          12,22 150:22 153:8
                                                                                   Legislative
   249:24 250:24 251:10,       156:15,18 160:1,5,8,9,    Laborer                    61:1
   14 254:22 255:25            12 162:10,17,18,19         8:7
   256:16 257:16               163:4,17,22 164:5                                   legitimately
                               166:14,17,20 167:2,7,8,   language                   138:8
  Kirstjen                                                47:18 105:14 108:13
                               9,10,16,24 169:9,12
   7:6 11:14
                               171:2,16,20,25 172:3,      120:23 129:7,14,15,24    length
                                                          132:1 136:22 137:25       47:20 52:9,12 187:18
  knew                         23 173:2,16 175:13
                                                          185:25                    251:5
   72:19 73:17 77:19           176:14 177:2 178:22
   116:23 164:15               179:9 180:1,17,24         Lansing                   lengthy
                               181:2,19,22 182:19,22      216:4                     45:4
  know                         184:14 187:16,17
   10:25 11:4 12:8 14:10,
                               188:18 189:24 190:1       late                      let's
   16 18:5,8 19:2,12 20:2,                                210:11                    13:20 93:4 101:19
                               193:10,18 194:3,5,13,
   3 21:21 22:11,12,17                                                              108:1 121:8 138:23
                               20 196:21 197:21,23,24    law
   23:20,23 24:1 25:8                                                               150:13 157:21,25
                               201:14 203:21 205:5        8:18 194:13 238:18
   27:19 33:19 34:7,13,23                                                           183:24 198:3 218:8
                               206:12 207:23 208:19
   36:10 38:25 39:8,10                                   lawsuit                    219:2 233:20
                               211:3 214:12,25 217:8,
   42:16,18,20 43:5 50:24                                 9:21 11:11,13,16,19,21
                               23 218:9,19,22 219:1                                lets
   51:9,11 53:24 55:9                                     236:3
                               223:6,7 225:4 227:1                                  35:10
   56:23 57:2 58:16 60:8,
                               230:19 231:12,14,17       lawsuits
   17,25 63:18,20,21                                                               letter
                               232:8 234:4,5,7,14,20      11:22 12:2 14:7
   64:23,24 65:6 66:13,17                                                           38:8 39:3,21 42:4 43:24
                               235:6,11 236:17,21
   68:22,25 69:15 70:6,13                                lawyer                     154:23 256:23 257:3,5
                               244:1,7 245:6 246:17
   71:12 72:16,19 73:1,17                                 23:14
                               249:14 251:6,8 252:15                               level
   74:13 76:5,17 77:10,23,
                               253:4,13,19 254:10,14                                44:15 54:22 62:9 63:2,7
   24 78:5,18,21 79:7                                    lead
                               255:5,17                                             116:17
   80:4,20 82:19,21,22                                    96:23
   83:4,5,6,9,16 84:3,4,5,    knowing                    leader                    levels
   9,13,19,21 85:1,2,3,10      107:16 167:20                                        26:9
                                                          208:3
   87:2,5,8,17,18,22,23
                              knowledge                  leadership                leverage
   88:2,4,23 89:1,3 91:1,6,
                               24:15,19 25:11 36:9                                  221:24
   8 92:1,2,6,8,10 94:13                                  44:5 141:20
                               85:3 124:19
   95:7,11 96:5,8,10,22,25                                                         liaison
                                                         leading
   97:1 98:5,8,20 99:13,      known                       145:3                     230:16
   19,21 100:4,9,10 101:2,     22:10 149:6 255:19
   3,10 102:11,14 103:10,                                leads                     life
                              Kovarik                     37:6 62:17                102:15
   12,14,18,25 105:2
                               42:10 79:16 90:14,19
   106:2,12,23 107:2,3,5,                                                          liked
                               166:10 169:17 170:21      learn
   17 108:5,12,21,24                                                                15:18
                               175:19 177:20 178:9        107:7
   109:1,6 110:14 111:23
                               179:6 184:4,10 194:23                               limited
   112:20,22,25 113:3,8,9                                leaves
                               199:25 200:17 202:8                                  257:2
   114:1,6,7,12 115:18                                    124:5
                               204:12,20 205:19
   116:2,3,4,5,7 117:15,24                                                         line
                               243:14 244:10,20          left
   118:4 119:23 121:13,25                                                           45:7 48:2 133:4 139:14,
                               247:11 248:12 249:16       105:18 136:25 137:1,
   122:7,8,20,24 123:3,23                                                           21 141:2 144:6 150:4
                               251:4,10 252:4             10,16 150:15
   124:5,12,21,25 125:1,                                                            151:18 166:12 169:18
   23,24 126:13,18 127:1,     Kovarik's                  legacy                     170:24 174:16 175:19
   22 128:24 129:3,11          91:13                      26:3 180:9                178:2 182:21 191:19
   130:2,7,8,15 131:12                                                              195:11 200:17 207:24
   132:25 133:20 134:4,5,
                              Krause                     legal
                               232:5,8                    23:8,16,17 24:6,15        215:10 216:6,7 227:25
   22 137:9,19,21,25                                                                230:4,14 235:3 246:9,
                                                          25:16 77:8,10 230:5,10
   138:4,13,19 140:1,3                                                              10 252:13
   141:5,14 142:25 143:14



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 282 of 300 PageID #:
                                    10296
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                         i22
  lined                      look                       34:8                       229:20 230:1 231:24
   209:2                      38:20 39:24 80:24                                    232:2 233:21,24 247:2
                                                       making
                              119:22 149:24,25                                     252:1
  lines                                                 16:20 54:17 55:17
                              150:15 156:1 166:13
   24:22 146:19 189:2                                   78:14 79:25 121:20        Martin
                              167:5 181:13 184:13
   194:18                                               129:1 130:24 131:21        38:8
                              202:7 206:22 223:8
                                                        133:10 167:20 228:21
  list                        227:24                                              Mass
   45:4 99:21 117:25                                   manage                      212:24,25
                             looked
   240:19 241:22                                        82:11,12 113:22
                              64:25 129:20 183:2                                  Massey
                                                        118:11,17
  listed                                                                           13:6 16:3 18:14,16
                             looking
   40:9,12 46:4 47:2                                   managed                     42:23 43:8 44:16 50:12
                              32:17 33:18 39:5 49:3
   167:14                                               27:10 29:10 30:23          82:16 84:15,22 85:13
                              53:21 54:9 159:2
                                                        104:16                     107:12
  listen                      162:19 170:13,20
   242:21                     175:14,16 177:15 183:1   management                 material
                              210:24 223:21 236:10      26:10,17 28:24,25 29:7,    113:25 211:14,23
  listing
                                                        8,11 54:22 62:9 63:2
   39:25                     looks                                                materials
                                                        157:10,13,17 202:17
                              151:10 152:22 184:3                                  63:23 211:18
  litigation                  225:2                    manager
   12:9,11,18 13:13,17,20,                                                        matrix
                                                        26:12
   21 14:1 39:9 174:24       Los                                                   46:15 49:3,6,9,12
   246:15 250:7,23 251:18     26:8,9,10 30:19          manages
                                                                                  matter
                                                        80:22 82:7 99:18
  little                     lose                                                  7:5 12:21,22 13:4,16
                                                        102:12 117:20
   10:20 25:20 65:12          205:10                                               14:20 16:2,12,24 19:9
   69:18 108:1 122:12                                  managing                    21:16 22:23 24:3,10
                             losing
   148:17 152:21 157:4                                  114:4 130:16               234:3 243:25 244:21
                              238:4
   164:24 179:1 188:10                                                             246:5 251:11
                                                       map
   214:14,19                 lost
                                                        82:4                      matters
                              237:22
  live                                                                             33:18 53:11 190:16
                                                       marathon
   210:18                    lot                                                   194:23 221:3 245:18
                                                        10:25
                              12:14 25:18 30:7 81:11
  Liza                                                                            Mccament
                              102:19 104:22 144:8      March
   8:1                                                                             165:22,23 175:18,21
                              149:22 174:12 180:24      139:6,7,14 140:1
                                                                                   177:17,19 178:8 179:5
  located                     250:2                     142:16 144:21 145:15
                                                                                   183:13 184:9 252:5
   30:24                                                150:20 152:8 155:13
                             lots
                                                        159:3,21 160:15,19,23     Mcdonald
  long                        39:8
                                                        161:10,13,14,20 162:3,     192:20 195:14
   11:1 14:25 18:3,6,9,19
                             lower                      11 163:7,11
   21:24 22:10 28:15 29:3                                                         mean
                              192:8,12
   33:13 36:12 48:16 51:5                              mark                        18:25 30:14 38:17
   53:5 57:20 58:2 61:7      lunch                      37:22 183:24 194:24        40:15 43:1,16 48:5
   70:12 74:25 78:15,20       92:17 93:3,8 94:7         198:6 202:25 206:16        51:22 54:9 73:22 77:10
   85:3,13 90:17 92:18                                  215:9 218:9 219:2          111:18 117:22 126:4
   119:6 124:21 125:12,20                               224:13 233:20              127:15 128:13 131:6
                                         M
   149:4 163:22 164:2,7,                                                           143:24 144:14,25
                                                       marked
   15,16 165:12 229:4                                                              145:5,24 147:17 171:16
                             M-c-c-a-m-e-n-t            37:25 38:4,7,11 43:24
   244:13 245:22                                                                   173:15 175:3,6 177:8
                              165:23                    119:18,21 138:24,25
                                                                                   192:10 207:4 211:8
  longer                                                149:16,19 164:22
                             Maclean                                               214:20 215:5 236:9
   20:21 34:1 51:19,22                                  166:2,4 174:1,7 183:25
                              8:6                                                  244:2 254:8
   90:17,23 107:16                                      184:2 191:7,9,14
   125:12,22 136:6 148:17    Maher                      194:25 195:3 198:8        meaning
                              194:2 195:13 196:1,2,3    203:2,4 206:17,19          48:16
  longtime
                                                        215:22,25 219:4,7
   57:23 66:10               majority                                             means
                                                        224:14,17 227:16,19
                                                                                   39:16 226:18


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 283 of 300 PageID #:
                                    10297
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                         i23
  meant                      members                     134:19 136:5,17 143:4    mixed
   41:24 69:15 141:5          20:2 138:16                220:16                    65:7 106:1
   182:17 187:22 196:2
                             membership                 merits                    mixing
   214:8 252:15
                              134:18                     65:6                      134:23
  mechanical
                             memo                       message                   MNGMT
   186:8,16
                              81:16 82:2 83:2,3 88:17    12:5 111:23 166:18        202:12,17
  mechanics                   89:18 96:17,20 97:4,8,     182:1 188:18 254:17
                                                                                  modified
   100:15 118:3 186:7         15 98:6,14,19 101:21
                                                        messages                   120:24 182:15
                              102:24 103:1,22,23
  media                                                  66:24 109:24 182:20
                              104:3,12 107:22 108:5,                              modify
   207:25 209:1 210:10,19                                240:21
                              6,14 112:2,7,10,17,24                                136:23
   213:5 216:18,21
                              113:1,5 114:13 115:6,     met
   219:18,20 220:14,15,25
                              22,23 116:9 123:7,16,
                                                                                  modifying
                                                         14:20 16:1 21:16 79:14
   221:6 225:12,13,18                                                              121:2
                              19,22 124:1 127:24         141:3 162:25 220:22
  meet                        135:7 145:16 146:2,14,     228:14 229:2 242:7       Molly
   81:2 82:6 83:24 86:21      22 147:2,3,10 148:3        243:12                    42:12 71:10 73:10
   87:1 100:10 175:23         155:4 159:18,21 160:4,                               77:15
                              6,24 162:2,8,13 163:24
                                                        MGT
   177:16 178:17 228:3,7,
   22,24 243:19               164:4,8 165:14 185:1,8,
                                                         157:8                    moment
                              10 186:7,13,15,17,22                                 24:24 119:22 149:20
                                                        Miami
  meeting                     187:8 191:23 192:16,                                 256:18
                                                         26:11,24 30:18
   22:22 23:7,10 24:3,9,13
                              21,25 195:13 196:5                                  Monday
   56:20 59:3,7 60:20
                              197:3,10 200:18,20        Michael
                                                                                   159:14
   62:11 64:7,12 70:24                                   218:21,23
                              201:10,18 203:13,19,
   71:5,15,18,20,22,23,24                                                         monitor
                              23,25 204:12,13 206:9,    middle
   72:1,2,3,4,18 73:8,11,                                                          7:11
                              11,13 213:11 230:5,11      137:19 204:19 211:6
   25 74:5,24,25 75:5,10,
                              232:10 233:1               213:9 230:23             monitoring
   12,15,18,23 76:9,16,20
   77:3,7,9,12,18 78:1,8,9   memorandum                                            19:11 26:18
                                                        migration
   79:9,14,16 88:14           152:4,24 161:20 185:1,     222:1                    month
   111:11 141:16 146:20,      8,14,17,20 195:6,10                                  85:9 86:24
   24,25 162:21 163:8,10,     197:11,19,20 198:1        Miles
   13,17,19 165:10 177:19     232:4                      255:5                    monthly
   178:7,11,14 227:25                                                              62:23
                             memorialize                Miller's
   228:2,5,11 243:24                                     255:21                   months
                              60:8
   244:2,9,11,17,19,21                                                             34:4 35:19,23 36:17
   245:17,20,22 246:16       memorialized               mind
                                                                                   37:9 47:6 51:7 52:4,20
   247:8,12,17 248:4,10,      79:6                       47:2 69:14 74:11 129:6
                                                                                   53:18,19 54:4,8,9 78:22
   24 249:11,13,21,23                                    167:5 215:5
                             memory                                                84:3 118:15 147:20,21
   250:11,12,20                                         minute                     153:11,15 155:15
                              41:20 71:6 159:25
  meetings                    178:19 205:5 208:6         76:18 160:15 191:11       181:13 183:5,19,22
   22:7 54:23 55:1,5,7,22                                198:15 246:18,19          187:24 188:12 196:15
                             memos
   56:15 58:22,25 59:9,13,                              minutes                   Moran
                              78:4 97:15,16,25
   15,18,24 60:9,10,13,24                                45:10 59:15 75:12 87:5    57:2,8
                              101:17 102:3 115:10,13
   61:9 62:7,8,17,25 63:3,                               92:21,24 246:20
                              123:5 138:1 201:5                                   move
   5,25 64:15,23 65:1,9,
                              252:10 253:2              missed                     199:2
   16,23,25 66:6,20 71:25
   73:19,23 74:9,16 86:16    mentioned                   135:12,20
                                                                                  moving
   87:3,6,9 88:6,9,13         21:15 24:24 35:21 49:3    misunderstood              108:7 159:1 217:15
   111:9,22 163:16 238:16     50:12 67:4,16 69:19        28:2 209:21
   239:2 242:3,23 243:1,8     82:16 84:21 85:20                                   multiple
   244:4 245:14 250:15        88:13,18 94:8 101:20      mix                        11:22 19:7 21:4 89:9
                              112:8,12 114:25 118:12     28:4                      163:15 233:9 239:23
  member
                              122:10,16 131:16
   143:25



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 284 of 300 PageID #:
                                    10298
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i24
  Munro                      need                        145:19 146:2 149:2        note
   221:19 223:23              10:24 32:3 33:2,23         179:11,23 180:23           11:2 60:5 142:12
                              34:22 36:7 40:14 41:11     181:1,3,25 182:15,16       177:15 199:4 231:20
                              51:23 61:3 64:23 81:1      191:23                     249:22
               N
                              82:5 100:19 120:18
                                                        newly                      noted
                              121:14 133:7 173:13,18
  N-e-u-f-e-l-d                                          90:20                      18:23 50:13 109:15,16
                              182:15 189:1 205:10
   9:2                                                                              116:14 130:19 143:11
                              210:23 214:18 215:13      news
                                                                                    150:8 160:16 178:5
  N-s                         240:18 246:18 253:11       67:9,10 225:23 226:3,7,
                                                                                    199:16
   192:10,11                                             10,15,16,19
                             needed
                                                                                   notes
  NAC                         29:10 47:16,18 99:10      next-to-last
                                                                                    15:23 42:4 43:25 59:17,
   165:1,2,14,15              104:20 125:3 182:17,18     178:25
                                                                                    20 60:7 75:14 87:9
                              204:23 205:17
  Nadara                                                Nicaragua                   203:22
   194:4                     needing                     14:4 91:10 105:25
                                                                                   notice
                              183:17                     120:1 131:10 189:22
  name                                                                              20:14,17,22 21:1 36:14,
                                                         216:22,24 217:3
   8:24 9:1 11:13 16:4,6     needs                                                  16 37:11,19,25 38:14
                                                         219:11,15 225:1 227:4
   40:21 43:4 59:6 102:14,    20:9 33:22 34:13,24                                   39:13,19 40:6 47:19
                                                         232:7 233:6,14 234:12
   16 107:11 129:8 174:15     35:3 55:10 81:17 83:5                                 52:8,18 75:25 76:6,8,
                                                         238:8
   200:3 222:17 252:6         106:15 116:5 125:18                                   12,14,19 83:15,21 90:8,
                              126:10 138:8 201:24       Nichols                     9 104:1,15 112:8,18
  named                                                  255:9                      118:1 119:25 120:2,4,
   14:19                     negative
                                                                                    15 121:16,18 122:15
                              68:25                     Nielsen                     123:21 124:4,22 125:15
  names                                                  7:6 11:14
   28:5 42:18 102:19         negotiations                                           126:22 128:3,7,11,20,
   200:1 229:3 243:11         221:24                    nine                        23 129:24 131:17,18
   245:24                                                245:21                     132:22 133:11,12
                             Neil                                                   135:9,11 137:23 152:2,
  Nancy/amanda                221:19 223:23             nodding                     16,23 161:19 175:22
   230:25                                                10:15                      178:12 185:24 199:1
                             neither
  national                    224:4                     nods                        204:8 226:4,11,14,17
   8:7 32:4 158:4 213:20                                 121:11 198:17              256:5,8
                             Network
   214:5                      8:7                       nonconcur                  noticed
  nationals                                              100:25                     129:19
                             Neufeld
   188:22 189:1               7:5 8:16,23,25 38:14      nongovernment              notices
  nature                      41:2 43:25 44:21 45:14,    247:23                     15:10 23:22,25 37:2
   13:25                      20 49:4 65:14 77:6 94:6                               41:18,25 46:17,18 49:9
                              119:20 135:5 140:10
                                                        nongovernmental             121:2 123:25 128:9
  Nealon                                                 95:18                      129:21 130:3,18 131:22
                              143:2,19 144:16 149:20
   255:17,19                  154:5 174:6 177:10,14,    nonlegal                    133:16 134:2 136:6
                              23 178:7 184:2 200:5,6,    23:17                      138:5,21 192:1,7
  near
                              11 212:9 223:23,25                                    198:24 199:8,9 239:17
   212:23                                               Nope
                              229:25 237:16 245:1,9,                                240:5
  nearly                      13 247:7 251:11 257:20     255:10
   252:10 253:2
                                                                                   notifications
                             Neufeld's                  normally                    226:1
  Nebraska                    23:14 135:25 142:5         57:13 101:12
   26:25 165:3 214:1,2,4
                                                                                   noting
                              143:24                    Northern                    141:16
  necessarily                never                       7:7
   23:15 41:15 48:18 52:7
                                                                                   notional
                              60:4 73:24 88:5 136:20    Northwest                   105:13
   78:10 97:23 100:17                                    7:14
   101:16 108:12 120:20      new                                                   November
   123:14 130:7,15 133:20     36:5,18 50:1 66:10        notably                     198:12,13 200:16
   144:25 145:5               90:25 91:12 118:11         74:11                      201:17 202:8 203:6,7



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 285 of 300 PageID #:
                                    10299
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                      i25
   204:1,14 205:14 209:13   objection                   20:25 21:19 22:6,7         15 101:1,18 102:2,19
   216:3 219:10 234:13       24:5,8 40:10 64:17         25:14 26:16 29:14 42:5,    103:9 106:6 107:7,10,
                             67:14 69:8 70:3,10         6,10 44:2 55:6,14 56:4     14,20 110:11 111:15
  NSC
                             75:19 76:11 80:2 82:25     57:15 59:10 60:21 61:1     113:4 114:16,24 115:5,
   213:14,15,23
                             87:13 94:14,19 107:24      62:15,16 63:19 70:16       9 117:4,9 123:4,24
  Nuebel                     108:18 109:14 121:4        81:25 85:21 87:12          124:7 126:3,19,25
   42:10 79:15 90:14,19      123:8 131:1 135:21         96:16,23 97:3 99:17        128:2 129:18 130:2,16
   91:13 166:10 169:17       142:9 143:2 145:3,11       100:13 103:8 105:19        133:22 134:6,9 135:4
   170:21 175:19 177:20      150:8 161:1 163:25         114:3 117:10,19 124:11     137:5 138:23 140:18
   178:8 179:6 184:4,10      164:9 172:6 173:5          136:9 138:19 139:18        142:8 143:9,18 144:3,
   194:23 199:25 200:5,9,    177:22 178:5 188:15        141:10 151:1,22,23,25      10,13 147:14 148:24
   17 202:8 204:11,20        190:14 193:1 197:12        156:8,21 157:12,16,20,     149:4,14 150:7,13,20
   205:19 243:13 244:10,     199:16 201:12 204:2,16     22 158:6,13 168:3,9        151:9,25 152:21
   20 247:11 248:12          206:6 207:1,7 209:19       193:12 194:16 201:24       153:12,19,24 154:11,16
   249:16 251:4,10 252:4     212:1 222:23 231:8         213:7 232:12,13,18,22,     155:2,13 160:14 163:3,
                             233:15,17 234:16           23                         9,14,18 164:18,21
  number                     238:19 239:18 240:16                                  165:7 166:21 167:12
   30:12 61:8 127:3                                    officer
                             241:10,19,22 242:14                                   171:12,22 173:4,22
   135:14,23 139:2,8                                    16:13,16 18:17 19:14
                             243:20 249:24 250:3,24                                179:24 180:11 181:5
   149:23 150:16 166:9                                  26:7,8 157:16
                                                                                   183:1,20,23 184:23
   169:16 170:19,24         objections
                                                       offices                     185:7 186:6,21 187:7
   174:13 189:25 191:15      64:24 77:2,5 144:5
                                                        27:6,11 30:19,22 42:5,     188:2 191:4 192:3,6,9,
   195:3 199:25 206:7        256:22
                                                        15,16 44:1 55:14,20        14 193:19 195:2,24
   216:1 219:7 221:16
                            obligations                 56:19 60:11 61:14 86:4,    196:22 199:21 201:17
   225:10 232:2 244:4
                             72:16                      11 103:4                   202:20 207:9,12,14,16,
   256:7
                                                                                   19 208:9 210:1,24
                            obtain                     official                    211:7,8,11 213:2 214:2,
  numbered
                             128:22                     143:25 234:6
   150:17                                                                          9,13,16 215:16 218:3,8,
                            obtaining                  oh                          14 220:5 223:15 226:19
  numbering                                                                        227:3,15 229:1,14,16
                             23:8,11                    14:13 28:1 38:18 60:1
   176:13,14                                                                       230:23 231:5,11,18,23
                                                        152:19 156:1,20 185:3
                            OCC                                                    232:21,25 237:3,7,17
  numbers                                               191:19 192:11,17
                             158:12                                                238:1,7,22 239:25
   177:7 224:17 233:25                                  193:14 196:3 210:15
                            occasionally                211:5,7 242:12             240:23 241:23 243:18
  Numbersusa                                                                       248:14,19,24 251:13
                             10:16 56:21
   240:14 241:18 242:1                                 OIDP                        255:24 257:18
                            occur                       157:11
  nutshell                                                                        old
                             81:2 82:5 237:13
   52:2                                                okay                        182:20 221:22
                            occurred                    9:19 10:24 11:9,18
                             134:17,20                  12:2,16 13:1,9,23 14:25   OMB
               O                                                                   122:7 124:17 132:16,21
                                                        15:3 17:18 21:10 23:5,7
                            occurs                      24:24 25:25 35:6 38:18     244:4
  o'clock                    153:8
                                                        39:2,5 40:23 41:2,7
   210:17                                                                         ombudsman
                            OCFO                        43:14 44:13 46:10,22
                                                                                   218:25
  object                     157:15                     47:4,22 48:24 49:1,15,
   23:13 53:6 68:4 71:16                                19 50:5,9 52:1,15,21,25   once
                            OCOMM                       53:15 54:2,19 55:1,17      20:14 21:3 34:16,22
   76:3,4 121:7 142:2        158:5
   144:11 162:14 166:15                                 58:1,7 60:10 62:7 66:3,    74:6 83:14 86:24 91:3,
   184:17 199:18 206:4      October                     15 67:8,10,21 68:9         14 97:3 104:4 105:12
   207:4 221:2 237:8         232:4 252:4                72:10,17 73:2 74:21        106:12 107:5 112:2
   254:22 256:1                                         76:7,18,22,24 77:17        116:9,23 121:24 124:5,
                            off-line                    79:5,8,15 80:18 82:23      20
  objecting                  218:5,15                   84:1 85:8,13,17 89:20
   71:2 198:21                                                                    ones
                            office                      90:3 91:24 92:14 93:4
                                                                                   16:20 39:10,11 106:4
                             12:1,3,23,25 13:9 14:21    94:6 96:4 98:3 99:5,9,
                                                                                   129:12,14 136:21 167:6



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 286 of 300 PageID #:
                                    10300
                    DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                      i26
   175:10                     opinion                   outcomes                    257:12,15,22,23
                               49:14 222:25              106:21
  ongoing                                                                          package
   32:17 91:15                opinions                  outline                     115:18 159:5 160:16,21
                               224:8                     173:16 181:12,23           161:22,23 183:21
  OP
                                                                                    233:3,8,12,19
   155:23 156:5,8             opportunity               outlined
                               99:11,22 100:24           146:17 147:12             packages
  OP&S
                                                                                    230:25 231:2,15
   156:12,16,21 157:21        opposed                   outlining
   232:24                      49:17 154:22 170:16       233:3,13                  packet
                               177:25 197:10,19                                     177:2 211:14,23
  OPA                                                   outside
                               223:12 224:1
   213:4,6                                               22:1 33:8 134:4 142:3     PAG
                              opposition                 143:5 144:12 145:11        211:1,11 212:11 216:6,
  operation's
                               197:22                    150:5 162:15 166:16        11 227:13
   82:9
                                                         172:6 177:23 178:3
                              OPQ                                                  page
  operational                                            184:18 193:1 196:19
                               157:19 168:9 170:16,24                               39:24 40:23,25 150:16,
   16:24 19:10 43:18 44:4,                               198:21,22,25 199:1,18
                               171:9,12                                             17 155:19 156:2 157:4
   10 50:19,25 51:15 52:5                                204:2,16 207:2,8 221:2
                                                                                    159:1,3,12 164:23
   53:11,16 54:7,14 60:18     option                     231:8,21 233:17 234:16
                                                                                    166:8 170:18 175:17
   89:25 90:7,9,22 91:4,5,     146:5,11,15 147:2         238:20 240:16 241:11,
                                                                                    178:25 179:4 181:6
   14 104:22 106:15            188:8                     12,20 242:14 244:24
                                                                                    184:8,23 185:3,22
   138:7,10 180:20 182:14                                245:4 250:4,6 254:24
                              options                    256:1,11
                                                                                    188:6,7 191:21 192:12,
   208:17 219:20
                               72:6,15 78:13,16,21                                  19 196:6,8,13 201:21,
  operationalize               79:4 146:18 147:7,10,    overall                     22 202:6,7 207:21
   74:10                       12,14 148:3 159:19        52:24,25 65:22,24 70:2     209:6 210:24 211:5,6
                               162:8,22 187:15           89:17 197:5 232:16         212:22 213:3,9 221:15,
  operationally                                                                     18 223:10,19,21 224:3
   50:21 51:8,10,20 52:11     order                     overlap
                                                                                    225:9,11,20 227:24
   53:23 61:23 63:8,11         32:22 82:5 106:1          181:14
                                                                                    230:15,23 235:1,8
   74:14 83:13 181:14          217:22 218:1,7 231:21
                                                        oversaw
   182:18                                                                          pages
                              orderly                    26:17
                                                                                    196:23
  operations                   147:22 196:14
                                                        oversee
   9:6 13:5 17:2,6,11 20:4,                                                        PAGS
                              orders                     29:12 31:18 43:5,7
                                                                                    225:3
   7,12,20 27:4,9,10,13,
                               66:25 67:5,23             86:4,10
   14,23 28:8 29:18,23,24
                                                                                   pale
   30:1,3,5 31:10,11,12,16    ordinary                  overseeing
                                                                                    245:5
   44:9 81:21 82:18 84:6,      113:12,14 164:19          17:15
   10,16 85:21,22 86:1,3,                                                          Pamela
                              organizational            oversees
   13 87:25 89:24 90:4,7                                                            43:7,22
                               19:3                      17:14 20:10 27:5
   104:16 105:8 107:20
                                                                                   paper
   108:4 118:21,24 119:8      organized                 overview
                                                                                    100:3 125:10 146:6,12,
   120:5,9,16 123:24           19:2                      17:5 179:7
                                                                                    15 181:15 182:5
   128:8,11,22 130:23
                              Organizing                owns
   131:20 133:2,9 134:20                                                           paragraph
                               8:7                       81:8 179:25
   137:10,22 152:15                                                                 140:23 188:9 200:22
   153:13 157:1 158:2         original                                             parallel
   167:4,8,16,24 170:16        74:19 183:12 210:19                  P
                                                                                    108:7,9
   179:25 181:10 182:5         252:11 253:3
   186:21 187:8 189:6,12                                p.m.                       Pardon
   202:16 204:7 228:11        originally                                            156:17
                               74:12                     93:6,8 94:2,4 134:12,15
   235:21 236:4,13 238:2                                 173:24 174:4 192:20       part
  operator                    originating                202:9 208:3 209:10         32:16 61:12 68:19
   7:12                        100:13                    213:10 227:21 229:18,      70:23 81:20 96:9 100:9
                                                         23 246:25 247:5            128:16 177:1 197:9



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 287 of 300 PageID #:
                                    10301
                    DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                    i27
   206:14 235:3 251:22     pending                    perspective                plenty
                            37:4 160:17,25 161:25      53:17                      250:1
  participant
                            162:4
   219:12                                             pertaining                 plus
                           people                      184:19                     17:13
  participate
                            13:1 17:18,22 19:2
   20:5 54:23 55:21 63:3                              pertinent                  point
                            21:14 25:19 30:20 31:1
   82:18 219:18 220:14,                                105:9                      10:25 40:13,20,25 41:5,
                            51:23 53:18 56:24 62:3,
   15,24 221:5                                                                    9,13 95:25 98:1 109:7
                            9,14 65:23 71:13 84:16    Petyo
                                                                                  129:16 138:3 143:14
  participated              86:12 130:11 141:9         218:19
                                                                                  157:7 164:16 167:20
   84:16 225:14 244:11      173:18 178:16 189:25
                            193:19 207:24 210:18
                                                      phone                       168:8 192:25 193:7
  participates              216:5 228:21 236:6
                                                       219:22 220:21,22           201:5 256:20
   20:6 87:11,21
                            242:25 245:20             phrase                     points
  participating            people's                    131:4 135:23               185:11 211:16 212:18
   208:4 210:14 219:14,                                                           221:11
                            217:23                    phrased
   21,23 225:6 228:2
                                                       212:3                     policy
                           percent
  particular                18:22 56:6 98:16
                                                                                  12:23 13:7 19:18 20:5,
                                                      pick                        25 21:20 22:6 42:6,11
   39:17 56:11 62:19
                            120:12 181:18 194:17       67:15
   63:11 66:5 68:11 75:3                                                          44:2 55:15 60:18,19
                            217:11 249:17
   88:23 118:23 121:8                                 piece                       62:11,17,19,25 63:19
   127:18 130:3 131:11     percentage                  41:16 86:13 90:15          66:16 70:16 81:25
   143:7 144:2 178:19,24    221:20                     104:25 136:16 138:11       85:21 87:12 90:20 91:3
   188:18 190:18 197:1                                 182:13 208:17              96:16,20 97:3 104:13
                           perform
   223:18 232:15 243:18,                                                          105:19,23 107:4 108:25
                            188:2                     pin
   23 247:16 248:16                                                               109:25 111:24 113:7
                                                       243:21
                           performance                                            117:10,20 119:2,3,11,
  particularly                                                                    14 120:24 121:1 122:22
                            19:12 157:20 168:3,9      place
   99:3 211:21
                                                       7:13 102:9,22 127:24       124:8 125:8 132:13
                           performing                                             137:1,16,24 138:1,19
  particulars                                          224:8,9 236:2 246:16
                            195:16,18
   254:5                                               247:9                      139:19 140:4 151:1
                           period                                                 156:8,16,21 157:22
  parties                                             placeholder                 178:21 194:9,16
                            22:16 35:16,19 51:9,11,
   218:2                                               249:22                     232:12,14,18,22,23
                            12,17,18,19,22 53:2,5
  parts                     54:5,8 78:18 85:15        plaintiffs                  248:1,5,8,9 253:14,16
   99:21 129:4,7 211:19     100:12 108:3 126:6,10      8:5,8,10 14:2,7           policy-related
                            147:22 155:15 196:15
  pass                                                plan                        119:4
                            218:12 253:12
   51:23 189:3                                         74:15 188:24 189:9        political
                           periods                     210:19                     58:5 89:6 248:10,21,25
  passports                 54:4 253:17
   189:1                                              planning                    249:1
                           permanently                 189:4 203:12 215:13       polls
  Paul                      28:12                      235:9                      168:1
   228:1
                           person                     play                       portfolio
  pause                     12:24 66:10 81:7 88:23     80:21 86:9 182:3           16:14 18:24,25 19:9
   133:8 198:5 226:22
                            101:5 118:23 119:3
                            130:4 208:16 218:24       PLCY                       portion
  PB
                            219:21 249:18,19           232:12                     223:11,24
   235:4,6
                           personal                   please                     portions
  PC
                            124:19 143:21,24           7:16 8:13,23 11:4 13:16    149:24
   201:23 202:1,3
                            183:11                     49:12 110:13 121:15
  pen                                                  152:1 156:20 161:18       position
   125:10 137:22 138:9     personally                  203:1,21 208:2 211:1       9:4 28:16 29:4 57:13
                            42:9 59:17 133:15          215:9 235:3                81:8 82:11 89:4,6 118:8
                                                                                  140:5,6 148:12,15,23



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 288 of 300 PageID #:
                                    10302
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i28
   220:13 248:21,22         preparation                 111:15 135:17 136:4       procedures
   249:1,2                   13:14,15 14:17,22 15:1,    145:9 149:8 167:6          219:20
                             6 21:16 23:22 24:4,13,
  positions                                            previously                 process
                             21 25:4 46:3 49:4 83:2
   26:1 30:7,8,9,12 58:4                                25:8 32:15 33:17 37:24     20:10 21:12 31:20,24
                             88:8 107:8 199:7 221:7
   248:15,20,25 249:6,8                                 38:3,7,10 80:19 146:19     32:8,14 34:10,18 35:3,
                             227:4
                                                        149:15,19 154:7 164:22     11,21,22 36:4,9 37:2,
  positive
                            prepare                     166:1,3 174:7 176:6        16,18 44:11 50:11,16
   163:20
                             21:8 24:17 81:1,19         190:15 191:7,8,14          51:13 52:10,23 58:24
  possibility                186:22 220:24 221:5                                   61:6,13,14 62:3 63:15,
                                                       principal
   117:1                     224:25                                                23 71:21 77:4 79:19,21,
                                                        56:12 119:3
                                                                                   23,25 80:6,14,15,22
  possible                  prepared
                                                       Principally                 82:24 85:4 88:16 89:17
   46:5,9,23,25 83:14,21,    10:4 59:12 75:9 76:8,9,
                                                        44:15                      90:1,11 92:12 94:8,18
   22,23 106:21 162:25       15,19 87:2 89:9 103:22
                                                                                   95:1,19,20,21 96:9,12,
   164:14 247:15             104:2 112:7,9,19          printout                    14 97:10,12,17,20,21
                             131:19,22 133:11 135:7     15:12
  possibly                                                                         98:1,7,11,15,21 99:16,
                             148:3 159:21 160:4,6
   163:13 233:10                                       prior                       18,20,25 100:6,10,15,
                             186:3 206:14 211:15
                                                        13:21 29:5 47:16 57:5,     16 101:12,16,22 102:4,
  postdated                  220:23 233:3,8
                                                        9,17 59:2 65:25 66:7       8,12,21,22 103:3,13
   154:17,18
                            prepares                    86:19 87:18,23 88:3        104:17,23 105:11
  potentially                81:3 88:18,20 211:18       110:5 112:17 116:15        106:15 110:7 113:23
   242:19                                               122:14 123:2 129:16        114:4 115:25 117:21,
                            preparing                                              22,23 118:1,11,17,20
                                                        130:23 137:18 154:9
  powering                   15:23 63:23 81:6 88:16,
                                                        160:10 162:24 168:12       121:17,23 122:1,8,10,
   215:5                     25 89:13,17 123:25
                                                        169:25 191:2               11,16,17 123:1,6,14,15,
                             131:20 149:10 152:15
  practice                                                                         17,20 124:3,5,10,16,19,
                             187:7,8 209:14 217:13     priorities                  21 125:4,11 126:25
   250:19                    227:13                     66:11 67:3,12,17,19        127:2,8 130:12,13,16
  pre-expiration                                        68:13,15 69:21,23 70:2,    132:15,24 133:13,22,23
                            prescribes
   126:6                                                8,14 117:24,25 145:9       134:1,6,7 135:6,10,15,
                             100:19
  pre-tps                                              priority                    19 136:3 137:6 138:15
                            presented                                              142:6,7,10,14 143:3,7,
   169:24                                               66:22 67:2 68:24 69:24
                             38:4,11 99:8 101:9                                    11,12 150:6 160:1,2,13
  prebrief                   112:23 113:25 114:2       private                     179:14 181:24 182:16
   208:3,5,10                149:16 166:4 191:9         168:15                     186:7,8,10,14,16 187:9
  preceded                  presenting                 privilege                   191:1 193:4,7,9 197:5
   154:13                    114:8                      242:18                     199:6,10,13 200:24
                                                                                   201:6,7,11,19 202:21,
  precisely                 president                  privileged                  23 206:14 217:12
   98:8 106:8                221:24                     195:9                      221:22,23 222:4
  predated                  press                      privileges                  225:24,25 227:7,13
   107:17 120:6              208:13 209:14,17           242:20 245:7,11            230:10 242:19
                             211:8,15,24 212:5,7,14,                              process-wise
  predict                    16,19 214:22 219:10,14
                                                       probably
   138:17                                               11:1 15:2 17:20 22:12,     77:24 78:2
                             220:6 221:12 225:1,6
                                                        15 25:19 26:15 28:17      processes
  prefer                     227:5
                                                        39:16 45:3 54:15 75:1      63:12
   54:16 93:3               presumed                    86:24 92:20 100:1
  Prelogar                   175:9                      107:4 111:20 115:17       processing
   13:8 22:4,10,20 71:7                                 119:12 129:15 132:8,13     179:7,12,18,22 180:3,
                            pretty                                                 10,14,22 181:24
   73:9 139:14,18 140:11,                               149:6 172:12 222:17
                             12:12 31:24 35:2 45:6
   13,14                                                229:5 234:7 244:14        produce
                             66:25 98:21 100:21
                                                        245:21                     32:23 38:6 105:6
  Prelogar's                 191:5 220:18
   140:23                                              procedure                   189:13
                            previous
                                                        97:19


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 289 of 300 PageID #:
                                    10303
                 DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                         i29
  produced                   51:20 77:14 78:8 79:2     100:18                     184:13 191:18 223:8
   49:12 121:21 132:5        185:9 224:1 227:14                                   251:24
                                                      putting
   174:23,24,25 177:2        235:18 236:14
                                                       107:23 174:6              quickly
   217:20
                            provides                                              34:15 35:1 199:24
  produces                   89:24 90:4,7 100:5                                   214:23
                                                                  Q
   176:22                    113:4,6
                                                                                 quite
  producing                 providing                 qualify                     25:22 48:9 129:21
   168:4                     19:11 25:16 44:4,13       120:18                     161:4
                             50:16 95:4
  production                                          Quality                    quote
   26:17,18 157:12 235:9    public                     157:20 168:3,10            146:5,6 163:8 206:9
                             155:8 168:14 169:13
  program                                             question
                             170:9 213:7 216:8,13,
   24:16,20,25 25:12                                   10:8 11:3,5 13:16 14:4                 R
                             16 217:13 220:2,8
   26:17 42:7 44:3 55:6                                18:10 24:11 28:2 37:7
                             221:3,8,10 224:24
   59:10 62:15 69:2 86:11                              43:21 45:5 47:23 48:3,    R-a-i-o
   103:8 252:24             publication                10 49:23 53:7,14 54:20     88:20
                             104:4 124:17 135:11       60:14 64:18 65:5,20
  programs                                                                       R-e-i-f-k-o-h-l
                             227:1                     66:3,14 68:6 69:13 88:7
   25:16,17                                                                       16:9
                            publish                    131:13 132:20 139:10
  projects                                             143:23 144:2 148:5        R-o-m-a-n
                             36:15
   171:10                                              154:1 161:5 168:17,20,     16:8
                            published                  23 169:1,4,7 170:6,8,11
  promulgated                                                                    RAIO
                             20:14 83:15,22 121:17     172:4 173:6 175:25
   118:3                                                                          81:20 88:19,24 89:8,13
                             125:5,21,22 126:16,23     190:19 210:5 212:2,23
  propaganda                 128:4 132:9,22 226:5,                                105:6 132:5 148:13,19,
                                                       222:10,12 223:17
   241:5                     17                                                   24 149:2,4,8 157:25
                                                       224:21,23 238:21
                                                                                  202:11,13
  proper                    pull                       241:17 246:12 247:8
   126:14                    82:1 105:8 168:10         250:8 251:15 256:2        Ramos
                                                                                  7:6 11:14
  properly                  pulled                    question's
   79:3 114:1                132:1,3 166:22 170:15     131:14                    ranging
                             172:21 182:21                                        227:20
  proposed                                            questionable
   118:2 186:11 187:14,23   pulling                    108:22                    RCD
                             243:16                                               150:24,25 151:3
  protected                                           questioning
   152:3,5 195:12 196:9     purpose                    11:3 24:23 45:7,8 133:4   reach
   233:4 234:11 238:18       23:8,11 63:25 65:22,24    142:4 150:4 178:3          236:9
   245:2,4,15 246:11         71:14 72:4,5 77:12        215:11 245:16 246:10,
                                                       14 256:4                  reaches
                             167:2                                                94:9,12,17,24
  Protection
   171:23                   purposes                  questions
                                                       10:10 45:4,22 46:1        reaching
                             24:9 215:13 221:4                                    83:10 94:21,22
  protective                                           48:25 65:2 92:16,19
   217:22 218:1,6 231:21    purview                    95:24 134:18 142:3        read
                             137:24                    184:18 191:18 198:25       40:12,13 41:5 46:14
  provide
                            pushed                     199:19 203:20 207:2        140:24 151:11 162:1
   16:23 44:9 50:11,13
                             210:23                    212:15 219:19 221:19       167:15 191:11 201:14
   54:6 55:11 77:8,25
                                                       235:5 240:16 241:11        202:22 205:21,25 208:7
   79:21 81:23 85:4 90:12
                            put                        245:4 250:2 251:25         211:3 222:7 223:1
   96:18 102:23 132:14
                             105:14 110:25 119:20      254:23 255:4 256:7,19      226:10 232:13
   133:15 145:13 167:17
                             125:10 129:2 138:23       257:10,16
   189:1 199:6 200:24                                                            reading
                             142:4 173:9 201:3
   222:6                                              quick                       38:23 41:14 150:2
                             249:21
                                                       25:25 46:1 119:17          160:22 161:9 174:11
  provided
                            puts                       125:2 148:5 173:20         175:11 180:12 184:16,
   29:11 30:21 47:12



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 290 of 300 PageID #:
                                    10304
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                        i30
   20 191:13 198:18           10 233:12,19 244:9,10,    144:20 145:16,20          202:1 205:21 209:5
   199:22 201:9 206:24        13,19,20 245:24,25        146:2,14,22 147:3,10      213:4 225:10,13
   207:15 208:24 209:4        246:3 247:13 248:6        152:4,24 155:4,6,14,18    230:15,17,25 232:11
   222:8 223:2 227:14         249:8,9 250:22 252:7      160:24 161:19 162:2       234:4,23 235:8 253:2
                              253:7                     163:24 164:4 183:4,6,
  readout                                                                        referenced
                                                        12,22 185:10 192:25
   201:23                    recalling                                            176:1 187:5 193:20
                                                        199:6 201:5 233:8
                              84:21                                               205:23 224:24
  ready                                                 253:22
   12:15 14:18 104:4         receive                                             references
                                                       recommendations
   175:15 231:1,2             12:4 25:2,7 98:24                                   117:13 163:7 200:14
                                                        44:7 53:8 75:17 113:2
                              100:20 102:2 118:20                                 206:8,9 227:22 228:2
  real                                                  183:8 232:6 233:4,13
                              216:15 240:21 241:6,7
   119:17                                                                        referencing
                              251:17                   record
                                                                                  42:22 66:20 162:7
  realize                                               8:24 40:13 45:15,18
                             received
   127:22                                               46:24 49:14 77:2 93:5    referred
                              36:18 67:11,18 69:20
                                                        94:3 115:5 134:11,14      33:23 65:15 80:19
  really                      176:25 177:4 251:5,15
                                                        142:5 154:4 173:23        133:23 146:24 165:4
   33:17 34:25 81:9 82:4
                             receiving                  174:3 199:18 206:3        171:4 192:7 232:19
   91:2,3 106:11,24
                              100:17 250:22 252:7       217:25 229:17,22
   107:18 113:22 127:22
                                                        246:24 247:4 257:11,
                                                                                 referring
   141:11 143:16 217:14      recess                     14,21
                                                                                  24:25 74:22 205:2
   246:9 249:25 254:5,14      45:17 134:13 173:25                                 226:12 232:21 237:10,
                              229:19 247:1 257:13      recorded                   12 244:7 252:3
  reapply                                               100:8 223:22
   36:5                      recessed                                            refers
                              93:7                     records                    146:7 151:21 158:19
  reason                                                61:19 158:10 169:10       233:1 234:15,21 235:6
   113:8 172:25 173:1,2      recipient
                                                                                  253:4,13,14
   175:6 217:11 220:7         167:9                    RED
   223:3,5 236:7 250:18                                 170:24 171:1,4           reflect
                             recognize
                                                                                  182:15
  reasons                     184:15 200:6,11 207:16   redact
   41:17,21,25 199:9                                    218:5                    Reform
                             recollection
   208:21                                                                         241:8
                              25:4 72:25 98:12         redacted
  recall                      107:15 126:24 146:21      139:9 149:23 166:11      refrain
   16:7 22:3 25:6 28:21       147:7,25 148:20 162:20    174:14 184:6 196:5        245:15 246:13
   36:21 38:16 39:22 49:5,    168:6 180:18 183:3,11
                                                       redesignate               refresh
   8 58:13 62:20,24 63:1      186:4 187:22 208:24
                                                        196:10                    25:4 162:20 183:2
   64:14 67:22 70:22          210:16 216:10 217:8
                                                                                  216:10
   71:14 72:17 73:11,14,      254:15                   reduces
   21 75:24 77:17,20                                    52:22                    Refugee
                             recommend
   79:15,17 84:18 90:21                                                           81:21 158:1
                              64:15                    refer
   98:15,21,22 101:21,22
                                                        141:9 146:9 151:11       reg
   118:7 123:4,20 125:13     recommendation
                                                        165:2 171:1,25 179:8      47:11 91:25
   126:20 133:17 139:11       52:19 53:1,5 54:13,18
                                                        184:23 202:22 211:11
   142:23 144:16 145:17       79:22 81:16,24 82:2                                regard
                                                        212:14 230:22 231:16
   146:17 147:4,14 158:8      83:2,11 88:17 89:18                                 198:23
   160:2 171:14 172:9         92:9 96:15,17 97:4,15,   reference
   177:19 178:7,11,14         16,25 98:6,14,19 99:1,    126:25 139:2 141:2
                                                                                 regarding
   183:7 185:16 186:20                                                            44:7 74:1,16 76:15
                              4,7 101:17,21 102:3,23    146:5 151:15 155:22,23
   187:7,8,11,12 188:17,                                                          131:14 142:18 145:21
                              103:1,21,23 104:3,12      156:5,7,12,14,24,25
   23 189:8,11 197:25                                                             178:11,14 186:13 187:9
                              107:22 108:5,6,14         157:6,9 158:15 159:5,
   201:17,20 203:24                                                               208:5 219:11 228:4,12,
                              112:2,7,10,13,16,17       17 160:9 162:12,25
   204:18 208:4,18 210:20                                                         15 238:16 242:5,8,10,
                              113:5 115:23 116:23       163:19 164:10 165:1,13
   212:20 213:17,19,22                                                            24 244:5
                              117:5,6 123:5,7,16,19,    171:24 179:11 180:7,9
   222:9 225:6 227:4          22 124:1 127:23 135:6     181:6,12 188:8 191:15,   regardless
   228:5,7,9 229:1 231:5,     141:17,20,22 142:17,22    22,25 192:15 195:19,21



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 291 of 300 PageID #:
                                    10305
                 DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                        i31
   81:15                     216:16 250:23 251:17,     179:14                    32:10,15 35:15 36:3,10
                             21                                                  96:7 166:19,22 167:1,3,
  regards                                             renewals
                                                                                 7,9 168:12 169:25
   42:17                    relation                   47:14 179:19 181:25
                                                                                 177:16
                             60:23 61:6,9 173:7
  Register                                            renewed
                             187:20 188:18                                      requested
   15:10 20:14,16,22 21:1                              172:5
                                                                                 32:23 44:5 79:9 141:18
   23:22,24 36:16 46:17,    relative
                                                      reorganization             168:15 170:1 173:3,7
   18 47:19 52:8,18 75:25    172:4
                                                       27:12 29:19               185:11
   76:6,8,12,14,19 83:15
                            relatively
   90:8 104:1,15 112:8,18                             rep                       requesting
                             20:11 80:9 181:1
   119:25 120:4 121:2,16,                              82:9                      49:18
                             214:23
   18 122:15 123:21,25
                                                      repeat                    requests
   124:3,18,22 125:15       release
                                                       52:3 78:3 161:5 190:19    17:7,8 19:13 31:12,17,
   126:22 128:3,6,11         212:16 225:23 226:3,7,
                                                                                 22 34:9 37:4 167:23
   130:18 131:21 132:22      10,16,19                 repeating                  169:20 171:16 189:12
   133:11,12,16 134:2                                  136:18
   135:9,11 136:6 137:23
                            relevant                                             238:10
   138:5,21 152:2,16,23
                             132:2,3 155:4 203:19,    rephrase                  require
                             23                        24:11 65:21 94:23
   161:18 178:12 185:23                                                          83:16 218:6
   192:1,6 198:24,25                                   109:15 220:23
                            relief
   199:8 204:8 226:4,11,
                                                                                required
                             168:15 169:13            replacement                35:16 203:18
   14,17 239:17 240:5                                  30:20
                            remain
  registered                                                                    requirement
                             172:18                   report                     33:1
   33:20 190:1                                         28:9,10 34:24 81:20
                            remember
  regs                                                 88:19 105:6 112:11       requirements
                             11:20,24 27:2 36:24
                                                       132:4 241:3               24:16
   118:3 150:21 151:4,5      37:3 38:25 46:9,11
   156:9                     61:17 62:12 71:13        reporter                  requires
                             73:16 85:9,12 102:15      8:11,13 10:3 14:11        92:4 101:3 172:15
  regular
                             107:18 111:8 116:22       156:17
   54:22 55:1 62:8 71:22                                                        Rereading
                             118:6 123:23 125:14,23
  regularly                  126:12 133:21 136:12
                                                      Reporting                  38:24
   63:3                                                8:12
                             137:20 142:21 145:17                               reregister
                             147:5,8,24 151:7         reports                    33:1,2 37:10 47:24
  regulation
                             155:16 160:8,13 164:15    88:25 89:9,14 96:12       48:2,5 51:24 54:4 83:16
   52:7,16 118:12,18
                             178:23 186:18 187:15,     112:15 149:10             228:21
   119:13
                             20 193:12 194:8,9
  regulatory                 198:2 211:12 217:2,3     represent                 reregistered
                                                       7:17 17:1 40:4 190:6      190:1
   117:14,20,22,25 118:5,    219:14,23 220:19
   10,16,24 137:25 150:25    221:13 226:23,25 227:2    192:14 196:22 230:6
                                                                                reregistering
   195:15                    228:13,25 231:13         representation             90:11
                             243:6,9,11,17 247:15      80:20 134:18 176:19
  relate                                                                        reregistration
                             249:20 250:14 254:5
   48:4 67:12,21,24                                   representations            37:16 47:13 51:13
   182:11                   remind                     224:10                    225:24 236:23
                             151:3
  related                                             representative            rescheduled
   21:22 39:9 46:13 72:8    remittances                56:13 134:20              209:18,23
   107:19 148:2 203:14       169:7
   214:22 230:13 246:15                               representatives           resided
                            Renaud                     20:3 237:9                32:5
   249:10 253:17 254:3
                             28:14,15 175:19,25
  relates                    177:20 178:8 179:5       representing              residence
   68:13                                               7:19,22,24 8:2,5,8        33:7,8
                            renewal                    19:17 22:7 60:18,19
  relating                   32:20,25 33:13 34:9                                resource
   73:20 89:20 99:10         35:12,15 36:3 37:15      request                    180:2 212:14




          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 292 of 300 PageID #:
                                    10306
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i32
  resources                 return                      179:2
   34:2                      176:11 188:21                                                    S
                                                       risk
  respect                   reused                      104:6
   20:18 24:21 25:16         182:21                                               S1
                                                       Robert                      146:6,7,9 158:19
   36:21 48:22 50:17
                            revert                      194:13
   60:15 65:20 68:2,12                                                            safe
                             235:17
   134:2 136:11 145:10,16                              role                        90:24 188:21
   190:18 194:20 225:7      review                      19:22 28:11,12,21 57:9,
   237:24 256:5              15:5,8 33:24 35:4 80:14    11 58:17 77:18 80:21      safer
                             97:7 98:25 111:17          82:14,20 86:9 91:13        132:23
  respond
                             129:21 181:16 182:5        113:17 117:10 119:10      sake
   177:18 256:17
                             221:7                      130:9 137:2 140:2          223:17
  responds                                              182:3 193:8,13,23
                            reviewed                                              Salvador
   205:19                                               194:15,20 219:1 220:3
                             15:12,18 33:23 34:14,                                 14:4 50:23 63:20,21
                                                        253:16
  response                   22,25 46:3 100:6                                      91:10 105:25 189:22
   161:23 222:6,9,11,14,     221:11                    roles                       216:23 217:5 227:10
   16 256:21                                            58:11                      228:18 229:10,11
                            reviewing
  responses                  113:20                    rolled                      232:3,6 233:5,13
   256:23                                               29:24                      234:12 238:4 252:14
                            revised
  responsibilities           132:7 165:14 230:5,10     rolling                    San
   220:11                    252:10 253:2               80:1                       7:8

  responsibility            revision                   rollout                    sat
   30:4 96:19 104:13         129:5 234:10,15,21,24      252:13,15                  96:20
   129:1 168:10                                                                   satisfied
                            revisions                  Roman
  responsible                132:11 154:20              16:8                       256:6
   17:15 20:13 81:6 88:24                                                         saw
                            RFPD                       Roman-riefkohl
   120:16,19 121:19 125:7                                                          75:11 166:20
                             216:2 219:8 221:17         13:6 16:5,11 18:3,23
   129:1 130:24 131:21
                             223:21 230:2               19:19 42:23 43:9 50:13    saying
   133:10 149:13 152:15
                                                        82:17,21 84:14,22          46:24 50:2 92:23,25
   168:4                    Rhett
                                                        85:11 120:11 130:4         127:18 134:25 137:20
                             38:8
  responsive                                                                       142:21 154:23 163:12,
                                                       room
   177:3                    right                                                  13 204:21 209:8 228:24
                                                        220:20
                             10:22,23 11:11 12:20                                  237:12
  rest
                             21:6 25:18 29:20,21       rough
   17:25 125:4 136:25                                                             says
                             35:8 37:21 39:15 44:25     132:6
   223:9                                                                           41:16 131:5 139:14
                             45:23 50:5,9 64:24,25
                                                       roughly                     151:14,18 161:17,23
  restate                    65:10 69:17 76:24
                                                        28:15 85:15                165:14 169:21 170:4,24
   53:14                     88:22 91:17 96:11
                             120:14 139:19 150:7       routinely                   175:21 179:6 184:25
  restating                                                                        185:7 186:6 188:9
                             153:17 154:19 155:20       60:7 235:24 239:12
   237:15                                                                          191:24 192:20 193:14
                             157:2,23 158:20 159:2
                                                       Rule                        195:8,9 196:8,16
  resulted                   163:22 165:24 174:6
                                                        38:1                       200:19 201:23 202:10
   101:25                    175:16 180:4 187:25
                             190:6 193:14 198:10       Rulemaking                  208:2 210:25 213:10
  results                    199:15 204:5,9 205:6                                  216:7 221:20 227:25
                                                        118:2
   101:12 132:24                                                                   233:2 235:3 252:10
                             206:2,6 209:24 214:17
                             219:6 224:16 225:7        rules
  retain                                                                          scan
                             227:18 229:4,14 232:1      10:2 118:2,3
   251:22                                                                          174:9
                             233:23 239:1 247:7        run
  retained                   251:24 255:1,4 256:14                                schedule
                                                        10:1 26:1 32:18 128:18
   251:20                                                                          61:25
                            right-hand



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 293 of 300 PageID #:
                                    10307
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                          i33
  scheduled                  secondly                    214:6 232:14 235:10       sensitive
   88:15 209:17 210:15        221:23                     239:12 247:14,21           64:6
   211:2
                             secret                     see                        sensitivities
  scheduling                  66:22                      33:16 39:8 40:2,24         181:3
   34:19                                                 41:21 45:10 80:24
                             secretariat                                           sent
                                                         92:14 98:24 108:1
  school-aged                 99:18 102:12 113:10,13                                116:9 166:11 167:23
                                                         126:25 139:16,24
   168:18                     114:11,18 115:9                                       168:7
                                                         149:24 150:19 152:6
                              151:12,16 230:18
  scope                                                  155:11 157:21,25          sentence
   142:3 143:6 144:12        Secretariat's               169:21 170:4 174:17        141:15 188:9 232:11
   145:12 150:5 162:15        113:17                     182:12 184:24 185:2        233:1 252:9
   166:16 172:7 177:23                                   196:12 198:3 199:2
                             secretary                   203:9 204:25 206:8
                                                                                   sentences
   178:3 184:18 193:2
                              44:7 47:20 51:6 52:17                                 253:10
   196:19 198:21,23                                      211:1 214:15 231:3,4
                              63:16 72:7,15 77:13,22
   199:1,19 204:3,17
                                                        seeing                     sentiment
                              78:13,23 79:3,9,22
   207:3,8 220:11 221:2                                                             70:25
                              81:18 83:3,5 96:15,18      38:16 39:22 64:9 98:12,
   231:9 233:18 234:17
                              104:4 109:4,18 110:16,     22 146:17 197:25          separate
   238:20 240:17 241:11,
                              24 111:1,6,11 114:14,      213:17,19 233:12,19        147:11 186:13 225:24
   12,20 242:15 244:24
                              22 115:1,13,19 116:1,2,                               226:3,19
   250:4,5,6 254:24 256:1,                              seek
                              6,10,24 117:5 122:3,5,
   8,24 257:3,5                                          141:19                    separately
                              17,18 124:2,14,17,20
                                                                                    256:11
  SCOPS                       127:17,24 131:9 135:8     seeking
   156:24 202:11,14           141:17 146:10 147:13,      182:4                     September
                              20 155:6,8 158:20                                     230:4,8
  Scott                                                 seen
                              172:16 183:18 190:7,22
   13:6 16:3 20:4,18 42:23                               38:14,24 39:4,11,17       sequencing
                              193:12,15 195:6,10,17,
   43:3,8 44:16 82:22                                    75:13 102:19 117:13        226:23
                              19,20,21 196:25 199:7
   84:14 186:25 232:5,8                                  150:10 166:14,18
                              203:13 208:22 209:12                                 series
                                                         184:21 185:13 192:6,13
  Scott's                     210:6,11 220:2,8                                      52:3 198:11 227:19
                                                         196:24 197:2 204:13
   120:12                     226:20 239:11 254:4                                   230:2
                                                         232:18 234:23 239:10,
  se                         secretary's                 16 240:6                  service
   173:8                      41:19 63:24 74:10                                     9:5 13:5 16:19 17:1,5,
                                                        selected
                              111:18,19 122:21                                      10,11,12,16 18:1 20:4,
  Sean                        124:11 130:20,21 131:7
                                                         148:22
                                                                                    12,20 26:22,25 27:5,14,
   38:9
                              146:18 148:2 197:9,18     send                        22 28:7 29:18,24 30:1,4
  seated                      208:14 226:8 227:1         34:17 192:21,22 200:20     31:5,11,15 44:9 82:9,17
   56:8                       253:21                     202:11 240:20              84:5,10,15 85:20 86:3
                             section                                                89:24 90:4,6 104:16
  sec                                                   sending
                              105:18 128:20 129:19,                                 105:7 107:20 108:3
   151:10 159:16 230:21,                                 37:2 192:15 200:23
                              23 131:8,12,17,19                                     118:21,23 119:7 120:5,
   22
                              136:13,25 137:1 138:7,
                                                        sends                       9,16 123:24 128:8,11,
  second                      20
                                                         112:4 115:19 254:20        22 130:23 131:19
   21:25 37:25 65:21                                                                133:2,9 137:10,21
                             sections                   senior
   69:17 103:2 112:3                                                                152:14 153:13 157:1
                                                         56:6,16,22 57:13,18
   140:24 144:18 146:4        120:14,17 128:10,18                                   167:4,8,16 170:15
                                                         58:10,13 62:11,25
   153:10,22 158:12           130:3 139:9 152:16                                    179:24 181:9 182:4
                                                         119:1,2,6,11 193:14,16,
   164:24 169:15 170:4,23     174:13                                                186:21 187:8 189:6,12
                                                         17 194:18,19
   174:9 184:7 185:22                                                               204:7 213:25 214:1,2,4
                             Security
   191:22 192:19 198:4
                              7:24 8:2 38:2 74:22
                                                        sense                       228:10 235:21 236:4,13
   200:22 201:21 204:4,19                                45:6 99:3 106:9 126:7      238:2
                              95:12 114:22 127:17
   206:22 209:5,6 213:9                                  137:15,21 138:7,9
                              140:7,16 142:7 146:10                                Services
   226:21 232:11 234:9,                                  163:5,6 186:19 232:17
                              148:6 149:1 158:4                                     9:11 61:19 158:11
   14,20 252:9 256:17                                    252:17,21
                              194:11 195:22 213:20                                  172:1 233:2



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 294 of 300 PageID #:
                                    10308
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                        i34
  set                        side                       110:15 118:14,17          sound
   48:25 79:11,13,14 90:3     12:8 29:14 173:10         175:20 177:21 182:9        153:17 237:10
   165:25 183:23 210:10,      243:13,15
                                                       slip                       sounded
   13 249:13 251:25
                             Sidley                     209:10 213:13              97:24
  setting                     7:14 8:4,10
                                                       slot                       sounds
   248:11
                             sign                       209:1                      217:3
  Shah                        81:17 96:17 127:25
                                                       small                      soup
   8:1 194:6                  164:3,7
                                                        150:16                     157:5
  shaking                    sign-off
                                                       Smith                      South
   10:15                      97:6
                                                        13:11 14:21 22:22 23:5,    231:1,2,6 233:10
  share                      signal                     18,21 24:13 25:3,8,11
                                                                                  speak
   64:3 99:11 188:11,19,      254:21
                                                       Snell                       10:6 14:18 177:24
   25 189:9 200:25
                             signature                  7:21                       224:9 235:23 236:6
  shared                      82:3 97:18 99:8 101:3,                               237:19
                                                       somebody
   12:1,3 55:10 99:10         14 112:23 114:1 160:11
                                                        90:25 91:14 107:3         speaking
   188:13 189:10,13,16,       165:15 196:17 201:2
                                                        142:21 208:18 236:10,      124:19 143:2 222:20
   20,24 190:2,4 212:4
                             signed                     12,23
   226:1                                                                          special
                              191:23 203:12,19,22
                                                       someone's                   71:23,24,25 72:3 73:19
  she's                       204:12 213:11
                                                        36:1,3 101:3 161:3         74:8,16
   25:13 28:23 29:3 57:12,
                             significant                232:21
   13,14 58:2 119:2,7,10,                                                         specific
                              74:14 132:14
   11 194:8,9                                          soon                        11:21 12:14 54:17
                             signing                    57:18 64:9 176:24          58:25 83:4 143:4,7
  sheet
                              127:17                                               166:17 171:15 178:1
   127:3,6,7                                           SOP
                                                                                   188:24 189:9,11 190:3
                             signs                      103:13,19
  shepherds                                                                        199:14 212:21 243:16
                              122:3,5
   20:10                                               Sophia
                                                                                  specifically
                             silly                      119:1
  shop                                                                             20:11 22:5 72:20 83:9
                              66:13
   187:4                                               sorry                       92:2 124:25 128:24
                             similar                    14:13 16:3 28:1,3 29:5     140:3 141:7 147:16
  short
                              9:23 31:25 80:9 86:18     38:19,20 46:21 49:16       221:13 225:4 244:12
   54:8 175:22
                              129:20 254:16             59:25 60:1 80:6 99:5       246:2
  shorter                                               107:10 110:13 118:15
                             simply                                               specifics
   90:22                                                136:17 140:9,20 143:24
                              39:18 196:10                                         107:18 142:23 188:24
                                                        155:25 156:1 157:5
  shorthand
                             single                     175:22 176:11 185:4,5     speculation
   180:15
                              98:10                     188:7 191:19 192:18        70:4,11 108:19 145:12
  shortly                                               195:20 200:3,4,9           161:2 162:16 172:7
                             sit                        209:21 225:9 227:23        188:16 196:20 201:13
   126:1,16 209:2 221:8
                              56:8 75:4 222:10
                                                        231:1 252:12               206:4 222:24
  shouldn't
                             sitting                   sort                       speed
   110:23
                              80:6
                                                        16:17 20:9 24:23 29:14     91:4 105:11 198:19
  show                                                  55:7 64:11 71:23 81:8,
                             situation                                            spell
   34:24
                              237:10,13                 11 82:9 83:19 92:21
                                                                                   9:1 16:6 66:25
  showed                                                99:14,24 103:12 105:13
                             six                        108:7 129:24 130:12       spend
   46:14,16
                              15:4 35:19,23 36:17       138:14 207:11 211:16       14:25
  shown                       47:6 52:20 118:15         227:11 228:23
   46:13                      147:19 153:11,15                                    spending
                                                       sought                      144:8
  sic                        six-month                  141:23 142:17,22
   199:25                     36:2,11 57:15 101:25      144:21 145:20 146:2


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 295 of 300 PageID #:
                                    10309
                    DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                     i35
  spoken                    start                      step                       243:24
   12:17,20 13:12 58:19      10:10 13:20 45:3 79:24     54:19 96:14 97:4 112:5
                                                                                 subject
                             134:16 150:13 200:15       115:25 246:6
  SRCD                                                                            12:21,22 13:4,16 14:20
   155:23 156:5,8           started                    Stephen                    16:2,11,24 17:3 19:9
                             26:2,6 80:15,18 88:17      255:21                    21:16 22:23 24:3,10
  stab
                             109:7 221:22                                         166:12 169:18 175:19
   136:22                                              stepping
                                                                                  178:17 182:8,21 184:11
                            starting                    83:8
  staff                                                                           195:11 200:17 207:22,
                             87:15 93:1 186:15
   42:14,17,21,24 43:25                                steps                      25 216:6 217:21 218:1
                             191:17 207:20
   44:15 50:10 57:14                                    81:1,14 135:10            227:25 230:4 231:20
   59:20 66:10 88:13 89:3   starts                                                232:6 234:3,9 236:15
                                                       sticks                     238:4 243:25 244:21
   107:8 133:18 141:3,6      41:2 84:3 143:5 150:14,
                                                        84:25
   148:7,25 159:8,9 163:1    17 225:22                                            245:16 246:5,14 252:13
   186:17 232:5 242:4                                  Stoddard                  subjects
                            state
   244:7 248:10                                         57:3 58:1,16
                             7:17 8:23 81:22 83:10                                22:8 60:8
  staffed                    92:5,7 94:9,18,25 95:4,   stop                      submit
   86:12                     9 96:13 112:12,16          92:17
                                                                                  31:14 32:1,9
                             113:2 141:19,22 142:18
  stage                                                stopped
                             144:20 145:21 197:15                                submitted
   191:1                                                98:8 102:4 109:23
                             253:22                                               35:15 97:22 100:12
                                                        110:3,9 136:15,16
  stakeholders
                            State's                     201:5                    submitting
   95:19
                             92:12                                                83:17
                                                       strategy
  stamp
                            stated                      12:24 13:7 19:18 20:5,   subsequent
   174:21 175:10
                             41:17,25 199:9 256:23      25 21:20 22:6 42:6,11     225:25
  stamping                                              44:2 60:19,20 62:17
                            statement                                            substantively
   176:12                                               63:19 66:17 70:17
                             42:15 201:22 222:22                                  34:14
                                                        81:25 85:21 87:12
  stamps                     225:21 253:10
                                                        90:20 91:4 96:16,21      sudan
   175:2 176:16,18
                            statements                  97:3 104:14 105:20,23     14:5 105:17 136:15,24
  stand                      223:9,19                   107:4 108:25 109:25       137:11 154:6,10,13,17
   9:9                                                  111:24 113:7 117:20       189:22 191:20 192:24
                            states
                                                        119:4 120:25 121:1        193:8 197:9,18 198:1
  standard                   7:7 9:10 33:10 155:3
                                                        122:22 124:9 125:8        216:24 217:4 227:10
   90:3 97:19 129:7          172:17 200:22 203:11
                                                        132:13 137:2,16,25        230:5,7 231:1,2,6
                             229:7,9
  standardized                                          138:20 139:19 140:4       233:10,11 238:7
   97:21,23 99:25           stats                       151:1 156:9,16,22
                                                                                 Sudan's
                             168:24                     157:22 178:21 194:17
  Standards                                                                       195:11 196:8,11,13
                                                        232:22,23
   235:9                    status
                                                                                 suggest
                             31:2,23 32:10 48:16       streamline
  standby                                                                         51:8 144:4 214:7
                             152:4,5 195:12 196:9       198:4
   209:9
                             205:10 233:5 234:11                                 suggested
                                                       Street
  standing                   235:16,17,18,19,20                                   99:23 100:6
                                                        7:14
   55:7 59:8 62:11 71:22     236:10 237:23 238:5,18
                                                                                 suit
   97:12 204:16 207:1        245:2,4,15 246:11         structure
                                                                                  36:22 189:21
   241:21                                               100:16
                            statute
                                                                                 summary
  stands                     33:5 91:25 92:4 238:24    struggling
                                                                                  128:21,23 155:3
   61:18 151:3,7 156:19,     239:4,8                    68:14 110:17,24 111:1,
   21 178:18 211:12 213:8                               6,12 160:7               super
                            stay
   216:11                                                                         176:12
                             254:20                    Studies
  staring                                               240:11                   supervisor
                            stays
   200:9                                                                          43:4,6,9,11
                             82:13                     subgroup



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 296 of 300 PageID #:
                                    10310
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i36
  supervisory                 8:13                       131:15,18 140:10,11      terminate
   26:8                                                  143:6 154:24 205:13       14:3 19:25 21:8 64:19
                             sworn
                                                         206:10 211:16 212:18,     65:2 78:17 147:22
  supplement                  8:18
                                                         19 221:11                 153:23 196:11,13 230:7
   185:9
                             Symons                                                240:7
                                                        talks
  support                     42:11 193:21
                                                         226:7                    terminated
   30:23 34:17 62:1 86:12
                             system                                                21:3 37:8 50:4 64:16
                                                        task
  suppose                     34:7,23 179:12,13,23,                                78:15 153:16 189:15
                                                         82:13
   46:8 47:3                  24 180:9,16,24 181:3,                                236:12,25 240:1
                              25 186:14 187:9           Taylor
  supposed                                                                        terminates
                                                         255:5
   69:2 168:1,2                                                                    53:18 235:15
                                        T               TCD
  sure                                                                            terminating
                                                         181:6,14 182:2 187:4
   9:16 13:19 16:15 18:20,                                                         239:13
   22 21:12,13,20 22:8       table                      TCD'S
                              46:20 56:8                                          termination
   26:2 29:3 30:19 38:22                                 181:16
                                                                                   19:20 20:24 21:2 37:8,
   40:16 55:17 56:3,6 58:4   Tahani                     team                       11,13,19 48:1 51:19
   61:20 62:21 64:8 73:1,8    7:23                       20:19 137:20              53:3,15,19,22,25 54:6
   79:18 82:12 83:11 85:9,
                             take                                                  68:24 74:3 79:25 83:6
   16,17 86:22 98:16,22                                 technical                  91:6 127:12 186:11
   99:1 101:19 103:6,7,14     10:24 15:23 33:14 34:1,    225:23
                              19 35:21 45:9 52:10,13                               187:14,16,23 188:8,10,
   104:17 106:8 110:4
                              60:7 75:12 93:1,3 107:5   technology                 14 204:24 205:9 225:7,
   111:22 113:18,21,24
                              119:22 125:21 129:18       181:8 182:2,11            15 236:16,20
   115:5 120:11,12,20,25
   121:20 122:1,5,24          133:4 134:9 142:8         tee                       terminations
   129:1,13 130:9,24          149:20,23 166:13           83:20                     44:8 208:16 228:19
   131:3,5,15,21 133:10       173:14,19,20 174:9                                   235:22 236:1
   135:1 136:18 146:23        184:13 191:11 198:15      teed
                              214:15 223:8 227:24        62:18 63:15              terminology
   153:17,18,20 156:10
                              229:15 245:22 246:6,16                               55:18
   159:15 161:6,8,14                                    teeing
   163:9 173:22 175:4         252:10 253:2               209:1                    terms
   176:3,8,19,25 177:9       taken                                                 24:22 44:21,22 65:22
   178:2 179:23 181:18                                  telephone                  68:15 71:20 133:3
                              9:13,25 11:10 33:8         90:21
   187:3 190:20 194:10,17     45:17 60:5 134:13
   197:16 205:5 207:23
                                                                                  testified
                              153:12 163:23 164:3,7,    tell                       8:19 154:7 177:24
   209:11 210:8 211:21        16 173:25 229:19 236:1     13:1 31:19 45:3 181:20    190:15 199:13 245:1
   213:16 215:6 217:4,11      247:1 257:13               183:15 205:2 208:6,13     251:5
   218:22 220:17,18
   223:17 228:21 230:19      takes                      telling                   testify
   231:14 234:18 236:22       36:12 87:8 96:23           111:9                     14:18 40:8,17 41:8,17,
   237:20 238:22 240:21       124:22 125:12                                        20,24 199:5 221:3
                                                        tells
   241:3 246:21 249:7,17     talk                        213:4
   254:11 256:18 257:9                                                            testifying
                              70:7,9,14 110:20                                     143:20,21
                                                        temporary
  surge                       115:15 130:4,22 142:5
                                                         36:5,10 68:19 69:2       testimony
   181:2                      143:10 218:5,8,14
                                                         70:23 152:3,5 172:13      10:5,12 40:1 123:12
                              246:22 257:8
  Susan                                                  195:12 196:9 233:4        143:14,15 153:13
   8:12                      talked                      234:11 238:17 245:2,4,    240:17 241:13 254:25
                              25:18 61:8 107:19          14 246:11                 256:24 257:2
  swap                        135:14 151:1 160:15
   192:23                                               ten                       text
                             talking                     45:10 245:21              39:25 184:5 203:15
  swapped                     48:7,22 49:21 50:10
                                                        tend                       232:10 235:2 253:1
   192:25                     53:10 65:13,14 94:7
                                                         91:7                     thank
  swear                       107:8 111:3 114:21
                                                                                   8:22 9:3,12 16:10 21:10


          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 297 of 300 PageID #:
                                    10311
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                          i37
   30:6 45:24 48:24 49:1     things                      45:22 99:10 104:7,20      timely
   55:18 73:2 75:7 76:25      16:15 37:23 78:19 80:8,    105:9 132:2 138:15         62:5
   102:20 111:19 115:3        10 82:5 106:1 113:19       221:1 237:14
                                                                                   times
   135:4 137:5 140:22         114:7 137:23 138:1
                                                        thousands                   9:15 22:7,12 61:24 97:9
   165:11 188:5 190:5         142:10 143:12,17 148:1
                                                         50:23                      98:13 111:23 123:13
   196:4 213:2 232:25         149:23 156:4 177:11
                                                                                    132:8 171:15 239:23
   256:15 257:18              198:20,22 226:24 234:6    three
                              241:2 256:16               22:13 34:19 45:25         timestamped
  Thanks
                                                         119:12 169:19 186:6        202:9 213:10
   204:21                    think
                                                         216:19 217:1,10 220:17
                              12:6,10 16:9 18:21                                   timing
  there's                                                229:5
                              20:23 21:3 31:6 36:7                                  44:23 59:5 62:22 76:13
   9:17 12:6,10,11 28:12
                              37:1,20 38:24 41:12,23    three-fourths               80:3 83:12 84:2 87:14
   33:1 34:24 35:3,25
                              42:2 44:19,24 45:25        201:22                     121:7 187:21 205:13
   36:8,9 39:25 51:10,16
                              46:16 47:5,10,15 50:20                                213:12 226:25 228:23
   56:10 61:8 62:18 66:22
                              52:12 54:12,15 55:4,10
                                                        three-ways
                                                                                    231:10
   74:3,8 81:11 87:8 88:23                               172:9
                              56:5 57:14 61:10,18,20
   90:25 97:11 99:17
                              68:9 69:17 71:7,10 72:7
                                                                                   Timing-wise
   100:19 113:10 121:17
                                                        THURSDAY
                                                                                    75:23
                              76:18 77:16 79:13 82:8,    7:2
   122:1 124:23 127:5,24
                              16 84:12 85:6,15,20,25                               title
   129:19 131:8 138:7,11                                tick
                              86:7 90:21,24 92:4,19                                 22:18 27:20 56:3 77:20
   139:2 144:6 146:5                                     46:6
                              98:17,19 101:15 103:10                                193:13 194:17 220:13
   150:15,16 155:22,23
                              104:23 108:8 109:1,9,     time
   156:4,5,23 157:6,8                                                              titled
                              22 111:8 116:12,20         7:11 12:12 21:7 22:16
   158:12,14 159:4,17                                                               195:5
                              119:15 120:7 124:16        25:22 26:15 27:10,16
   164:25 165:13 169:16
                              126:8 127:5,23 132:23      31:6 33:20 35:16 45:16,   titles
   170:19 172:11 175:17
                              134:23 135:13 136:15       19 47:20 49:8 51:4,12,     28:5
   178:18 180:5 181:6,11
                              137:7 138:3 140:4          23 52:9,12 54:5 55:25
   185:23 188:7 192:12,                                                            today
                              142:9,19 143:23 144:6      60:20 66:18 69:3 70:12
   15,19 196:13 201:22                                                              7:12 8:12 10:2,5 11:10
                              148:16 151:6 153:12        72:19 74:3,4 77:18
   202:6 203:15 207:22                                                              14:18,23 15:21 128:12
                              154:16,21 158:8,19         79:23 80:11,16 83:4,7,
   209:5 210:25 213:3                                                               201:24 203:11 222:10
                              159:23,24 160:3 165:24     24 93:6 94:4,13 95:24,
   215:11 217:22 223:22,
                              167:19 170:15 171:7        25 96:8 98:1,18 100:12    today's
   24 224:3 225:10,21
                              172:12,14 175:15 176:8     103:24 104:10 107:22       7:10 11:15 201:23
   226:14,15,19 230:15,24
                              180:12 181:15 190:17       111:21 116:20,22           202:1
   232:10 235:2,3,8 243:8
                              194:8,9,18 196:1,2         124:23 125:20,21
   248:14 253:1,10                                                                 top
                              202:10,13 208:8,11         126:8,14,21 129:22
  they're                     209:4 210:4,7 211:13                                  46:7 61:18 137:7 139:5
                                                         133:8 134:12,15 138:5
   20:19 36:6 55:4 56:7       212:8 213:7,24 214:3,                                 159:2 164:25 169:19
                                                         144:8 147:24 153:1,9,
   58:5 63:8 100:8 101:8      22 215:11,16 216:22                                   170:20 175:17 179:4
                                                         10 155:13 164:14
   106:18 108:10,21           218:24 220:21 221:13                                  182:12 195:5,8 198:11
                                                         165:12,20 166:24,25
   113:20 117:19 134:25       222:13,16,19,22 223:12                                203:6 221:18 225:21
                                                         171:17 173:11,24 174:4
   168:2 182:4 199:1          224:1 225:16 226:21                                   230:3,14 252:3,9
                                                         176:10,16,18 178:17
   227:11 231:12 241:5        230:19,20,21 231:14        179:17 180:18,20,21       topic
   251:6                      235:25 237:12 239:21       187:18 188:11,17           40:4,5 213:14
                              245:8 246:8,9,17           207:5,10 209:17,18
  they've                     250:18 254:10,20                                     topics
                                                         214:11 218:25 220:5
   33:6 62:23 235:19                                                                40:1,8
                              256:8,12                   229:18,23 230:11
   236:11
                             thinking                    231:7,12,13 243:7         Total
  thing                       31:5 46:12 146:15          244:16 246:25 247:5        15:2
   10:19 24:23 31:16                                     257:12,15,21,23
                              153:20 217:9                                         totally
   46:15 99:14 129:6
   133:6 154:20 158:25       third                      timeline                    80:5 182:23
                              156:1 213:3 227:9          65:13 81:1,3,6,8,10
   173:1,22 182:6 211:17                                                           touch
                                                         82:4,23 83:1 179:7,10
   228:23 244:1                                                                     133:5
                             thought                     225:24



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 298 of 300 PageID #:
                                    10312
                    DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                       i38
  touched                     21 216:6,9,16,20         turning                    Um-hum
   30:9,14 245:12             219:11,15 221:21          155:19 170:18 178:25       139:23 179:3
                              225:14 228:4,12,15        180:21 221:15
  tough                                                                           uncertainty
                              230:5,7,11 231:5,15
   36:23                                               two                         190:11,25 205:22
                              232:6 233:5 235:15,22
                                                        9:17 12:21,22 13:4
  TPS                         236:1,12,15,24,25                                   unclassified
                                                        16:2,15 22:13,16 25:17
   11:23 12:7,11,18 13:13,    237:1,5,22 238:3,4,11,                               234:8
                                                        31:21 34:19 42:18 57:2
   17,24 14:3 15:13 16:14     23 239:12,23,25 242:5,
                              8 250:23 251:18,21
                                                        104:9 134:24 153:4        unclear
   18:23 19:9,13,16,20,25
                                                        162:10 175:17 183:7        179:21
   21:22,23 22:2,8 23:1,      252:13,16,22 253:8,18,
                                                        184:3 186:24 207:21
   11,18 24:25 25:12,15       21,24 254:3,5,8,9,16                                underneath
                                                        220:15 221:18 224:3
   30:9,14,15 31:1,2,7,13,                                                         17:18
                             Tracy                      229:5 244:14 246:20
   17,21,23 32:3,10 33:3,
                              28:13 175:18,23,25        253:10 256:9,16           understand
   6,11 35:12 37:7 42:7,
                              177:17 178:8 179:5                                   11:4,7,9 21:12 25:21
   17,25 43:14 44:3,7,10                               two-minute
                                                                                   29:17 40:7,18 41:7
   47:13 48:15,16 50:4,11    traffic                    257:8
                                                                                   45:21 55:17 72:6 73:22
   53:15 58:17,19,21          113:18 192:5
                                                       two-thirds                  75:7 78:12 79:18 99:2
   59:24 60:10,23 61:6,9,
                             transcript                 202:7 230:24               110:4 111:5 119:23
   11 62:20,24 63:5,21
                              10:4,11,18,20 219:10                                 123:17 131:6 142:9
   64:16,20 65:1,2 66:5                                type
                              221:16 222:19 223:10                                 143:9 144:14,17 156:6,
   67:21,24 68:13,16,19                                 59:3 224:23 250:11
                                                                                   13 163:9 177:1,7
   69:21,23,25 70:1,8,13,    transition
   23 73:4,20 74:1 78:6
                                                       types                       191:25 207:6 209:11
                              106:6 138:14 147:23
                                                        31:21                      214:6 226:6 228:22
   79:25 80:14,19,22          180:13 187:2 196:14
                                                                                   230:6 237:11,20
   82:18 84:16 85:5,10,14,    218:12 254:4             typical
                                                                                   238:21,23 243:24
   18 86:15 88:14,25 89:9,                              82:23 83:1 190:10,24
   14,20,25 91:6,22 94:7,
                             transmittal                                           248:13,14 252:18,19
                                                        191:5 216:18 225:3
                              225:22                                               254:2
   16,17 95:1,5,9,13,16,19
   101:17,18,21 102:24                                 typically
                             transmitted                                          understanding
   109:19 111:17 112:10                                 17:9 33:14 34:16 56:2,7
                              186:1                                                13:25 14:6,9 24:2,12
   115:20 117:10 119:14                                 60:17 62:22 66:21
                                                                                   25:10,20 48:10 58:7
   120:1 121:3 124:20        travel                     137:24 138:2 163:23
                                                                                   68:11 69:5,22 70:1
   126:4 127:11 129:21        32:19 33:22 34:8          164:1 165:4 192:13
                                                                                   72:5,14,20 77:21 78:7,
   131:10 134:19 135:16,                                206:13 212:17,20
                             traveled                                              11 79:2,8,10 86:23 89:8
   17 138:6 141:4 145:21                                216:15 232:23 250:15
                              33:9,20 169:2,5                                      90:16 91:18 101:6
   147:13 148:2 149:10                                                             102:6 108:14,16 109:2,
   152:5 155:6,9,15          trouble
                                                                    U              25 113:16 115:12 116:8
   159:18,20 160:20,24        107:11 243:16
                                                                                   117:9,18 125:6,7
   161:22 162:7,12,22        try                       U.S.                        137:12 141:8 144:19
   163:24 164:3 166:12,23     10:7,9 13:3 83:20         38:1 229:7 233:2           145:13 151:20 153:3,5
   168:13,14,18 169:9,12,                                                          154:5 163:10 165:16
   18,24 170:1 172:5,10      trying                    U//fouo                     166:21 172:19,20
   173:7 175:20 177:21        12:6 21:6 27:2 39:7       234:3                      193:10 197:4,8,17
   178:12,15 179:7,14,19      66:21 75:7 105:10                                    201:15,25 210:4 219:17
                              116:20 142:9 143:11,16   uh-huh
   180:10 181:13,24 182:8                                                          220:6 248:7,16,18,19
                              164:11 167:17 177:6       10:19
   183:4 184:11,25 185:7,                                                          254:15 257:1
   9,13,19 187:13,14          201:3 214:11 226:6,9     uh-uh
   188:14 189:15 190:7,       243:6,9,21                10:19                     understands
   11,23,25 191:20 192:24                                                          40:17 224:11
                             tummy                     ultimate
   193:8,9 194:21,23          93:1                                                understood
                                                        97:6
   196:11,14,23,24                                                                 11:6 41:24 136:19
   200:17,20 201:5,10,17     turn                      ultimately
   203:14,25 204:13           39:21 40:23 169:15        112:20,22 122:3 132:21    unheard
   205:7,10 206:8,14                                    183:16                     182:20
                             turned
   208:1,5 209:13 213:5,      105:23 179:18                                       United



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 299 of 300 PageID #:
                                    10313
                   DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                      i39
   7:7 9:10 33:10 172:17    use                        VIDEOGRAPHER               Warren
   229:7,9                   100:13,22 101:7 114:18     7:4 8:11 45:15,18 93:5     8:16,25
                             180:2 212:19 221:11        94:3 134:11,14 173:23
  unrelated                                                                       Washington
                             234:6                      174:3 229:17,22 246:24
   182:23                                                                          7:1,15
                                                        247:4 257:11,14,19
                            useful
  untested                                                                        wasn't
                             189:2                     visibility
   180:24                                                                          107:3 111:13 136:9
                                                        64:1 65:23 79:20 92:11
                            uses                                                   161:7
  update                                                101:8,10 108:13 114:3
                             150:6 179:13,25
   12:9 185:25                                          116:4 164:12,13,19        wasted
                            usually                                                104:8
  updated                                              voice
                             12:6 56:7 62:16,18 63:8
   141:19,22 142:17                                     7:16                      way
                             66:16 74:5 90:25 101:2,
   144:20 159:18,20                                                                28:6 42:25 43:19 50:25
                             5 104:2 192:8 226:15      volume
   160:3,8 162:7,12                                                                99:2 109:2,3,22 110:2,
                             234:5 250:17 253:14        52:9,13,22 54:10 74:12,
   184:11 186:2 192:16,21                                                          6,24 111:1 113:11
                                                        13 181:1,2
                                                                                   114:2 132:16,25 136:10
  updates
                                       V                                           155:16 156:2 160:11
   55:8,9 225:25
                                                                    W              167:4 196:5 199:2
  upstairs                  vague                                                  212:2 230:24 237:15
   175:23 177:16             65:12 67:14 76:12 80:2    wait                       ways
  Urgent                     82:25 87:13 107:24         34:20                      218:5,9
   230:5                     109:14 163:25 164:1,9
                                                       waiting                    we'll
                             243:20 254:15
  USCIS                                                 36:6 105:11 125:24,25      103:25 107:5 143:13
   9:8,9 17:2,7 25:22       Vaguely                                                177:10 200:25 207:11
                                                       walk
   28:10,18 42:5 44:1,5,6    117:17                                                215:17 217:21 218:14
                                                        21:12
   54:22 57:5,21 58:2,11    vagueness                                              219:9 253:11 256:10
   67:13 72:22 73:23 74:2                              wall
                             76:4 121:7                                           we're
   79:19,20 80:23 81:19                                 221:25
                            varies                                                 13:19 19:10 32:17
   88:18 95:7 97:12,19                                 want
                             17:20 62:22                                           33:18 43:18 44:22,25
   99:16,21 103:5 114:21,                               21:11 40:16 44:20 53:6,    45:2,3 52:2 53:21 54:9
   23 115:7,19 117:4,14,    various                     12 54:11 68:23 77:2,4      63:12,22 64:9,10 74:9
   21 121:23 122:11,16       80:21                      79:18 80:5 83:13           91:7 125:6 142:9
   123:1,6,20 124:6,10,13                               104:17 131:5 135:1
                            vehicle                                                143:11,16 157:5 158:23
   127:9 133:12 134:4,7                                 142:1 143:20 150:4
                             182:22                                                198:25 205:13 206:10
   135:7 140:7,8,14,15                                  166:15 175:3,4 176:19      209:9 215:12,14
   141:3 142:6,13 144:1     verbal                      178:1 195:7 198:15,20
   145:16,23 146:1 150:6,    10:14                      199:2,4 207:4,10          we've
   21 151:10,12,24,25                                   214:25 215:3 217:16        25:18 64:24 78:4
   152:4,23 155:3 158:17    version                     223:17 231:20 236:19       102:19 119:20 135:12
   159:16 160:25 161:19      59:3 98:20 101:4 132:8                                190:2
                                                        237:8,20 240:15 241:4
   162:2,25 163:15,17,23     139:8 160:10,12 202:11
                                                        246:6,22 251:8 254:22     web
   164:3 165:21 171:3       versus                      256:17,20                  241:4
   179:13 186:14 187:9       7:6 11:14 23:17 53:2,
   189:7 193:25 194:16                                 wanted                     website
                             18,24 59:5 64:23 90:23
   197:11,20,25 199:6                                   70:7,13 103:18 115:15      15:13 225:25
                             130:25 143:7,21 180:7
   201:8,11 202:23 206:15                               129:10 130:2 133:4,5
                             183:8,21 186:11                                      Wednesday
   208:16 211:20 213:1                                  136:18 142:2,4 143:19
                             187:14,18 223:18 237:4                                192:22
   225:22 230:20 232:22                                 147:6 215:6 217:24
                             248:21
   233:3,8,12 239:3                                     218:16 255:25             week
   240:10,14 241:14 242:4   vetting                    wants                       186:1
   244:16 247:12,18          132:15
                                                        72:1                      weekly
  USCIS'S                   video                      Waqas                       12:9 59:5 241:3
   155:5 230:21              7:11,13
                                                        8:9                       weeks



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
Case 1:18-cv-01599-WFK-ST Document 151-2 Filed 03/01/19 Page 300 of 300 PageID #:
                                    10314
                  DONALD WARREN NEUFELD, 30(B)(6) - 08/09/2018                                        i40
   34:19 162:10               8:14,17 14:13 38:5,12,     34:2                       163:19 175:13 202:3
                              23 41:14 45:12 46:8,11,                               205:2 207:19 214:12,17
  weighs                                                works
                              21 47:3,10 48:6,14                                    223:19 224:21 225:17
   100:10                                                25:13 42:17 114:3
                              92:23 93:3 121:11                                     243:24 249:2
                                                         194:16
  Welcome                     134:16 144:1 149:17
                                                                                   you've
   158:22                     150:2 154:8,18 156:18     world
                                                                                    9:25 29:17 30:7,8 36:19
                              166:5 174:11 175:11        12:11
  went                        184:16,20 191:10,13
                                                                                    39:20 41:7 45:1 70:12
   26:11,14,21,24,25 27:3
                              198:17,18 199:22
                                                        worthwhile                  71:17 82:24 166:14
   75:4 97:25 98:3,20                                    106:22                     171:4 192:6 202:13
                              206:24 207:15 214:25
   123:13,16 136:20                                                                 232:18 242:23
                              215:2 222:8 223:2         wouldn't
   148:19 165:9 210:18
                              251:9 256:14               41:15 50:6 54:16 104:7
   253:21
                                                         105:11 130:15 136:7
                             witnesses
  weren't                     256:9
                                                         205:10
   52:6 220:20
                             won't                      writing
  what's                      26:12 104:17 111:12
                                                         154:23
   12:13 23:16 40:12 55:8
                             wonder                     written
   64:1,11 65:23 68:11
                                                         69:7 78:5,9 103:13
   83:1 96:14 97:4 108:16     21:5 239:11
   113:16 115:25 117:18,
                             wondering                  wrong
   24 138:24 144:22                                      16:9 172:13 222:19
                              197:4 223:24 230:9
   148:11 150:17 166:1
   187:22 203:4 206:19       word
                                                                    Y
   215:25 219:6 222:17        164:1
   224:16 227:18 230:1
                             worded                     yeah
   232:1 233:23 241:7
                              99:2                       39:23 57:24 96:3
   252:15
                             wording                     143:18 209:5 210:3
  whatever's                                             213:25 215:8,14 217:8
                              172:12
   64:5                                                  240:2 244:14
                             words
  wheelhouse                                            year
                              33:8 112:25 131:5
   138:13                                                28:17 34:5 35:22 47:11,
                              237:19 254:17
  White                                                  15 71:6 130:17 148:16
                             work                        236:2 239:14,25 244:14
   95:15 242:4,8,24 243:1,
                              12:22,23 13:5 17:18
   4,8,11,19 244:2,5,8                                  years
                              21:19 28:18 35:11,14
   245:14 247:10                                         9:18 18:8 19:22 22:13,
                              37:12 42:4,8,14 43:3,25
  who's                       48:17 50:6 85:14 86:12     16 30:21 57:22 60:4,14
   35:20 44:13 55:4 118:7     99:16 148:2 170:11         61:12 62:10 65:14,16
   122:15 161:3 184:9,10      171:9 181:10,24 188:10     68:22 74:2 82:8 84:13
                              236:7 255:2                89:10 98:13 99:20
  wind                                                   100:1 104:9 119:12
   69:3                      worked                      131:24 149:7 229:5
                              18:9,19 22:1 28:4 73:3     236:22 237:22 244:15
  wish
                              246:1
   215:20                                               Yep
                             working                     177:18
  withdraw
                              20:1,9 80:19 82:19
   33:3,6,12 50:4 236:24                                yesterday
                              84:6,13,17 85:18,24
  withdrawal                  86:8,15 87:11 88:14        14:23 15:1 85:1 141:4
   236:20                     94:12,17,21,22 108:9,      163:8
                              10,24 112:3 134:19,22     you're
  withdrawn                   137:13 138:16 171:13
   237:1                                                 26:4 28:7 32:4 53:10
                              255:22                     65:13 74:22 110:20
  witness                    workloads                   118:15 134:2 144:4



          Epiq Court Reporting Solutions - Woodland Hills
 1-800-826-0277                                 www.deposition.com
